Exhibit 10.1

EXECUTION COPY

 

 

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Dated as of December 17, 2010

among

EACH OF THE FINANCIAL INSTITUTIONS PARTY HERETO,

as the Lenders,

THE LETTER OF CREDIT ISSUERS FROM TIME TO TIME PARTY HERETO,

BANK OF AMERICA, N.A.,

as the Administrative Agent,

BANK OF AMERICA, N.A.,

as the Collateral Agent,

FLAG INTERMEDIATE HOLDINGS CORPORATION,

METALS USA, INC.,

and

CERTAIN OF ITS SUBSIDIARIES PARTY HERETO,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC,

WELLS FARGO CAPITAL FINANCE, LLC,

BARCLAYS CAPITAL,

and

CREDIT SUISSE SECURITIES (USA) LLC,

as Joint Bookrunners,

J.P. MORGAN SECURITIES LLC,

and

WELLS FARGO CAPITAL FINANCE, LLC,

as Co-Syndication Agents,

and

BARCLAYS CAPITAL

and

CREDIT SUISSE SECURITIES (USA) LLC,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE 1 INTERPRETATION OF THIS AGREEMENT

     1   

SECTION 1.1

     DEFINITIONS.      1   

SECTION 1.2

     ACCOUNTING TERMS.      47   

SECTION 1.3

     INTERPRETIVE PROVISIONS.      48   

SECTION 1.4

     LETTER OF CREDIT AMOUNTS      49   

ARTICLE 2 LOANS AND LETTERS OF CREDIT

     49   

SECTION 2.1

     TOTAL FACILITY.      49   

SECTION 2.2

     REVOLVING LOANS.      49   

SECTION 2.3

     LETTERS OF CREDIT.      57   

SECTION 2.4

     BANK PRODUCTS.      66   

SECTION 2.5

     INCREMENTAL LOANS.      66   

SECTION 2.6

     TRANCHE A-1 COMMITMENTS.      67   

SECTION 2.7

     DEFAULTING LENDERS.      67   

ARTICLE 3 INTEREST AND FEES

     68   

SECTION 3.1

     INTEREST.      68   

SECTION 3.2

     CONVERSION AND CONTINUATION ELECTIONS.      69   

SECTION 3.3

     MAXIMUM INTEREST RATE.      71   

SECTION 3.4

     UNUSED LINE FEE.      72   

SECTION 3.5

     LETTER OF CREDIT FEE.      72   

SECTION 3.6

     OTHER FEES.      73   

ARTICLE 4 PAYMENTS AND PREPAYMENTS

     73   

SECTION 4.1

     REVOLVING LOANS.      73   

SECTION 4.2

     REDUCTION OF COMMITMENTS; TERMINATION OF FACILITY.      74   

SECTION 4.3

     [RESERVED].      75   

SECTION 4.4

     PAYMENTS BY THE BORROWERS.      75   

SECTION 4.5

     PAYMENTS AS REVOLVING LOANS.      76   

SECTION 4.6

     APPORTIONMENT, APPLICATION, AND REVERSAL OF PAYMENTS.      76   

SECTION 4.7

     INDEMNITY FOR RETURNED PAYMENTS.      77   

SECTION 4.8

     THE AGENTS’ AND THE LENDERS’ BOOKS AND RECORDS; MONTHLY STATEMENTS.      77
  

ARTICLE 5 TAXES, YIELD PROTECTION, AND ILLEGALITY

     77   

SECTION 5.1

     TAXES.      77   

SECTION 5.2

     ILLEGALITY.      80   

SECTION 5.3

     INCREASED COSTS AND REDUCTION OF RETURN.      81   

SECTION 5.4

     FUNDING LOSSES.      82   

SECTION 5.5

     INABILITY TO DETERMINE RATES.      82   

SECTION 5.6

     CERTIFICATES OF LENDERS.      82   

SECTION 5.7

     SURVIVAL.      82   

SECTION 5.8

     CLAIMS UNDER SECTION 5.1 AND SECTION 5.3.      82   

SECTION 5.9

     REPLACEMENT OF AFFECTED LENDER.      83   

SECTION 5.10

     DODD-FRANK ACT      83   

ARTICLE 6 COLLATERAL

     83   

SECTION 6.1

     GRANT OF SECURITY INTEREST.      83   

SECTION 6.2

     PERFECTION AND PROTECTION OF SECURITY INTEREST.      85   

SECTION 6.3

     LOCATION OF COLLATERAL.      87   

SECTION 6.4

     TITLE TO, LIENS ON, AND SALE AND USE OF COLLATERAL.      87   

 

-i-



--------------------------------------------------------------------------------

SECTION 6.5

     APPRAISALS.      88   

SECTION 6.6

     ACCESS AND EXAMINATION.      88   

SECTION 6.7

     COLLATERAL REPORTING.      89   

SECTION 6.8

     ACCOUNTS.      89   

SECTION 6.9

     COLLECTION OF ACCOUNTS; PAYMENTS.      90   

SECTION 6.10

     INVENTORY; PERPETUAL INVENTORY.      92   

SECTION 6.11

     DOCUMENTS, INSTRUMENTS, AND CHATTEL PAPER.      93   

SECTION 6.12

     RIGHT TO CURE.      93   

SECTION 6.13

     POWER OF ATTORNEY.      93   

SECTION 6.14

     THE COLLATERAL AGENT’S AND THE LENDERS’ RIGHTS, DUTIES, AND LIABILITIES.   
  94   

SECTION 6.15

     GUARANTIES; THIRD PARTY JOINDER.      95   

SECTION 6.16

     VOTING RIGHTS, DISTRIBUTIONS, ETC. IN RESPECT OF INVESTMENT PROPERTY.     
95   

SECTION 6.17

     PERSONAL PROPERTY.      96   

SECTION 6.18

     INTERCREDITOR AGREEMENT GOVERNS.      97   

ARTICLE 7 BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

     99   

SECTION 7.1

     BOOKS AND RECORDS.      99   

SECTION 7.2

     FINANCIAL INFORMATION.      99   

SECTION 7.3

     NOTICES TO THE LENDERS.      102   

ARTICLE 8 GENERAL WARRANTIES AND REPRESENTATIONS

     103   

SECTION 8.1

     AUTHORIZATION, VALIDITY, AND ENFORCEABILITY OF THIS AGREEMENT AND THE LOAN
DOCUMENTS; NO CONFLICTS.      103   

SECTION 8.2

     VALIDITY AND PRIORITY OF SECURITY INTEREST.      104   

SECTION 8.3

     ORGANIZATION, QUALIFICATION AND GOOD-STANDING.      105   

SECTION 8.4

     CORPORATE NAME; PRIOR TRANSACTIONS.      105   

SECTION 8.5

     SUBSIDIARIES.      105   

SECTION 8.6

     FINANCIAL STATEMENTS AND PROJECTIONS.      105   

SECTION 8.7

     SOLVENCY.      106   

SECTION 8.8

     [RESERVED].      106   

SECTION 8.9

     TITLE TO PROPERTY; LIENS.      106   

SECTION 8.10

     REAL ESTATE; LEASES.      106   

SECTION 8.11

     INTELLECTUAL PROPERTY.      106   

SECTION 8.12

     TRADE NAMES.      107   

SECTION 8.13

     LITIGATION.      107   

SECTION 8.14

     [RESERVED].      107   

SECTION 8.15

     LABOR MATTERS.      107   

SECTION 8.16

     ENVIRONMENTAL MATTERS.      107   

SECTION 8.17

     NO VIOLATION OF LAW.      108   

SECTION 8.18

     [RESERVED].      108   

SECTION 8.19

     PENSION PLANS.      108   

SECTION 8.20

     TAXES.      109   

SECTION 8.21

     REGULATED ENTITIES.      109   

SECTION 8.22

     USE OF PROCEEDS; MARGIN REGULATIONS.      109   

SECTION 8.23

     NO MATERIAL ADVERSE CHANGE.      109   

SECTION 8.24

     FULL DISCLOSURE.      109   

SECTION 8.25

     [RESERVED].      109   

SECTION 8.26

     BANK ACCOUNTS.      109   

SECTION 8.27

     GOVERNMENTAL AUTHORIZATION.      109   

SECTION 8.28

     INVESTMENT PROPERTY.      110   

SECTION 8.29

     COMMON ENTERPRISE.      110   

SECTION 8.30

     INSURANCE.      110   

ARTICLE 9 AFFIRMATIVE AND NEGATIVE COVENANTS

     111   

SECTION 9.1

     TAXES AND OTHER OBLIGATIONS.      111   

SECTION 9.2

     EXISTENCE AND GOOD STANDING.      111   

 

-ii-



--------------------------------------------------------------------------------

SECTION 9.3

     COMPLIANCE WITH LAW AND AGREEMENTS; MAINTENANCE OF LICENSES.      111   

SECTION 9.4

     MAINTENANCE OF PROPERTY.      111   

SECTION 9.5

     INSURANCE.      112   

SECTION 9.6

     CONDEMNATION.      112   

SECTION 9.7

     ENVIRONMENTAL LAWS.      112   

SECTION 9.8

     [RESERVED].      112   

SECTION 9.9

     MERGERS, CONSOLIDATIONS, SALES, ACQUISITIONS.      113   

SECTION 9.10

     DISTRIBUTIONS; CAPITAL CHANGE; RESTRICTED INVESTMENTS.      115   

SECTION 9.11

     [RESERVED].      118   

SECTION 9.12

     [RESERVED].      118   

SECTION 9.13

     INDEBTEDNESS.      118   

SECTION 9.14

     PREPAYMENT OF INDEBTEDNESS AND MODIFICATION OF AGREEMENTS.      120   

SECTION 9.15

     TRANSACTIONS WITH AFFILIATES.      121   

SECTION 9.16

     RESTRICTIVE AGREEMENTS.      123   

SECTION 9.17

     BUSINESS CONDUCTED.      124   

SECTION 9.18

     LIENS.      125   

SECTION 9.19

     SALE AND LEASEBACK TRANSACTIONS.      125   

SECTION 9.20

     NEW SUBSIDIARIES.      125   

SECTION 9.21

     FISCAL YEAR.      125   

SECTION 9.22

     [RESERVED].      125   

SECTION 9.23

     [RESERVED].      125   

SECTION 9.24

     MINIMUM AVAILABILITY.      125   

SECTION 9.25

     MARGIN STOCK.      125   

SECTION 9.26

     USE OF PROCEEDS.      126   

SECTION 9.27

     FURTHER ASSURANCES.      126   

SECTION 9.28

     COLLATERAL AGENT AS DEPOSITORY.      126   

SECTION 9.29

     POST CLOSING OBLIGATIONS.      126   

ARTICLE 10 CONDITIONS OF LENDING

     127   

SECTION 10.1

     CONDITIONS PRECEDENT TO EFFECTIVENESS OF AMENDMENT AND RESTATEMENT.     
127   

SECTION 10.2

     CONDITIONS PRECEDENT TO EACH REVOLVING LOAN OR OTHER EXTENSION OF CREDIT.
     131   

ARTICLE 11 DEFAULT; REMEDIES

     131   

SECTION 11.1

     EVENTS OF DEFAULT.      131   

SECTION 11.2

     RIGHT TO CURE.      134   

SECTION 11.3

     REMEDIES.      135   

ARTICLE 12 TERM AND TERMINATION

     137   

ARTICLE 13 AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

     138   

SECTION 13.1

     NO WAIVERS; CUMULATIVE REMEDIES; ENFORCEMENT.      138   

SECTION 13.2

     AMENDMENTS AND WAIVERS.      138   

SECTION 13.3

     ASSIGNMENTS; PARTICIPATIONS.      140   

ARTICLE 14 THE AGENTS

     145   

SECTION 14.1

     APPOINTMENT AND AUTHORITY.      145   

SECTION 14.2

     RIGHTS AS A LENDER      145   

SECTION 14.3

     EXCULPATORY PROVISIONS.      145   

SECTION 14.4

     RELIANCE BY THE AGENTS.      146   

SECTION 14.5

     DELEGATION OF DUTIES.      147   

SECTION 14.6

     RESIGNATION OR REMOVAL OF AN AGENT.      147   

SECTION 14.7

     NON-RELIANCE ON AGENTS AND OTHER LENDERS.      148   

SECTION 14.8

     NO OTHER DUTIES, ETC.      148   

SECTION 14.9

     AGENTS MAY FILE PROOFS OF CLAIM.      148   

SECTION 14.10

     COLLATERAL AND GUARANTY MATTERS.      149   

SECTION 14.11

     BANK PRODUCTS      150   

 

-iii-



--------------------------------------------------------------------------------

 

SECTION 14.12

     SHARING OF PAYMENTS.      150   

SECTION 14.13

     PAYMENTS BY THE ADMINISTRATIVE AGENT TO THE LENDERS.      151   

SECTION 14.14

     FIELD AUDIT AND EXAMINATION REPORTS; DISCLAIMER BY LENDERS.      151   

ARTICLE 15 MISCELLANEOUS

     152   

SECTION 15.1

     CUMULATIVE REMEDIES; NO PRIOR RECOURSE TO COLLATERAL.      152   

SECTION 15.2

     SEVERABILITY.      152   

SECTION 15.3

     GOVERNING LAW; CHOICE OF FORUM.      152   

SECTION 15.4

     WAIVER OF JURY TRIAL.      153   

SECTION 15.5

     SURVIVAL OF AGREEMENT.      153   

SECTION 15.6

     OTHER SECURITY AND GUARANTIES.      154   

SECTION 15.7

     FEES AND EXPENSES.      154   

SECTION 15.8

     NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.      155   

SECTION 15.9

     WAIVER OF NOTICES.      157   

SECTION 15.10

     BINDING EFFECT.      157   

SECTION 15.11

     INDEMNITY.      157   

SECTION 15.12

     LIMITATION OF LIABILITY.      159   

SECTION 15.13

     FINAL AGREEMENT.      159   

SECTION 15.14

     COUNTERPARTS.      160   

SECTION 15.15

     CAPTIONS.      160   

SECTION 15.16

     RIGHT OF SET-OFF.      160   

SECTION 15.17

     JOINT AND SEVERAL LIABILITY.      160   

SECTION 15.18

     CONTRIBUTION AND INDEMNIFICATION AMONG THE BORROWERS.      162   

SECTION 15.19

     AGENCY OF METALS USA FOR EACH OTHER BORROWER.      162   

SECTION 15.20

     ADDITIONAL BORROWERS.      163   

SECTION 15.21

     EXPRESS WAIVERS BY BORROWERS IN RESPECT OF CROSS GUARANTIES AND CROSS
COLLATERALIZATION.      163   

SECTION 15.22

     TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY      164   

SECTION 15.23

     NO ADVISORY OR FIDUCIARY RESPONSIBILITY      165   

SECTION 15.24

     USA PATRIOT ACT NOTICE.      166   

SECTION 15.25

     LOAN MODIFICATION OFFERS.      166   

SECTION 15.26

     EFFECT OF AMENDMENT AND RESTATEMENT.      167   

 

-iv-



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Amended and Restated Loan and Security Agreement, dated as of December 17,
2010, among the financial institutions listed on the signature pages hereof
(such financial institutions, together with their respective successors and
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), the Letter of Credit Issuers (as defined below)
from time to time party hereto, Bank of America, N.A., with an office located at
One Bryant Park, New York, NY 10036, as Administrative Agent and Collateral
Agent, Flag Intermediate Holdings Corporation, a Delaware corporation, Metals
USA, Inc., a Delaware corporation, and each Subsidiary party hereto.

A. The Borrowers are party to that certain Loan and Security Agreement, dated as
of November 30, 2005 (as amended, restated or otherwise modified prior to the
date hereof, the “Existing Loan Agreement”), among Holdings, Metals USA, each
Subsidiary of Metals USA party thereto, Bank of America, N.A. (as successor to
Credit Suisse), as administrative agent, Bank of America, N.A., as collateral
agent, and the Lenders from time to time party thereto, pursuant to which the
Lenders and the Letter of Credit Issuers have made available certain extensions
of credit.

B. The Loan Parties have requested that the Lenders agree to amend and restate
the Existing Loan Agreement to make certain modifications as set forth below.

C. The Lenders have agreed to make such amendment and restatement upon the terms
and conditions set forth in this Agreement.

Accordingly, in consideration of the mutual conditions and agreements set forth
in this Agreement, and for good and valuable consideration, the receipt of which
is hereby acknowledged, the Lenders, the Administrative Agent, the Collateral
Agent, Holdings and the Borrowers hereby agree as follows.

ARTICLE 1

INTERPRETATION OF THIS AGREEMENT

Section 1.1 Definitions. As used herein:

“Acceptable Appraiser” means (a) any Person listed on Schedule 1.1(G) or (b) any
other experienced and reputable appraiser reasonably acceptable to Metals USA
and the Agents.

“Accepting Lender” has the meaning specified in Section 15.25(a).

“Account” means, with respect to a Person, any of such Person’s now owned and
hereafter acquired or arising accounts, as defined in the UCC, including any
rights to payment for the sale or lease of goods or rendition of services,
whether or not they have been earned by performance, and “Accounts” means, with
respect to any such Person, all of the foregoing, in each case, other than any
Excluded Assets.



--------------------------------------------------------------------------------

“Accounts Availability Triggering Event” shall occur at any time that
(a) Availability is less than the Minimum Level 2 Availability or (b) an Event
of Default shall have occurred and be continuing. Once occurred, an Accounts
Availability Triggering Event described in clause (a) shall be deemed to be
continuing until such time as Availability exceeds the Minimum Level 2
Availability for 10 consecutive days.

“Account Debtor” means each Person obligated on an Account.

“ACH Transactions” means any cash management or related services including the
automated clearing house transfer of funds by Agent, a Lender or an Affiliate of
a Lender for the account of any Borrower pursuant to agreement or overdrafts.

“Acquisition” means any acquisition of the Capital Stock of a Person or any
acquisition of property which constitutes a significant or material portion of
an existing business of a Person.

“Adjusted EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period plus, without
duplication, to the extent the same was deducted in calculating Consolidated Net
Income:

(1) Consolidated Taxes; plus

(2) Consolidated Interest Expense; plus

(3) Consolidated Non-cash Charges; plus

(4) the amount of management, monitoring, consulting and advisory fees and
related expenses, if any, paid to the Equity Investor (or any accruals relating
to such fees and related expenses) during such period not to exceed the amounts
permitted by Section 9.15; plus

(5) facility closure and severance costs and charges; plus

(6) impairment charges, including the write-down of investments; plus

(7) non-operating expenses; plus

(8) restructuring expenses and charges including retention, severance, system
establishment or excess pension costs; plus

(9) the non-cash portion of straight-line rent expenses;

less, without duplication, to the extent the same was used to increase
Consolidated Net Income during such period,

(i) non-cash items increasing Consolidated Net Income for such period (excluding
any items which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges in any prior period, including the amortization of
employee benefit plan prior service costs); minus

 

-2-



--------------------------------------------------------------------------------

(ii) non-operating income.

Notwithstanding the foregoing or any other provision of this Agreement, solely
for purposes of determining Adjusted EBITDA for any period, Metals USA Building
Products Canada, Inc. (the “Canadian Subsidiary”) shall be considered a
Subsidiary for such period (i) so long as the Borrower owns, directly or
indirectly, 100% of the Capital Stock of the Canadian Subsidiary during such
period and (ii) provided that, the amount of the total Adjusted EBITDA of the
Borrower and its Subsidiaries represented by the Adjusted EBITDA of the Canadian
Subsidiary shall be limited to 2.5%.

“Administrative Agent” means Bank of America, N.A., solely in its capacity as
the administrative agent under any of the Loan Documents, and any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 15.8, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit H, or such other form as may be supplied from time to time by the
Administrative Agent.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise. For
purposes of Section 9.15, the term “Affiliate” shall also include, as to any
Person, any other Person that directly or indirectly owns ten percent (10.0%) or
more of the ordinary voting power for the election of directors of such Person.
For purposes of clause (h) of the definition of Eligible Accounts, the term
“Affiliate”, however, with respect to any Loan Party or the Equity Investors,
shall exclude any Apollo Operating Company.

“Agent Advances” has the meaning specified in Section 2.2(i).

“Agent Parties” shall have the meaning specified in Section 15.8(c).

“Agents” means the Administrative Agent and the Collateral Agent and, for the
avoidance of doubt, any reference to the discretion of the Agents, the exercise
of Reasonable Credit Judgment by the Agents, or any other determination to be
made by the Agents means the joint exercise, joint determination and/or joint
discretion of each of the Administrative Agent and the Collateral Agent in
agreement with the other.

“Aggregate Revolver Outstandings” means, at any time: the sum of (a) the unpaid
balance of Revolving Loans, (b) the aggregate amount of Pending Revolving Loans,

 

-3-



--------------------------------------------------------------------------------

(c) one hundred percent (100%) of the aggregate undrawn amount of all
outstanding Letters of Credit, and (d) without duplication of any amounts
included in clause (b), the aggregate amount of any unpaid reimbursement
obligations in respect of Letters of Credit.

“Agreement” means this Amended and Restated Loan and Security Agreement as it
may be amended, restated or otherwise modified from time to time.

“Apollo Operating Company” means a Person (other than any Loan Party or
Subsidiary of a Loan Party) engaged in the business of producing goods or
providing services that but for the last sentence of the definition of Affiliate
would be an Affiliate of the Equity Investors.

“Applicable Margin” means:

(a) With respect to Tranche A Revolving Loans, Agent Advances and Swingline
Loans, (i) during the period commencing on the Closing Date and ending on the
date that is three (3) months after the Closing Date, (A) 2.50% per annum for
LIBOR Rate Revolving Loans and (B) 1.50% per annum for Base Rate Revolving
Loans, and (ii) thereafter, as of any date of determination, a percentage per
annum equal to the rate set forth below opposite the then-applicable Average
Monthly Excess Availability for the calendar month immediately preceding the
calendar month in which the date of determination falls (provided that the
Applicable Margin shall not be less than the relevant rate set forth in Level 3
below until the date that is fifteen (15) months after the Closing Date):

 

Level

  

Average Monthly

Excess Availability

  

Base Rate

Revolving

Loans

   Libor Rate
Revolving
Loans 1    < 25%    1.75%    2.75% 2    > 25% and < 50%    1.50%    2.50% 3   
> 50% and < 75%    1.25%    2.25% 4    > 75%    1.00%    2.00%

(b) With respect to Tranche A-1 Revolving Loans, as of and following the
effective date of any Tranche A-1 Commitment, a percentage per annum as agreed
upon among the Administrative Agent, the Borrowers and the applicable
Tranche A-1 Lenders at the time such Tranche A-1 Lenders’ Tranche A-1
Commitments become effective.

For the avoidance of doubt, (a) Agent Advances and Swingline Loans shall bear
interest as Base Rate Revolving Loans, and (b) changes in the Applicable Margin
resulting from a change in the Average Monthly Excess Availability for any
calendar month shall become effective as to all applicable Revolving Loans on
the first day of the next calendar month. Notwithstanding the calculation of the
Applicable Margin for any period as set forth above, if, as a result of any
error in the calculation of the Average Monthly Excess Availability for any
month or for any other reason, Metals USA or the Lenders determine that (i) the
Average Monthly Excess Availability

 

-4-



--------------------------------------------------------------------------------

as calculated for such month was inaccurate and (ii) a proper calculation of the
Average Monthly Excess Availability for such month would have resulted in higher
pricing for such period, the Borrowers shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the Letter of Credit Issuers, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or any Letter or Credit Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or any Letter of Credit Issuer, as the case may be, under
Section 3.1(b) or 3.5 or under Article 11.

“Arrangers” means Merrill Lynch, Pierce, Smith & Fenner Incorporated and J.P.
Morgan Securities LLC, in their capacities as joint lead arrangers and joint
bookrunners.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee and accepted by the Administrative Agent, in the form of
Exhibit E or such other form as shall be approved by the Administrative Agent.

“Attorney Costs” means and includes all reasonable, documented and customary
fees, expenses, and disbursements of any law firm or other outside counsel
engaged by an Agent or Letter of Credit Issuer.

“Availability” means, at any time, (a) the Borrowing Base minus (b) the
Aggregate Revolver Outstandings.

“Availability Triggering Event” shall occur at any time that (a) Availability is
less than the Minimum Level 1 Availability or (b) an Event of Default shall have
occurred and be continuing. Once occurred, an Availability Triggering Event
described in clause (a) shall be deemed to be continuing until such time as
Availability exceeds the Minimum Level 1 Availability for 10 consecutive days.

“Average Monthly Excess Availability” means, for any calendar month, an amount
(expressed as a percentage) equal to the quotient of (A) the sum of (i) the
daily average Availability plus (ii) the average daily portion (if any) of
unrestricted cash of the Borrowers and their Subsidiaries in excess of
$10,000,000, in each case for such calendar month divided by (B) the daily
average Borrowing Base for such calendar month.

“Bank of America” means Bank of America, N.A., or any successor entity thereto.

“Bank Products” means any one or more of the following types of services or
facilities extended to any Borrower by any Lender or any Affiliate of a Lender:
(a) commercial credit card, purchase card and merchant card services; (b) ACH
Transactions; (c) Hedge Agreements; (d) treasury management services and Cash
Management Services; (e) foreign exchange contracts; and (f) other banking
products or services as may be requested by any Borrower, other than Letters of
Credit.

 

-5-



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the Prime Rate, and (c) the
LIBOR Rate plus 1.00%.

“Base Rate Revolving Loan” means a Revolving Loan during any period in which it
bears interest based on the Base Rate.

“Blocked Account Agreement” means an agreement among one or more of the Loan
Parties, the Collateral Agent, and a Clearing Bank, in form and substance
satisfactory to the Collateral Agent, concerning the collection of payments
which represent the proceeds of Accounts and other Collateral of a Loan Party.

“Borrower” means any of Metals USA, Allmet GP, Inc., Allmet LP, Inc.,
Continental Real Estate Development, Inc., Interstate Steel Supply Co. of
Maryland, Inc., Intsel GP, Inc., Intsel LP, Inc., i-Solutions Direct, Inc.,
Jeffreys Real Estate Corporation, Jeffreys Steel Holdings, L.L.C., J. Rubin &
Co., Levinson Steel GP, Inc., Levinson Steel LP, Inc., Metals Receivables
Corporation, Metals USA Building Products, L.P., Metals USA International
Holdings, Inc., Metals USA Carbon Flat Rolled, Inc., Metals USA Finance Corp.,
Metals USA Flat Rolled Central, Inc., Metals USA Management Co., L.P., Metals
USA Plate Processing, LLC, Metals USA Plates and Shapes Northeast, L.P., Metals
USA Plates and Shapes Southcentral, Inc., Metals USA Plates and Shapes
Southeast, Inc., Metals USA Plates and Shapes Southwest, Limited Partnership,
Metals USA Realty Company, Metals USA Specialty Metals Northcentral, Inc., MUSA
Newark, L.L.C., MUSA GP, Inc., MUSA LP, Inc., Queensboro, L.L.C., and any other
Person who becomes a party to this Agreement as a “Borrower” pursuant to the
terms hereof, jointly, severally, and collectively, and “Borrowers” means more
than one or all of the foregoing Persons, jointly, severally, and collectively,
as the context requires.

“Borrower Materials” shall have the meaning specified in Section 7.2.

“Borrowing” means a borrowing hereunder consisting of Revolving Loans made on
the same day by the Lenders, by the Swingline Lender (in the case of a Borrowing
funded by a Swingline Loan), or by the Administrative Agent (in the case of a
Borrowing consisting of an Agent Advance) to a Borrower, or the issuance of
Letters of Credit hereunder.

“Borrowing Base” means, at any time, an amount equal to the lesser of

 

  (a) the Maximum Revolver Amount, and

 

  (b) the result of (x) the sum of:

 

  (i) eighty-five percent (85.0%) of the Net Amount of Eligible Accounts, plus

 

  (ii) the lesser of the following:

 

-6-



--------------------------------------------------------------------------------

(A) eighty percent (80.0%) of the lesser of the original cost or market value of
Eligible Inventory, and

(B) ninety percent (90.0%) of the Orderly Liquidation Value of Eligible
Inventory, plus

(iii) at all times as of and following the effective date of any Tranche A-1
Commitments until the termination thereof, an amount equal to the Incremental
Availability.

minus

(y) all Reserves which the Agents deem necessary in the exercise of their
Reasonable Credit Judgment to maintain with respect to any Loan Party, including
Reserves for any amounts which either Agent or any Lender may be obligated to
pay in the future for the account of any Loan Party.

The specified percentages set forth in this definition (and the definition of
Incremental Availability) will not be reduced without the consent of Metals USA.
Any determination by the Agents in respect of the Borrowing Base shall be based
on the Agents’ Reasonable Credit Judgment. The parties understand that the
exclusionary criteria in the definitions of Eligible Accounts and Eligible
Inventory, any Reserves that may be imposed as provided herein, any deductions
or other adjustments to determine “lower of cost or market value” and Net Amount
of Eligible Accounts and factors considered in the calculation of Orderly
Liquidation Value of Eligible Inventory have the effect of reducing the
Borrowing Base, and, accordingly, whether or not any provisions hereof so state,
all of the foregoing shall be determined without duplication so as not to result
in multiple reductions in the Borrowing Base for the same facts or
circumstances.

“Borrowing Base Certificate” means a certificate by a Responsible Officer of
Metals USA, substantially in the form of Exhibit B (or another form acceptable
to the Agents) setting forth the calculation of the Borrowing Base, including a
calculation of each component thereof (including, to the extent a Borrower has
received notice of any such Reserve from the Agents, any of the Reserves
included in such calculation pursuant to clause (y) of the definition of the
Borrowing Base), all in such detail as shall be reasonably satisfactory to the
Agents. All calculations of the Borrowing Base in connection with the
preparation of any Borrowing Base Certificate shall be made by Metals USA and
certified to the Agents.

“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City are authorized or required by law to close; provided, however,
that when used in connection with the LIBOR Rate or LIBOR Rate Revolving Loans,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Adequacy Regulation” means any guideline, request, or directive of any
central bank or other Governmental Authority, or any other law, rule, or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

 

-7-



--------------------------------------------------------------------------------

“Capital Expenditures” means expenditures (whether paid in cash or by entering
into any Indebtedness, including any Capital Leases) required to be included in
or reflected by the property, plant, equipment, or similar fixed asset accounts
reflected in the consolidated balance sheet of Metals USA and its Subsidiaries,
excluding (a) expenditures incurred in connection with Permitted Acquisitions,
(b) expenditures to the extent paid from or reimbursed by proceeds of, a policy
of insurance or a condemnation award, (c) capitalized interest, (d) expenditures
that are accounted for as capital expenditures that are actually paid for by a
third party (excluding Holdings, Metals USA or any Subsidiary) and for which
none of Holdings, Metals USA or any Subsidiary has provided or is required to
provide or incur, directly or indirectly, any consideration or obligation to
such third party or any other Person in respect of such expenditure and (e) the
purchase price of equipment purchased in the ordinary course of business to the
extent that the consideration therefor consists of any combination of (i) used
or surplus equipment traded in at the time of such purchase and (ii) the
proceeds of a concurrent sale of used or surplus equipment.

“Capital Lease” means, with respect to any Person, any lease of property which,
in accordance with GAAP, should be reflected as a capital lease on a balance
sheet of such Person.

“Capital Stock” means any and all corporate stock, units, shares, partnership
interests, membership interests, equity interests, rights, securities, or other
equivalent evidences of ownership (however designated) issued by any Person.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“Cash Collateralize” has the meaning specified in Section 2.3(i).

“Cash Management Services” any services provided from time to time by any Lender
or any of its Affiliates to any Borrower in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services.

“Change of Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d 5 of the Securities Exchange Act of 1934
as in effect on the date hereof) shall beneficially own, directly or indirectly,
shares representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of Holdings (other than
the Permitted Holders); (b) a majority of the seats (other than vacant seats) on
the board of directors of Holdings shall at any time be occupied by Persons who
were neither (i) nominated by the board of directors of Holdings or nominated or
elected by the Permitted Holders nor (ii) appointed by directors so nominated or
elected, or (c) a “change of control” (or similar event) with respect to
Holdings or Metals USA shall occur under and as defined in any indenture or
agreement in respect of Indebtedness in excess of $100,000,000 to which Holdings
or any Borrower is a party or (d) Holdings shall cease to directly own,
beneficially and of record 100% of the issued and outstanding Capital Stock of
Metals USA.

 

-8-



--------------------------------------------------------------------------------

“Chattel Paper” means any “chattel paper”, as such term is defined in the UCC,
now owned or hereafter acquired by any Person and, in any event, shall include,
without limitation, all Electronic Chattel Paper, and Tangible Chattel Paper, in
each case, other than any Excluded Assets.

“Class”, when used in reference to any Revolving Loan or Borrowing, refers to
whether such Revolving Loan, or the Revolving Loans comprising such Borrowing,
are Tranche A Revolving Loans or Tranche A-1 Revolving Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Tranche A
Commitment or a Tranche A-1 Commitment.

“Clearing Bank” means the Collateral Agent or any other banking institution with
whom a Payment Account has been established pursuant to a Blocked Account
Agreement.

“Closing Date” means the date that all of the conditions precedent to the
effectiveness of the amendment and restatement of the Existing Loan Agreement as
set forth in Section 10.1 have been satisfied or waived.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute, and the regulations promulgated thereunder.

“Collateral” has the meaning specified in Section 6.1.

“Collateral Agent” means Bank of America, N.A., solely in its capacity as
collateral agent for the Secured Parties, and any successor collateral agent.

“Collateral Agent’s Liens” means the Liens in the Collateral granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the other Loan Documents.

“Commercial Tort Claims” means, with respect to a Person, all of such Person’s
now owned or hereafter acquired commercial tort claims, as defined by the UCC,
including those commercial tort claims identified on Schedule 6.1 and in any
event, shall include, without limitation, any claim now owned or hereafter
acquired by any Person, arising in tort with respect to which: (a) the claimant
is an organization; or (b) the claimant is an individual and the claim (i) arose
in the course of the claimant’s business or profession and (ii) does not include
damages arising out of personal injury to or the death of an individual, in each
case, other than any Excluded Assets.

“Commitment” means, at any time with respect to a Lender, the principal amount
set forth beside such Lender’s name under the heading “Commitment” on the
signature pages of this Agreement , in the Assignment and Acceptance pursuant to
which such Lender became a Lender hereunder, or the most recent Assignment and
Acceptance to which such Lender is a party, in accordance with the provisions of
Section 13.3, and/or in any Incremental Assumption Agreement and “Commitments”
means, collectively, the aggregate amount of the Commitments of all of the
Lenders (being the aggregate of the Tranche A Commitments and the Tranche A-1
Commitments, if any, of all the Lenders).

 

-9-



--------------------------------------------------------------------------------

“Compliance Certificate” has the meaning specified in Section 7.2(c).

“Confidential Information Memorandum” means the Confidential Information
Memorandum of Metals USA dated November 2010.

“Consolidated Interest Expense” means, with respect to any Person (the
“Specified Person”) for any period, the sum, without duplication, of:

(1) consolidated interest expense solely with respect to Indebtedness of the
Specified Person and its Subsidiaries for such period, to the extent such
expense was deducted in computing Consolidated Net Income (including
amortization of original issue discount, the interest component of Capitalized
Lease Obligations, and net payments and receipts (if any) pursuant to interest
rate Hedging Obligations and excluding amortization of deferred financing fees
and expensing of any bridge or other financing fees);

(2) consolidated capitalized interest of the Specified Person and its
Subsidiaries for such period, whether paid or accrued;

(3) commissions, discounts, yield and other fees and charges incurred for such
period in connection with any receivables financing of the Specified Person or
any of its Subsidiaries which are payable to Persons other than Metals USA and
its Subsidiaries;

(4) dividends accrued for such period in respect of all Disqualified Stock of
the Specified Person and any of its Subsidiaries and all preferred stock of any
such Subsidiaries, in each case held by Persons other than Metals USA or a
Wholly-Owned Subsidiary (in each such case other than dividends payable solely
in Capital Stock (other than Disqualified Stock) of Metals USA); and

(5) interest accruing for such period on any Indebtedness of any other Person to
the extent such Indebtedness is guaranteed by (or secured by the assets of) the
Specified Person or any of its Subsidiaries;

less, interest income of the Specified Person and its Subsidiaries for such
period.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate Net Income of such Person and its Subsidiaries for such period, on a
consolidated basis; provided, however, that the following items shall be
excluded:

(1) any net after-tax extraordinary or nonrecurring or unusual gains or losses
or income or expenses or charges, including any severance expenses and fees,
expenses or charges related to any equity offering, investment, acquisition or
Indebtedness permitted hereunder (in each case, whether or not successful);

(2) any increase in amortization or depreciation or any one-time non-cash
charges (such as purchased in-process research and development or capitalized
manufacturing profit in inventory) resulting from purchase accounting in
connection with any acquisition that is consummated after the Closing Date;

 

-10-



--------------------------------------------------------------------------------

(3) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period;

(4) any net after-tax income or loss from discontinued operations and any net
after-tax gains or losses on disposal of discontinued operations;

(5) any net after-tax gains or losses, or any subsequent charges or expenses,
attributable to business dispositions or asset dispositions having occurred at
any time other than in the ordinary course of business as determined in good
faith by the board of directors of Metals USA;

(6) any net after-tax gains or losses attributable to the early extinguishment
of Indebtedness;

(7) the Net Income for such period of any Person (other than the referent
Person) that is not a Subsidiary of such Person, or is an Unrestricted
Subsidiary, or that is accounted for by the equity method of accounting;
provided, however, there shall be included the amount of dividends or
distributions or other payments in respect of capital paid in cash (or to the
extent converted into cash) to the referent Person or a Subsidiary thereof in
respect of such period;

(8) any non-cash impairment charges or asset write-off or write-down resulting
from the application of Statement of Financial Accounting Standards No. 142;

(9) any non-cash expense realized or resulting from any employee benefit plans,
post-employment benefit plans, deferred stock compensation plan or grants of
stock appreciation or similar rights, stock options, restricted stock or other
rights to officers, directors and employees of such Person or any of its
Subsidiaries;

(10) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133; and

(11) non-cash charges for deferred tax asset valuation allowances.

“Consolidated Non-cash Charges” means, with respect to any Person for any
period, the aggregate depreciation, amortization and other non-cash expenses or
other non-cash items of such Person and its Subsidiaries reducing Consolidated
Net Income of such Person for such period on a consolidated basis and otherwise
determined in accordance with GAAP, but excluding any such charge which consists
of or requires an accrual of, or cash reserve for, anticipated cash charges for
any future period.

“Consolidated Taxes” means provision for taxes based on income, profits or
capital, including state, franchise and similar taxes taken into account in
calculating Consolidated Net Income.

 

-11-



--------------------------------------------------------------------------------

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos in any form or condition, polychlorinated biphenyls (“PCBs”), or
any constituent of any such substance or waste.

“Conversion/Continuation Date” means the effective date of (a) any conversion of
LIBOR Rate Revolving Loans to Base Rate Revolving Loans or of Base Rate
Revolving Loans to LIBOR Rate Revolving Loans or (b) any continuation of LIBOR
Rate Revolving Loans as LIBOR Rate Revolving Loans.

“Copyright, Patent, and Trademark Agreements” means each Copyright Security
Agreement, Patent Security Agreement, and Trademark Security Agreement executed
and delivered by a Loan Party to the Collateral Agent to evidence and perfect
the Collateral Agent’s security interest in such Loan Party’s present and future
copyrights, patents, trademarks, and related licenses and rights, in each case,
other than any Excluded Assets, for the benefit of the Secured Parties.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.

“Default Rate” means a fluctuating per annum interest rate at all times equal to
the sum of (a) the otherwise applicable Interest Rate plus (b) two percent
(2.0%). Each Default Rate shall be adjusted simultaneously with any change in
the applicable Interest Rate. In addition, with respect to Letters of Credit,
the Default Rate shall mean the Letter of Credit Fee Percentage, plus two
percent (2.0%).

“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of the Revolving Loans, participations in respect of Letters of Credit
or participations in respect of Swingline Loans required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Agents or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute, (c) has
notified any Borrower, the Administrative Agent, any Letter of Credit Issuer or
the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect,
(d) has failed, within three Business Days after request by the Administrative
Agent or Metals USA, acting in good faith, to confirm in writing to the
Administrative Agent and Metals USA that it will (and is financially able to)
comply with its prospective funding obligations hereunder (provided, that such
Lender shall cease to be a Defaulting Lender upon receipt of such written
confirmation by the Administrative Agent and Metals USA), or (e) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee,

 

-12-



--------------------------------------------------------------------------------

administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided, that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such person.

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms (or by the terms of any security into which
it is convertible or for which it is redeemable or exchangeable), or upon the
happening of any event:

(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise,

(b) is convertible or exchangeable for Indebtedness or Disqualified Stock of
such Person, or

(c) is redeemable at the option of the holder thereof, in whole or in part,

in each case prior to 91 days after the Termination Date;

provided, however, that only the portion of Capital Stock which so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, however, that (x) if such Capital Stock
is issued to any employee or to any plan for the benefit of employees of Metals
USA or its Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by Metals USA in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability and (y) such Capital Stock shall not constitute Disqualified Stock if
such Capital Stock matures or is mandatorily redeemable or is redeemable at the
option of the holders thereof as a result of a change of control or asset sale;
provided, further, that any class of Capital Stock of such Person that by its
terms authorizes such Person to satisfy its obligations thereunder by delivery
of Capital Stock that is not Disqualified Stock shall not be deemed to be
Disqualified Stock.

“Distribution” means, with respect to any Person: (a) the payment or making of
any dividend or other distribution of property in respect of such Person’s
Capital Stock (or any options or warrants for, or other rights with respect to,
such Capital Stock), other than distributions solely in such Person’s Capital
Stock (or any options or warrants for, or other rights with respect to, such
Capital Stock) other than Disqualified Stock; or (b) the redemption or other
acquisition by such Person of any Capital Stock (or any options or warrants for,
or other rights with respect to, such Capital Stock) other than with such
Person’s Capital Stock other than Disqualified Stock.

 

-13-



--------------------------------------------------------------------------------

“Distribution Liquidity Conditions” shall have the meaning specified in
Section 9.10(a)(ii)

“Dodd-Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.

“DOL” means the United States Department of Labor or any successor department or
agency.

“Dollar” and “$” means dollars in the lawful currency of the United States.

“Electronic Chattel Paper” means any “electronic chattel paper”, as such term is
defined in the UCC, now owned or hereafter acquired by any Person.

“Eligible Accounts” means all Accounts of the Borrowers reflected in the most
recent Borrowing Base Certificate, except any Account with respect to which any
of the exclusionary criteria set forth below applies (unless the Agents in their
sole discretion elect to include such Account), such excluded Accounts being
Accounts:

(a) with respect to which more than one hundred twenty (120) days have elapsed
since the date of the original invoice therefor or which is more than sixty
(60) days past due; provided that Accounts listed on Schedule 1.1(E) (as updated
from time to time by Metals USA (with the consent of the Agents, not to be
unreasonably withheld or delayed) in accordance with its normal credit approval
procedure) shall be ineligible pursuant to this clause (a) only if they are more
than sixty (60) days past due or one hundred eighty (180) days from the invoice
date;

(b) with respect to which any of the representations, warranties, covenants, and
agreements contained in Section 6.8 are not or have ceased to be correct or have
been breached;

(c) with respect to which Account (or any other Account due from such Account
Debtor), in whole or in part, a check, promissory note, draft, trade acceptance,
or other instrument for the payment of money has been received, presented for
payment, and returned uncollected for any reason;

(d) which represents a progress billing; provided that for the purposes hereof,
“progress billing” means any invoice for goods sold or leased or services
rendered under a contract or agreement pursuant to which the Account Debtor’s
obligation to pay such invoice is conditioned upon completion of any further
performance under the contract or agreement;

(e) with respect to which any one or more of the following events has occurred
to the Account Debtor on such Account: (i) death or judicial declaration of
incompetency of an Account Debtor who is an individual; (ii) the filing by or
against the Account Debtor of a request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as a bankrupt,
winding-up, or other relief under the bankruptcy, insolvency, or similar laws of
the United States, any state or territory thereof, or any foreign

 

-14-



--------------------------------------------------------------------------------

jurisdiction, now or hereafter in effect; (iii) the making of any general
assignment by the Account Debtor for the benefit of creditors; (iv) the
appointment of a receiver or trustee for the Account Debtor or for any of the
assets of the Account Debtor, including, without limitation, the appointment of
or taking possession by a “custodian”, as defined in the Bankruptcy Code;
(v) the institution by or against the Account Debtor of any other type of
insolvency proceeding (under the Bankruptcy Code or otherwise) or of any formal
or informal proceeding for the dissolution or liquidation of, settlement of
claims against, or winding up of affairs of, the Account Debtor; (vi) the sale,
assignment, or transfer of all or substantially all of the assets of the Account
Debtor; (vii) the nonpayment generally by the Account Debtor of its debts as
they become due; or (viii) the cessation of the business of the Account Debtor
as a going concern;

(f) if fifty percent (50.0%) or more of the aggregate Dollar amount of
outstanding Accounts owed at such time by the Account Debtor thereon is
classified as ineligible under clause (a) preceding;

(g) owed by an Account Debtor which: (i) does not maintain its chief executive
office in the United States or Canada; or (ii) is not organized under the laws
of the United States or Canada or any political subdivision, state, or province
thereof; or (iii) is the government of any foreign country or sovereign state,
or of any state, province, municipality, or other political subdivision thereof,
or of any department, agency, public corporation, or other instrumentality
thereof; except to the extent that such Account is insured by the Export-Import
Bank of the United States or secured or payable by a letter of credit
satisfactory to the Collateral Agent in its reasonable discretion;

(h) Intercompany Accounts or other Accounts owed by an Account Debtor which is
an Affiliate or employee of any Borrower or Subsidiary (not including, for the
avoidance of doubt, any Apollo Operating Company);

(i) except as agreed by the Agents as provided in clause (g) preceding or
clause (l) following regarding political subdivisions of the United States but
not the U.S. federal government, with respect to which either the perfection,
enforceability, or validity of the Collateral Agent’s Lien in such Account, or
the Collateral Agent’s right or ability to obtain direct payment to the
Collateral Agent of the proceeds of such Account, is governed by any federal,
state, or local statutory requirements other than those of the UCC;

(j) owed by an Account Debtor to which a Loan Party or any of their respective
Subsidiaries is indebted in any way, or which is subject to any right of set-off
or recoupment by the Account Debtor, unless the Account Debtor has entered into
an agreement acceptable to the Collateral Agent to waive set-off rights; or if
the Account Debtor thereon has disputed liability or made any claim with respect
to any other Account due from such Account Debtor; but in each such case only to
the extent of such indebtedness, set-off, recoupment, dispute, or claim;

(k) with respect to which any Borrower at the time of determination deems such
Account as uncollectible;

 

-15-



--------------------------------------------------------------------------------

(l) owed by any state of the United States or any municipality or other
political subdivision, department, agency, public corporation or other
instrumentality of any such state (unless the applicable Borrower complies with
any applicable assignment of claims act if the Collateral Agent reasonably
determines that its Lien therein is not or cannot be otherwise perfected);

(m) which represents a sale on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, consignment, or other repurchase or return basis;

(n) which is evidenced by a promissory note or other instrument or by chattel
paper;

(o) [Reserved];

(p) in the Agents’ Reasonable Credit Judgment upon thirty (30) days’ prior
notice to Metals USA, with respect to which the Account Debtor is located in any
state requiring the filing of a Notice of Business Activities Report or similar
report in order to permit the applicable Borrower to seek judicial enforcement
in such state of payment of such Account, unless such Borrower has qualified to
do business in such state or has filed a Notice of Business Activities Report or
equivalent report for the then current year;

(q) which arises out of a sale not made in the ordinary course of the applicable
Borrower’s business;

(r) with respect to which the goods giving rise to such Account have not been
shipped and delivered to, or have been rejected or objected to, by the Account
Debtor or the services giving rise to such Account have not been performed by
the applicable Borrower, and, if applicable, accepted by the Account Debtor, or
the Account Debtor revokes its acceptance of such goods or services, but, in
each case, only to the extent of the portion of such Account applicable to goods
or services in question;

(s) which arises out of an enforceable contract or order which, by its terms,
validly forbids, restricts, or makes void or unenforceable the granting of a
Lien by the applicable Borrower to the Collateral Agent with respect to such
Account;

(t) which is not subject to a first priority and perfected security interest in
favor of the Collateral Agent, for the benefit of the Collateral Agent and the
Lenders, or which is subject to any other Lien other than Noteholder Liens,
Other Pari Passu Liens and Permitted Liens arising by operation of law as
described in clauses (d) and (g) of the definition thereof; and

(u) which is an Account owed to a Newly Obligated Party acquired in a Permitted
Acquisition under this Agreement, unless either (i) the Collateral Agent has
been given the opportunity for a reasonable period (which shall not be required
to be longer than twenty-one (21) days and which shall, at the request of Metals
USA, be completed prior to the consummation of such Permitted Acquisition
provided that the Collateral Agent shall have been given, for a period of at
least twenty-one (21) days prior to such consummation, all information and
access to the properties, records, files and books of account of such Newly
Obligated Party as the Collateral Agent reasonably deems necessary) to complete
such due diligence as the

 

-16-



--------------------------------------------------------------------------------

Collateral Agent deems, in the exercise of Reasonable Credit Judgment, to be
necessary in the circumstances, or (ii) at the time of such Permitted
Acquisition, the sum of the Eligible Accounts and Eligible Inventory of the
Newly Obligated Parties then being acquired is less than $75,000,000.

If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of the Borrowing Base; provided,
however, that if any Account ceases to be an Eligible Account because of the
adjustment of or imposition of new exclusionary criteria pursuant to the
succeeding paragraph, the Agents will not require exclusion of such Account from
the Borrowing Base until fifteen (15) days following the date on which an Agent
gives notice to Metals USA of such ineligibility.

The Agents reserve the right, at any time and from time to time after the
Closing Date, to adjust any of the exclusionary criteria set forth above and to
establish new criteria, in their Reasonable Credit Judgment (based on an
analysis of material facts or events first occurring, or first discovered by the
Agents, after the Closing Date), subject to the approval of Required Lenders in
the case of adjustments or new criteria which have the effect of making more
credit available than would have been available based upon the criteria in
effect on the Closing Date. The Agents acknowledge that as of the Closing Date
they are not aware of any circumstance or condition with respect to the Accounts
that would require the adjustment of any of the exclusionary criteria set forth
above or the imposition of any new exclusionary criteria.

“Eligible Assignee” means (a) a commercial bank, commercial finance company, or
other asset based lender having total assets in excess of $1,000,000,000;
(b) any Lender; (c) any Affiliate of any Lender; (d) any other asset based
lender which is regularly engaged in making, purchasing, or investing in loans
which are similar to the loans provided for in this Agreement and which are in
excess of $150,000,000; (e) any mutual fund, insurance company or investment
fund that is an “accredited investor” (as defined in Regulation D of the
Securities Act of 1933, as amended) and is regularly engaged in making,
purchasing or investing in loans of the type to be assigned to it; and (f) any
other Person reasonably acceptable to the Administrative Agent, and in each case
(other than clauses (b) and (c) preceding), so long as no Event of Default
exists hereunder, which assignee is reasonably acceptable to Metals USA;
provided (i) neither Metals USA nor any Affiliate thereof shall be an Eligible
Assignee; (ii) no Person a material portion of whose business consists of buying
and/or selling metal or metal products shall be an Eligible Assignee and
(iii) at no time shall an Ineligible Institution be an Eligible Assignee.

“Eligible Inventory” means all Inventory of the Borrowers reflected in the most
recent Borrowing Base Certificate, except any Inventory with respect to which
any of the exclusionary criteria set forth below applies (unless the Agents in
their sole discretion elect to include any such Inventory):

(a) Inventory that is not owned by a Borrower;

(b) Inventory that is not subject to the Collateral Agent’s Liens, or is subject
to any other Lien (other than Permitted Liens arising by operation of law as
described in clauses (d) and (g) of the definition thereof, Other Pari Passu
Liens or the Noteholder Liens); provided that (unless such Permitted Liens
(A) are junior in priority to the Collateral Agent’s

 

-17-



--------------------------------------------------------------------------------

Liens (other than statutory landlord’s Liens to the extent provided otherwise by
a Requirement of Law) and (B) do not impair directly or indirectly the ability
of the Collateral Agent to realize on or obtain the full benefit of the
Collateral), the Agents may, in the exercise of Reasonable Credit Judgment,
establish a Reserve against Availability with respect to any Inventory subject
to such Permitted Liens in an amount not to exceed (on an aggregate basis for
all Inventory from time to time subject to such Permitted Liens) (A) in the case
of Inventory subject to Liens described in clause (g) of the definition of
Permitted Liens, the greater of (x) an amount equal to the amount which would
have to be paid to such Lien claimant in order to obtain a release of such
Liens, and (y) an amount equal to thirty (30) days’ rent for the properties or
facilities on or at which the applicable Inventory is located and (B) in the
case of Inventory subject to Liens described in clause (d) of the definition of
Permitted Liens, the amount of such taxes, fees, assessments or other charges;

(c) Inventory that does not consist of finished goods or raw materials;

(d) Inventory that consists of chemicals, supplies, packing and shipping
materials, or advertising or marketing materials (including samples);

(e) Inventory that is not in good condition, is unmerchantable, or fails to meet
all material standards imposed by any Governmental Authority having regulatory
authority over such goods, its use, or sale;

(f) Inventory that is not currently either usable or salable in the normal
course of the applicable Borrower’s business;

(g) Inventory that is slow-moving (i.e., held by a Borrower for greater than
twelve (12) months), obsolete or defective, or used goods taken in trade;

(h) Inventory that is not located within the United States (or is in-transit
from vendors or suppliers, except that Inventory in-transit will not be deemed
ineligible if it has been paid for in advance of shipment and legal ownership
thereof has passed to the applicable Borrower as evidenced by customary
documents of title);

(i) if such Inventory is located in a public warehouse or in possession of a
bailee or in a facility leased by the applicable Borrower, provided that such
Inventory will be Eligible Inventory if the warehouseman, the bailee, or the
lessor has delivered to the Collateral Agent, if requested by the Agents, a
subordination agreement in form and substance reasonably satisfactory to the
Agents (or if such Borrower is unable to obtain any such subordination or such
subordination has not been requested, such Inventory shall be Eligible Inventory
but the Agents may, in the exercise of Reasonable Credit Judgment, establish a
Reserve with respect to any Inventory so located or possessed in an amount not
to exceed (on an aggregate basis for all Inventory from time to time so located
or possessed) (A) in the case of Inventory located in a public warehouse or
leased facility, the greater of (x) an amount equal to the amount which would
have to be paid to such claimant in order to obtain a release of any Permitted
Lien held by such claimant, or (y) an amount equal to thirty (30) days’ rent or
storage fee for the warehouses or facilities on or at which the applicable
Inventory is located and (B) in the case of Inventory otherwise in the
possession of a bailee, the amount necessary to complete any work being
performed on such Inventory and/or to obtain a surrender of the Inventory to the
possession of such Borrower or the Collateral Agent);

 

-18-



--------------------------------------------------------------------------------

(j) if such Inventory contains or bears any Proprietary Rights licensed to a
Borrower by any third party, the Collateral Agent shall not be reasonably
satisfied that it may sell or otherwise dispose of such Inventory in accordance
with Article 11 without infringing the rights of the licensor of such
Proprietary Rights or violating any contract with such licensor (and without
payment of any royalties other than any royalties due with respect to the sale
or disposition of such Inventory pursuant to the existing license agreement),
and, if the Collateral Agent deems it necessary, such Borrower shall deliver to
the Collateral Agent a consent or sublicense agreement from such licensor in
form and substance reasonably acceptable to the Collateral Agent; and

(k) Inventory that is owned by a Newly Obligated Party acquired in a Permitted
Acquisition under this Agreement, unless either (i) the Collateral Agent has
been given the opportunity for a reasonable period (which shall not be required
to be longer than twenty-one (21) days and which shall, at the request of Metals
USA, be completed prior to the consummation of such Permitted Acquisition
provided that the Collateral Agent shall have been given, for a period of at
least twenty-one (21) days prior to such consummation, all information and
access to the properties, records, files, and books of account of such Newly
Obligated Party as the Collateral Agent reasonably deems necessary for such
completion) to complete such due diligence as it deems, in the exercise of
Reasonable Credit Judgment, to be necessary in the circumstances, or (ii) at the
time of such Permitted Acquisition, the sum of the Eligible Accounts and
Eligible Inventory of the Newly Obligated Parties then being acquired is less
than $75,000,000.

If any Inventory at any time ceases to be Eligible Inventory, such Inventory
shall promptly be excluded from the calculation of the Borrowing Base; provided,
however, that if any Inventory ceases to be Eligible Inventory because of the
adjustment of or imposition of new exclusionary criteria pursuant to the
succeeding paragraph, the Agents will not require exclusion of such Inventory
from the Borrowing Base until fifteen (15) days following the date on which an
Agent gives notice to Metals USA of such ineligibility.

The Agents reserve the right, at any time and from time to time after the
Closing Date, to adjust any of the exclusionary criteria set forth above and to
establish new criteria, in their Reasonable Credit Judgment (based on an
analysis of material facts or events first occurring, or first discovered by the
Agents, after the Closing Date), subject to the approval of the Required Lenders
in the case of adjustments or new criteria which have the effect of making more
credit available than would be available based upon the criteria in effect on
the Closing Date. The Agents acknowledge that as of the Closing Date they are
not aware of any circumstance or condition with respect to the Accounts that
would require the adjustment of any of the exclusionary criteria set forth above
or the imposition of any new exclusionary criteria.

“Environmental Laws” means all federal, state, or local laws, statutes, common
law duties, rules, regulations, ordinances, and codes, together with all
administrative orders, licenses, authorizations, and permits of, and agreements
with, any Governmental Authority, in each case relating to environmental,
health, safety, and land use matters.

 

-19-



--------------------------------------------------------------------------------

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(a) any liability under Environmental Laws or (b) damages arising from, or costs
incurred by such Governmental Authority in response to, a Release or threatened
Release of a Contaminant into the environment.

“Equipment” means, with respect to a Person, all of such Person’s now owned and
hereafter acquired machinery, equipment as defined by the UCC, furniture,
furnishings, fixtures, and other tangible personal property (except Inventory),
including motor vehicles and other rolling stock with respect to which a
certificate of title has been issued, aircraft, dies, tools, jigs, and office
equipment, as well as all of such types of property leased by such Person and
all of such Person’s rights and interests with respect thereto under such leases
(including, without limitation, options to purchase); together with all present
and future additions and accessions thereto, replacements therefor, component
and auxiliary parts and supplies used or to be used in connection therewith, and
all substitutes for any of the foregoing, and all manuals, drawings,
instructions, warranties, and rights with respect thereto, wherever any of the
foregoing is located.

“Equity Investors” means one or more investment funds advised, managed or
controlled by Apollo Management V, L.P., their Affiliates, and any group in
which any such Equity Investors are, in the aggregate, a principal member.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute, and all rules and regulations from time to time
promulgated thereunder.

“ERISA Affiliate” means any entity with which any Loan Party is treated as a
single employer under Section 414(b) or (c) of the Code.

“Event of Default” has the meaning specified in Section 11.1.

“Excess Amount” has the meaning specified in Section 2.3(d)(iii).

“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder.

“Excluded Account” has the meaning specified in Section 9.28.

“Excluded Assets” means:

(a) Real Estate and/or Equipment (or any proceeds thereof) owned by any Loan
Party to the extent securing any Loan Party’s industrial development revenue
bonds;

(b) any right, title or interest in any permit, lease, license, contract or
agreement held by any Loan Party or to which any Loan Party is a party or any of
its right, title or interest thereunder to the extent, but only to the extent,
that such a grant would, under the terms of such permit, lease, license,
contract or agreement to which any Loan Party is a party, result in a breach of
the terms of, or constitute a default under, such permit, lease, license,
contract or agreement held by such Loan Party or to which such Loan Party is a
party (other than to the extent that any such term would be rendered ineffective
pursuant to Section 9-406, 9-408

 

-20-



--------------------------------------------------------------------------------

or 9-409 of the UCC or any other applicable law (including Title 11 of the
United States Code) or principles of equity); provided, that immediately upon
the ineffectiveness, lapse or termination of any such provision, such right,
title or interest in such permit, lease, license, contract or agreement shall
cease to be an “Excluded Asset”;

(c) any vehicle covered by a certificate of title or ownership;

(d) any Letter of Credit Rights to the extent any Loan Party is required by
applicable law to apply the proceeds of a drawing of such Letter of Credit for a
specified purpose;

(e) any Investment Property to the extent it constitutes (i) more than 65% of
the issued and outstanding voting Capital Stock of any foreign Person or
(ii) Capital Stock of a Person that constitutes a Subsidiary (other than a
Wholly-owned Subsidiary) the pledge of which would violate a contractual
obligation to the owners of the other Capital Stock of such Person (other than
any such owners that are Affiliates of the Equity Investor) that is binding on
or relating to such Capital Stock; and

(f)(i) any “Excluded Assets” as defined in the Senior Secured Indenture and the
Senior Notes Collateral Agreement or (ii) any other asset which would constitute
Notes Collateral (as defined in the Senior Secured Indenture as in effect on the
date hereof) or collateral securing any Other Pari Passu Indebtedness but for
(1) the fact that the Noteholder Collateral Agent or an Other Pari Passu
Collateral Agent, as applicable, has not required a lien on such assets or
(2) the operation of Section 11.01(b) in the Senior Secured Indenture as in
effect on the date hereof (or a similar provision in the documentation relating
to any Other Pari Passu Indebtedness or Permitted Refinancing Indebtedness of
the Senior Secured Notes), in each case of (i) or (ii) other than (a) any such
assets constituting Revolving Facility First Lien Collateral and (b) any assets
that are required to secure the Obligations following the drawing in full of any
IDRB Letter of Credit as contemplated by Section 2.3(e)(vii).

“Excluded Taxes” means (i) any and all Taxes imposed on or measured by net
income in the United States of America or in any jurisdiction (whether federal,
state, local or foreign and including any political subdivision thereof), in
each case, imposed on an Agent or Lender as a result of a present or former
connection between such Agent or Lender (including its applicable lending
office) and the jurisdiction imposing such Tax (other than a connection arising
solely from such Agent’s or Lender’s having executed, delivered, performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), (ii) any branch profits and franchise Taxes imposed by the
United States of America or any similar Tax imposed by any other jurisdiction
described in clause (i) above, (iii) any withholding tax that (A) is imposed on
amounts payable to an Agent or a Lender at the time such Agent or Lender becomes
a party to this Agreement (or designates a new lending office) except to the
extent such Agent or Lender (or its assignor, if any) was entitled, at the time
of designation of a new lending office (or assignment), to receive additional
amounts from any Borrower with respect to such withholding Tax pursuant to
Section 5.1(c) or (B) is attributable to such Agent’s or Lender’s failure to
comply with the requirements of Section 5.1, and (iv) any Tax imposed on amounts
payable to an Agent or Lender as a result of such Agent’s or such Lender’s
failure or inability to comply with the requirements of FATCA.

 

-21-



--------------------------------------------------------------------------------

“Existing Letter of Credit” has the meaning specified in Section 15.26(c).

“Existing Loan Agreement” has the meaning specified in the Recitals hereto.

“FATCA” means Sections 1471, 1472, 1473 or 1474 of the Code (or any successor
sections) and any regulations or authoritative guidance promulgated thereunder.

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

“Fee Letter” shall mean the Fee Letter dated November 8, 2010, among Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Bank of America, Metals USA and
Holdings.

“Financial Assets” means any “financial asset”, as such term is defined in the
UCC, now owned or hereafter acquired by any Person, in each case, other than any
Excluded Assets.

“Financial Statements” means, according to the context in which it is used, the
financial statements referred to in Section 8.6 or any other financial
statements required to be given to the Administrative Agent or the Lenders
pursuant to this Agreement.

“Fiscal Period” means a calendar month.

“Fiscal Quarter” means one of the four three (3) calendar month fiscal
measurement periods in each Fiscal Year.

“Fiscal Year” means Metals USA’s fiscal year for financial accounting purposes.
The Fiscal Year of Metals USA ends on December 31 of each year.

“Fixed Charge Coverage Ratio” means the ratio of (i) Adjusted EBITDA of Metals
USA for the most recent period of four consecutive Fiscal Quarters for which
financial statements are available minus the income taxes paid in cash by Metals
USA and included in the

 

-22-



--------------------------------------------------------------------------------

determination of Consolidated Net Income during such period (excluding any such
taxes in an aggregate amount not to exceed $14,000,000 in respect of
cancellation of debt made prior to the Closing Date with respect to Metals USA’s
acquisition of notes (“Specified Deferred Taxes”)) minus non-financed Capital
Expenditures of Metals USA and its Subsidiaries during such period to (ii) the
sum of (1) scheduled principal payments required to be made during such period
in respect of Indebtedness for borrowed money plus (2) the Consolidated Interest
Expense (excluding amortization of any original issue discount, interest paid in
kind or added to principal and other noncash interest) for such period plus
(3) except for purposes of determining whether an acquisition is a Permitted
Acquisition pursuant to clause (C) of Section 9.10(b), Distributions (excluding
any such Distributions the proceeds of which are used to pay Specified Deferred
Taxes) pursuant to Section 9.10(a)(ii) or (iv) in each case to the extent paid
in cash.

“Flow Through Entity” means an entity that is treated as a partnership not
taxable as a corporation, an S-corporation or a disregarded entity for U.S.
federal income tax purposes.

“Funding Date” means the date on which a Borrowing occurs.

“GAAP” means generally accepted accounting principles and practices set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
United States accounting profession).

“General Intangibles” means, with respect to a Person, all of such Person’s now
owned or hereafter acquired general intangibles, as defined in the UCC,
including payment intangibles, choses in action and causes of action and all
other intangible personal property of such Person of every kind and nature
(other than Accounts), including, without limitation, all contract rights,
Proprietary Rights, corporate or other business records, inventions, designs,
blueprints, plans, specifications, patents, patent applications, trademarks,
service marks, trade names, trade secrets, goodwill, copyrights, computer
software, customer lists, registrations, licenses, franchises, tax refund
claims, any funds which may become due to such Person in connection with the
termination of any Plan or other employee benefit plan or any rights thereto and
any other amounts payable to such Person from any Plan or other employee benefit
plan, rights and claims against carriers and shippers, rights to
indemnification, business interruption insurance and proceeds thereof, property,
casualty or any similar type of insurance and any proceeds thereof, proceeds of
insurance covering the lives of key employees on which such Person is
beneficiary, rights to receive dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged equity interests or
Investment Property, and any letter of credit, guarantee, claim, security
interest, or other security held by or granted to such Person, in each case,
other than any Excluded Assets.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory, or administrative functions of or pertaining to
government.

 

-23-



--------------------------------------------------------------------------------

“Guaranty” means, with respect to any Person, all obligations of such Person
which in any manner directly or indirectly guarantee or assure, or in effect
guarantee or assure, the payment or performance of any Indebtedness or other
obligations of any other Person (the “guaranteed obligations”), or assure or in
effect assure the holder of the guaranteed obligations against loss in respect
thereof, including any such obligations incurred through an agreement,
contingent or otherwise: (a) to purchase the guaranteed obligations or any
property constituting security therefor; (b) to advance or supply funds for the
purchase or payment of the guaranteed obligations or to maintain a working
capital or other balance sheet condition; or (c) to lease property or to
purchase any debt or equity securities or other property or services.

“Guaranty Agreements” means each Guaranty Agreement, substantially in the form
of Exhibit I hereto, entered into from time to time by the Guarantors party
thereto and the Collateral Agent.

“Guarantors” means Holdings, each Borrower and each Subsidiary and each other
Person in each case who now or hereafter Guaranties payment or performance of
the whole or any part of the Obligations.

“Hedge Agreement” means any and all transactions, agreements, or documents now
existing or hereafter entered into, which provide for an interest rate, credit,
commodity, or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging a Person’s exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security, or currency valuations, or
commodity prices.

“Hedging Obligations” means any and all obligations under Hedge Agreements.

“Holdings” means Flag Intermediate Holdings Corporation, a Delaware corporation,
and its successors.

“Honor Date” has the meaning specified in Section 2.3(e)(i).

“IDRB Letter of Credit” means any standby Letter of Credit issued under or
pursuant to or rolled into this Agreement as security for (i) the Borrowers’
existing industrial development revenue bonds (or similar bonds) as described on
Schedule 9.13, (ii) any industrial development revenue bonds (or similar bonds)
issued after the Closing Date, (iii) any industrial development revenue bonds
(or similar bonds) issued by any Person prior to the time such Person becomes a
Subsidiary (as long as such bond was not incurred in contemplation of such
Person becoming a Subsidiary), or (iv) any permitted refinancing of the
foregoing.

“Incremental Amount” means, at any time, the excess, if any, of (a) $250,000,000
over (b) the aggregate amount of all Incremental Commitments established prior
to such time.

“Incremental Assumption Agreement” means an incremental assumption agreement
among, and in form and substance reasonably satisfactory to, the Borrowers, the
Administrative Agent and the applicable Incremental Lenders.

 

-24-



--------------------------------------------------------------------------------

“Incremental Availability” means, as of and following the effective date of any
Tranche A-1 Commitment until the termination of all Tranche A-1 Commitments, the
lesser of (a) the Maximum Tranche A-1 Revolver Amount and (b) the sum of
(i) five percent (5.0%) of the Net Amount of Eligible Accounts plus (ii) five
percent (5.0%) of the Orderly Liquidation Value of Eligible Inventory.

“Incremental Commitment” means the Commitment of any Lender established pursuant
to Section 2.5.

“Incremental Lender” has the meaning specified in Section 2.5(a).

“Incremental Tranche A Commitment” means any Incremental Commitment that is a
Tranche A Commitment.

“Incremental Tranche A-1 Amount” means, at any time, the excess, if any, of
(a) $35,000,000 over (b) the aggregate amount of all Incremental Tranche A-1
Commitments established prior to such time.

“Incremental Tranche A-1 Commitment” means any Incremental Commitment that is a
Tranche A-1 Commitment.

“Indebtedness” means with respect to a Person, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all indebtedness of such
Person evidenced by bonds, notes, debentures, or other similar instruments,
(c) the amount of all indebtedness of such Person under Capital Leases, (d) the
amount of all Indebtedness of such Person secured by a Lien existing on property
owned by such Person whether or not the Indebtedness secured thereby has been
assumed by such Person or is non-recourse to such Person (provided that the
amount thereof shall be deemed to be the lesser of the outstanding principal
amount thereof or the Fair Market Value of such property (determined in good
faith by Metals USA)), (e) the deferred and unpaid purchase price of property or
services (excluding trade accounts payable of such Person arising in the
ordinary course of business that are not past due by more than ninety (90) days
or that are being contested in good faith by appropriate proceedings diligently
pursued and for which adequate reserves have been established in accordance with
GAAP), (f) all reimbursement obligations of such Person (whether contingent or
otherwise) in respect of letters of credit, bankers’ acceptances, surety or
other bonds, and similar instruments, and (g) the imputed principal balance
outstanding under any synthetic lease, tax retention operating lease, off
balance sheet loan, or similar off balance sheet financing product to which such
Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP.

“Ineligible Institution” shall mean the Persons identified as such in writing to
the Agents by Metals USA on or prior to the Closing Date. Thereafter, Metals USA
may request that additional Persons be “Ineligible Institutions” with the
written consent of the Agents, and may specify that previously identified
Persons are no longer “Ineligible Institutions”, in each case by delivery of
written notice thereof to the Agents setting forth such Person or Persons.

“Information” shall have the meaning specified in Section 15.22.

 

-25-



--------------------------------------------------------------------------------

“Intercompany Accounts” means all assets and liabilities, however arising, which
are due to any Loan Party from, which are due from any Loan Party to, or which
otherwise arise from any transaction by any Loan Party with, any Affiliate of
such Loan Party.

“Intercompany Obligations” shall mean, collectively, all indebtedness,
obligations and other amounts at any time owing to any Loan Party from any of
such Loan Party’s Subsidiaries or Affiliates and all interest, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such indebtedness,
obligations or other amounts in each case other than any Excluded Assets.

“Intercreditor Agreement” means the Lien Subordination and Intercreditor
Agreement dated as of November 30, 2005, among Holdings, Metals USA, Metals
USA’s Subsidiaries party thereto, the Collateral Agent, the Noteholder
Collateral Agent and the Trustee, as amended, restated, supplemented or
otherwise modified from time to time.

“Interest Period” means, with respect to any LIBOR Rate Revolving Loan, the
period commencing on the Funding Date of such Revolving Loan or on the
Conversion/Continuation Date on which such Revolving Loan is converted into or
continued as a LIBOR Rate Revolving Loan, and ending on the date one, two, three
or six months thereafter (or nine or 12 months thereafter, if all Lenders
participating therein agree to make an Interest Period of such duration
available) as selected by a Borrower in a Notice of Borrowing or a Notice of
Conversion/Continuation; provided that:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(b) any Interest Period pertaining to a LIBOR Rate Revolving Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period shall extend beyond the Stated Termination Date.

“Interest Rate” means each or any of the interest rates, including the Default
Rate, set forth in Section 3.1.

“Inventory” means, with respect to a Person, all of such Person’s now owned and
hereafter acquired inventory, as defined in the UCC, goods, and merchandise,
wherever located, in each case to be furnished under any contract of service or
held for sale or lease, all returned goods, raw materials, work-in-process,
finished goods (including embedded software), other materials, and supplies of
any kind, nature, or description which are used or consumed in such Person’s
business or used in connection with the packing, shipping, advertising, selling,
or finishing of such goods, merchandise, and other property, and all documents
of title or other documents representing them.

 

-26-



--------------------------------------------------------------------------------

“Investment Property” means, with respect to a Person, all of such Person’s
right, title, and interest in and to any and all investment property, as defined
in the UCC, including, without limitation, all (a) securities whether
certificated or uncertificated, (b) securities entitlements, (c) securities
accounts, (d) commodity contracts and (e) commodity accounts; together with all
other units, shares, partnership interests, membership interests, equity
interests, rights, or other equivalent evidences of ownership (howsoever
designated) issued by any Person, in each case, other than any Excluded Assets.

“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer” has the meaning specified in Section 6.2(d).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Letter of Credit Issuer and the applicable Borrower (or any
Subsidiary) or in favor of the applicable Letter of Credit Issuer and relating
to such Letter of Credit.

“Lender” and “Lenders” have the meanings specified in the introductory paragraph
hereof and shall include the Administrative Agent to the extent of any Agent
Advance outstanding and the Swingline Lender to the extent of any Swingline Loan
outstanding. Unless the context shall otherwise require, the term “Lenders”
shall include the “Incremental Lenders”.

“Letter of Credit” has the meaning specified in Section 2.3(a), and shall
include the Existing Letters of Credit and any IDRB Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Letter of Credit Issuer.

“Letter of Credit Expiration Date” has the meaning specified in Section 2.3(b).

“Letter of Credit Fee” has the meaning specified in Section 3.5.

“Letter of Credit Fee Percentage” means with respect to any Letter of Credit
issued by a Letter of Credit Issuer pursuant to the terms of this Agreement, on
any date of determination, a per annum percentage equal to the Applicable Margin
then in effect for Tranche A Revolving Loans that are LIBOR Rate Revolving Loans
(or, to the extent the Tranche A-1 Lenders are then participating in Letters of
Credit pursuant to Section 2.3(d), for Tranche A-1 Revolving Loans that are
LIBOR Rate Revolving Loans ).

“Letter of Credit Issuer” means each of Credit Suisse AG and Bank of America,
acting through any of their respective Affiliates or branches, in the capacity
as an issuer of Letters of Credit hereunder, or any other financial institution
that issues any Letter of Credit pursuant to this Agreement or is designated as
a Letter of Credit Issuer pursuant to Section 2.3(m).

 

-27-



--------------------------------------------------------------------------------

“LIBOR Interest Payment Date” means, with respect to any LIBOR Rate Revolving
Loan, (i) the last day of the Interest Period applicable thereto and (ii) in the
case of a LIBOR Rate Revolving Loan with an Interest Period of more than three
months’ duration, each day that would have been a LIBOR Interest Payment Date
had successive Interest Periods of three months’ duration been applicable to
such LIBOR Rate Revolving Loan.

“LIBOR Rate” means for any Interest Period with respect to a LIBOR Rate
Revolving Loan, a rate per annum determined by the Administrative Agent pursuant
to the following formula:

 

LIBOR Rate =

 

Offshore Base Rate

    1.00 – Eurodollar Reserve Percentage  

Where,

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The LIBOR Rate
for each outstanding LIBOR Rate Revolving Loan shall be adjusted automatically
as of the effective date of any change in the Eurodollar Reserve Percentage.

“Offshore Base Rate” means, for any Interest Period, the rate per annum equal to
the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Offshore Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Rate Revolving Loan being made, continued
or converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

“LIBOR Rate Revolving Loan” means a Revolving Loan during any period in which it
bears interest based on the LIBOR Rate.

 

-28-



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, any lien arising from a mortgage, deed
of trust, encumbrance, pledge, hypothecation, assignment, deposit arrangement,
agreement, charge, security agreement, conditional sale or trust receipt or a
lease, consignment, or bailment for security purposes; provided that an
agreement to sell shall not constitute a Lien.

“Loan Account” means the loan account of the Borrowers, which account shall be
maintained by the Administrative Agent.

“Loan Documents” means collectively this Agreement, the Revolving Notes, the
Security Documents, each Incremental Assumption Agreement and each other
agreement, certificate, document or instrument that Metals USA and any Agent
agree shall be a Loan Document.

“Loan Modification Agreement” has the meaning specified in Section 15.25(b).

“Loan Modification Offer” has the meaning specified in Section 15.25(a).

“Loan Parties” means the Borrowers and the Guarantors.

“Majority Lenders” means, as of any date of determination, the Lenders whose Pro
Rata Shares aggregate more than fifty percent (50.0%) as such percentage is
determined according to the definition of Pro Rata Share; provided, that the Pro
Rata Share of any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Lenders.

“Management Participants” means members of senior management of Holdings, Metals
USA or any Borrower as of the Closing Date.

“Material Adverse Effect” means (i) a material adverse effect on the business,
condition (financial or otherwise), operation, performance or properties of the
Loan Parties and their Subsidiaries, taken as a whole, which materially impairs
the ability of the Loan Parties to perform their material obligations hereunder
or under any Loan Document or (ii) a material adverse effect on the validity or
enforceability of the Loan Documents, the Collateral Agent’s Liens or the rights
and remedies of the Agents or Lenders under the Loan Documents.

“Maximum Rate” means, at any time, the maximum rate of interest the Lenders may
lawfully contract for, charge, or receive in respect of the Obligations as
allowed by any Requirement of Law. As provided in Section 15.3, the parties have
elected that this Agreement be governed by the laws of the State of New York.

“Maximum Revolver Amount” means the sum of the Maximum Tranche A Revolver Amount
and the Maximum Tranche A-1 Revolver Amount.

“Maximum Tranche A Revolver Amount”, means, at any time, the aggregate amount of
the Tranche A Commitments at such time.

“Maximum Tranche A-1 Revolver Amount” means, at any time, the aggregate amount
of the Tranche A-1 Commitments at such time.

 

-29-



--------------------------------------------------------------------------------

“Metals USA” means Metals USA, Inc., a Delaware corporation, and its successors.

“Minimum Level 1 Availability”, “Minimum Level 2 Availability”, “Minimum Level 3
Availability” or “Minimum Level 4 Availability” shall mean, as applicable, in
each case, an amount equal to the greater of (a) the “Availability Amount” set
forth below next to the applicable “Minimum Availability Level” and (b) the
“Excess Availability Percentage” set forth below next to the applicable “Minimum
Availability Level” multiplied by the lesser of (i) the result of clause (b) of
the definition of Borrowing Base then in effect (such product not to exceed
$62,500,000 with respect to Minimum Availability Level 2, or $75,000,000 with
respect to Minimum Availability Level 3) and (ii) the Maximum Revolver Amount.

 

Minimum

Availability Level

  

Availability

Amount

  

Excess

Availability

Percentage

1

   $45,000,000    10%

2

   $50,000,000    12.5%

3

   $50,000,000    15%

4

   $65,000,000    15%

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean, initially, the owned real properties of the
Loan Parties specified on Schedule 1.1(C), and shall include each other parcel
of real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 9.27.

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents, modifications and other security documents in favor of the Collateral
Agent, for the benefit of itself and the Secured Parties, by which the Loan
Parties have granted to the Collateral Agent, as security for the Obligations, a
Lien upon Real Estate.

“Multiemployer Plan” has the meaning set forth in Section 4001(a)(3) of ERISA.

“Net Amount of Eligible Accounts” means, at any time, the gross amount of
Eligible Accounts less sales, excise, or similar taxes, and less returns,
discounts, claims, credits, and allowances of any nature at any time issued,
owing, granted, outstanding, available, or claimed (in each case without
duplication, whether of the exclusionary criteria set forth in the definition of
Eligible Accounts, of any Reserve, or otherwise).

“Net Income” means, with respect to any Person, the net income (or loss) of such
Person for the period in question determined in accordance with GAAP and before
any reduction in respect of preferred stock dividends.

“Newly Obligated Party” means each Person, if any, who becomes party to this
Agreement as a Borrower effective as of any date after the Closing Date.

“Non-Excluded Taxes” means Taxes other than Excluded Taxes and Other Taxes.

 

-30-



--------------------------------------------------------------------------------

“Non-U.S. Agent” shall have the meaning specified in Section 5.1(g).

“Non-U.S. Lender” shall have the meaning specified in Section 5.1(g).

“Noteholder Collateral Agent” means Wells Fargo Bank, N.A., in its capacity as
collateral agent under the Senior Secured Indenture and the Senior Notes
Collateral Agreement, and its successors and assigns in such capacity.

“Noteholder Liens” has the meaning set forth in the Intercreditor Agreement.

“Notice of Borrowing” has the meaning specified in Section 2.2(b).

“Notice of Conversion/Continuation” has the meaning specified in Section 3.2(b).

“Obligations” means all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts owing by Metals USA, the Loan Parties,
or any of them, to any Agent, any Letter of Credit Issuer, any Lender or any
Affiliate of any of the foregoing, arising under or pursuant to (a) this
Agreement or any of the other Loan Documents, (b) Letters of Credit or (c) Bank
Products, in each case whether or not evidenced by any note, or other instrument
or document, whether arising from an extension of credit, opening of a letter of
credit, acceptance, loan, guaranty, indemnification, or otherwise, whether
direct or indirect, absolute or contingent, due or to become due, primary or
secondary, as principal or guarantor, and including all principal, interest,
charges, expenses, fees, attorneys’ fees, filing fees, and any other sums
chargeable to any Loan Party hereunder or under any of the other Loan Documents.

“Orderly Liquidation Value” means an amount equal to the most recently
determined Orderly Liquidation Value Factor multiplied by the book value of all
Eligible Inventory of the Borrowers.

“Orderly Liquidation Value Factor” means, with respect to Eligible Inventory of
the Borrowers, the net orderly liquidation value thereof (expressed as a
percentage) as determined by an Acceptable Appraiser in accordance with
Section 6.5; provided that the Orderly Liquidation Value Factor as of the
Closing Date shall be 73.5%, based on the report of Hilco Appraisal Services,
LLC, dated as of October 28, 2010.

“Other Pari Passu Collateral Agent” means any Person in its capacity as a
collateral agent for the benefit of holders of Other Pari Passu Indebtedness,
and its successor and assigns in such capacity.

“Other Pari Passu Indebtedness” means any Indebtedness of the type incurred
pursuant to Section 9.13(e).

“Other Pari Passu Liens” means any Liens securing any Other Pari Passu
Indebtedness.

“Other Pari Passu Senior Liens” means any Other Pari Passu Liens in respect of
any Collateral other than Revolving Facility First Lien Collateral.

 

-31-



--------------------------------------------------------------------------------

“Other Taxes” means any present or future stamp, documentary, intangible or
mortgage recording Taxes or any other excise or property Taxes, charges, or
similar levies (excluding, in the case of each Lender and each Agent, Excluded
Taxes) which arise from any payment made hereunder or from the execution,
delivery, or registration of, or otherwise with respect to, this Agreement or
any other Loan Documents.

“Participant” means any commercial bank, financial institution, or other Person
who shall have been granted the right by any Lender to participate in the
financing provided by such Lender under this Agreement, and who shall have
entered into a participation agreement in form and substance satisfactory to
such Lender; provided that at no time shall any of the following be a
Participant: (i) Holdings, Metals USA or an Affiliate of Holdings or Metals USA,
(ii) an Ineligible Institution or (iii) any Person, a material portion of whose
business consists of buying and/or selling metal or metal products.

“Payment Account” means each bank account established pursuant to Section 6.9,
to which the funds of the Loan Parties (including proceeds of Accounts and other
Collateral) are or shall be deposited or credited, and which is maintained in
the name of an Agent or any Loan Party, or any of them, as the Agents may
determine, on terms acceptable to the Agents.

“Pending Revolving Loans” means, at any time, the aggregate principal amount of
all Revolving Loans requested in any Notice of Borrowing received by the
Administrative Agent which have not yet been advanced.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit G, completed and supplemented with the schedules and attachments
contemplated thereby.

“Permitted Acquisition” means any acquisition of the Capital Stock of a Person
or any acquisition of property which constitutes a significant or material
portion of an existing business of a Person, in each case, in a transaction that
satisfies each of the following requirements:

(a) both before and after giving effect to such acquisition and the Revolving
Loans (if any) requested to be made in connection therewith, no Default or Event
of Default exists or will exist or would result therefrom;

(b) if such acquisition is an acquisition of the Capital Stock of a Person,
(i) the acquisition is structured so that the acquired Person shall become a
Subsidiary of Metals USA (and shall become a Loan Party pursuant to the terms of
this Agreement), (ii) such acquisition is not hostile, and (iii) if such
acquisition is an acquisition of assets, the acquisition is structured so that a
Loan Party shall acquire such assets;

(c) with respect to any acquisition whereby the total consideration paid in
connection with such acquisition (including any Indebtedness of the acquired
entity that is assumed by a Loan Party following such acquisition) exceeds
$10,000,000, such acquisition is permitted as a Restricted Investment pursuant
to the criteria set forth in Section 9.10(b); and

(d) such acquisition is of a business permitted under Section 9.17.

 

-32-



--------------------------------------------------------------------------------

“Permitted Amendments” has the meaning specified in Section 15.25(c).

“Permitted Cure Security” shall mean an equity security of Holdings or Metals
USA having no mandatory redemption, repurchase or similar requirements prior to
91 days after the Termination Date, and upon which all dividends or
distributions (if any) shall, prior to 91 days after the Termination Date, be
payable solely in additional shares of such equity security.

“Permitted Holders” shall mean the Equity Investors and any Management
Participants.

“Permitted Liens” means:

(a) the Collateral Agent’s Liens;

(b) the Noteholder Liens;

(c) Liens, if any, which are described on Schedule 1.1(A) on the Closing Date
and Liens resulting from the refinancing of the related Indebtedness with
Permitted Refinancing Indebtedness, provided that such Liens shall secure only
those obligations that they secure on the Closing Date (and extensions, renewals
and refinancings of such obligations thereof) and shall not subsequently apply
to any property or assets other than that to which Liens securing the
Indebtedness being refinanced would apply;

(d) Liens for taxes, fees, assessments, or other charges of a Governmental
Authority which are (i) not delinquent (including statutory Liens for taxes not
delinquent) or (ii) due and payable and being contested in good faith and by
appropriate proceedings and adequate financial reserves have been established in
accordance with GAAP on the appropriate Loan Party’s books and records;

(e)(i) deposits and other Liens made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Holdings, Metals USA or any
Subsidiary, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;

(f) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Leases), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
bids, leases, government contracts, agreements with public utilities, and other
obligations of a like nature (including letters of credit in lieu of any such
bonds or to support the issuance thereof) incurred in the ordinary course of
business by Metals USA or any Subsidiary;

(g) Liens securing the claims or demands of materialmen, mechanics, repairmen,
carriers, warehousemen, landlords, and other like Persons in the ordinary course
of business (i) for amounts not due, or (ii) for amounts due that are being
contested in good faith, and for which reserves have been established for such
claim in accordance with GAAP;

 

-33-



--------------------------------------------------------------------------------

(h) Liens constituting encumbrances in the nature of reservations, exceptions,
encroachments, easements, rights of way, covenants running with the land, and
other similar title exceptions or encumbrances affecting any Real Estate;
provided such Liens do not in the aggregate materially detract from the value of
such Real Estate or materially interfere with its use in the ordinary conduct of
a Borrower’s business;

(i) Liens arising from judgments and attachments in connection with court
proceedings; provided that the attachment or enforcement of such Liens would not
result in an Event of Default hereunder;

(j) Liens (other than Liens on Revolving Facility First Lien Collateral)
securing purchase money Indebtedness (including obligations under Capital
Leases) and Indebtedness of any Person acquired in accordance with
Section 9.13(c);

(k) Other Pari Passu Liens, solely to the extent that such Other Pari Passu
Liens are subject to the Intercreditor Agreement or a Replacement Intercreditor
Agreement;

(l) Liens arising from precautionary Uniform Commercial Code financing statement
filings regarding operating leases or consigned inventory filed against Holdings
or any of its Subsidiaries;

(m) Deposits securing obligations in respect of Hedge Agreements permitted under
clause (h) of the definition of “Restricted Investments” in an amount not to
exceed $30,000,000;

(n) Liens on Real Estate disclosed by the title insurance policies delivered on
or subsequent to the Closing Date and pursuant to Section 9.27 and any
replacement, extension or renewal of any such Lien; provided that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal; provided, further, that the Indebtedness and other obligations
secured by such replacement, extension or renewal Lien are permitted by this
Agreement;

(o) any interest or title of a lessor under any leases or subleases entered into
by Metals USA or any Subsidiary in the ordinary course of business;

(p) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings, Metals USA or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business by Holdings,
Metals USA and the Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of Metals USA or any Subsidiary in the
ordinary course of business;

(q) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

 

-34-



--------------------------------------------------------------------------------

(r) Liens securing obligations permitted to be incurred hereunder in respect of
letters of credit; provided that the Fair Market Value of all assets subject to
such Liens at any time does not exceed $15,000,000;

(s) licenses of intellectual property and software granted in a manner
consistent with past practice;

(t) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(u) Liens solely on any cash earnest money deposits made by Metals USA or any
Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;

(v) Liens arising out of consignment or similar arrangements for the sale of
goods in the ordinary course of business;

(w) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

(x) licenses, sublicenses, leases and subleases of property (other than
Revolving Facility First Lien Collateral) which do not materially interfere with
the ordinary conduct of the business of Metals USA or any Subsidiary;

(y) Liens (other than Liens on Revolving Facility First Lien Collateral) on
property at the time Holdings, Metals USA or any Subsidiary acquired the
property, including any acquisition by means of a merger or consolidation with
or into Holdings, Metals USA or such Subsidiary; provided, however, that such
Liens are not created or incurred in connection with, or in contemplation of,
such acquisition; and

(z) other Liens securing obligations which do not exceed $15,000,000 at any time
outstanding.

The designation of a Lien as a Permitted Lien shall not limit or restrict the
ability of the Agents to establish any Reserve relating thereto.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancing thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and underwriting
discounts, fees, commissions and expenses), (b) the Weighted Average Life to
Maturity of such Permitted Refinancing Indebtedness at the time such Refinancing
Indebtedness is incurred or issued is either (x) greater than or equal to the
Weighted Average Life to Maturity at such time of the Indebtedness being
Refinanced or (y) at least 61 days after the Stated Termination Date, (c) if the
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under the

 

-35-



--------------------------------------------------------------------------------

Loan Documents, such Permitted Refinancing Indebtedness shall be subordinated in
right of payment to such Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced, (d) no Permitted Refinancing Indebtedness shall have obligors that
are not obligors under the Indebtedness being Refinanced, or greater Guarantees
or security, than the Indebtedness being Refinanced and (e) if the Indebtedness
being Refinanced is secured by any Collateral (whether senior to, equally and
ratably with, or junior to, the Lenders or otherwise), such Permitted
Refinancing Indebtedness may be secured by such collateral on terms no less
favorable to the Secured Parties than those contained in the documentation
governing the Indebtedness being Refinanced.

“Permitted Subordinated Debt” means (a) unsecured Indebtedness owing by a Loan
Party to a Loan Party, provided that such Indebtedness is subordinated to
payment of the Obligations on terms reasonably acceptable to the Administrative
Agent, (b) other Indebtedness of Holdings or a Loan Party which has maturities
and terms and which is subordinated to payment of the Obligations on terms
reasonably acceptable to the Administrative Agent, and in each such case
described in clause (a) and clause (b) preceding, any renewals, modifications,
or amendments thereof on terms reasonably acceptable to the Administrative
Agent.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.

“Plan” means an employee benefit plan now or hereafter maintained for employees
of any Loan Party or any ERISA Affiliate that is covered by Title IV of ERISA or
subject to the minimum funding standards of Section 412 of the Code.

“Platform” shall have the meaning specified in Section 7.2.

“Pledged Collateral” has the meaning specified in Section 6.16(b).

“Preferred Stock” means any Capital Stock with preferential right of payment of
dividends or upon liquidation, dissolution or winding up.

“Presumed Tax Rate” means the highest effective marginal statutory combined U.S.
federal, state and local income tax rate prescribed for an individual residing
in New York City (taking into account (i) the deductibility of state and local
income taxes for U.S. federal income tax purposes, assuming the limitation of
Section 68(a)(2) of the Code applies and taking into account any impact of
Section 68(f) of the Code, and (ii) the character (long-term or short-term
capital gain, dividend income or other ordinary income) of the applicable
income), or, as applicable, for a corporation.

“Prime Rate” means for any day the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its “prime
rate”. The Prime Rate is a rate set by the Administrative Agent based upon
various factors including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by the Administrative Agent shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

-36-



--------------------------------------------------------------------------------

“Pro Forma Basis” means, in connection with the calculation of Adjusted EBITDA,
clause (ii) of the definition of Fixed Charge Coverage Ratio (for purposes of
this definition, “Fixed Charges”) or Consolidated Interest Expense (each, a
“Specified Metric”), that:

(a) in the event that Metals USA or any of its Subsidiaries incurs, repays,
repurchases or redeems any Indebtedness or issues, repurchases or redeems
Disqualified Stock or Preferred Stock subsequent to the commencement of the
period for which any Specified Metric is being calculated but on or prior to the
date on which the event for which the calculation of such Specified Metric is
made (the “Reference Date”), then such Specified Metric will be calculated
giving pro forma effect to such incurrence, repayment, repurchase or redemption
of Indebtedness, or such issuance, repurchase or redemption of Disqualified
Stock or Preferred Stock, and the use of the proceeds therefrom as if the same
had occurred at the beginning of such period;

(b) acquisitions and dispositions of business entities or property and assets
constituting a division or line of business of any Person that have been made by
Metals USA or any Subsidiary of Metals USA (or by any Person that has
subsequently become a Subsidiary of Metals USA or has subsequently merged or
consolidated with or into Metals USA or any of its Subsidiaries), including
through mergers or consolidations, in each case, during the applicable reference
period or subsequent to such reference period and on or prior to the Reference
Date will be given pro forma effect as if they had occurred on the first day of
the reference period, and Adjusted EBITDA for such reference period will be
calculated on a pro forma basis, but without giving effect to clauses (5) and
(6) of the proviso set forth in the definition of “Consolidated Net Income”;

(c) any Adjusted EBITDA attributable to discontinued operations, as determined
in accordance with GAAP, will be excluded;

(d) any Fixed Charges or Consolidated Interest Expense attributable to
discontinued operations, as determined in accordance with GAAP, will be
excluded, but only to the extent that the obligations giving rise to such Fixed
Charges or Consolidated Interest Expense, as the case may be, will not be
obligations of Metals USA or any of its Subsidiaries following the Reference
Date;

(e) whenever pro forma effect is to be given to an acquisition or disposition,
the amount of Adjusted EBITDA relating thereto and the amount of Fixed Charges
or Consolidated Interest Expense associated with any Indebtedness incurred in
connection therewith, unless otherwise specified, the pro forma calculations
will be made in compliance with Article 11 of Regulation S-X under the
Securities Act, as determined in good faith by a responsible financial or
accounting officer of Metals USA, provided that, pro forma calculations may
include operating expense reductions and other operating improvements or
synergies for such period resulting from such transaction (as determined in
accordance with GAAP) for which pro forma effect is being given that have been
realized, including but not limited to (i) reduction in personnel expenses,
(ii) reduction of costs related to administrative functions, (iii) reduction of
costs related to leased or owned properties and (iv) reductions from the
consolidation of operations and streamlining of corporate overhead;

 

-37-



--------------------------------------------------------------------------------

(f) Fixed Charges or Consolidated Interest Expense attributable to interest on
any Indebtedness (whether existing or being incurred) computed on a pro forma
basis and bearing a floating interest rate will be computed as if the rate in
effect on the Reference Date (taking into account any interest rate option,
swap, cap or similar agreement applicable to such Indebtedness if such agreement
has a remaining term in excess of 12 months or, if shorter, at least equal to
the remaining term of such Indebtedness) had been the applicable rate for the
entire period; and

(g) Fixed Charges or Consolidated Interest Expense attributable to interest on
any Indebtedness incurred under a revolving credit facility computed on a pro
forma basis will be calculated based on the average daily balance of such
Indebtedness for the four fiscal quarters subject to the pro forma calculation
to the extent that such Indebtedness was incurred solely for working capital
purposes.

“Prohibited Transaction” has the meaning set forth in Section 406 of ERISA or
Section 4975 of the Code, except to the extent covered by a class or other
exemption.

“Projections” means those certain projections of Metals USA contained in the
Confidential Information Memorandum.

“Pro Rata Share” means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender’s Commitment
and the denominator of which is the sum of the amounts of all of the Lenders’
Commitments, or if no Commitments are outstanding, a fraction (expressed as a
percentage), the numerator of which is the principal amount of Obligations owed
to such Lender and the denominator of which is the aggregate principal amount of
the Obligations owed to the Lenders, in each case giving effect to a Lender’s
participation in Letters of Credit, Swingline Loans and Agent Advances.

“Proprietary Rights” means, with respect to a Person, all of such Person’s now
owned and hereafter arising or acquired licenses, franchises, permits, patents,
patent rights, copyrights, works which are the subject matter of copyrights,
trademarks, service marks, trade names, trade styles, patent, trademark and
service mark applications, and all licenses and rights related to any of the
foregoing, including those registered patents and trademarks set forth on
Schedule 8.11, and all other rights under any of the foregoing, all extensions,
renewals, reissues, divisions, continuations, and continuations-in-part of any
of the foregoing, and all rights to sue for past, present, and future
infringement of any of the foregoing.

“Public Lender” shall have the meaning specified in Section 7.2.

“Qualified Capital Stock” means, with respect to any Person, its Capital Stock
excluding Disqualified Stock.

“Real Estate” means, with respect to any Person, all of such Person’s now or
hereafter owned or leased estates in real property, including, without
limitation, all fees, leaseholds, and future interests, together with all of
such Person’s now and hereafter owned or leased interests in the improvements
thereon, the fixtures attached thereto, and the easements appurtenant thereto.

 

-38-



--------------------------------------------------------------------------------

“Reasonable Credit Judgment” means reasonable credit judgment in accordance with
customary business practices for comparable asset-based lending transactions and
as it relates to the establishment of Reserves or the adjustment or imposition
of exclusionary criteria shall require that, (x) such establishment, adjustment
or imposition after the Closing Date be based on the analysis of facts or events
first occurring or first discovered by the Agents after the Closing Date or that
are materially different from facts or events occurring or known to the Agents
on the Closing Date, (y) the contributing factors to the imposition of any
Reserve shall not duplicate (i) the exclusionary criteria set forth in
definitions of “Eligible Accounts” and “Eligible Inventory”, as applicable (and
vice versa) or (ii) any reserves deducted in computing book value and (z) the
amount of any such Reserve so established or the effect of any adjustment or
imposition of exclusionary criteria be a reasonable quantification of the
incremental dilution of the Borrowing Base attributable to such contributing
factors.

“Related Fund” means, with respect to any Lender that is a fund or commingled
investment vehicle that invests in bank loans, any other fund that invests in
bank loans and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.

“Related Persons” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater, or Real Estate or other property.

“Replacement Intercreditor Agreement” has the meaning specified in
Section 6.18(d).

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than any events for which the requirement of notice within 30 days is
waived by statute or regulation).

“Required Lenders” means, as of any date of determination, the Lenders whose Pro
Rata Shares aggregate more than sixty-six and two-thirds percent (66 2/3%);
provided, that the Pro Rata Share of any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule, or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

 

-39-



--------------------------------------------------------------------------------

“Reserves” means such reserves against the Borrowing Base that the Agents have,
in the exercise of their Reasonable Credit Judgment, established from time to
time upon at least five (5) Business Days’ notice to Metals USA. The Agents
acknowledge that as of the Closing Date, except with respect to rent reserves
contemplated by clause (b) or (i) of the definition of Eligible Inventory, they
do not know of any circumstance or condition with respect to the Accounts,
Inventory or Borrowing Base that would require the imposition of a Reserve which
has not been imposed as of the Closing Date.

“Responsible Officer” means, with respect to Holdings or any other Loan Party,
the chief executive officer, president, vice president, chief financial officer,
chief accounting officer, treasurer, or controller and, in each case preceding,
any other officer having substantially the same authority and responsibility.

“Restricted Investment” means, with respect to Holdings or any of its
Subsidiaries, any acquisition by such Person of any Indebtedness, equity
interests, or securities of another Person in exchange for cash or other
property (excluding Qualified Capital Stock of any direct or indirect parent of
Metals USA), whether in the form of an acquisition of stock, debt, or other
Indebtedness or obligation, or a loan, advance or capital contribution, except
the following:

(a) current assets acquired in the ordinary course of business of such Person;

(b) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States; provided that such obligations
mature within one (1) year from the date of acquisition thereof;

(c) acquisitions of certificates of deposit maturing within one (1) year from
the date of acquisition, bankers’ acceptances, Eurodollar bank deposits, or
overnight bank deposits, in each case issued by, created by, or with a bank or
trust company organized under the laws of the United States or any state thereof
having capital and surplus aggregating at least $100,000,000;

(d) repurchase obligations for underlying securities of the types described in
clauses (b) and (c) above entered into with a financial institution meeting the
qualifications specified in clause (c) above;

(e) acquisitions of commercial paper given a rating of “A2” or better by S&P or
“P2” or better by Moody’s and maturing not more than ninety (90) days from the
date of acquisition thereof;

(f) investments in mutual funds substantially all of the assets of which are
comprised of securities of the types described in clauses (b) through
(e) preceding;

(g) investments in so-called “auction rate” securities rated AAA or higher by
S&P or AAA or higher by Moody’s and which have a reset date not more than ninety
(90) days from the date of acquisition thereof;

 

-40-



--------------------------------------------------------------------------------

(h) Hedge Agreements entered into for the purpose of hedging or to mitigate
risks to which Holdings or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities (including currency, interest rate
and commodity pricing risks);

(i) Permitted Acquisitions;

(j)(x) investments by Holdings, any Borrower or any Subsidiary in the Capital
Stock, or as a contribution to the capital, of any Borrower, any Subsidiary or
any Unrestricted Subsidiary; (y) intercompany loans from Holdings, any Borrower
or any Subsidiary to any Borrower, any Subsidiary or any Unrestricted
Subsidiary; and (z) Guaranties by Holdings, any Borrower or any Subsidiary of
obligations otherwise expressly permitted hereunder of Holdings, any Borrower,
any Subsidiary or any Unrestricted Subsidiary; provided that the sum of
(A) investments (valued at the time of the making thereof and without giving
effect to any write-downs or write-offs thereof) after the Closing Date by the
Loan Parties pursuant to clause (x) in Unrestricted Subsidiaries that are not
Loan Parties, plus (B) net intercompany loans after the Closing Date by Loan
Parties to Subsidiaries and Unrestricted Subsidiaries that are not Loan Parties
pursuant to clause (y), plus (C) Guaranties of Indebtedness by Loan Parties
after the Closing Date of Unrestricted Subsidiaries that are not Loan Parties
pursuant to clause (z), minus (D) 100% of the aggregate amount received by
Holdings, any Borrower or any Subsidiary in cash and the Fair Market Value of
property other than cash received by such Person with respect to any investment
described in clauses (A), (B) or (C) of this proviso not to exceed the original
amount invested, shall not exceed $20,000,000 at any time outstanding; and
provided further that intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management operations of any
Borrower and the Subsidiaries shall not be included in calculating the
limitation in this paragraph at any time;

(k) investments in existence on, or contractually committed as of, the Closing
Date and listed on Schedule 1.1(B), together with renewals and extensions
thereof, so long as the principal amount of such renewal or extension does not
exceed the original principal amount of such investment;

(l) investments (including debt obligations and equity securities) received
(i) in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers or (ii) as a result of a foreclosure with respect
to any secured investment or other transfer of title with respect to any
investment in default ;

(m) investments in connection with the purchase, cancellation, or repayment of
any Borrower’s existing industrial development revenue bonds or industrial
revenue bonds acquired in connection with a Permitted Acquisition (at par or at
a premium);

(n) loans and advances by Holdings and its Subsidiaries to employees or
consultants of Holdings and its Subsidiaries in connection with relocations,
purchases by such employees of Capital Stock of Metals USA or any direct or
indirect parent of Metals USA or options or similar rights to purchase Capital
Stock of Metals USA or any direct or indirect parent of Metals USA and other
ordinary course of business purposes (including travel and

 

-41-



--------------------------------------------------------------------------------

entertainment expenses) shall be permitted, so long as the aggregate principal
amount thereof at any time outstanding (determined without regard to any
write-downs or write-offs of such loans and advances) shall not exceed
$10,000,000;

(o) Holdings may acquire and hold obligations of one or more officers or other
employees of Holdings or its Subsidiaries in connection with such officers’ or
employees’ acquisition of shares of Capital Stock of Metals USA or any direct or
indirect parent of Metals USA, so long as no cash is actually advanced by
Holdings or any of its Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p) Holdings and its Subsidiaries may receive and hold promissory notes and
other non-cash consideration received in connection with any asset sale
permitted by Section 9.9;

(q) Holdings and its Subsidiaries may make advances in the form of a prepayment
of expenses, so long as such expenses are being paid in accordance with
customary trade terms of Holdings or such Subsidiary;

(r) investments by Holdings and its Subsidiaries, including loans to any direct
or indirect parent of Metals USA, if Holdings, Metals USA or any Subsidiary
would otherwise be permitted to make a Distribution in such amount (provided
that the amount of such investment shall also be deemed to be a Distribution
under the appropriate clause of Section 9.10 for all purposes of this
Agreement);

(s) investments consisting of licensing or contribution of intellectual property
pursuant to joint marketing arrangements with other Persons;

(t) Guaranty obligations permitted under Section 9.13(l);

(u) additional investments by the Loan Parties having an aggregate Fair Market
Value, taken together with all other investments made pursuant to this
clause (u), not to exceed at any time outstanding the greater of (a) $45,000,000
and (b) 6.5% of Total Assets immediately prior to such investment (with the Fair
Market Value of each investment being measured at the time made and without
giving effect to subsequent changes in value), plus 100% of the aggregate amount
received by the Loan Parties in cash and the Fair Market Value of property other
than cash received by such Loan Parties with respect to any investment made
pursuant to this clause (u) not to exceed the original amount invested.

“Revolving Facility First Lien Collateral” has the meaning set forth in the
Intercreditor Agreement, or if the Intercreditor Agreement is no longer in
effect, in the Intercreditor Agreement as in effect as of the Closing Date.

“Revolving Loans” has the meaning specified in Section 2.2(a) and includes each
Tranche A Revolving Loan, Tranche A-1 Revolving Loan, Agent Advance and
Swingline Loan.

“Revolving Note” means a promissory note made by the Borrowers payable to the
order of a Lender evidencing the obligation of the Borrowers to pay the
aggregate unpaid

 

-42-



--------------------------------------------------------------------------------

principal amount of the Revolving Loans made to each of the Borrowers by such
Lender (and any promissory note or notes that may be issued from time to time in
substitution, renewal, extension, replacement, or exchange thereof whether
payable to such Lender or to a different Lender in connection with a Person
becoming a Lender after the Closing Date or otherwise) substantially in the form
of Exhibit A-1 with respect to Tranche A Revolving Notes and Exhibit A-2 with
respect to Tranche A-1 Revolving Notes, with all of the blanks properly
completed, either as originally executed or as such promissory note may be
renewed, extended, modified, amended, supplemented, or restated from time to
time.

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

“SEC” means the United States Securities and Exchange Commission.

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Collateral Agent, (d) any Letter of Credit Issuer, (e) with respect to any Bank
Product, any Lender or Affiliate of a Lender providing such Bank Product,
(f) the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document and (g) the successors and permitted assigns of
each of the foregoing.

“Security Documents” means the Copyright, Patent, and Trademark Agreements, the
Guaranty Agreements, the Blocked Account Agreements, the Intercreditor
Agreement, any Replacement Intercreditor Agreement, the Mortgages, and each of
the security agreements, mortgages and other instruments and documents executed
and delivered securing the whole or any part of the Obligations or confirming
the existence of the security interests.

“Senior Liens” has the meaning set forth in the Intercreditor Agreement.

“Senior Notes Collateral Agreement” means the Senior Notes Collateral Agreement
dated November 30, 2005 among Holdings, Metals USA, Metals USA’s Subsidiaries
party thereto, the Trustee and the Noteholder Collateral Agent.

“Senior Notes Security Documents” means the Senior Notes Collateral Agreement
and the other Noteholder Security Documents (as defined in the Intercreditor
Agreement).

“Senior Secured Indenture” means the Indenture dated as of November 30, 2005,
pursuant to which the Senior Secured Notes were issued, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements thereof and of this Agreement.

“Senior Secured Notes” means the $275,000,000 aggregate principal amount of
Metals USA’s 11 1/8% senior secured notes due 2015 issued pursuant to the Senior
Secured Indenture.

“Settlement” and “Settlement Date” have the meanings specified in
Section 2.2(j)(i).

 

-43-



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person, as of any date, that on and as of
such date (both before and after effecting the transactions contemplated by this
Agreement and making any Revolving Loans and application of the proceeds thereof
or issuing any Letter of Credit or taking any other actions permitted by this
Agreement proposed to be taken as of such date) (a) the sum of such Person’s
debts is not greater than all of such Person’s property, at a fair valuation,
(b) the sum of such Person’s debts is not greater than all of such Person’s
assets, at a fair valuation, (c) such Person has sufficient capital with which
to conduct its business as such business is now conducted and is proposed to be
conducted, (d) such Person does not intend to incur, and does not believe that
it will incur, debts that are or would be beyond its ability to pay as such
debts mature or become due, and (e) such Person does not intend to hinder,
delay, or defraud any creditor of such Person. For this purpose “debts” includes
anything included within the definition of “debt” as used in Section 548 of the
Bankruptcy Code or as defined or used by Section 270 of the New York Uniform
Fraudulent Conveyance Act, and “assets” has the meaning defined or used by
Section 270 of the New York Uniform Fraudulent Conveyance Act. Contingent,
unliquidated, or disputed obligations or liabilities (if any) are valued at the
amount which, in light of all relevant facts and circumstances, is reasonably
expected to become absolute, liquidated, or mature.

“Stated Termination Date” means the earlier of (i) the fifth anniversary of the
Closing Date or (ii) 60 days prior to the scheduled maturity of the Senior
Secured Notes, unless the Senior Secured Notes are refinanced to a date more
than 5 years and 60 days after the Closing Date and/or repaid prior to such
date.

“Subsidiary” means, with respect to any Person (the “subject Person”), any
corporation, association, partnership, limited liability company, joint venture,
or other business entity of which more than fifty percent (50.0%) of the voting
stock or other equity interests (in the case of Persons other than
corporations), is owned or controlled directly or indirectly by the subject
Person, or one or more of the Subsidiaries of the subject Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of Holdings. Notwithstanding the
foregoing (and except for the definition of Unrestricted Subsidiary contained
herein), an Unrestricted Subsidiary shall be deemed not to be a Subsidiary of a
Loan Party or any of its Subsidiaries for purposes of this Agreement.

“Swingline Lender” means Bank of America, acting through any of its Affiliates
or branches, in its capacity as lender of Swingline Loans hereunder.

“Swingline Loan” has the meaning specified in Section 2.2(h).

“Tangible Chattel Paper” means any “tangible chattel paper”, as such term is
defined in the UCC, now owned or hereafter acquired by any Person.

“Tax Returns” means all returns and reports required to be filed with, or
supplied to, any federal, state, local or foreign tax authority with respect to
Taxes.

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges, or withholdings.

 

-44-



--------------------------------------------------------------------------------

“Termination Date” means the earliest to occur of (a) the Stated Termination
Date, (b) the date the Commitments are terminated either by the Borrowers
pursuant to Section 4.2 or by the Administrative Agent pursuant to Section 11.3,
and (c) the date this Agreement is otherwise terminated for any reason
whatsoever pursuant to the terms of this Agreement.

“Total Assets” means the total consolidated assets of Metals USA and its
Subsidiaries, as shown on the most recent consolidated balance sheet of Metals
USA.

“Total Facility” has the meaning specified in Section 2.1.

“Tranche A Commitment” means, at any time with respect to a Tranche A Lender,
the principal amount set forth beside such Tranche A Lender’s name under the
heading “Tranche A Commitment” on the signature pages of this Agreement or in
the Assignment and Acceptance pursuant to which such Tranche A Lender became a
Tranche A Lender hereunder, plus any amount reflected in any Incremental
Assumption Agreement to which such Tranche A Lender is a party or the most
recent Assignment and Acceptance to which such Tranche A Lender is a party, in
accordance with the provisions of Section 13.3, as the same may be reduced or
increased or deemed incurred from time to time pursuant to Section 4.2, and
“Tranche A Commitments” means, collectively, the aggregate amount of the
Tranche A Commitments of all of the Tranche A Lenders. Upon termination or
reduction of the Tranche A-1 Commitments in accordance with Section 4.2, unless
all Commitments are being terminated, all Tranche A-1 Lenders shall be deemed to
have increased their respective Tranche A Commitments (or incurred a Tranche A
Commitment) by an amount equal to the aggregate amount of the Tranche A-1
Commitment so terminated or reduced, and each Tranche A-1 Lender shall be deemed
to have incurred a Tranche A Commitment in (or increased its then existing
Tranche A Commitment, if applicable, by) the amount of such termination or
reduction in its Tranche A-1 Commitment. On the Closing Date, the Tranche A
Commitments equal $500,000,000.

“Tranche A Lender” means a Lender that holds a Tranche A Commitment or a
Tranche A Revolving Loan and any other Person who becomes a “Tranche A Lender”
in accordance with this Agreement.

“Tranche A Pro Rata Share” means, with respect to a Tranche A Lender, a fraction
(expressed as a percentage), the numerator of which is the amount of such
Tranche A Lender’s Tranche A Commitment and the denominator of which is the sum
of the amounts of all of the Tranche A Lenders’ Tranche A Commitments, or if no
Tranche A Commitments are outstanding, a fraction (expressed as a percentage),
the numerator of which is the principal amount of Obligations owed to such
Tranche A Lender and the denominator of which is the aggregate principal amount
of the Obligations owed to the Tranche A Lenders, in each case giving effect to
a Tranche A Lender’s participation in Letters of Credit, Swingline Loans and
Agent Advances.

“Tranche A Revolving Loans” means the Revolving Loans made by Tranche A Lenders
pursuant to Section 2.2.

 

-45-



--------------------------------------------------------------------------------

“Tranche A-1 Commitment” means, at any time with respect to a Tranche A-1
Lender, the principal amount set forth beside such Tranche A-1 Lender’s name
under the heading “Tranche A-1 Commitment” on the signature pages of the
Incremental Assumption Agreement to which such Tranche A-1 Lender is a party or
in the Assignment and Acceptance pursuant to which such Tranche A-1 Lender
became a Tranche A-1 Lender hereunder, or the most recent Assignment and
Acceptance to which such Tranche A-1 Lender is a party, in accordance with the
provisions of Section 13.3, as the same may be reduced from time to time
pursuant to Section 4.2 and “Tranche A-1 Commitments” means, collectively, the
aggregate amount of the Tranche A-1 Commitments of all of the Tranche A-1
Lenders. On the Closing Date, the Tranche A-1 Commitments equal $0 and at no
time shall the Tranche A-1 Commitments exceed $35,000,000.

“Tranche A-1 Lender” means a Lender that holds a Tranche A-1 Commitment or a
Tranche A-1 Revolving Loan and any other Person who becomes a “Tranche A-1
Lender” in accordance with this Agreement.

“Tranche A-1 Pro Rata Share” means, with respect to a Tranche A-1 Lender, a
fraction (expressed as a percentage), the numerator of which is the amount of
such Tranche A-1 Lender’s Tranche A-1 Commitment and the denominator of which is
the sum of the amounts of all of the Tranche A-1 Lenders’ Tranche A-1
Commitments, or if no Tranche A-1 Commitments are outstanding, a fraction
(expressed as a percentage), the numerator of which is the principal amount of
Obligations owed to such Tranche A-1 Lender and the denominator of which is the
aggregate principal amount of the Obligations owed to the Tranche A-1 Lenders.

“Tranche A-1 Revolving Loans” means the Revolving Loans made by Tranche A-1
Lenders pursuant to Section 2.2.

“Trustee” means Wells Fargo Bank, N.A., in its capacity as trustee under the
Senior Secured Indenture, and its successors and assigns in such capacity.

“UCC” means the Uniform Commercial Code (or any successor statute), as in effect
from time to time, of the State of New York or of any other state the laws of
which are required as a result thereof to be applied in connection with the
issue of perfection of security interests.

“Unfunded Advances/Participations” shall mean (a) with respect to the
Administrative Agent, the aggregate amount, if any (i) made available to a
Borrower on the assumption that each Lender has made its portion of the
applicable Borrowing available to the Administrative Agent as contemplated by
Section 2.2(g)(iii) hereof, and with respect to which a corresponding amount
shall not in fact have been made available to the Administrative Agent by any
such Lender and (ii) of participations in respect of any outstanding Agent
Advances that shall not have been funded by the Lenders in accordance with
Section 2.2(j) hereof, (b) with respect to the Swingline Lender, the aggregate
amount, if any, of participations in respect of any outstanding Swingline Loan
that shall not have been funded by the Lenders in accordance with
Section 2.22(j) hereof and (c) with respect to any Letter of Credit Issuer, the
aggregate amount, if any, of participations in respect of any outstanding
Letters of Credit that shall not have been funded by the Lenders in accordance
with Section 2.3(e) hereof.

 

-46-



--------------------------------------------------------------------------------

“United States” means the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.3(e)(i).

“Unrestricted Subsidiary” shall mean (a) any Subsidiary that is not a domestic
Subsidiary, and (b) any domestic Subsidiary identified on Schedule 1.1(F) hereto
and any additional Subsidiary designated as such by Metals USA which, together
with all other Unrestricted Subsidiaries described in this clause (b),
constitutes in the aggregate less than 5% of (i) aggregate net trade sales on a
trailing twelve months’ basis and (ii) aggregate book value of assets of
Borrowers and the Subsidiaries at such date of determination, provided that, at
any time an Unrestricted Subsidiary described in this clause (b) causes the
aggregate sales and assets test set forth above to no longer be satisfied, the
Unrestricted Subsidiary or Unrestricted Subsidiaries described in this
clause (b), as applicable, that has either the highest sales or the largest book
value of assets of all such Unrestricted Subsidiaries at such time shall
automatically cease to constitute an Unrestricted Subsidiary and the Borrowers
shall promptly cause the appropriate Guaranty Agreements and Security Documents
to be executed and delivered to the Collateral Agent (such that, following such
conversion of the Unrestricted Subsidiary to a Subsidiary, the remaining
Unrestricted Subsidiaries shall satisfy the definition hereof); provided that at
no time shall a Subsidiary that cannot satisfy the conditions in clause (b) be
permitted to become an Unrestricted Subsidiary.

“Unused Letter of Credit Subfacility” means an amount equal to $100,000,000,
minus the sum of (a) the aggregate undrawn amount of all outstanding Letters of
Credit, plus (b) the aggregate unpaid reimbursement obligations with respect to
all Letters of Credit.

“Unused Line Fee” has the meaning specified in Section 3.4.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the sum of the
products obtained by multiplying (x) the amount of each then remaining
installment or other required scheduled payments of principal, including payment
at final maturity, in respect thereof, by (y) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment by (ii) the then outstanding principal amount of such Indebtedness.

“Wholly-Owned Subsidiary” when used to determine the relationship of a
Subsidiary to a Person, means a Subsidiary all of the issued and outstanding
Capital Stock (other than directors’ qualifying shares) of which shall at the
time be owned by such Person or one or more of such Person’s Wholly-Owned
Subsidiaries or by such Person and one or more of such Person’s Wholly-Owned
Subsidiaries.

Section 1.2 Accounting Terms. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared in

 

-47-



--------------------------------------------------------------------------------

accordance with GAAP as in effect from time to time; provided that, if Metals
USA notifies the Administrative Agent that Metals USA wishes to amend any
provision hereof, including, without limitation, any covenant in Article 9, to
eliminate the effect of any change in generally accepted accounting principles
adopted after the Closing Date on the operation of such provision (or if the
Administrative Agent notifies Metals USA that the Required Lenders wish to amend
any such provision for such purpose), then Metals USA’s compliance with such
provision shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such provision is amended in a manner satisfactory to Metals USA
and the Majority Lenders.

Section 1.3 Interpretive Provisions. (a) The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms. Terms
used herein that are defined in the UCC and are not otherwise defined herein,
shall have the meaning specified therefor in the UCC.

(b) The words “hereof,” “herein,” “hereunder,” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Section, Schedule, and Exhibit references are to this Agreement unless otherwise
specified. The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices, and other writings, however
evidenced. The term “including” is not limiting and means “including, without
limitation.” In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including.”

(c) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments, amendment and restatements and other
modifications thereto, but only to the extent such amendments, amendment and
restatements and other modifications are not prohibited by the terms of any Loan
Document, and (ii) references to any statute or regulation are to be construed
as including all statutory and regulatory provisions consolidating, amending,
replacing, supplementing, or interpreting the statute or regulation.

(d) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(e) This Agreement and the other Loan Documents may use several different
limitations, tests, or measurements to regulate the same or similar matters. All
such limitations, tests, and measurements are cumulative and shall each be
performed in accordance with their terms.

(f) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Agents, the Lenders, and the
Borrowers and are the products of all parties. Accordingly, they shall not be
construed against the Agents, the Lenders, or the Borrowers merely because of
the Agents’, the Lenders’, or the Borrowers’ involvement in their preparation.

 

-48-



--------------------------------------------------------------------------------

Section 1.4 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

ARTICLE 2

LOANS AND LETTERS OF CREDIT

Section 2.1 Total Facility. Subject to all of the terms and conditions of this
Agreement, the Lenders severally agree to make available a total credit facility
of an amount equal to the then-applicable Maximum Revolver Amount (the “Total
Facility”) for use by any one or more of the Borrowers from time to time during
the term of this Agreement. The Total Facility shall be composed of a revolving
line of credit consisting of Revolving Loans and Letters of Credit, as described
in Section 2.2 and Section 2.3.

Section 2.2 Revolving Loans.

(a) Amounts. Subject to the satisfaction of the conditions precedent set forth
in Article 10, each Lender severally, but not jointly, agrees, upon a Borrower’s
request from time to time on any Business Day during the period from the Closing
Date to the Termination Date, to make revolving loans (the “Revolving Loans”) to
the Borrowers in amounts not to exceed (except for the Swingline Lender with
respect to Swingline Loans and except for the Administrative Agent with respect
to Agent Advances) such Lender’s Pro Rata Share of the Availability at such
time. The Lenders, however, in their unanimous discretion, may elect to make
Revolving Loans or issue or arrange to have issued Letters of Credit in excess
of the Availability on one or more occasions, but if they do so, neither the
Agents nor the Lenders shall be deemed thereby to have changed the limits of the
Borrowing Base or to be obligated to exceed such limits on any other occasion.
If the Aggregate Revolver Outstandings exceed the Borrowing Base, the Lenders
may refuse to make or otherwise restrict the making of Revolving Loans and the
issuance of Letters of Credit as the Lenders determine until such excess has
been eliminated, subject to the Administrative Agent’s authority, in its sole
discretion, to make Agent Advances pursuant to the terms of Section 2.2(i).

(b) Procedure for Borrowing.

(i) Each Borrowing of a Tranche A Revolving Loan, a Tranche A-1 Revolving Loan
or a Swingline Loan shall be made upon a Borrower’s irrevocable written notice
delivered to the Administrative Agent in the form of a notice of borrowing in
the form attached hereto as Exhibit C (a “Notice of Borrowing”), which must be
received by the Administrative Agent prior to 12:00 noon (New York, New York
time) (y) three (3) Business Days prior to the requested Funding Date in the
case of a LIBOR Rate Revolving Loan and (z) on the requested Funding Date in the
case of a Base Rate Revolving Loan, specifying:

(A) the amount of the Borrowing, which, if a LIBOR Rate Revolving Loan, shall be
in an amount that is not less than $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and if a Base Rate Revolving Loan, shall be in an
amount that is not less than $100,000 or an integral multiple of $100,000 in
excess thereof;

 

-49-



--------------------------------------------------------------------------------

(B) the requested Funding Date, which shall be a Business Day;

(C) subject to Section 2.2(g)(ii), whether the Revolving Loan requested is to be
a Tranche A Revolving Loan or a Tranche A-1 Revolving Loan, and whether it is to
be a Base Rate Revolving Loan or a LIBOR Rate Revolving Loan; provided that if
such Borrower fails to specify whether any Revolving Loan is to be Base Rate
Revolving Loan or a LIBOR Rate Revolving Loan, such request shall be deemed a
request for a Base Rate Revolving Loan and, from and after the effective date of
the Tranche A-1 Commitments, if such Borrower fails to specify whether any
Revolving Loan is to be a Tranche A Revolving Loan or a Tranche A-1 Revolving
Loan, then such Revolving Loan shall be a Tranche A-1 Revolving Loan to the
extent of the Tranche A-1 Commitments;

(D) the duration of the Interest Period if the requested Revolving Loan is to be
a LIBOR Rate Revolving Loan; provided that if such Borrower fails to select the
duration of the Interest Period with respect to any requested LIBOR Rate
Revolving Loan, such Borrower shall be deemed to have requested such Revolving
Loan be made as a LIBOR Rate Revolving Loan with an Interest Period of one month
in duration; and

(E) the account (as acceptable to the Administrative Agent pursuant to
Section 2.2(c)) to which the proceeds of such Borrowing are to be deposited, or
wire transfer instructions satisfactory to the Administrative Agent with respect
to any Borrowing which is permitted to be funded directly to any Person other
than a Borrower.

(ii) With respect to any request for Base Rate Revolving Loans, in lieu of
delivering the above-described Notice of Borrowing, a Borrower may give the
Administrative Agent telephonic notice of such request by the required time,
with such telephonic notice to be confirmed in writing no later than the
Business Day following the giving of such telephonic notice but the
Administrative Agent at all times shall be entitled to rely on such telephonic
notice in making such Revolving Loans, regardless of whether any such
confirmation is received by the Administrative Agent.

(c) Disbursement; Reliance upon Authority. The Borrowers shall deliver to the
Administrative Agent, prior to the Closing Date, a writing setting forth the
deposit account to which the Administrative Agent is authorized by the Borrowers
to transfer the proceeds of the Revolving Loans requested pursuant to this
Section 2.2, which deposit account shall be reasonably acceptable to the
Administrative Agent. The Administrative Agent shall be entitled to rely
conclusively on any individual’s request for Revolving Loans on behalf of a
Borrower, the proceeds of which are to be transferred to the deposit account
specified by the Borrowers

 

-50-



--------------------------------------------------------------------------------

pursuant to the immediately preceding sentence, until the Administrative Agent
receives written notice from the Borrowers that the proceeds of the Revolving
Loans are to be sent to a different deposit account. The Administrative Agent
shall have no duty to verify the identity of any individual representing himself
or herself as a person authorized by any Borrower to make such requests on its
behalf.

(d) No Liability. The Administrative Agent shall not incur any liability to the
Borrowers as a result of acting upon any notice referred to in Section 2.2(b)
and Section 2.2(c), which notice the Administrative Agent believes in good faith
to have been given by an officer or other person duly authorized by a Borrower
to request Revolving Loans on its behalf or for otherwise acting in good faith
under this Section 2.2, and the crediting of Revolving Loans to a Borrower’s
deposit account, or wire transfer to such Person as a Borrower shall direct,
shall conclusively establish the obligation of the Borrowers to repay such
Revolving Loans as provided herein.

(e) Notice Irrevocable. Any Notice of Borrowing (or telephonic notice in lieu
thereof) made pursuant to Section 2.2(b) shall be irrevocable and such Borrower
shall be bound to borrow the funds requested therein in accordance therewith.

(f) The Administrative Agent’s Election. Promptly after receipt of a Notice of
Borrowing (or telephonic notice in lieu thereof) pursuant to Section 2.2(b), the
Administrative Agent shall elect, in its discretion, (i) to have the terms of
Section 2.2(g) apply to such requested Borrowing, or (ii) if the requested
Revolving Loan is a Base Rate Revolving Loan to request the Swingline Lender to
make a Swingline Loan pursuant to the terms of Section 2.2(h) in the amount of
the requested Borrowing; provided, however, that if the Swingline Lender
declines in its sole discretion to make a Swingline Loan pursuant to
Section 2.2(h), the Administrative Agent shall elect to have the terms of
Section 2.2(g) apply to such requested Borrowing.

(g) Making of Revolving Loans.

(i) In the event that the Administrative Agent shall elect to have the terms of
this Section 2.2(g) apply to a requested Borrowing as described in
Section 2.2(f) or otherwise, then promptly after receipt of a Notice of
Borrowing or telephonic notice pursuant to Section 2.2(b), the Administrative
Agent shall notify the Lenders by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing. Each Tranche A Lender shall make the
amount of such Tranche A Lender’s Tranche A Pro Rata Share of any requested
Borrowing of Tranche A Revolving Loans, and each Tranche A-1 Lender shall make
the amount of such Tranche A-1 Lender’s Tranche A-1 Pro Rata Share of any
requested Borrowing of Tranche A-1 Revolving Loans, available in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m.
(New York, New York time) on the Funding Date applicable thereto. After the
receipt of the proceeds of such requested Borrowing, such proceeds will be made
available to the applicable Borrower on the applicable Funding Date by
transferring same day funds equal to the proceeds to the deposit account
designated pursuant to Section 2.2(c) or disbursing such funds in such other
manner as the Borrower requesting such Borrowing may direct to the
Administrative Agent.

 

-51-



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary herein contained, from and after
the effective date of any Tranche A-1 Commitments, all Revolving Loans to the
Borrowers shall be Tranche A-1 Revolving Loans until the outstanding principal
amount of such Revolving Loans equals the Incremental Availability. If any
Tranche A-1 Revolving Loan is prepaid in part pursuant to Section 4.1, any
Revolving Loans thereafter requested shall be Tranche A-1 Revolving Loans until
the maximum principal amount of Tranche A-1 Revolving Loans outstanding equals
the Incremental Availability and thereafter shall be Tranche A Revolving Loans.
Further, subject to the provisions of Section 2.2(a), (A) the Aggregate Revolver
Outstandings in respect of the Tranche A Commitments shall not exceed the
Borrowing Base (without regard to the Incremental Availability) at any time and
(B) the aggregate outstanding amount of Tranche A-1 Revolving Loans shall not
exceed the Incremental Availability at any time.

(iii) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of LIBOR Rate Revolving Loans (or,
in the case of any Borrowing of Base Rate Revolving Loans, prior to 12:00 noon
on the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s Tranche A Pro Rata Share of such Borrowing of
Tranche A Revolving Loans or Tranche A-1 Pro Rata Share of such Borrowing of
Tranche A-1 Revolving Loans, the Administrative Agent may assume that such
Lender has made such amount available on such date in accordance with
Section 2.2 (or, in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.2) and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Tranche A Revolving Loans that
are Base Rate Revolving Loans. If any Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Revolving Loan included in such Borrowing. Any
payment by any Borrower pursuant to this Section 2.2(g)(iii) shall be without
prejudice to any claim such Borrower may have against the Lender that shall have
failed to make such payment to the Administrative Agent.

 

-52-



--------------------------------------------------------------------------------

(h) Making of Swingline Loans.

(i) In order to reduce the frequency of transfers of funds from Lenders to the
Administrative Agent for making Revolving Loans and subject to the terms and
conditions herein set forth, in reliance upon the agreements of the other
Lenders set forth in this Section 2.2, the Swingline Lender may, at its option,
from time to time make a Tranche A Revolving Loan upon the request by any
Borrower (any such Tranche A Revolving Loan made solely by the Swingline Lender
pursuant to this Section 2.2(h) being referred to as a “Swingline Loan” and such
Tranche A Revolving Loans being referred to collectively as “Swingline Loans”)
available to the Borrowers on the Funding Date applicable thereto by
transferring same day funds to the deposit account of the Borrowers, designated
pursuant to Section 2.2(c). Each Swingline Loan shall be subject to all the
terms and conditions applicable to other Tranche A Revolving Loans except that
all payments thereon shall be payable to the Swingline Lender solely for its own
account (and for the account of the holder of any participation interest with
respect to such Swingline Loan). The Administrative Agent shall not request the
Swingline Lender to make any Swingline Loan if (A) the Administrative Agent
shall have received written notice from any Lender that one or more of the
applicable conditions precedent set forth in Article 10 will not be satisfied on
the requested Funding Date for the applicable Borrowing, or (B) the
Administrative Agent has received notice that a Default exists under
Section 9.26. Neither the Administrative Agent nor the Swingline Lender shall
otherwise be required to determine whether the applicable conditions precedent
set forth in Article 10 have been satisfied prior to the Swingline Lender
making, in its sole discretion, any Swingline Loan. The aggregate principal
amount of Swingline Loans outstanding at any time shall not exceed $25,000,000.

(ii) The Swingline Loans shall be secured by the Collateral Agent’s Liens in and
to the Collateral, shall constitute Tranche A Revolving Loans and Obligations
hereunder, and shall bear interest at the rate applicable to the Base Rate
Revolving Loans from time to time.

(i) Agent Advances.

(i) Subject to the limitations set forth in the provisos contained in this
Section 2.2(i), the Administrative Agent is hereby authorized by the Borrowers
and the Lenders, from time to time in the Administrative Agent’s sole
discretion, (A) after the occurrence of a Default or an Event of Default, or
(B) at any time that any of the other applicable conditions precedent set forth
in Article 10 have not been satisfied, to make Tranche A Revolving Loans to any
Borrower on behalf of the Lenders which the Administrative Agent, in its
reasonable business judgment, deems necessary or desirable (1) to preserve or
protect the Collateral, or any portion thereof, (2) to enhance the likelihood
of, or maximize the amount of, repayment of the Revolving Loans and other
Obligations, or (3) to pay any other amount chargeable to the Borrowers pursuant
to the terms of this Agreement, including costs, fees, and expenses as described
in Section 15.7 (any of the advances described in this Section 2.2(i) being
hereinafter referred to as “Agent Advances”); provided that (x) the Aggregate
Revolver Outstandings in respect of the Tranche A Commitments after giving
effect to any Agent Advance shall not exceed

 

-53-



--------------------------------------------------------------------------------

the Maximum Tranche A Revolver Amount and (y) Agent Advances outstanding and
unpaid at no time will exceed $20,000,000 in the aggregate, and provided,
further, that the Required Lenders may at any time revoke the Administrative
Agent’s authorization contained in this Section 2.2(i) to make Agent Advances,
any such revocation to be in writing and to become effective prospectively upon
the Administrative Agent’s receipt thereof.

(ii) The Agent Advances shall be repayable on demand and secured by the
Collateral Agent’s Liens in and to the Collateral, shall constitute Tranche A
Revolving Loans and Obligations hereunder, and shall bear interest at the rate
applicable to Base Rate Revolving Loans from time to time. The Administrative
Agent shall notify each Lender in writing of each Agent Advance; provided that
any delay or failure of the Administrative Agent in providing any such notice to
any Lender shall not result in any liability or constitute the breach of any
duty or obligation of the Administrative Agent hereunder.

(j) Settlement. Except as may be specifically provided otherwise by this
Section 2.2, it is agreed that each Lender’s funded portion of the Revolving
Loans is intended by the Lenders to be equal at all times to such Lender’s
applicable Pro Rata Share of the outstanding Revolving Loans of such Class.
Notwithstanding such agreement, the Agents, the Swingline Lender, and the
Lenders agree (which agreement shall not be for the benefit of or enforceable by
the Borrowers) that in order to facilitate the administration of this Agreement
and the other Loan Documents, settlement among them as to the Revolving Loans,
including the Swingline Loans and the Agent Advances, shall take place on a
periodic basis in accordance with the following provisions:

(i) The Administrative Agent shall request settlement (a “Settlement”) with the
Lenders on at least a weekly basis, or on a more frequent basis if so determined
by the Administrative Agent, (A) on behalf of the Swingline Lender, with respect
to each outstanding Swingline Loan, (B) for itself, with respect to each Agent
Advance, and (C) with respect to collections received, in each case, by
notifying the Lenders of such requested Settlement by telecopy, telephone, or
other means of written electronic communication, no later than 12:00 noon (New
York, New York time) on the date of such requested Settlement (the “Settlement
Date”). Each Tranche A Lender (other than the Swingline Lender, in the case of
Swingline Loans, and the Administrative Agent, in the case of Agent Advances)
shall make the amount of such Tranche A Lender’s Tranche A Pro Rata Share of the
outstanding principal amount of the Swingline Loans and Agent Advances with
respect to which Settlement is requested available to the Administrative Agent
at the Administrative Agent’s Office not later than 3:00 p.m. (New York, New
York time), on the Settlement Date applicable thereto, which may occur before or
after the occurrence or during the continuation of a Default or an Event of
Default and whether or not the applicable conditions precedent set forth in
Article 10 have then been satisfied. Such amounts made available to the
Administrative Agent shall be applied against the amounts of the applicable
Swingline Loan or Agent Advance and, together with the portion of such Swingline
Loan or Agent Advance representing the Swingline Lender’s Tranche A Pro Rata
Share thereof, shall constitute Tranche A Revolving Loans of the Tranche A
Lenders, respectively. If any such amount is not

 

-54-



--------------------------------------------------------------------------------

made available to the Administrative Agent by any Tranche A Lender on the
Settlement Date applicable thereto, the Administrative Agent shall, on behalf of
the Swingline Lender with respect to each outstanding Swingline Loan and for
itself with respect to each Agent Advance, be entitled to recover such amount on
demand from such Tranche A Lender together with interest thereon at the Federal
Funds Rate for the first three (3) days from and after the Settlement Date and
thereafter at the Interest Rate then applicable to Tranche A Revolving Loans
that are Base Rate Revolving Loans.

(ii) Notwithstanding the foregoing, not more than one (1) Business Day after
demand is made by the Administrative Agent (whether before or after the
occurrence of a Default or an Event of Default and regardless of whether the
Administrative Agent has requested a Settlement with respect to a Swingline Loan
or Agent Advance), each Tranche A Lender (A) shall irrevocably and
unconditionally purchase and receive from the Swingline Lender or the
Administrative Agent, as applicable, without recourse or warranty, an undivided
interest and participation in such Swingline Loan or Agent Advance equal to such
Tranche A Lender’s Tranche A Pro Rata Share of such Swingline Loan or Agent
Advance and (B) if Settlement has not previously occurred with respect to such
Swingline Loans or Agent Advances, upon demand by the Swingline Lender or the
Administrative Agent, as applicable, shall pay to the Swingline Lender or the
Administrative Agent, as applicable, as the purchase price of such participation
an amount equal to one-hundred percent (100%) of such Tranche A Lender’s
Tranche A Pro Rata Share of such Swingline Loans or Agent Advances. If such
amount is not in fact made available to the Administrative Agent by any Lender,
the Administrative Agent shall be entitled to recover such amount on demand from
such Lender together with interest thereon at the Federal Funds Rate for the
first three (3) days from and after such demand and thereafter at the Interest
Rate then applicable to Base Rate Revolving Loans.

(iii) From and after the date, if any, on which any Lender purchases an
undivided interest and participation in any Swingline Loan or Agent Advance
pursuant to clause (ii) preceding, the Administrative Agent shall promptly
distribute to such Tranche A Lender such Tranche A Lender’s Tranche A Pro Rata
Share of all payments of principal and interest and all proceeds of Collateral
received by the Administrative Agent in respect of such Swingline Loan or Agent
Advance.

(iv) Between Settlement Dates, to the extent no Agent Advances are outstanding,
the Administrative Agent may pay over to the Swingline Lender any payments
received by the Administrative Agent, which in accordance with the terms of this
Agreement would be applied to the reduction of the Tranche A Revolving Loans,
for application to the Swingline Lender’s Tranche A Revolving Loans including
Swingline Loans. If, as of any Settlement Date, collections received since the
then immediately preceding Settlement Date have been applied to the Swingline
Lender’s Tranche A Revolving Loans (other than to Swingline Loans or Agent
Advances in which a Lender has not yet funded its purchase of a participation
pursuant to Section 2.2(j)(ii), as provided for in the previous sentence), the
Swingline Lender shall pay to the Administrative Agent for the accounts of the
Lenders, to be applied to the outstanding Tranche A Revolving Loans of such
Lenders, an amount such that each Lender shall, upon receipt of such amount,
have, as of such Settlement Date, its Tranche A Pro Rata

 

-55-



--------------------------------------------------------------------------------

Share of the Tranche A Revolving Loans. During the period between Settlement
Dates, the Swingline Lender with respect to Swingline Loans, the Administrative
Agent with respect to Agent Advances, and each Tranche A Lender with respect to
the Tranche A Revolving Loans other than Swingline Loans and Agent Advances,
shall be entitled to interest at the applicable rate or rates payable under this
Agreement on the actual average daily amount of funds employed by the Swingline
Lender, the Administrative Agent, and the Tranche A Lenders.

(v) Unless the Administrative Agent has received written notice from a Lender to
the contrary, the Administrative Agent may assume that the applicable conditions
precedent set forth in Article 10 have been satisfied and the requested
Borrowing will not exceed Availability on any Funding Date for a Revolving Loan
or Swingline Loan. If any Lender makes available to the Administrative Agent
funds for any Revolving Loan to be made by such Lender as provided in the
provisions of this Article 2 (other than any Revolving Loan to be made pursuant
to Section 2.3(e)(iii)), and such funds are not made available to the applicable
Borrower by the Administrative Agent because the conditions set forth in
Article 10 are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(k) Notation. The Administrative Agent shall record on its books the principal
amount of the Revolving Loans owing to each Lender, including the Swingline
Loans owing to the Swingline Lender and the Agent Advances owing to the
Administrative Agent, from time to time. In addition, each Lender is authorized,
at such Lender’s option, to note the date and amount of each payment or
prepayment of principal of such Lender’s Revolving Loans in its books and
records, including computer records, such books and records constituting
presumptive evidence, absent manifest error, of the accuracy of the information
contained therein.

(l) Lenders’ Failure to Perform. All Revolving Loans of a Class (other than
Swingline Loans and Agent Advances) shall be made by the Lenders simultaneously
and in accordance with their Tranche A Pro Rata Shares or Tranche A-1 Pro Rata
Shares, as applicable. The obligations of the Lenders hereunder to make
Revolving Loans, to fund participations in Letters of Credit and Swingline Loans
and to make payments pursuant to Section 15.11(c) are several and not joint. The
failure of any Lender to make any Revolving Loan, to fund any such participation
or to make any payment under Section 15.11(c) on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Revolving Loan, to purchase its participation or to make
its payment under Section 15.11(c).

(m) Revolving Notes. If requested by any Lender, the Borrowers shall execute and
deliver to such Lender a Revolving Note to evidence such Lender’s Revolving
Loans, in the principal amount equal to the amount of such Lender’s Commitment
with respect to the Revolving Loans.

 

-56-



--------------------------------------------------------------------------------

Section 2.3 Letters of Credit.

(a) Agreement to Issue or Cause To Issue. Subject to the terms and conditions of
this Agreement, and in reliance upon the representations and warranties of the
Borrowers herein set forth and upon the agreements of the Lenders set forth in
this Section 2.3, each Letter of Credit Issuer agrees to issue for the account
of any of the Borrowers (whether one or more) one or more commercial/documentary
and standby letters of credit (each a “Letter of Credit” and collectively, the
“Letters of Credit”) in accordance with this Section 2.3 from time to time
during the term of this Agreement. Except as otherwise provided in
Section 2.3(d), all Letters of Credit shall be issued under the Tranche A
Commitments.

(b) Amounts; Outside Expiration Date. The Borrowers shall not have the right to
request any Letter of Credit at any time if: (i) the maximum face amount of the
requested Letter of Credit is greater than the Unused Letter of Credit
Subfacility at such time; (ii) after taking into account the maximum undrawn
amount of the requested Letter of Credit (provided that the requesting Borrower
shall, to the Administrative Agent’s satisfaction, have made provision for all
commissions, fees, and charges due from such Borrower in connection with the
opening of the requested Letter of Credit), such amount would exceed the
Availability at such time; or (iii) such Letter of Credit has an expiration date
later than five (5) Business Days prior to the Stated Termination Date (the date
which is five (5) Business Days prior to the State Maturity Date being the
“Letter of Credit Expiration Date”) or more than twelve (12) calendar months
from the date of issuance for standby letters of credit and six (6) calendar
months from the date of issuance for commercial or documentary letters of
credit.

(c) Other Conditions. In addition to being subject to the satisfaction of the
applicable conditions precedent contained in Article 10, the issuance of any
Letter of Credit is subject to the following conditions precedent having been
satisfied:

(i) the Borrowers shall have delivered to the applicable Letter of Credit
Issuer, at such times and in such manner as such Letter of Credit Issuer may
prescribe, an application in form and substance satisfactory to such Letter of
Credit Issuer and satisfactory to the Administrative Agent for the issuance of
the Letter of Credit and such other documents as may be required pursuant to the
terms thereof, and the form and terms of the proposed Letter of Credit shall be
satisfactory to the Administrative Agent and such Letter of Credit Issuer
(provided that in the event any term of such application or any other document
is inconsistent with the terms of this Agreement and such Letter of Credit
Issuer and the Administrative Agent are the same Person, then the terms of this
Agreement shall be controlling);

(ii) no order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the applicable Letter of Credit
Issuer from issuing such Letter of Credit, nor shall any Requirement of Law
applicable to such Letter of Credit Issuer or any request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over such Letter of Credit Issuer prohibit, or request that such
Letter of Credit Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or impose upon such Letter of
Credit Issuer with respect to such Letter of Credit any restriction, reserve or
capital requirement

 

-57-



--------------------------------------------------------------------------------

(for which such Letter of Credit Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Letter of Credit
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such Letter of Credit Issuer in good faith deems material
to it;

(iii) no default of any Tranche A Lender’s obligations to fund under
Section 2.03(e)(ii) exists and no Tranche A Lender is at such time a Defaulting
Lender hereunder, unless the applicable Letter of Credit Issuer has entered into
satisfactory arrangements with the Borrowers or such Tranche A Lender to
eliminate such Letter of Credit Issuer’s risk with respect to such Lender; and

(iv) the issuance of such Letter of Credit shall not violate one or more
policies of the applicable Letter of Credit Issuer applicable to letters of
credit generally.

(d) Issuance of Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the applicable Borrower
delivered to the applicable Letter of Credit Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application must be received by such Letter of Credit
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and such
Letter of Credit Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to such Letter of Credit Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as such
Letter of Credit Issuer may reasonably require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to such Letter of Credit Issuer
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as such Letter of Credit Issuer may
reasonably require. Additionally, such Borrower shall furnish to such Letter of
Credit Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such Letter of Credit Issuer or the Administrative
Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
Letter of Credit Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the applicable Borrower and, if not, such Letter of
Credit Issuer will provide the Administrative Agent with a copy thereof. Unless
such Letter of Credit Issuer has received written notice from any Tranche A
Lender, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or

 

-58-



--------------------------------------------------------------------------------

amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article 10 shall not then be satisfied, then, subject to
the terms and conditions hereof, such Letter of Credit Issuer shall, on the
requested date, issue a Letter of Credit for the account of such Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with such Letter of Credit Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Tranche A Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the applicable Letter of Credit Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Tranche A Lender’s Tranche A Pro Rata Share times the amount of such Letter of
Credit.

(iii) If any Letters of Credit are outstanding upon the termination of the
Commitments, to the extent the Maximum Tranche A-1 Revolver Amount exceeds
(immediately prior to such termination) the Tranche A-1 Revolving Loans then
outstanding (the amount of such excess being the “Excess Amount”), upon such
termination, the Tranche A Lenders shall be deemed to have sold to each
Tranche A-1 Lender, and each Tranche A-1 Lender shall be deemed unconditionally
and irrevocably to have purchased from the Tranche A Lenders, without recourse
or warranty, a risk participation in each outstanding Letter of Credit in an
amount equal to (A) the product of such Tranche A-1 Lender’s Tranche A-1 Pro
Rata Share times the Excess Amount multiplied by (B) the amount of such Letter
of Credit divided by the aggregate amount of all such outstanding Letters of
Credit.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Letter of Credit Issuer will also deliver to the
Borrowers and the Administrative Agent a true and complete copy of such Letter
of Credit or amendment.

(e) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable Letter of Credit Issuer shall notify the
Borrowers and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the applicable Letter of Credit Issuer under a Letter of
Credit (each such date, an “Honor Date”), the applicable Borrower shall
reimburse such Letter of Credit Issuer through the Administrative Agent in an
amount equal to the amount of such drawing. If such Borrower fails to so
reimburse the Letter of Credit Issuer by such time, the Administrative Agent
shall promptly notify each Tranche A Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Tranche A Lender’s Tranche A Pro Rata Share thereof. In such event, such
Borrower shall be deemed to have requested a Borrowing of Tranche A Revolving
Loans that are Base Rate Revolving Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.2 for the principal amount of Base Rate
Revolving Loans, but subject to the amount of the unutilized portion of the
Tranche A Commitments and the conditions set forth in Section 10.2. Any notice
given by the applicable Letter of Credit Issuer or the Administrative Agent
pursuant to this Section 2.3(e)(i) may be given by telephone if immediately
confirmed in writing.

 

-59-



--------------------------------------------------------------------------------

(ii) Each Tranche A Lender shall upon any notice pursuant to Section 2.3(e)(i)
make funds available to the Administrative Agent for the account of the Letter
of Credit Issuer at the Administrative Agent’s Office in an amount equal to its
Tranche A Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.3(e)(iii), each Tranche A
Lender that so makes funds available shall be deemed to have made a Tranche A
Revolving Loan that is a Base Rate Revolving Loan to the applicable Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
applicable Letter of Credit Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced
pursuant to Section 2.3(e)(i) and (ii) above because the conditions set forth in
Section 10.2 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the applicable Letter of Credit
Issuer a Borrowing of Tranche A Revolving Loans that are Base Rate Revolving
Loans in the amount of the Unreimbursed Amount that is not so refinanced, which
Borrowing shall be due and payable on demand (together with interest). In such
event, each Tranche A Lender’s payment to the Administrative Agent for the
account of the applicable Letter of Credit Issuer pursuant to Section 2.3(e)(ii)
shall be deemed payment in respect of its participation in such Borrowing and
shall constitute a Tranche A Revolving Loan that is a Base Rate Revolving Loan
from such Lender in satisfaction of its participation obligation under this
Section 2.3.

(iv) Until each Tranche A Lender funds its Tranche A Revolving Loan pursuant to
this Section 2.3(e) to reimburse the applicable Letter of Credit Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Tranche A
Lender’s Tranche A Pro Rata Share of such amount shall be solely for the account
of such Letter of Credit Issuer.

(v) Each Tranche A Lender’s obligation to make Tranche A Revolving Loans to
reimburse the applicable Letter of Credit Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.3(e), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Tranche A
Lender may have against such Letter of Credit Issuer, the Loan Parties or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default or an Event of Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing.

(vi) If any Tranche A Lender fails to make available to the Administrative Agent
for the account of the applicable Letter of Credit Issuer any amount required to
be paid by such Tranche A Lender pursuant to the foregoing provisions of this
Section 2.3(e) by the time specified in Section 2.3(e)(ii), such Letter of
Credit Issuer shall be entitled to recover from such Tranche A Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such Letter of Credit Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such Letter of Credit Issuer in accordance with banking industry

 

-60-



--------------------------------------------------------------------------------

rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by such Letter of Credit Issuer in connection with the
foregoing. If such Tranche A Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Trance A Lender’s Tranche A
Revolving Loan included in the relevant Borrowing. A certificate of the
applicable Letter of Credit Issuer submitted to any Tranche A Lender (through
the Administrative Agent) with respect to any amounts owing under this
Section 2.3(e)(vi) shall be conclusive absent manifest error.

(vii) If any IDRB Letter of Credit is fully drawn, to the extent the applicable
Letter of Credit Issuer is not subrogated to the rights of the trustee of the
industrial development revenue bonds with respect thereto and to the extent
permitted by the applicable industrial revenue bond documentation, upon the
request of the Agents the applicable Borrowers (within thirty (30) days
following such request after such drawing occurs to make any IDRB Letter of
Credit fully drawn and the trustee has released its liens in such property) will
grant to the Collateral Agent, as additional security for the Obligations, a
Lien on all of the real and personal property which secure the industrial
development revenue bond for which such IDRB Letter of Credit was issued.

(f) Repayment of Participations. (i) At any time after the applicable Letter of
Credit Issuer has made a payment under any Letter of Credit and has received
from any Tranche A Lender such Tranche A Lender’s Tranche A Revolving Loan in
respect of such payment in accordance with Section 2.3(e), if the Administrative
Agent receives for the account of such Letter of Credit Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the applicable Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Tranche A Lender its Tranche A Pro Rata Share thereof in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
applicable Letter of Credit Issuer pursuant to Section 2.3(e)(i) is required to
be returned under any of the circumstances described in Section 4.7 (including
pursuant to any settlement entered into by such Letter of Credit Issuer in its
discretion), each Tranche A Lender shall pay to the Administrative Agent for the
account of such Letter of Credit Issuer its Tranche A Pro Rata Share thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Tranche A Lender, at a rate
per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Tranche A Lenders under this clause shall survive the payment
in full of the Obligations and the termination of this Agreement.

(g) Obligations Absolute. The obligation of the applicable Borrower to reimburse
the applicable Letter of Credit Issuer for each drawing under each applicable
Letter of Credit (other than for a drawing that has been financed with a
Borrowing under Section 2.3(e)(i) and (ii) above, in which case such Borrower’s
obligation to make such reimbursement shall be discharged and replaced by the
resulting Tranche A Revolving Loan) and to repay each Borrowing made pursuant to
this Section 2.3 shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

-61-



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that such Borrower or any other Loan Party may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such Letter of
Credit Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such Letter of
Credit Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under the Bankruptcy Code, as amended, or under
any other bankruptcy or insolvency act or law, state or federal, now or
hereafter existing; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, such Borrower or any other
Loan Party.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will notify the applicable Letter of Credit Issuer as soon as
possible. Such Borrower shall be conclusively deemed to have waived any such
claim against such Letter of Credit Issuer and its correspondents unless such
notice is given as aforesaid.

(h) Role of Letter of Credit Issuer. Each Lender and the Loan Parties agree
that, in paying any drawing under a Letter of Credit, the applicable Letter of
Credit Issuer shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. None of the Letter of Credit Issuers, the Administrative Agent,

 

-62-



--------------------------------------------------------------------------------

any of their respective Related Parties nor any correspondent, participant or
assignee of any Letter of Credit Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Tranche A Lenders or the Majority Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrowers hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude any Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Letter of Credit Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
Letter of Credit Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.3(g); provided, however, that
anything in such clauses to the contrary notwithstanding, the applicable
Borrower may have a claim against the applicable Letter of Credit Issuer, and
such Letter of Credit Issuer may be liable to such Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by such Borrower which such Borrower proves were caused by such
Letter of Credit Issuer’s willful misconduct or gross negligence or such Letter
of Credit Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, any Letter of Credit Issuer
acting in good faith may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and such Letter of Credit Issuer shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(i) Cash Collateral. Upon the request of the Administrative Agent, (i) if any
Letter of Credit Issuer has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in a Borrowing pursuant to
Section 2.3(e)(iii), or (ii) if, as of the Letter of Credit Expiration Date, any
Obligation in respect of any Letter of Credit (including any Borrowing made
pursuant to Section 2.3(e)(iii)) for any reason remains outstanding, the
Borrowers shall, in each case, immediately Cash Collateralize such outstanding
Obligations in an amount equal to one hundred percent (100%) of the aggregate
undrawn amount of all outstanding Letters of Credit plus one hundred percent
(100%) of all Unreimbursed Amounts (including any Borrowings made pursuant to
Section 2.3(e)(iii)) and all interest, fees or other amounts payable with
respect thereto. Section 11.3 sets forth certain additional requirements to
deliver Cash Collateral hereunder. As used herein, “Cash Collateralize” means to
pledge and deposit with or deliver to the Collateral Agent, for the benefit of
the Letter of Credit Issuers and the Tranche A Lenders, as collateral for the
Obligations in respect of Letter of Credits, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the Collateral
Agent and the Letter of Credit Issuers (which documents are hereby consented to
by the Tranche A Lenders). Derivatives of such term have corresponding meanings.
The Borrowers hereby grant to the Administrative Agent, for the benefit of the
Letter of Credit Issuer and the Tranche A Lenders,

 

-63-



--------------------------------------------------------------------------------

a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at the Collateral Agent. If at
any time the Collateral Agent determines that any funds held as Cash Collateral
are subject to any right or claim of any Person other than the Collateral Agent
or that the total amount of such funds is less than the amount required pursuant
to this Section 2.3(i), the Borrowers will, forthwith upon demand by the
Collateral Agent, pay to the Collateral Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such required
amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Collateral Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable law, to reimburse the applicable Letter of Credit Issuer.

(j) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Letter of Credit Issuer and the applicable Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit.

(k) Documentation. Upon the request of any Lender, the Administrative Agent
shall furnish to such Lender copies of any Letter of Credit, reimbursement
agreement executed in connection therewith, application for any Letter of
Credit, and such other documentation as may reasonably be requested by such
Lender.

(l) Recovery or Avoidance of Payments. In the event any payment by or on behalf
of any Borrower received by the Administrative Agent with respect to any Letter
of Credit and distributed by the Administrative Agent to the Lenders on account
of their respective participations therein is thereafter set aside, avoided, or
recovered from the Administrative Agent in connection with any receivership,
liquidation, or bankruptcy proceeding, the Lenders shall, upon demand by the
Administrative Agent, pay to the Administrative Agent their respective Tranche A
Pro Rata Shares of such amount set aside, avoided, or recovered, together with
interest at the rate required to be paid by the Administrative Agent upon the
amount required to be repaid by it.

(i) Indemnification by Lenders. The Tranche A Lenders (and, to the extent of
their participations, if any, pursuant to Section 2.3(d), the Tranche A-1
Lenders) agree to indemnify the applicable Letter of Credit Issuer (to the
extent not reimbursed by the Borrowers and without limiting the obligations of
the Borrowers hereunder) ratably in accordance with their respective Tranche A
Pro Rata Shares or Tranche A-1 Pro Rata Shares, as applicable, for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including Attorney Costs), or disbursements of any kind and
nature whatsoever that may be imposed on, incurred by, or asserted against such
Letter of Credit Issuer in any way relating to or arising out of any Letter of
Credit or the transactions contemplated thereby or any action taken or omitted
by such Letter of Credit Issuer under any Letter of Credit or any Loan Document
in connection therewith; provided that no Lender shall be liable for any of the
foregoing to the extent it arises from

 

-64-



--------------------------------------------------------------------------------

the gross negligence or willful misconduct of the Person to be indemnified.
Without limitation of the foregoing, each Tranche A Lender (and, to the extent
aforesaid, each Tranche A-1 Lender) agrees to reimburse the applicable Letter of
Credit Issuer promptly upon demand for its Tranche A Pro Rata Share or
Tranche A-1 Pro Rata Share, as applicable, of any costs or expenses payable by
any Borrower to such Letter of Credit Issuer, to the extent that such Letter of
Credit Issuer is not promptly reimbursed for such costs and expenses by a
Borrower. The agreement contained in this Section shall survive payment in full
of all Obligations.

(ii) Account Party. Each Borrower hereby authorizes and directs the applicable
Letter of Credit Issuer to name any Borrower as the “Account Party” in each
Letter of Credit issued pursuant to this Agreement and to deliver to the
Collateral Agent all instruments, documents, and other writings and property
received by such Letter of Credit Issuer pursuant to each such Letter of Credit,
and to accept and rely upon the Collateral Agent’s instructions and agreements
with respect to all matters arising in connection with each such Letter of
Credit or the application therefor.

(m) Resignation or Removal of a Letter of Credit Issuer. A Letter of Credit
Issuer may resign at any time by giving 30 days’ prior written notice to the
Agents, the Lenders and the Borrowers, and may be removed at any time by the
Borrowers by notice to such Letter of Credit Issuer, the Agents and the Lenders.
Upon the acceptance of any appointment as such Letter of Credit Issuer hereunder
by a Lender that shall agree to serve as a successor Letter of Credit Issuer,
such successor shall succeed to and become vested with all the interests, rights
and obligations of the retiring Letter of Credit Issuer. At the time such
removal or resignation shall become effective, the Borrowers shall pay all
accrued and unpaid fees owing to the retiring Letter of Credit Issuer in its
capacity as such. The acceptance of any appointment as a Letter of Credit Issuer
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrowers and the Agents, and,
from and after the effective date of such agreement, (i) such successor Lender
shall have all the rights and obligations of the previous Letter of Credit
Issuer under this Agreement and the other Loan Documents and (ii) references
herein and in the other Loan Documents to the term “Letter of Credit Issuer”
shall be deemed to refer to such successor or to any applicable previous Letter
of Credit Issuer, or to such successor and all applicable previous Letter of
Credit Issuers, as the context shall require. After the resignation or removal
of a Letter of Credit Issuer hereunder, the retiring Letter of Credit Issuer
shall remain a party hereto and shall continue to have all the rights and
obligations of a Letter of Credit Issuer under this Agreement and the other Loan
Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

(n) Additional Letter of Credit Issuers. The Borrowers may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuer of Letters of Credit under the terms of
this Agreement. Any Lender designated as an issuer of Letters of Credit pursuant
to this paragraph (n) shall be deemed to be a “Letter of Credit Issuer” (in
addition to being a Lender) in respect of Letters of Credit issued or to be
issued by such Lender, and, with respect to such Letters of Credit, such term
shall thereafter apply to the other Letter of Credit Issuers and such Lender.

 

-65-



--------------------------------------------------------------------------------

Section 2.4 Bank Products. Any Borrower may request and any Lender requested by
any such Borrower, or any Affiliate of a Lender, may, in its sole and absolute
discretion, arrange for such Borrower to obtain from such Lender, or such
Affiliate of a Lender, Bank Products, although no Borrower is required to do so.
To the extent Bank Products are provided by an Affiliate of a Lender, each
Borrower agrees to indemnify and hold the Lenders harmless from any and all
costs and obligations now or hereafter incurred by any of the Lenders which
arise from the indemnity given by such Lender to its Affiliates related to such
Bank Products. The agreement contained in this Section shall survive termination
of this Agreement. Each Borrower acknowledges and agrees that the obtaining of
Bank Products from a Lender or any of its Affiliates (a) is in the sole and
absolute discretion of such Lender and its Affiliates and (b) is subject to all
rules and regulations of such Lender, and its Affiliates.

Section 2.5 Incremental Loans. (a) Metals USA may, by written notice to the
Administrative Agent from time to time, request Incremental Commitments in an
amount not to exceed the Incremental Amount (and, with respect to any
Incremental Tranche A-1 Commitments, also not to exceed the Incremental
Tranche A-1 Amount) from one or more Persons (each, an “Incremental Lender”),
which may include any existing Lender; provided that (i) each Incremental
Lender, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent, the Letter of Credit Issuers and the Swingline Lender
(which approvals shall not be unreasonably withheld or delayed), (ii) that the
upfront fees for any such Incremental Commitments may be less than or exceed the
upfront fees for the Commitments outstanding prior to effectiveness of such
Incremental Commitments and in no event shall the upfront fees for such
Commitments be adjusted to equal the fees for such Incremental Commitments and
(iii) with respect to any Incremental Tranche A-1 Commitments, the Applicable
Margins for such Tranche A-1 Commitments may be less than or exceed the
Applicable Margins for the Tranche A Commitments or other Tranche A-1
Commitments, as agreed upon among the Administrative Agent, the Borrowers and
the Tranche A-1 Lenders at the time such Incremental Tranche A-1 Commitments
become effective, and in no event shall the Applicable Margins for the Tranche A
Commitments or other Tranche A-1 Commitments be adjusted to equal the Applicable
Margins for such Incremental Tranche A-1 Commitments. Such notice shall set
forth (i) whether Incremental Tranche A Commitments or Incremental Tranche A-1
Commitments are being requested and the amount thereof being requested (which
shall be in minimum increments of $1,000,000 and a minimum amount of $5,000,000
or such lesser amount equal to the remaining Incremental Amount (not to exceed
the remaining Incremental Tranche A-1 Amount in the case of Incremental
Tranche A-1 Commitments)), (ii) the date on which such Incremental Commitments
are requested to become effective and (iii) if such Incremental Commitments are
Tranche A-1 Commitments, the Applicable Margin applicable thereto.

(b) The Borrowers and each Incremental Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Commitment of each Incremental Lender. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Incremental
Assumption Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence of the Incremental Commitments evidenced thereby.

 

-66-



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.5 unless (i) on the date of such effectiveness,
the conditions set forth in Section 10.2 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and signed by a Responsible Officer of each Borrower, (ii) all fees and
expenses owing to the Administrative Agent or any Lender in respect of such
Incremental Commitment shall have been paid and (iii) except as otherwise
specified in the applicable Incremental Assumption Agreement, the Administrative
Agent shall have received (with sufficient copies for each of the Incremental
Lenders) legal opinions, board resolutions and other closing certificates
reasonably requested by the Administrative Agent and consistent with those
delivered on the Closing Date under Section 10.1.

(d) Upon the effectiveness of an Incremental Assumption Agreement, the
Commitments shall be increased by the aggregate amount of the Incremental
Commitments evidenced thereby, which shall, thereafter, constitute Commitments
for all purposes of this Agreement and the other Loan Documents. Each of the
parties hereto hereby agrees that the Administrative Agent may, in consultation
with Metals USA, take any and all action as may be reasonably necessary to
ensure that the Revolving Loans of each Class outstanding on the effective date
of any Incremental Assumption Agreement are held by the Lenders in that Class in
accordance with their respective Tranche A Pro Rata Shares or Tranche A-1 Pro
Rata Shares, as the case may be, after giving effect to the effectiveness of
such Incremental Assumption Agreement. This may be accomplished by requiring
each outstanding LIBOR Rate Revolving Loan to be converted into or prepaid with
the proceeds of Base Rate Revolving Loans, subject to Section 5.4 but otherwise
without premium or penalty.

Section 2.6 Tranche A-1 Commitments. Notwithstanding any provision of this
Agreement to the contrary, none of the provisions of this Agreement with respect
to the Tranche A-1 Commitments or any Tranche A-1 Loans shall become effective
unless and until any Incremental Tranche A-1 Commitment shall become effective
pursuant to Section 2.5.

Section 2.7 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) such Defaulting Lender shall not be entitled to receive any Unused Line Fee
for any period during which such Lender is a Defaulting Lender (and the
Borrowers shall not be required to pay any such Unused Line Fee that otherwise
would have been required to have been paid to such Defaulting Lender); and

(b) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 14.12) shall,
in lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing

 

-67-



--------------------------------------------------------------------------------

by such Defaulting Lender to the Administrative Agent hereunder, (ii) second, to
the payment on a pro rata basis of any amounts owing by such Defaulting Lender
to any Letter of Credit Issuer or the Swingline Lender hereunder, (iii) third,
if so determined by the Administrative Agent or requested by any Letter of
Credit Issuer, to Cash Collateralize such Defaulting Lender’s Pro Rata Share of
the outstanding Letters of Credit issued by such Letter of Credit Issuer other
than any Letter of Credit (or portion thereof) as to which such Defaulting
Lender’s participation obligation has been Cash Collateralized in accordance
with the terms hereof; (iv) fourth, as Metals USA may request, to the funding of
any Revolving Loan in respect of which such Defaulting Lender has failed to fund
its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (vi) fifth, held in such account as cash collateral and
released, pro rata, in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Revolving Loans under this Agreement
and (y) Cash Collateralize the Letter of Credit Issuers’ potential future
fronting exposure with respect to such Defaulting Lender with respect to
potential future Letters of Credit issued under this Agreement, (vi) sixth, to
the payment of any amounts owing to the Lenders, the Letter of Credit Issuers or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, Letter of Credit Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, (vii) seventh, to the payment of
any amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Revolving Loans and (y) made at a time
when the conditions set forth in Section 10.2 are satisfied, such payment shall
be applied solely to prepay the Revolving Loans of all non-Defaulting Lenders
pro rata prior to being applied to the prepayment of any Revolving Loans of any
Defaulting Lender.

In the event that the Administrative Agent, each Letter of Credit Issuer, the
Swingline Lender and Metals USA each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit and Swingline Loans
to be in accordance with its Tranche A Pro Rata Share or Tranche A-1 Pro Rata
Share, as applicable.

ARTICLE 3

INTEREST AND FEES

Section 3.1 Interest.

(a) Interest Rates. All outstanding Obligations shall bear interest on the
unpaid principal amount thereof (including, to the extent permitted by law, on
accrued interest thereon not paid when due) from the date made until paid in
full in cash at a rate determined by reference to the Base Rate or the LIBOR
Rate, as applicable, and this Section 3.1, but not to exceed the Maximum Rate.
Any of the Revolving Loans (other than any Base Rate Revolving

 

-68-



--------------------------------------------------------------------------------

Loans made pursuant to Section 2.3(e)(iii)) may be converted into, or continued
as, Base Rate Revolving Loans or LIBOR Rate Revolving Loans, subject to, and in
the manner provided in, Section 3.2. If at any time Revolving Loans are
outstanding with respect to which notice has not been delivered to the
Administrative Agent in accordance with the terms of this Agreement specifying
the basis for determining the interest rate applicable thereto, then those
Revolving Loans shall be Base Rate Revolving Loans and shall bear interest at a
rate determined by reference to the Base Rate until notice to the contrary has
been given to the Administrative Agent in accordance with this Agreement and
such notice has become effective. Except as otherwise provided herein, the
outstanding Obligations shall bear interest as follows:

(i) for all Base Rate Revolving Loans and other Obligations (other than LIBOR
Rate Revolving Loans) at a fluctuating per annum rate equal to the lesser of
(A) the Base Rate plus the Applicable Margin or (B) the Maximum Rate; and

(ii) for all LIBOR Rate Revolving Loans at a per annum rate equal to the lesser
of (A) the LIBOR Rate plus the Applicable Margin or (B) the Maximum Rate.

Each change in the Base Rate shall be reflected in the interest rate described
in clause (i) preceding as of the effective date of such change. Subject to
Section 3.3, all interest charges shall be computed on the basis of a year of
360 days and actual days elapsed (which results in more interest being paid than
if computed on the basis of a 365-day year), except that interest computed at
the Base Rate (when the Base Rate is determined by reference to the Prime Rate)
shall be computed on the basis of a year of 365 or 366 days, as applicable.

(b) Default Rate. (i) During the existence of any Event of Default if the
Administrative Agent or the Majority Lenders in their discretion so elect, then,
while such Event of Default exists, any past due Obligations shall bear interest
at a rate per annum equal to the lesser of (A) the Default Rate applicable
thereto or (B) the Maximum Rate.

(ii) Each Tranche A Revolving Loan made pursuant to Section 2.3(e)(iii) shall
bear interest on the unpaid principal amount thereof (including, to the extent
permitted by law, on accrued interest thereon not paid when due) from the date
made until paid in full in cash at a rate per annum equal to the lesser of
(A) the Default Rate applicable thereto or (B) the Maximum Rate.

(c) Interest Periods. After giving effect to any Borrowing, conversion, or
continuation of any LIBOR Rate Revolving Loan, there may not be more than twelve
(12) different Interest Periods in effect hereunder; provided that in its
discretion the Administrative Agent may agree to permit the Borrowers to
maintain more than twelve (12) different Interest Periods in effect hereunder.

Section 3.2 Conversion and Continuation Elections. (a) A Borrower may, upon
irrevocable written notice to the Administrative Agent in accordance with
Section 3.2(b):

(i) elect, as of any Business Day, in the case of Base Rate Revolving Loans
(other than any Base Rate Revolving Loans made pursuant to Section 2.3(e)(iii))
to convert any such Revolving Loans (or any part thereof in an amount not less
than $5,000,000, or that is in an integral multiple of $1,000,000 in excess
thereof) into LIBOR Rate Revolving Loans; or

 

-69-



--------------------------------------------------------------------------------

(ii) elect, as of the last day of the applicable Interest Period, to convert any
LIBOR Rate Revolving Loans having Interest Periods expiring on such day to Base
Rate Revolving Loans or to continue any LIBOR Rate Revolving Loans having
Interest Periods expiring on such day (or any part thereof in an amount not less
than $5,000,000, or that is in an integral multiple of $1,000,000 in excess
thereof) as LIBOR Rate Revolving Loans; provided that if at any time the
aggregate amount of LIBOR Rate Revolving Loans in respect of any Borrowing is
reduced, by payment, prepayment, or conversion of part thereof to be less than
$5,000,000, such LIBOR Rate Revolving Loans shall, effective as of the
expiration date of the applicable Interest Period, automatically convert into
Base Rate Revolving Loans.

(b) The Borrowers shall deliver a notice of conversion/continuation in the form
of Exhibit D (a “Notice of Conversion/Continuation”) to be received by the
Administrative Agent not later than 12:00 noon (New York, New York time) at
least three (3) Business Days in advance of the Conversion/Continuation Date, if
the Revolving Loans are to be converted into or continued as LIBOR Rate
Revolving Loans and specifying:

(i) the proposed Conversion/Continuation Date;

(ii) the Revolving Loans and the aggregate amount of such Revolving Loans to be
converted or continued;

(iii) the type of Revolving Loans resulting from the proposed conversion or
continuation; and

(iv) the duration of the requested Interest Period.

(c) If upon the expiration of any Interest Period applicable to LIBOR Rate
Revolving Loans, the Borrowers have failed to timely select a new Interest
Period to be applicable to such LIBOR Rate Revolving Loans or if any Event of
Default then exists and the Administrative Agent, at the written request of the
Majority Lenders, so notifies the applicable Borrower that the continuation of
LIBOR Rate Revolving is not permitted during the continuation of such Event of
Default, the Borrowers shall be deemed to have elected to convert such LIBOR
Rate Revolving Loans into Base Rate Revolving Loans effective as of the
expiration date of such Interest Period.

(d) The Administrative Agent will promptly notify each Lender of its receipt of
a Notice of Conversion/Continuation. All conversions and continuations shall be
made ratably according to the respective outstanding principal amounts of the
Revolving Loans with respect to which the Notice of Conversion/Continuation was
given held by each Lender.

(e) During the existence of an Event of Default, the Borrowers may not elect to
have a Revolving Loan converted into or continued as a LIBOR Rate Revolving Loan
if the Administrative Agent, at the written request of the Majority Lenders, so
notifies the applicable Borrower that the conversion or continuation of LIBOR
Rate Revolving is not permitted during the continuation of such Event of
Default.

 

-70-



--------------------------------------------------------------------------------

Section 3.3 Maximum Interest Rate. If the Interest Rate, absent the limitation
set forth in this Section 3.3, would have exceeded the Maximum Rate, then the
Interest Rate shall be the Maximum Rate, and, if in the future, the Interest
Rate would otherwise be less than the Maximum Rate, then the Interest Rate shall
remain at the Maximum Rate until such time as the amount of interest paid
hereunder equals the amount of interest which would have been paid if the same
had not been limited by the Maximum Rate. In the event that, upon payment in
full of the Obligations, the total amount of interest paid or accrued under the
terms of this Agreement is less than the total amount of interest which would,
but for this Section 3.3, have been paid or accrued if the Interest Rate
otherwise set forth in this Agreement had at all times been in effect, then the
Borrowers shall, to the extent permitted by applicable law, pay the
Administrative Agent, for the account of the Lenders, an amount equal to the
excess of (a) the lesser of (i) the amount of interest which would have been
paid or accrued if the Maximum Rate had, at all times, been in effect or
(ii) the amount of interest which would have been paid or accrued had the
interest rate otherwise set forth in this Agreement, at all times, been in
effect over (b) the amount of interest actually paid or accrued under this
Agreement. Each Agent, each Lender, and each Borrower acknowledges, agrees, and
declares that it is its intention to expressly comply with all Requirements of
Law in respect of limitations on the amount or rate of interest that can legally
be contracted for, charged, or received under or in connection with the Loan
Documents. Notwithstanding anything to the contrary contained in any Loan
Document (even if any such provision expressly declares that it controls all
other provisions of the Loan Documents), in no contingency or event whatsoever
shall the amount of interest (including the aggregate of all charges, fees,
benefits, or other compensation which constitutes interest under any Requirement
of Law) under the Loan Documents paid by any Borrower, received by the
Administrative Agent, any Letter of Credit Issuer, or any Lender, agreed to be
paid by any Borrower, or requested or demanded to be paid by the Administrative
Agent, any Letter of Credit Issuer, or any Lender, exceed the Maximum Rate, and
all provisions of the Loan Documents in respect of the contracting for,
charging, or receiving compensation for the use, forbearance, or detention of
money shall be limited as provided by this Section 3.3. In the event any such
interest is paid to the Administrative Agent, any Letter of Credit Issuer, or
any Lender by the Borrowers, or any of them, in an amount or at a rate which
would exceed the Maximum Rate, the Administrative Agent, such Letter of Credit
Issuer, or such Lender, as the case may be, shall automatically apply such
excess to any unpaid amount of the Obligations other than interest, in inverse
order of maturity, or if the amount of such excess exceeds said unpaid amount,
such excess shall be paid to the paying Borrowers or Borrower, as applicable.
All interest paid, or agreed to be paid, by any Borrower, or taken, reserved, or
received by the Administrative Agent, any Letter of Credit Issuer, or any
Lender, shall be amortized, prorated, spread, and allocated in respect of the
Obligations throughout the full term of this Agreement. Notwithstanding any
provision contained in any of the Loan Documents, or in any other related
documents executed pursuant hereto, none of the Administrative Agent, any Letter
of Credit Issuer, or any Lender shall ever be entitled to charge, receive, take,
reserve, collect, or apply as interest any amount which, together with all other
interest under the Loan Documents would result in a rate of interest under the
Loan Documents in excess of the Maximum Rate and, in the event the
Administrative Agent, any Letter of Credit Issuer, or any Lender ever charges,
receives, takes, reserves, collects, or applies any amount in respect of the
Borrowers, or any of them, that otherwise would, together with all

 

-71-



--------------------------------------------------------------------------------

other interest under the Loan Documents, be in excess of the Maximum Rate, such
amount shall automatically be deemed to be applied in reduction of the unpaid
principal balance of the Obligations and, if such principal balance is paid in
full, any remaining excess shall forthwith be paid to the applicable Borrowers
or Borrower. The Borrowers, the Agents, the Letter of Credit Issuers, and the
Lenders shall, to the maximum extent permitted under any Requirement of Law,
(A) characterize any non-principal payment as a standby fee, commitment fee,
prepayment charge, delinquency charge, expense, or reimbursement for a
third-party expense rather than as interest and (B) exclude prepayments,
acceleration, and the effects thereof. Nothing in any Loan Document shall be
construed or so operate as to require or obligate the Borrowers, or any of them,
to pay any interest, fees, costs, or charges greater than is permitted by any
Requirement of Law. Subject to the foregoing, the Borrowers hereby agree that
the actual effective rate of interest from time to time existing under the Loan
Documents, including all amounts agreed to by the Borrowers or charged or
received by the Administrative Agent, the Letter of Credit Issuers, or the
Lenders pursuant to and in accordance with the Loan Documents, which may be
deemed to be interest under any Requirement of Law, shall be deemed to be a rate
which is agreed to and stipulated by the Borrowers and the Lenders in accordance
with Requirements of Law.

Section 3.4 Unused Line Fee. Until the Revolving Loans have been paid in full
and this Agreement terminated, the Borrowers agree to pay, on the last Business
Day of each Fiscal Quarter and on the Termination Date, to the Administrative
Agent, for the account of the Lenders of each Class, in accordance with their
respective Pro Rata Shares, an unused line fee (the “Unused Line Fee”) equal to
the product of (a)(i) a rate per annum of 0.375% during each calendar month (or
shorter period if calculated on the Termination Date or on the first such date
following the Closing Date) that the daily average Aggregate Revolver
Outstandings during such period is greater than 40% of the daily average Maximum
Revolver Amount during such period or (ii) a rate per annum of 0.50% during each
calendar month (or shorter period if calculated on the Termination Date or on
the first such date following the Closing Date) that the daily average Aggregate
Revolver Outstandings during such period is less than or equal to 40% of the
daily average Maximum Revolver Amount during such period multiplied by (b)(i) as
to the Tranche A Lenders, the amount by which the Maximum Tranche A Revolver
Amount exceeded the sum of the average daily outstanding amount of the Tranche A
Revolving Loans and the average daily undrawn face amount of all outstanding
Letters of Credit during such calendar month or shorter period if calculated on
the Termination Date or on the first such date following the Closing Date, and
(ii) as to the Tranche A-1 Lenders, the amount by which the Maximum Tranche A-1
Revolver Amount exceeded the average daily outstanding amount of the Tranche A-1
Revolving Loans during such calendar month or shorter period if calculated on
the Termination Date or on the first such date following the Closing Date.
Subject to Section 3.3, the Unused Line Fee shall be computed on the basis of a
360-day year for the actual number of days elapsed. For purposes of calculating
the Unused Line Fee pursuant to this Section 3.4, (i) any payment received by
the Administrative Agent (if received prior to 3:00 p.m. New York, New York
time) shall be deemed to be credited to the Borrowers’ Loan Account on the date
such payment is received by the Administrative Agent and (ii) outstanding
Swingline Loans shall be deemed not to constitute Revolving Loans.

Section 3.5 Letter of Credit Fee. The Borrowers agree to pay to the
Administrative Agent, for the account of the Tranche A Lenders (and, to the
extent then

 

-72-



--------------------------------------------------------------------------------

participating in Letters of Credit pursuant to Section 2.3(d), the Tranche A-1
Lenders), in accordance with their respective Tranche A Pro Rata Shares or
Tranche A-1 Pro Rata Shares, as applicable, for each Letter of Credit, a fee
(the “Letter of Credit Fee”) equal to the Letter of Credit Fee Percentage, or
during the existence of any Event of Default if the Administrative Agent or the
Majority Lenders in their discretion so elect, then, while such Event of Default
exists, the Default Rate with respect to Letters of Credit, multiplied by the
undrawn face amount of each Letter of Credit plus all out-of-pocket costs, fees,
and expenses incurred by the Agents and the Letter of Credit Issuers in
connection with the application for, processing of, issuance of, or amendment to
any Letter of Credit. The Borrowers further agree to pay to each Letter of
Credit Issuer, with respect to each Letter of Credit issued by such Letter of
Credit Issuer, a “fronting fee” equal to one-eighth of one percent (0.125%) per
annum of the daily aggregate amount of such Letter of Credit outstanding during
the preceding Fiscal Quarter. The Letter of Credit Fee and the fronting fee
shall be payable in arrears on the last day of each Fiscal Quarter and on the
Termination Date. Subject to Section 3.3, the Letter of Credit Fee and the
fronting fee shall be computed on the basis of a 360-day year for the actual
number of days elapsed.

Section 3.6 Other Fees. Holdings and the Borrowers agree to pay timely when due
all other fees and expenses of the Agents as provided for in this Agreement,
including, without limitation, the annual administration fee and the collateral
agent fee, as set forth in the Fee Letter, at the times and in the amount,
specified therein.

ARTICLE 4

PAYMENTS AND PREPAYMENTS

Section 4.1 Revolving Loans. The Borrowers shall repay the outstanding principal
balance of the Revolving Loans together with all other Obligations (other than
contingent indemnification and expense reimbursement obligations for which no
claim has been made and other than any Obligations relating to Bank Products),
including all accrued but unpaid interest thereon, on the Termination Date. The
Borrowers may prepay the Revolving Loans at any time, and reborrow subject to
the terms of this Agreement; provided, however, that with respect to any LIBOR
Rate Revolving Loans prepaid prior to the expiration date of the Interest Period
applicable thereto, the Borrowers shall pay to the Administrative Agent, for the
account of the Lenders, the amounts described in Section 5.4; provided further
that only after all Tranche A Revolving Loans have been repaid in full may the
Borrowers voluntarily prepay Tranche A-1 Revolving Loans. In addition, and
without limiting the generality of the foregoing, upon demand the Borrowers
shall pay to the Administrative Agent, for the account of the Lenders, (a) the
amount, if any and without duplication, by which the Aggregate Revolver
Outstandings in respect of the Tranche A Commitments (less the aggregate amount
of Pending Revolving Loans in respect of the Tranche A Commitments) exceeds the
lesser of the Maximum Tranche A Revolver Amount and the Borrowing Base (without
regard to the Incremental Availability) , and/or (b) the amount, if any and
without duplication, by which the aggregate outstanding amount of Tranche A-1
Revolving Loans exceeds the lesser of the Maximum Tranche A-1 Revolver Amount
and the Incremental Availability, in each case, after giving effect to any
reduction or increase, as applicable, to the applicable Commitments and the
repayment, or conversion, of Tranche A-1 Revolving Loans pursuant to
Section 4.2. Accrued interest on the

 

-73-



--------------------------------------------------------------------------------

Revolving Loans shall be due and payable in arrears (a) in the case of Base Rate
Revolving Loans, on the last Business Day of each Fiscal Quarter and on the
Termination Date and (b) in the case of LIBOR Rate Revolving Loans and with
respect to each such Revolving Loan (i) on each LIBOR Interest Payment Date with
respect thereto and (ii) on the Termination Date.

Section 4.2 Reduction of Commitments; Termination of Facility. (a) The Borrowers
may reduce either the Maximum Tranche A Revolver Amount or the Maximum
Tranche A-1 Revolver Amount (and the corresponding Commitments) to an amount as
may be designated by the Borrowers at any time effective upon three (3) Business
Days prior written notice thereof to the Administrative Agent and the Lenders,
provided that (i) any such reduction that is a partial reduction shall be
permanent and shall be in an amount of at least $5,000,000 or any integral
multiple of $1,000,000 in excess thereof, shall not cause (A) the Maximum
Tranche A Revolver Amount or the Borrowing Base (without regard to the
Incremental Availability) to be less than the Aggregate Revolver Outstandings in
respect of the Tranche A Commitments or (B) the Maximum Tranche A-1 Revolver
Amount to be less than the aggregate outstanding amount of Tranche A-1 Revolving
Loans, in each case at the time such reduction is to be effective and after
giving effect to any reduction or increase, as applicable, to the applicable
Commitments and repayment, or conversion, of Tranche A-1 Revolving Loans
pursuant to Section 4.2(b), and (ii) the Borrowers may not voluntarily reduce
the Maximum Tranche A-1 Revolver Amount if after giving effect thereto
Availability (without regard to the Incremental Availability) would be less than
$50,000,000.

(b) Upon any reduction or termination of the Maximum Tranche A-1 Revolver Amount
pursuant to this Section 4.2, unless all the Commitments are being terminated,
then, immediately upon such reduction or termination, (1) the aggregate Maximum
Tranche A Revolver Amount (and the corresponding Commitments) shall
automatically be increased by the amount of the reduction to (or, in the case of
a termination, by the amount of (immediately prior to such termination)) the
Maximum Tranche A-1 Revolver Amount, with the amount of such increase being
allocated to each Tranche A-1 Lender in accordance with its Tranche A-1 Pro Rata
Share (prior to such reduction or termination) and (2) to the extent that the
outstanding Tranche A-1 Revolving Loans would, but for application of this
clause (2), exceed the Maximum Tranche A-1 Revolver Amount (after giving effect
to such reduction or termination), an amount of such Tranche A-1 Loans equal to
such excess shall automatically be converted to Tranche A Revolving Loans. Upon
any such reduction and corresponding increase, the Administrative Agent may take
such action as it reasonably deems necessary to ensure that the outstanding
Revolving Loans are held by the Lenders in accordance with their new Tranche A
Pro Rata Shares or Tranche A-1 Pro Rata Shares, as applicable, including
requiring that outstanding LIBOR Rate Revolving Loans be converted to or prepaid
with the proceeds of Base Rate Revolving Loans, all subject to Section 5.4 but
otherwise without premium or penalty. For the avoidance of doubt, the conversion
of any Tranche A-1 Revolving Loan into a Tranche A Revolving Loan pursuant to
this Section 4.2(b) shall not be deemed a prepayment of such Tranche A-1
Revolving Loan.

(c) The Borrowers may terminate this Agreement upon at least five (5) days prior
written notice thereof to the Administrative Agent and the Lenders (which notice
shall be irrevocable; provided that if a notice is conditioned upon the
effectiveness of other credit facilities or any other incurrence or issuance of
debt or equity, a sale of assets by the Borrowers

 

-74-



--------------------------------------------------------------------------------

or a Change of Control transaction, such notice may be revoked by the Borrowers
(by notice to the Administrative Agent) if such credit facilities do not become
effective or such other transaction does not close), upon (i) the payment in
full of all outstanding Revolving Loans, together with accrued and unpaid
interest thereon, and the cancellation and return of all outstanding Letters of
Credit (or, alternatively, with respect to each such Letter of Credit, the Cash
Collateralization thereof, in each case in amounts and in the manner required by
Section 2.3(i)), (ii) with respect to any LIBOR Rate Revolving Loans prepaid in
connection with such termination prior to the expiration date of the Interest
Period applicable thereto, the payment of the amounts described in Section 5.4,
and (iii) the payment in full in cash of all other Obligations (other than
contingent indemnification and expense reimbursement obligations for which no
claim has been made or any Obligations relating to Bank Products) together with
accrued and unpaid interest thereon.

Section 4.3 [Reserved].

Section 4.4 Payments by the Borrowers. (a) All payments to be made by any
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrowers shall be made to the Administrative Agent, for the
account of the respective Lenders or Letter of Credit Issuers to which such
payment is owed, at the Administrative Agent’s Office, and shall be made in
Dollars and in immediately available funds, no later than 3:00 p.m. (New York
time) on the date specified herein. Any payment received by the Administrative
Agent later than 3:00 p.m. (New York, New York time) may be deemed, in the
Administrative Agent’s sole discretion, to have been received on the following
Business Day and any applicable interest or fee shall continue to accrue.

(b) Subject to the provisions set forth in the definition of Interest Period,
whenever any payment is due on a day other than a Business Day, such payment
shall be due on the following Business Day, and such extension of time shall in
such case be included in the computation of interest or fees, as the case may
be.

(c) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the Letter of Credit Issuers hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the applicable
Lenders or Letter of Credit Issuers, as the case may be, the amount due. In such
event, if the Borrowers have not in fact made such payment, then each of the
applicable Lenders or Letter of Credit Issuers, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Letter of Credit Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. A notice of the Administrative Agent to any Lender,
Letter of Credit Issuer or Borrower with respect to any amount owing under this
clause (c) shall be conclusive, absent manifest error.

 

-75-



--------------------------------------------------------------------------------

Section 4.5 Payments as Revolving Loans. (a) All payments of principal,
interest, reimbursement obligations in connection with Letters of Credit, fees,
premiums, and other sums payable hereunder, including, without limitation, all
reimbursement for expenses pursuant to Section 15.7, may, at the option of the
Administrative Agent, in its sole discretion, subject only to the terms of this
Section 4.5, be paid from the proceeds of Revolving Loans made hereunder,
whether made following a request by the Borrowers, or any of them, pursuant to
Section 2.2 or a deemed request as provided in this Section 4.5. Upon the
occurrence and during the continuance of an Event of Default, the Borrowers
hereby irrevocably authorize the Administrative Agent to charge the Loan Account
for the purpose of paying principal, interest, reimbursement obligations in
connection with Letters of Credit, fees, premiums, and other sums payable
hereunder, including, without limitation, reimbursing expenses pursuant to
Section 15.7, and agree that all such amounts charged shall constitute Revolving
Loans (including Swingline Loans and Agent Advances) and that all such Revolving
Loans so made shall be deemed to have been requested pursuant to Section 2.2
(except Borrowers shall not be deemed to make any representation or warranty
pursuant to Section 10.2(a) with respect to such Revolving Loans).

(b) Notwithstanding the provisions of paragraph (a) above, only after all
Tranche A Revolving Loans have been repaid in full may the Borrowers voluntarily
prepay Tranche A-1 Revolving Loans; provided, however, that any such prepayment
shall not reduce or terminate the Maximum Tranche A-1 Revolver Amount.

Section 4.6 Apportionment, Application, and Reversal of Payments. Except as
otherwise expressly provided by this Agreement, any Replacement Intercreditor
Agreement and the Intercreditor Agreement, aggregate principal and interest
payments shall be apportioned ratably among the Lenders of each Class (according
to the unpaid principal balance of the Revolving Loans to which such payments
relate held by each Lender) and payments of the fees shall, as applicable, be
apportioned ratably among the Lenders. All payments shall be remitted to the
Administrative Agent and all such payments not relating to principal or interest
of specific Revolving Loans, or not constituting payment of specific fees, and
all proceeds of any Borrower’s Accounts or any other Collateral received by the
Administrative Agent, shall be applied, ratably, subject to the provisions of
this Agreement, any Replacement Intercreditor Agreement and the Intercreditor
Agreement, first, to pay any fees, indemnities, or expense reimbursements then
due to the Agents from the Borrowers (other than in respect of Bank Products);
second, to pay any fees or expense reimbursements then due to the Tranche A
Lenders from the Borrowers (other than in respect of Bank Products); third, to
pay interest due in respect of the Tranche A Revolving Loans; fourth, to pay or
prepay principal of the Swingline Loans and the Agent Advances; fifth, to the
payment in full of Unfunded Advances/Participations; sixth, to pay or prepay
principal of the Tranche A Revolving Loans (other than Unfunded
Advances/Participations, the Swingline Loans and the Agent Advances), and unpaid
reimbursement obligations in respect of Letters of Credit (other than Unfunded
Advances/Participations and other than those in which the Tranche A-1 Lenders
participate); seventh, to pay any fees or expense reimbursements then due to the
Tranche A-1 Lenders from the Borrowers; eighth, to pay interest due in respect
of the Tranche A-1 Revolving Loans; ninth, to pay or prepay principal of the
Tranche A-1 Revolving Loans, and unpaid reimbursement obligations in respect of
Letters of Credit in which the Tranche A-1 Lenders participate (other than
Unfunded Advances/Participations); and tenth, to the payment of any other
Obligation due to an Agent or any Lender by the Borrowers (including in respect
of Bank Products).

 

-76-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by a Borrower, or unless an Event of Default is in existence, neither
the Administrative Agent nor any Lender shall apply any payment which it
receives to any LIBOR Rate Revolving Loan except (a) on the expiration date of
the Interest Period applicable to any such LIBOR Rate Revolving Loan, or (b) in
the event, and only to the extent, that there are no outstanding Base Rate
Revolving Loans owing to such Person. The Administrative Agent shall promptly
distribute to each Lender, pursuant to the applicable wire transfer instructions
received from each Lender in writing, such funds as it may be entitled to
receive, subject to a Settlement delay as provided for in Section 2.2(j). The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Obligations.

Section 4.7 Indemnity for Returned Payments. If after receipt of any payment
which is applied to the payment of all or any part of the Obligations, an Agent
or any Lender is for any reason compelled to surrender such payment or proceeds
to any Person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible set-off, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by such Agent or such
Lender and the Borrowers shall be liable to pay to such Agent and the Lenders,
and each Borrower hereby indemnifies each Agent and the Lenders and holds the
Agents and the Lenders harmless for the amount of such payment or proceeds
surrendered. The provisions of this Section 4.7 shall be and remain effective
notwithstanding any contrary action which may have been taken by an Agent or any
Lender in reliance upon such payment or application of proceeds, and any such
contrary action so taken shall be without prejudice to the Agents’ and the
Lenders’ rights under this Agreement and shall be deemed to have been
conditioned upon such payment or application of proceeds having become final and
irrevocable. The provisions of this Section 4.7 shall survive the termination of
this Agreement.

Section 4.8 The Agents’ and the Lenders’ Books and Records; Monthly Statements.
Each Agent and each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers resulting
from each Revolving Loan, including the amounts of principal and interest
payable and paid by the Borrowers with respect thereto from time to time. The
entries in the accounts maintained pursuant to the prior sentence shall be prima
facie evidence of the existence and amounts of the obligations recorded therein,
absent manifest error provided, that the failure of any Agent or any Lender to
make any such entry shall not limit or otherwise affect the obligations of the
Borrowers under this Agreement or any other Loan Document. The Administrative
Agent will provide to the Borrowers a monthly statement of Revolving Loans,
payments, and other transactions pursuant to this Agreement.

ARTICLE 5

TAXES, YIELD PROTECTION, AND ILLEGALITY

Section 5.1 Taxes. (a) Any and all payments by or on behalf of the Borrowers, or
any of them, to an Agent or any Lender under this Agreement and any other Loan
Document shall be made free and clear of, and without deduction or withholding
for, any Taxes, except as required by law. In addition, the Borrowers shall pay
all Other Taxes.

 

-77-



--------------------------------------------------------------------------------

(b) The Borrowers agree to indemnify and hold harmless each Agent and each
Lender for the full amount of Non-Excluded Taxes or Other Taxes (including any
Non-Excluded Taxes or Other Taxes imposed by any jurisdiction on amounts payable
under this Section) paid by an Agent or any Lender and any liability (including
penalties, interest, additions to tax, and expenses) arising therefrom or with
respect thereto, whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally asserted. Payment under this Section 5.1 shall be made
within thirty (30) days after the date an Agent or any Lender makes written
demand therefor.

(c) If the Borrowers shall be required by law to deduct or withhold any Taxes
from or in respect of any sum payable hereunder to an Agent or any Lender, then:

(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including, without limitation, deductions
and withholdings applicable to additional sums payable under this
Section 5.1(c)) such Agent or such Lender, as the case may be, receives an
amount equal to the sum it would have received had no such deductions or
withholdings in respect of Non-Excluded Taxes or Other Taxes been made;

(ii) the Borrowers shall make such deductions and withholdings; and

(iii) the Borrowers shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with any Requirement
of Law.

(d) Within thirty (30) days after the date of any payment by the Borrowers of
Taxes or Other Taxes, the Borrowers shall deliver to the Administrative Agent
the original or a certified copy of a receipt evidencing payment thereof, or
other evidence of payment satisfactory to the Administrative Agent.

(e) If the Borrowers are required to pay additional amounts to an Agent or any
Lender pursuant to Section 5.1(c), then the applicable Agent or Lender shall use
reasonable efforts (consistent with legal and regulatory restrictions) to change
the jurisdiction of its agency or lending office so as to eliminate any such
additional payment by the Borrowers which may thereafter accrue, if such change
in the judgment of such Agent or Lender is not otherwise disadvantageous to such
Lender.

(f) If a Lender or an Agent during the term of this Agreement shall become aware
that it is entitled to claim a refund from a taxing authority in respect of
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by any of
the Borrowers or with respect to which any of the Borrowers have paid additional
amounts pursuant to this Section 5.1, it promptly shall notify the Borrowers of
the availability of such refund claim and shall make a timely claim to the
appropriate taxing authority for such refund. If during the term of this
Agreement a Lender or an Agent receives a refund (including pursuant to a claim
for refund made pursuant to the preceding sentence) in respect of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by any of
the Borrowers or with respect to

 

-78-



--------------------------------------------------------------------------------

which any of the Borrowers has paid additional amounts pursuant to this
Section 5.1, it shall within thirty (30) days from the date of such receipt pay
over the amount of such refund to the Borrowers, net of all reasonable
out-of-pocket expenses of such Lender or Agent; provided, however, that the
Borrowers, upon the request of such Lender or Agent, agree to repay the amount
paid over to the Borrowers to such Lender or Agent in the event such Lender or
Agent is required to repay such refund to such taxing authority. This
Section 5.1 shall not be construed to require an Agent or any Lender to make
available its Tax Returns (or any other information relating to its taxes which
it deems confidential) to the Borrowers or any other Person.

(g) Any Lender (including any Assignee and Participant) that is not a U.S.
person (as defined in Section 7701(a)(30) of the Code) (a “Non-U.S. Lender”)
shall deliver to the Administrative Agent and Metals USA (and in the case of a
Participant, to the Lender from which the related participation was purchased)
on or before the date it becomes a party to this Agreement, and any Agent that
is not a U.S. person (as defined in Section 7701(a)(30) of the Code) (a
“Non-U.S. Agent”) shall so deliver (if reasonably requested by the
Administrative Agent or Metals USA), two properly completed and duly executed
originals of the following, as applicable: (1) an IRS Form W 8ECI, IRS Form W
8IMY (including all required documents and attachments), IRS Form W 8BEN, or, in
each case, any applicable successor form thereto, and (2) in the case of a
Lender claiming the benefits of the exemption for portfolio interest under
section 871(h) or 881(c) of the Code, in addition to an IRS Form W-8BEN, a
certificate to the effect that, for United States federal income tax purposes,
such Lender (and each of its members in the case of a flow-through entity) is
not (A) a “bank” within the meaning of section 881(c)(3)(A) Code, (B) a
10-percent shareholder of any Borrower within the meaning of section 871(h)(3)
or 881(c)(3)(B) of the Code, or (C) a controlled foreign corporation that is
related to any Borrower within the meaning of section 881(c)(3)(C) of the Code.
Each Non-U.S. Agent and Non-U.S. Lender agrees to promptly notify the
Administrative Agent and Metals USA of any change in circumstances which would
modify or render invalid any claimed exemption or reduction. Each Agent that is
not a Non-U.S. Agent (if reasonably requested by the Administrative Agent or
Metals USA), and each Lender that is not a Non-U.S. Lender, shall provide two
properly completed and duly executed IRS Forms W-9 (or any subsequent versions
thereof or successors thereto) to the Administrative Agent and Metals USA on or
before the date it becomes a party to this Agreement and agrees to promptly
notify the Administrative Agent and Metals USA of any change in circumstances
which would modify or render invalid any claimed exemption or reduction. Each
Agent and Lender shall provide any form required by this Section 5.1(g) and
previously delivered by such Agent or Lender promptly upon the obsolescence,
expiration or invalidity of such form. In addition, each Lender and Agent agrees
to provide to the Administrative Agent and Metals USA any other form,
certification or document that it is lawfully able and permitted to provide and
that is or will be required in order to allow any Borrower or the Administrative
Agent to make a payment under the Loan Documents without any deduction,
withholding, or backup withholding for or on account of any Tax or with such
deduction or withholding at a reduced rate, or to enable any Borrower or the
Administrative Agent to determine whether such Lender or Agent is subject to
withholding, backup withholding or information reporting requirements (any such
form or document to be accurate and complete and to be executed and delivered
with any required certification or supplementary documentation as soon as
reasonably practicable) if reasonably requested in writing by Metals USA or the
Administrative Agent.

 

-79-



--------------------------------------------------------------------------------

(h) If any Agent or Lender is entitled to a reduction in the applicable
withholding tax, the Administrative Agent or any Borrower may withhold from any
payment to such Agent or Lender an amount equivalent to the applicable
withholding tax after taking into account such reduction. If the forms or other
documentation required by clause (g) of this Section are not delivered to the
Administrative Agent and Metals USA, then the Administrative Agent or any
Borrower may withhold from any payment to such Agent or Lender not providing
such forms or other documentation an amount equivalent to the applicable
withholding tax and shall not have the obligation to pay additional amounts
pursuant to Section 5.1(c) with respect to such payment.

(i) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent or any Borrower did
not properly withhold tax from amounts paid to or for the account of any Agent
or Lender (because the appropriate form was not delivered, was not properly
executed or because such Agent or Lender failed to notify the Administrative
Agent or any Borrower of a change in circumstances which rendered the exemption
from, or reduction of, withholding tax ineffective) such Agent or Lender shall,
within thirty (30) days after the date such Administrative Agent or Borrowers
makes written demand therefor, indemnify the Administrative Agent and the
Borrowers fully for all amounts paid, directly or indirectly, by the
Administrative Agent or any Borrower as tax or otherwise, including penalties
and interest, and including any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent or such Borrower under this Section 5.1,
together with all costs and expenses (including Attorney Costs). The obligation
of the Agents and Lenders under this Section 5.1(i) shall survive the payment of
all Obligations and the resignation or replacement of the Administrative Agent.

(j) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Metals USA and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Metals USA
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Metals USA or the
Administrative Agent as may be necessary for any Borrower or the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

Section 5.2 Illegality. (a) If any Lender determines that the introduction after
the Closing Date of any Requirement of Law, or any change after the Closing Date
in any Requirement of Law, or after the Closing Date any change in the
interpretation or administration of any Requirement of Law, has made it
unlawful, or that any central bank or other Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable lending office to make
LIBOR Rate Revolving Loans, then, on notice thereof by such Lender to the
Borrowers through the Administrative Agent, any obligation of such Lender to
make LIBOR Rate Revolving Loans or to convert a Base Rate Revolving Loan to a
LIBOR Rate Revolving Loan or to continue a LIBOR Rate Revolving Loan for an
additional Interest Period shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist.

 

-80-



--------------------------------------------------------------------------------

(b) If a Lender determines that the introduction after the Closing Date of any
Requirement of Law, or any change after the Closing Date in any Requirement of
Law, or after the Closing Date any change in the interpretation or
administration of any Requirement of Law, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable lending office to maintain any LIBOR Rate
Revolving Loan, the Borrowers shall, upon receipt of notice of such fact and
demand from such Lender (with a copy to the Administrative Agent), prepay in
full such LIBOR Rate Revolving Loans of such Lender then outstanding, together
with accrued and unpaid interest thereon and amounts required under Section 5.4,
either on the last day of the Interest Period thereof, if such Lender may
lawfully continue to maintain such LIBOR Rate Revolving Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Revolving Loans. If the Borrowers are required to so prepay any LIBOR Rate
Revolving Loans, then concurrently with such prepayment, the Borrowers shall
borrow from the affected Lender, in the amount of such prepayment, a Base Rate
Revolving Loan.

Section 5.3 Increased Costs and Reduction of Return. (a) If any Lender
determines that due to either (i) the introduction after the Closing Date of or
any change after the Closing Date in the interpretation of any law or regulation
or (ii) the compliance by that Lender with any new guideline or request after
the Closing Date from any central bank or other Governmental Authority (whether
or not having the force of law), there shall be any increase in the cost (other
than with respect to Taxes which are governed solely and exclusively by
Section 5.1) to such Lender of agreeing to make or making, funding, or
maintaining any LIBOR Rate Revolving Loans, then the Borrowers shall be liable
for, and shall from time to time, upon demand (with a copy of such demand to be
sent to the Administrative Agent), pay to the Administrative Agent, for the
account of such Lender, additional amounts as are sufficient to compensate such
Lender for such increased costs.

(b) If any Lender shall have determined that (i) the introduction after the
Closing Date of any Capital Adequacy Regulation, (ii) any change after the
Closing Date in any Capital Adequacy Regulation, (iii) any change after the
Closing Date in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by such Lender or
any corporation or other entity controlling such Lender with any new Capital
Adequacy Regulation after the Closing Date, affects or would affect the amount
of capital required or expected to be maintained by such Lender or any
corporation or other entity controlling such Lender and (taking into
consideration such Lender’s or such corporation’s or other entity’s policies
with respect to capital adequacy and such Lender’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitments, loans, credits, or obligations under this Agreement, then, upon
demand of such Lender to the Borrowers through the Administrative Agent, the
Borrowers shall pay to such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender for such
increase.

 

-81-



--------------------------------------------------------------------------------

Section 5.4 Funding Losses. Upon demand by any Lender (with a copy to the
Administrative Agent), the Borrowers shall reimburse each Lender and hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of:

(a) the failure of the Borrowers to borrow, continue, or convert a Revolving
Loan after any Borrower has given (or is deemed to have given) a Notice of
Borrowing or a Notice of Conversion/Continuation (except as permitted by
Section 5.5); or

(b) the prepayment or other payment (including after acceleration thereof) of
any LIBOR Rate Revolving Loan on a day that is not the last day of the relevant
Interest Period;

including any such loss of anticipated profit and any loss or expense arising
from the liquidation or reemployment of funds obtained by such Lender to
maintain its LIBOR Rate Revolving Loans or from fees payable to terminate the
deposits from which such funds were obtained.

Section 5.5 Inability to Determine Rates. If the Administrative Agent determines
that for any reason adequate and reasonable means do not exist for determining
the LIBOR Rate for any requested Interest Period with respect to a proposed
LIBOR Rate Revolving Loan, or that the LIBOR Rate for any requested Interest
Period with respect to a proposed LIBOR Rate Revolving Loan does not adequately
and fairly reflect the cost to the Lenders of funding such Revolving Loan, the
Administrative Agent will promptly so notify the Borrowers and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBOR Rate
Revolving Loans hereunder shall be suspended until the Administrative Agent
revokes such notice in writing. Upon receipt of a notice pursuant to the first
sentence of this Section, the Borrowers may revoke any Notice of Borrowing or
Notice of Conversion/Continuation then submitted by any of them. If the
Borrowers do not revoke any such Notice of Borrowing or Notice of
Conversion/Continuation, the Lenders shall make, convert, or continue the
Revolving Loans, as proposed by the Borrowers, in the amount specified in the
applicable Notice of Borrowing or Notice of Conversion/Continuation submitted by
the Borrowers, but such Revolving Loans shall be made, converted, or continued
as Base Rate Revolving Loans instead of LIBOR Rate Revolving Loans.

Section 5.6 Certificates of Lenders. Any Lender claiming reimbursement or
compensation under this Article 5 shall deliver to the Borrowers (with a copy to
the Administrative Agent) a certificate setting forth in reasonable detail the
amount payable to such Lender hereunder and such certificate shall be conclusive
and binding on the Borrowers in the absence of manifest error.

Section 5.7 Survival. The agreements and obligations of the Borrowers in this
Article 5 shall survive the payment of all other Obligations.

Section 5.8 Claims Under Section 5.1 and Section 5.3. Each Agent or Lender shall
notify the Borrowers and the Administrative Agent of any event of which it has
knowledge, occurring after the date hereof, which will entitle such Agent or
Lender to payment of any amount under Section 5.1 or Section 5.3 and will
designate a different lending office or file any certificate or document
reasonably requested by any Borrower or assign its rights and obligations

 

-82-



--------------------------------------------------------------------------------

hereunder to another of its offices, branches or Affiliates, if the making of
such designation, filing or assignment would avoid the need for, or reduce the
amount of, any such additional cost or reduced amount and would not, in the
judgment of such Lender be otherwise commercially disadvantageous to it.

Section 5.9 Replacement of Affected Lender. Within thirty (30) days after
receipt by the Borrowers of written notice and demand from any Lender for any
payment under the terms of Section 5.1 or Section 5.3 then, subject to this
Section 5.9, the Borrowers may, at their option, notify the Administrative Agent
and such Lender (the “Affected Lender”) of their intention to obtain, at the
Borrowers’ sole expense, a replacement Lender (“Replacement Lender”) to purchase
the Affected Lender’s Revolving Loans and its obligations under the Loan
Documents. Subject to this Section 5.9, the Borrowers may, within thirty
(30) days following the delivery of such notice from the Borrowers, cause the
Replacement Lender to purchase (and the Affected Lender hereby agrees to sell
and convey, and shall be deemed to sell and convey without further action by
such Affected Lender, to such Replacement Lender) the Revolving Loans and other
Obligations owed to the Affected Lender and assume the Affected Lender’s
Commitment and obligations hereunder in accordance with the terms of an
Assignment and Acceptance for cash in an aggregate amount equal to the aggregate
unpaid principal of the Revolving Loans held by such Affected Lender, all unpaid
interest and fees accrued thereon or with respect thereto, and, except as
provided in the immediately following sentence, all other Obligations (other
than contingent indemnification and expense reimbursement obligations for which
no claim has been made) owed to such Affected Lender, including amounts owed
under Section 5.1 or Section 5.3. Notwithstanding the foregoing, (a) the
Borrowers shall continue to be obligated to pay to the Affected Lender (or, to
the extent such amounts have been paid to the Affected Lender by the Replacement
Lender pursuant to the preceding sentence, to the Replacement Lender) in full
all amounts then demanded and due under Section 5.1 or Section 5.3 in accordance
with the terms of this Agreement, (b) neither the Administrative Agent nor any
Lender shall have any obligation to find a Replacement Lender and (c) the
Replacement Lender must be acceptable to the Administrative Agent in its
reasonable discretion. Each Affected Lender hereby grants to the Administrative
Agent an irrevocable power of attorney (which power is coupled with an interest)
to execute and deliver, on behalf of such Affected Lender as assignor, any
Assignment and Acceptance necessary to effectuate any assignment of such
Affected Lender’s interests hereunder in the circumstances contemplated by this
Section 5.9.

Section 5.10 Dodd-Frank Act . For purposes of Sections 5.2 and 5.3, the
Dodd-Frank Act and any rules, regulations, orders, requests, guidelines and
directives adopted, promulgated or implemented in connection therewith are
deemed to have been introduced and adopted after the Closing Date.

ARTICLE 6

COLLATERAL

Section 6.1 Grant of Security Interest. (a) As security for the Obligations,
subject to the proviso in Section 6.1(b) below, each Loan Party hereby grants to
the Collateral Agent, for the benefit of the Secured Parties, a continuing
security interest in and lien on, all of the following property and assets of
such Loan Party, whether now owned or existing or hereafter acquired or arising,
regardless of where located:

(i) all Accounts (including any credit enhancement therefor) and Intercompany
Obligations;

 

-83-



--------------------------------------------------------------------------------

(ii) all Chattel Paper;

(iii) all Commercial Tort Claims;

(iv) all contract rights, leases, letters of credit, letter-of-credit rights,
instruments, promissory notes, documents, and documents of title, in each case,
other than any Excluded Assets;

(v) all Financial Assets;

(vi) all Equipment other than Excluded Assets;

(vii) all General Intangibles;

(viii) all Investment Property;

(ix) all Inventory;

(x) all money, cash, cash equivalents, securities, and other property of any
kind of such Loan Party, in each case, other than any Excluded Assets;

(xi) all of such Loan Party’s deposit accounts, credits, and balances with and
other claims against an Agent, any Lender, or any Affiliate of the foregoing, or
any other financial institution with which such Loan Party maintains deposits,
including any Payment Accounts, in each case, other than (i) any such amounts
held as security for any IDRB Letter of Credit by any financial institution, and
(ii) any Excluded Assets comprised of identifiable cash proceeds of any other
Excluded Asset as a balance in any deposit account(s);

(xii) all of such Loan Party’s books, records, and other property related to or
referring to any of the foregoing, including books, records, account ledgers,
data processing records, computer software and other property, and General
Intangibles at any time evidencing or relating to any of the foregoing, in each
case, other than any Excluded Assets;

(xiii) all supporting obligations in respect of any Collateral; and

(xiv) all accessions to, substitutions for, and replacements, products, and
proceeds of any of the foregoing, including, but not limited to, proceeds of any
insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing, in each case,
other than any Excluded Assets.

 

-84-



--------------------------------------------------------------------------------

All of the foregoing, and all other property of the Loan Parties’ in which
Secured Party may at any time be granted a Lien to secure the Obligations, is
herein collectively referred to as the “Collateral.” Notwithstanding the
foregoing, Collateral shall not include, and the Lien granted under this
Section 6.1 shall not extend to, Excluded Assets.

(b) The Obligations shall be secured by all of the Collateral; provided that,
notwithstanding the foregoing or anything in this Agreement to the contrary,
IDRB Letters of Credit shall not be secured by any General Intangibles or
Investment Property in the form of Subsidiary stock or other securities, and the
Collateral Agent and the Lenders shall have no right hereunder to foreclose upon
any such General Intangibles or Investment Property or otherwise exercise any
remedies with respect thereto with respect to any Obligations arising from or in
connection with IDRB Letters of Credit. Each Loan Party acknowledges and
expressly agrees with the Collateral Agent and each other Secured Party that the
grant by such Loan Party of the Collateral Agent’s Lien in the Collateral of
such Loan Party as security for the Obligations of the other Loan Parties is
required solely as a condition to, and is given solely as inducement for and in
consideration of, credit or accommodations extended or to be extended under the
Loan Documents to any or all of the other Loan Parties and is not required or
given as a condition of extensions of credit to such Loan Party.

Section 6.2 Perfection and Protection of Security Interest. (a) Each Loan Party
shall, at its expense, perform all steps reasonably requested by the Collateral
Agent at any time to perfect, maintain, protect, and enforce the Collateral
Agent’s Liens, subject to the terms of any Replacement Intercreditor Agreement
or the Intercreditor Agreement, including: (i) executing, delivering, and/or
filing and recording of the Copyright, Patent, and Trademark Agreements, and
executing and filing financing or continuation statements, and amendments
thereof, in form and substance satisfactory to the Collateral Agent; (ii) to the
extent constituting Revolving Facility First Lien Collateral, delivering to the
Collateral Agent the originals of all instruments, documents, and Chattel Paper
(in each case in excess of $250,000), and all other Collateral of which the
Collateral Agent reasonably determines it should have physical possession in
order to perfect and protect the Collateral Agent’s security interest therein,
duly pledged, endorsed, or assigned to the Collateral Agent as provided herein;
(iii) upon the occurrence and during the continuation of an Event of Default,
delivering to the Collateral Agent upon request (A) warehouse receipts covering
any portion of the Collateral located in warehouses and for which warehouse
receipts are issued and (B) if requested by the Collateral Agent, certificates
of title reflecting the Collateral Agent’s Liens covering any portion of the
Collateral for which certificates of title have been issued; (iv) when an Event
of Default exists, transferring Inventory to warehouses or other locations
designated by the Collateral Agent; (v) upon the occurrence and during the
continuance of an Event of Default, delivering to the Collateral Agent all
letters of credit constituting Collateral on which such Loan Party is named
beneficiary; and (vi) taking such other steps as are reasonably deemed necessary
or desirable by the Collateral Agent to maintain and protect the Collateral
Agent’s Liens. To the extent permitted by any Requirement of Law, any
Replacement Intercreditor Agreement and the Intercreditor Agreement, the
Collateral Agent may file, without any Loan Party’s signature, one or more
financing statements disclosing the Collateral Agent’s Liens.

(b) If any Collateral constituting Inventory with a Fair Market Value in excess
of $500,000 is at any time in the possession or control of any warehouseman,
bailee, or

 

-85-



--------------------------------------------------------------------------------

any of such Loan Party’s agents or processors (other than (1) any Persons that
have previously executed a bailee letter or landlord waiver for the benefit of
the Collateral Agent, (2) the Noteholder Collateral Agent or (3) any Other Pari
Passu Collateral Agent that has entered into any Replacement Intercreditor
Agreement), then such Loan Party shall notify the Collateral Agent thereof
(including by delivery of the Perfection Certificate on the date hereof) and
shall, at the request of the Collateral Agent, notify such Person of the
Collateral Agent’s security interest in such Collateral and instruct such Person
to hold all such Collateral for the Collateral Agent’s account subject to the
Collateral Agent’s instructions and subject to any Replacement Intercreditor
Agreement or the Intercreditor Agreement. If at any time any Collateral with a
Fair Market Value in excess of $500,000 is located at any operating facility of
a Loan Party which is not owned by such Loan Party, such Loan Party, at the
request of the Collateral Agent, shall use commercially reasonable efforts to
obtain written landlord lien waivers or subordinations, in form and substance
reasonably satisfactory to the Agents, of all present and future Liens to which
the owner or lessor of such premises may be entitled to assert against the
Collateral; provided that in the event any Loan Party is unable to obtain any
such written waiver or subordination, the Agents may, in the exercise of
Reasonable Credit Judgment, establish a Reserve with respect to any such
Collateral that is Eligible Inventory in an amount not to exceed the amount
permitted under clause (b) or (i) of the definition of Eligible Inventory.

(c) From time to time, subject to any Replacement Intercreditor Agreement and
the Intercreditor Agreement, each Loan Party shall, upon the Collateral Agent’s
request, execute and deliver confirmatory written instruments pledging to the
Collateral Agent, for the benefit of the Secured Parties, the Collateral with
respect to such Loan Party, but the failure to do so shall not affect or limit
any security interest or any other rights of the Secured Parties in and to the
Collateral with respect to such Loan Party. So long as this Agreement is in
effect and until all Obligations (other than contingent indemnification and
expense reimbursement obligations for which no claim has been made) have been
fully satisfied, the Collateral Agent’s Liens shall continue in full force and
effect in all Collateral (whether or not deemed eligible for the purpose of
calculating the Availability or as the basis for any advance, loan, extension of
credit, or other financial accommodation).

(d) To the extent any Loan Party is the owner of any Investment Property that is
Collateral (each such Person which issues any such Investment Property being
referred to herein as an “Issuer”) with a Fair Market Value in excess of
$250,000, each Loan Party which is the owner of any such Investment Property
agrees that, at the request of the Agents, subject to any Replacement
Intercreditor Agreement and the Intercreditor Agreement, it will use its
commercially reasonable efforts to cause the Issuer thereof to agree as follows
with respect to such Investment Property:

(i) All such Investment Property issued by such Issuer, all warrants, and all
non-cash dividends and other non-cash distributions in respect thereof at any
time registered in the name of, or otherwise deliverable to, any Loan Party,
shall be delivered directly to the Collateral Agent (or to the Noteholder
Collateral Agent under the Intercreditor Agreement or any Other Pari Passu
Collateral Agent under any Replacement Intercreditor Agreement), for the account
of such Loan Party.

 

-86-



--------------------------------------------------------------------------------

(ii) If such Investment Property shall constitute Revolving Facility First Lien
Collateral, then during the existence of any Event of Default, upon notice by
the Agents, all cash dividends, cash distributions, and other cash or cash
equivalents in respect of such Investment Property at any time payable or
deliverable to any Loan Party shall be delivered directly to the Collateral
Agent, for the account of the Secured Parties, at the Collateral Agent’s address
for notices set forth in Schedule 15.8.

(iii) If such Investment Property shall constitute Revolving Facility First Lien
Collateral, then with respect to any of such Investment Property at any time
constituting an uncertificated security as defined by the UCC, such Issuer will
comply with instructions originated by the Collateral Agent without further
consent by the registered owner thereof.

Section 6.3 Location of Collateral. Each Loan Party represents and warrants to
the Secured Parties that as of the Closing Date: (a) Schedule 6.3 is a correct
and complete list of such Loan Party’s jurisdiction of organization, the
location of its books and records, the locations of the Collateral (other than
Inventory being toll processed or that is in transit, rolling stock, and
Collateral in the Collateral Agent’s possession, the possession of the
Noteholder Collateral Agent or the possession of any Other Pari Passu Collateral
Agent that has entered into a Replacement Intercreditor Agreement), and the
locations of all of its other places of business; and (b) Schedule 6.3 correctly
identifies any of such facilities and locations that are not owned by such Loan
Party and sets forth the names of the owners and lessors or sublessors of such
facilities and locations. Each Loan Party covenants and agrees that it will not
(x) maintain any Collateral with a Fair Market Value in excess of $2,500,000
(other than Inventory being toll processed, in transit or consigned as permitted
hereunder, rolling stock, equipment at other locations for purposes of
maintenance or repair and Collateral in the Collateral Agent’s possession, the
possession of the Noteholder Collateral Agent or the possession of any Other
Pari Passu Collateral Agent that has entered into a Replacement Intercreditor
Agreement) at any location other than those locations listed on Schedule 6.3,
(y) otherwise change or add to any of such locations, or (z) change the location
of its jurisdiction of organization from the location identified in
Schedule 6.3, unless in each case it gives the Collateral Agent prompt written
notice thereof and executes any and all financing statements and other documents
that the Collateral Agent reasonably requests in connection therewith. In the
event any Loan Party changes or adds any location of Collateral, the Loan Party
shall prepare and deliver to the Collateral Agent a revised Schedule 6.3 which
shall automatically be adopted as Schedule 6.3 for all purposes.

Section 6.4 Title to, Liens on, and Sale and Use of Collateral. Each Loan Party
represents and warrants to the Secured Parties and agrees with the Secured
Parties that: (a) all of its Collateral is and will continue to be owned by such
Loan Party free and clear of all Liens whatsoever, except for Permitted Liens
and except for sales or other dispositions thereof permitted by this Agreement;
(b) the Collateral Agent’s Liens in the Collateral will not be subject to any
prior Lien except to the extent expressly provided for in any Replacement
Intercreditor Agreement or the Intercreditor Agreement and for Permitted Liens;
and (c) such Loan Party will use, store, and maintain the Collateral with all
reasonable care and will use such Collateral in compliance with Section 9.3(i).

 

-87-



--------------------------------------------------------------------------------

Section 6.5 Appraisals. Whenever an Event of Default exists, and at such other
times not more frequently than once per year, the Loan Parties shall, at their
expense and upon the Agents’ request, provide the Collateral Agent with
appraisals or updates thereof of any or all of the Collateral from one or more
Acceptable Appraisers (as selected by Metals USA), and prepared in a form and on
a basis reasonably satisfactory to the Agents, such appraisals and updates to
include, without limitation, information required by Requirements of Law and by
the internal policies of the Lenders; provided that the Agents may request, and
the Loan Parties shall provide, at the expense of the Loan Parties, during any
time that the Availability is less than the Minimum Level 2 Availability, a
second such appraisal or update during any year. In addition, the Loan Parties
shall have the right (but not the obligation), at their expense, at any time and
from time to time (but not more than once per year) to provide the Agents with
additional appraisals or updates thereof of any or all of the Collateral from
one or more Acceptable Appraisers (as selected by Metals USA), and prepared in a
form and on a basis reasonably satisfactory to the Agents, in which case such
appraisals or updates shall be used in connection with the determination of the
Orderly Liquidation Value and the calculation of the Borrowing Base hereunder.
In connection with any appraisal requested by the Agents pursuant to this
Section 6.5, the Loan Parties shall be given twenty (20) days following such
request by the Agents to choose and engage the Acceptable Appraiser prior to the
commencement of such appraisal. With respect to each appraisal made pursuant to
this Section 6.5 after the Closing Date, (i) the Agents and the Loan Parties
shall each be given a reasonable amount of time to review and comment on a draft
form of the appraisal prior to its finalization and (ii) any adjustments to the
Orderly Liquidation Value or the Borrowing Base hereunder as a result of such
appraisal shall become effective twenty (20) days following the finalization of
such appraisal.

Section 6.6 Access and Examination. The Collateral Agent, accompanied by any
Lender which so elects, may upon reasonable advance notice and at reasonable
times during regular business hours, and at any time when an Event of Default
exists, have access to, examine, audit, make extracts from or copies of, and
inspect any or all of the Loan Parties’ records, files, and books of account and
the Collateral, and discuss the Loan Parties’ affairs with the Loan Parties’
officers and senior management; provided that such access, examinations, audits
and inspections shall be limited to two instances in any calendar year. The Loan
Parties will deliver to the Collateral Agent any instrument necessary for the
Collateral Agent to obtain records from any service bureau maintaining records
for the Loan Parties. The Collateral Agent may, and at the direction of the
Majority Lenders shall, at any time when an Event of Default exists, and at the
Loan Parties’ expense, make copies of all of the Loan Parties’ books and
records, or require the Loan Parties to deliver such copies to the Collateral
Agent. Upon reasonable request to senior management of Metals USA, the
Collateral Agent may, without expense to the Collateral Agent, use such of the
Loan Parties’ respective personnel, supplies, and premises as may be reasonably
necessary for maintaining or enforcing the Collateral Agent’s Liens. The
Collateral Agent shall have the right, at any time, in the Collateral Agent’s
name or in the name of a nominee of the Collateral Agent, to verify the
validity, amount, or any other matter relating to the Accounts, Inventory, or
other Collateral, by mail, telephone, or otherwise; provided, however, in the
absence of an Event of Default, the Collateral Agent agrees that it will not
attempt to verify more than ten (10) Accounts each month.

 

-88-



--------------------------------------------------------------------------------

Section 6.7 Collateral Reporting. Metals USA shall provide, or cause to be
provided, to the Agents, a Borrowing Base Certificate on or before the twentieth
(20th) day of each Fiscal Period, or, during the continuance of an Availability
Triggering Event, more frequently (up to weekly) if requested by the Agents, for
the preceding Fiscal Period end (or such shorter period during an Availability
Triggering Event), in form reasonably satisfactory to the Agents and containing
the information identified in Schedule 6.7. If any of the Loan Parties’ records
or reports of the Collateral required to be delivered pursuant to this Agreement
are prepared by an accounting service or other agent, each Loan Party hereby
authorizes such service or agent to deliver such records or reports to the
Agents, for distribution to the Lenders. Without limiting the foregoing, Metals
USA may, at or prior to the closing of a Permitted Acquisition (but subject to
any review of the Newly Obligated Entity’s Eligible Accounts and Eligible
Inventory as required by the definitions of such terms), deliver a revised
Borrowing Base Certificate showing the Borrowing Base on a pro forma basis after
giving effect to such acquisition, which would be effective for purposes of
Borrowing as of the time of the closing of such Permitted Acquisition and, for
the avoidance of doubt, demonstrating compliance with Section 9.10(b)(ii)(B).
Metals USA shall be permitted upon notice of such election to the Agents to
deliver an updated Borrowing Base Certificate more frequently than monthly (as
specified in such notice), provided that in such case, Metals USA shall, for the
immediately following 90 days, deliver an updated Borrowing Base Certificate
with the same frequency as the frequency specified in such notice.

Section 6.8 Accounts. (a) Each Loan Party represents and warrants that, with
respect to such Loan Party’s Accounts included in any Borrowing Base Certificate
as Eligible Accounts: (i) each existing Account represents, and each future
Account will represent, a bona fide sale or lease and delivery of goods by such
Loan Party, or rendition of services by such Loan Party, in the ordinary course
of such Loan Party’s business; (ii) each existing Account is, and each future
Account will be, for a liquidated amount payable by the Account Debtor thereon
on the terms then in effect or in the schedule thereof delivered to the
Collateral Agent, without any offset, deduction, defense, or counterclaim except
those known to such Loan Party (unless otherwise reflected in the Borrowing Base
Certificate); (iii) no payment will be received with respect to any Account, and
no credit, discount, or extension, or agreement therefor will be granted on any
Account except in the ordinary course of business consistent with past practice;
(iv) each copy of any invoice with respect to such Account delivered to the
Collateral Agent by such Loan Party will be a genuine copy of the original
invoice sent to the Account Debtor named therein; and (v) all goods described in
any such invoice representing a sale of goods will have been delivered to the
Account Debtor and all services of such Loan Party described in each invoice
will have been performed.

(b) No Loan Party shall re-date any invoice or sale or make sales on extended
dating or extend or modify any Account outside the ordinary course of business.
If any Loan Party becomes aware of any matter adversely affecting the
collectibility of any Account or the Account Debtor therefor involving an amount
greater than $2,000,000, including information regarding the Account Debtor’s
creditworthiness, such Loan Party will promptly so advise the Collateral Agent.

(c) No Loan Party shall, without the Collateral Agent’s prior written consent,
accept any note or other instrument (except a check or other instrument for the

 

-89-



--------------------------------------------------------------------------------

immediate payment of money) with respect to any Account other than Accounts
which (i) do not exceed $1,000,000 individually and (ii) at the time of
accepting such note or other instrument are not less than ninety (90) days past
due from the date of the original invoice therefor or in settlement of a
bankrupt or disputed account. If the Collateral Agent consents to the acceptance
of any such instrument, it shall be considered as evidence of the Account and
not payment thereof and such Loan Party will promptly deliver such instrument to
the Collateral Agent, endorsed by such Loan Party to the Collateral Agent in a
manner satisfactory in form and substance to the Collateral Agent. Regardless of
the form of presentment, demand, or notice of protest with respect thereto, such
Loan Party shall remain liable thereon until such instrument is paid in full.

(d) The applicable Loan Party shall notify the Collateral Agent promptly of all
offsets, deductions, defenses, or counterclaims in excess of $1,000,000 with any
Account Debtor, and agrees to settle, contest, or adjust such dispute or claim
at no expense to the Secured Parties. No discount, credit, or allowance shall be
granted to any such Account Debtor without the Collateral Agent’s prior written
consent, except for discounts, credits, and allowances made or given in the
ordinary course of such Loan Party’s business (unless an Event of Default has
occurred and is continuing and the Collateral Agent has notified Metals USA that
such exception is withdrawn). Such Loan Party shall promptly send the Collateral
Agent a copy of each credit memorandum in excess of $1,000,000. The Collateral
Agent may at all times when an Event of Default exists, settle or adjust
disputes and claims directly with Account Debtors of any Loan Party for amounts
and upon terms which the Collateral Agent or the Majority Lenders, as
applicable, shall consider advisable and, in all cases, the Collateral Agent
will credit the Loan Account with the net amounts received by the Collateral
Agent in payment of any Accounts.

(e) If an Account Debtor returns any Inventory to a Loan Party then, unless an
Event of Default exists and the Collateral Agent has given notice to Metals USA
not to do so, such Loan Party shall promptly determine the reason for such
return and shall issue a credit memorandum to the Account Debtor in the
appropriate amount. The applicable Loan Party shall promptly report to the
Collateral Agent any return involving an amount in excess of $1,000,000. Each
such report shall indicate the reasons for the returns and the locations and
condition of the returned Inventory. In the event any Account Debtor returns
Inventory to a Loan Party when an Event of Default exists, such Loan Party, upon
the request of the Collateral Agent, shall: (i) hold the returned Inventory in
trust for the Collateral Agent; (ii) segregate all returned Inventory from all
of its other property; (iii) dispose of the returned Inventory solely according
to the Collateral Agent’s written instructions; and (iv) not issue any credits
or allowances with respect thereto without the Collateral Agent’s prior written
consent. All returned Inventory of any Loan Party shall be subject to the
Collateral Agent’s Liens thereon. Whenever any Inventory is returned, the
related Account shall be deemed ineligible (without duplication of any other
exclusion) to the extent of the amount owing by the Account Debtor with respect
to such returned Inventory.

Section 6.9 Collection of Accounts; Payments. (a) Effective on the Closing Date
the Loan Parties shall establish a Payment Account (the “Primary Payment
Account”) with the Collateral Agent into which all Account collections and other
proceeds of Revolving Facility First Lien Collateral will be deposited (and the
Loan Parties shall promptly transfer to the

 

-90-



--------------------------------------------------------------------------------

Primary Payment Account any such collections or proceeds on deposit in or
credited to any other Payment Account or other account, or received directly by
any Loan Party), and the Loan Parties hereby agree that, during an Accounts
Availability Triggering Event, the Collateral Agent will have exclusive control
over the Primary Payment Account; provided, however, that, in the absence of an
Accounts Availability Triggering Event, the Loan Parties will have exclusive
right to make withdrawals from the Primary Payment Account. During an Accounts
Availability Triggering Event, the Agents shall have the right to apply funds on
deposit in or credited to the Primary Payment Account to any outstanding
Revolving Loans and the Borrowers shall have the right, subject to the terms and
conditions of this Agreement, to request Borrowings hereunder and direct the
disposition of Revolving Loan proceeds. During an Accounts Availability
Triggering Event, the Loan Parties shall not be entitled to present items drawn
on or otherwise to withdraw or direct the dispositions of funds from the Primary
Payment Account. The Loan Parties shall not be entitled to close the Primary
Payment Account until all obligations under this Agreement are paid and
performed in full. Notwithstanding any other agreements the Loan Parties may
have with any Secured Party, the Collateral Agent shall be entitled, during an
Accounts Availability Triggering Event, for purposes of this Agreement to give
instructions as to the withdrawal or disposition of funds from time to time
credited to any deposit account with the Collateral Agent, any Payment Account,
or the Primary Payment Account, or as to any other matters relating to any of
the forgoing without further consent of the Loan Parties. The Collateral Agent’s
power under this Agreement to give instructions as to the withdrawal or
disposition of any funds from time to time credited to the Primary Payment
Account, any other Payment Account or deposit account with the Collateral Agent
or as to any other matters relating to the foregoing includes, without
limitation, during an Accounts Availability Triggering Event, the power to give
stop payment orders for any items being presented to such accounts for payment.

(b) No later than ninety (90) days from the Closing Date or such later time as
the Collateral Agent shall agree, the Loan Parties shall establish a lock-box
service for collections of Accounts at Clearing Banks acceptable to the
Collateral Agent and, with respect to bank accounts with Clearing Banks other
than the Collateral Agent, if requested by the Collateral Agent, subject to
Blocked Account Agreements and other documentation reasonably acceptable to the
Collateral Agent. The Loan Parties shall instruct all Account Debtors with
respect to Accounts to make all payments directly to the address established for
each such lock-box service or electronically into such lock-box accounts. If,
notwithstanding such instructions, any Loan Party receives any proceeds of
Accounts, it shall deliver such payments to the Collateral Agent or deposit them
into a Payment Account. During an Accounts Availability Triggering Event, all
collections received in any lock-box or Payment Account or directly by any Loan
Party or the Collateral Agent, and all funds in any Payment Account or other
account to which such collections are deposited shall be subject to the
Collateral Agent’s sole control and withdrawals by any Loan Party shall not be
permitted; provided, however, that, in the absence of an Accounts Availability
Triggering Event, all collections received in any lock-box or Payment Account,
and all funds in any Payment Account or other account to which such collections
are deposited shall be subject to the Borrowers’ exclusive right of withdrawal.
The Collateral Agent or its designee may, at any time after the occurrence and
during the continuation of an Event of Default, upon notice to Metals USA,
notify Account Debtors that the Accounts have been assigned to the Collateral
Agent and of the Collateral Agent’s security interest therein, and may collect
them directly and charge the collection costs

 

-91-



--------------------------------------------------------------------------------

and expenses to the Loan Account as a Revolving Loan. So long as an Event of
Default exists, the Borrowers, at the Collateral Agent’s request, shall execute
and deliver to the Collateral Agent such documents as the Collateral Agent shall
reasonably request to grant the Collateral Agent access to any post office box
in which collections of Accounts are received.

(c) If sales of Inventory are made or services are rendered by any Loan Party
for cash, such Loan Party shall promptly deposit such cash into the Primary
Payment Account.

(d) Except as otherwise provided in this Section 6.9, all payments received by
the Collateral Agent in a bank account, an account separate from the Primary
Payment Account, a Payment Account or a lock-box account, designated by the Loan
Parties and the Collateral Agent will be credited to the Loan Account
(conditional upon final collection) on the same day received (if received prior
to 3:00 p.m. (New York, New York time)); provided that the Loan Parties shall
compensate the Collateral Agent for the cost of collection and clearance of
remittances applied to the Loan Account, including interest for one (1) day, on
all uncollected funds credited to the Loan Account as provided by this
Section 6.9(d).

(e) In the event all of the Obligations (other than contingent indemnification
and expense reimbursement obligations for which no claim has been made and any
Obligations relating to Bank Products) are repaid upon the termination of this
Agreement or upon acceleration of the Obligations, other than through the
Collateral Agent’s receipt of payments on account of the Accounts or proceeds of
the other Collateral, such payment will be credited (conditional upon final
collection) to the Loan Account (i) on the date of the Collateral Agent’s
receipt of such funds if such funds are collected funds or other immediately
available funds if received by 3:00 p.m. (New York, New York time) or (ii) one
(1) Business Day after the Collateral Agent’s receipt of such funds if such
funds are uncollected funds or collected or immediately available funds received
after such time.

Section 6.10 Inventory; Perpetual Inventory. (a) Each Loan Party will keep its
Inventory (other than returned or obsolete Inventory) in good and marketable
condition, except for damaged or defective goods arising in the ordinary course
of such Loan Party’s business. No Loan Party will, without the prior written
consent of the Collateral Agent, acquire or maintain any Inventory in excess of
$1,000,000 at any time on consignment or approval unless such Inventory is
disclosed to the Collateral Agent pursuant to Section 6.7 and the applicable
Loan Party takes appropriate steps to insure that all of such Inventory meets
the criteria of Eligible Inventory, including delivery of appropriate
subordination agreements, if necessary. Each Loan Party will conduct a physical
count of its Inventory at least once per Fiscal Year, and during the existence
of an Event of Default, at such other times as the Collateral Agent may
reasonably request. Each Loan Party will maintain a perpetual Inventory
reporting system at all times. Without the Collateral Agent’s written consent,
no Loan Party will sell, through a single transaction or a series of related
transactions, Inventory on a bill-and-hold, guaranteed sale, sale and return,
sale on approval, consignment, or other repurchase or return basis in excess of
$1,000,000.

(b) In connection with all Inventory financed by letters of credit, the Loan
Parties will, at the Collateral Agent’s request, instruct all suppliers,
carriers, forwarders,

 

-92-



--------------------------------------------------------------------------------

customs brokers, warehouses or other Persons receiving or holding cash, checks,
Inventory, documents or instruments in which the Collateral Agent holds a
security interest to deliver them to the Collateral Agent and/or subject to the
Collateral Agent’s order, and if they shall come into such Loan Party’s
possession, to deliver them, upon request, to the Collateral Agent in their
original form. The Loan Parties shall also, at the Collateral Agent’s request,
designate the Collateral Agent as the consignee on all bills of lading and other
negotiable and non-negotiable documents.

Section 6.11 Documents, Instruments, and Chattel Paper. Each Loan Party
represents and warrants to the Secured Parties that (a) all documents,
instruments, and Chattel Paper of such Loan Party describing, evidencing, or
constituting Collateral, and all signatures and endorsements thereon, are and
will be, to the knowledge of such Loan Party, complete, valid, and genuine, and
(b) all goods evidenced by such documents, instruments, and Chattel Paper are
and will be owned by such Loan Party free and clear of all Liens other than
Permitted Liens. If any Loan Party retains possession of any Chattel Paper or
instruments, at Collateral Agent’s request upon an Event of Default, instruments
shall be marked with the following legend: “This writing and the obligations
evidenced or served hereby are subject to the security interest of Bank of
America, N.A., as Collateral Agent, for the benefit of Collateral Agent and
certain Secured Parties.”

Section 6.12 Right to Cure. The Collateral Agent may, in its reasonable
discretion, and shall, at the direction of the Majority Lenders, subject to any
Replacement Intercreditor Agreement and the Intercreditor Agreement, pay any
reasonable amount or do any reasonable act required of any Loan Party hereunder
or under any other Loan Document in order to preserve, protect, maintain, or
enforce the Obligations, the Collateral or the Collateral Agent’s Liens therein,
and which any Loan Party fails to timely pay or do, including payment of any
judgment against any Loan Party, any insurance premium, any warehouse charge,
any finishing or processing charge, any landlord’s or bailee’s claim, and any
other Lien upon or with respect to the Collateral. All payments that the
Collateral Agent makes under this Section 6.12 and all out-of-pocket costs and
expenses that the Collateral Agent pays or incurs in connection with any action
taken by it hereunder shall be charged to the Loan Account as a Revolving Loan.
Any payment made or other action taken by the Collateral Agent under this
Section 6.12 shall be without prejudice to any right to assert an Event of
Default hereunder and to proceed thereafter as herein provided.

Section 6.13 Power of Attorney. Each Loan Party, as to itself, hereby appoints
the Collateral Agent and the Collateral Agent’s designee as such Loan Party’s
attorney, with power: (a) to endorse such Loan Party’s name on any checks,
notes, acceptances, money orders, or other forms of payment or security that
come into the Collateral Agent’s or any Secured Parties’ possession; (b) to sign
such Loan Party’s name on any invoice, bill of lading, warehouse receipt, or
other document of title relating to any Collateral, on drafts against customers,
on assignments of Accounts, on notices of assignment, financing statements, and
other public records and to file any such financing statements by electronic
means with or without a signature as authorized or required by applicable law or
filing procedure; (c) so long as any Event of Default exists, to notify the post
office authorities to change the address for delivery of such Loan Party’s mail
to an address designated by the Collateral Agent and to receive, open, and
dispose of all mail addressed to such Loan Party; (d) to send requests for
verification of

 

-93-



--------------------------------------------------------------------------------

Accounts to customers or Account Debtors; provided, however, in the absence of
an Event of Default, the Collateral Agent agrees that it will not attempt to
verify more than ten (10) Accounts each month; (e) to clear Inventory through
customs in such Loan Party’s name, the Collateral Agent’s name, or the name of
the Collateral Agent’s designee, and to sign and deliver to customs officials
powers of attorney in such Loan Party’s name for such purpose; and (f) to do all
things the Collateral Agent determines are necessary to carry out this
Agreement. Each Loan Party ratifies and approves all acts of such attorney. None
of the Lenders, the Collateral Agent, nor their attorneys will be liable for any
acts or omissions or for any error of judgment or mistake of fact or law other
than any such liability arising from any such Person’s gross negligence or
willful misconduct. This power, being coupled with an interest, is irrevocable
until this Agreement has been terminated and all outstanding Obligations have
been fully satisfied.

Section 6.14 The Collateral Agent’s and the Lenders’ Rights, Duties, and
Liabilities. (a) The Loan Parties assume all responsibility and liability
arising from or relating to the use, sale, or other disposition of the
Collateral. The Obligations shall not be affected by any failure of the
Collateral Agent or any other Secured Party to take any steps to perfect the
Collateral Agent’s Liens or to collect or realize upon the Collateral, nor shall
loss of or damage to the Collateral release any Loan Party from any of the
Obligations. Following the occurrence and during the continuation of an Event of
Default, the Collateral Agent may (but shall not be required to), and at the
direction of the Majority Lenders shall, subject to any Replacement
Intercreditor Agreement and the Intercreditor Agreement, without notice to or
consent from any Loan Party sue upon or otherwise collect, extend the time for
payment of, modify or amend the terms of, compromise or settle for cash, credit,
or otherwise upon any terms, grant other indulgences, extensions, renewals,
compositions, or releases, and take or omit to take any other action with
respect to the Collateral, any security therefor, any agreement relating
thereto, any insurance applicable thereto, or any Person liable directly or
indirectly in connection with any of the foregoing, without discharging or
otherwise affecting the liability of any Loan Party for the Obligations or under
this Agreement or any other agreement now or hereafter existing between the
Collateral Agent and/or any other Secured Party and any Loan Party.

(b) It is expressly agreed by the Loan Parties that, anything herein to the
contrary notwithstanding, each of the Loan Parties shall remain liable under
each of its contracts and each of its licenses to observe and perform all the
conditions and obligations to be observed and performed by it thereunder.
Neither the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any contract or license by reason of or arising
out of this Agreement or the granting herein of a Lien thereon or the receipt by
the Collateral Agent or any other Secured Party of any payment relating to any
contract or license pursuant hereto that is applied as required herein. Neither
the Collateral Agent nor any other Secured Party shall be required or obligated
in any manner to perform or fulfill any of the obligations of any Loan Party
under or pursuant to any contract or license, or to make any payment, or to make
any inquiry as to the nature or the sufficiency of any payment received by it or
the sufficiency of any performance by any party under any contract or license,
or to present or file any claims, or to take any action to collect or enforce
any performance or the payment of any amounts which may have been assigned to it
or to which it may be entitled at any time or times.

 

-94-



--------------------------------------------------------------------------------

Section 6.15 Guaranties; Third Party Joinder. Subject to the provisions of and
pursuant to Section 15.20, promptly upon creation or acquisition of any
Subsidiary of a Loan Party, such Loan Party shall, to the extent required
pursuant to Section 9.20, cause such new Subsidiary to become a Loan Party by
executing and delivering to the Collateral Agent a Guaranty Agreement and other
instruments, certificates, and agreements as the Collateral Agent may reasonably
request. Upon execution and delivery of such Guaranty Agreement and other
instruments, certificates, and agreements, such newly created or acquired
Subsidiary shall automatically become a Loan Party and thereupon shall have all
of the rights, benefits, duties, and obligations of a Loan Party under the Loan
Documents.

Section 6.16 Voting Rights, Distributions, etc. in Respect of Investment
Property. (a) Unless an Event of Default exists and the Collateral Agent has
delivered a notice as contemplated by Section 6.16(b), and subject to any
Replacement Intercreditor Agreement and the Intercreditor Agreement, (i) each
Loan Party shall be entitled to exercise any and all voting and other consensual
rights (including, without limitation, the right to give consents, waivers, and
notifications in respect of any securities) pertaining to its Investment
Property or any part thereof; provided, however, that without the prior written
consent of the Collateral Agent and the Majority Lenders, no vote shall be cast
or consent, waiver, or ratification given or action taken which would (A) be
inconsistent with or violate any provision of this Agreement or any other Loan
Document or (B) amend, modify, or waive any material term, provision, or
condition of the certificate of incorporation, bylaws, certificate of formation,
or other charter document or other agreement relating to, evidencing, providing
for the issuance of, or securing any such Investment Property, in any manner
that would impair such Investment Property, the transferability thereof, or the
Collateral Agent’s Liens therein, and (ii) each Borrower shall be entitled to
receive and retain any and all dividends, interest paid and other cash
distributions in respect of any of such Investment Property (unless otherwise
required by this Agreement).

(b) During the existence of an Event of Default, subject to any Replacement
Intercreditor Agreement and the Intercreditor Agreement, (i) the Collateral
Agent may, after delivery of notice to the applicable Loan Party, exercise all
voting and corporate rights at any meeting of any corporation, partnership, or
other business entity issuing any of the Collateral consisting of Investment
Property, the proceeds thereof (in cash or otherwise) (as used in this
Section 6.16 collectively, the “Pledged Collateral”) held by the Collateral
Agent hereunder, and any and all rights of conversion, exchange, subscription,
or any other rights, privileges, or options pertaining to any of the Pledged
Collateral as if it were the absolute owner thereof, including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Collateral upon the merger, consolidation, reorganization, recapitalization, or
other readjustment of any corporation, partnership, or other business entity
issuing any of such Pledged Collateral or upon the exercise by any such issuer
or the Collateral Agent of any right, privilege, or option pertaining to any of
the Pledged Collateral, and in connection therewith, to deposit and deliver any
and all of the Pledged Collateral with any committee, depositary, transfer
agent, registrar, or other designated agency upon such terms and conditions as
it may determine, all without liability except to account for property actually
received by it, but the Collateral Agent shall have no duty to exercise any of
the aforesaid rights, privileges, or options, and the Collateral Agent shall not
be responsible for any failure to do so or delay in so doing, (ii) after the
Collateral Agent’s giving of the notice specified in clause (i) of this
Section 6.16(b), all rights of any Loan Party to exercise the voting and other
consensual rights

 

-95-



--------------------------------------------------------------------------------

which it would otherwise be entitled to exercise pursuant to Section 6.16(a) and
to receive the dividends, interest, and other distributions which it would
otherwise be authorized to receive and retain thereunder shall be suspended
until such Event of Default shall no longer exist or as the Collateral Agent
shall otherwise specify, and all such rights shall, until such Event of Default
shall no longer exist or as the Collateral Agent shall otherwise specify,
thereupon become vested in the Collateral Agent which shall thereupon have the
sole right to exercise such voting and other consensual rights and to receive
and hold as Pledged Collateral such dividends, interest, and other
distributions, (iii) all dividends, interest, and other distributions which are
received by any Loan Party contrary to the provisions of this Section 6.16(b)
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of such Loan Party and shall be forthwith paid over
to the Collateral Agent as Collateral in the same form as so received (with any
necessary endorsement), and (iv) each Loan Party shall execute and deliver (or
cause to be executed and delivered) to the Collateral Agent all such proxies and
other instruments as the Collateral Agent may reasonably request for the purpose
of enabling the Collateral Agent to exercise the voting and other rights which
it is entitled to exercise pursuant to this Section 6.16(b) and to receive the
dividends, interest, and other distributions which it is entitled to receive and
retain pursuant to this Section 6.16(b). The foregoing shall not in any way
limit the Collateral Agent’s power and authority granted pursuant to
Section 6.13. After all Events of Default have been cured or waived and the
applicable Loan Party shall have delivered to the Collateral Agent certificates
to that effect, the Collateral Agent shall, promptly after all such Events of
Default have been cured or waived, repay to each Loan Party (without interest)
all dividends or other distributions that such Loan Party would otherwise be
permitted to retain pursuant to the terms of Section 6.16(a) above and that
remain in such account.

Section 6.17 Personal Property. The Secured Parties and the Loan Parties hereby
agree as follows:

(a) Perfection by Filing. The Collateral Agent may, and the Loan Parties hereby
authorize the Collateral Agent to, at any time and from time to time, file
financing statements, continuation statements, and amendments thereto that
describe the Collateral as “all assets” or words of similar import and which
contain any other information required pursuant to Article 9 of the UCC for the
sufficiency of filing office acceptance of any financing statement, continuation
statement, or amendment, and each Loan Party agrees to furnish any such
information to the Collateral Agent promptly upon request. The Collateral Agent
shall inform the applicable Loan Parties of any such filing either prior to, or
reasonably promptly after, such filing. The Loan Parties acknowledge that they
are not authorized to file any financing statement covering the Collateral or
amendment or termination statement with respect to any financing statement
covering the Collateral without the prior written consent of Collateral Agent
(or the Noteholder Collateral Agent or an Other Pari Passu Collateral Agent,
with respect to Collateral other than Revolving Facility First Lien Collateral)
and agree that they will not do so without the prior written consent of
Collateral Agent, subject to (i) the Loan Parties’ rights under
Section 9-509(d)(2) of Article 9 of the UCC, (ii) financing statements that may
be filed, in accordance with the Intercreditor Agreement, to perfect the
Noteholder Liens in the Collateral or (iii) financing statements that may be
filed, in accordance with any Replacement Intercreditor Agreement, to perfect
the Other Pari Passu Liens in the Collateral.

 

-96-



--------------------------------------------------------------------------------

(b) Other Perfection, etc. Each Loan Party shall, at any time and from time to
time, take such steps as the Collateral Agent may reasonably request for the
Collateral Agent (i) to obtain an acknowledgment, in form and substance
reasonably satisfactory to the Collateral Agent, of any bailee having possession
of any of the Collateral in excess of $1,000,000 and not having otherwise
entered into a subordination agreement for the benefit of the Collateral Agent,
stating that the bailee holds such Collateral for the Collateral Agent, (ii) to
obtain “control” of any Investment Property, deposit accounts, letter-of-credit
rights, or Electronic Chattel Paper constituting Revolving Facility First Lien
Collateral (as such terms are defined by Article 9 of the UCC with corresponding
provisions thereof defining what constitutes “control” for such items of
Collateral) in excess of $1,000,000 individually and $10,000,000 in the
aggregate, with any agreements establishing control to be in form and substance
reasonably satisfactory to the Collateral Agent, and (iii) otherwise to insure
the continued perfection and priority of the Collateral Agent’s security
interest in any of the Collateral (to the extent required hereunder) and of the
preservation of its rights therein. If any Loan Party shall at any time, acquire
a Commercial Tort Claim with an expected value of at least $1,000,000
individually and $10,000,000 in the aggregate, such Loan Party shall promptly
notify the Collateral Agent thereof in a writing, therein providing a reasonable
description and summary thereof, and upon delivery thereof to the Collateral
Agent, such Loan Party shall be deemed to thereby grant to the Collateral Agent
(and such Loan Party hereby grants to the Collateral Agent) a security interest
and Lien in and to such Commercial Tort Claim and all proceeds thereof, all upon
the terms of and governed by this Agreement.

(c) Savings Clause. Nothing contained in this Section 6.17 shall be construed to
narrow the scope of the Collateral Agent’s Liens or the perfection or priority
thereof or to impair or otherwise limit any of the rights, powers, privileges,
or remedies of the Secured Parties under the Loan Documents.

Section 6.18 Intercreditor Agreement Governs. (a) NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND
THE OTHER SECURITY DOCUMENTS AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE
COLLATERAL AGENT AND THE OTHER PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT AND/OR ANY REPLACEMENT INTERCREDITOR AGREEMENT.
IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT AND/OR ANY REPLACEMENT INTERCREDITOR AGREEMENT AND THIS
AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND/OR ANY REPLACEMENT
INTERCREDITOR AGREEMENT, AS APPLICABLE, SHALL CONTROL.

(b) The Agents and Lenders acknowledge and agree, on behalf of themselves and
any Secured Party, that, any provision of this Agreement or any other Loan
Document to the contrary notwithstanding, until the termination of the Senior
Notes Security Documents and the release of the Noteholder Collateral Agent’s
Lien in such Collateral, the Loan Parties shall not be required to act or
refrain from acting pursuant to this Agreement or any other Loan Document or
with respect to any Collateral on which the Noteholder Collateral

 

-97-



--------------------------------------------------------------------------------

Agent has a Lien superior in priority to the Collateral Agent’s Lien thereon in
any manner that would result in a default under the terms and provisions of the
Senior Notes Collateral Agreement or any document governing the Senior Secured
Notes.

(c) Reference is made to the Intercreditor Agreement. Each Lender hereunder
(i) consents to the subordination of Liens provided for in the Intercreditor
Agreement and (ii) agrees that it will be bound by and will take no actions
contrary to the provisions of the Intercreditor Agreement and authorizes and
instructs the Collateral Agent to enter into the Intercreditor Agreement as
Collateral Agent and on behalf of such Lender.

(d) In the event that, from time to time, Holdings, any Borrower or any
Subsidiary incurs or intends to incur any Other Pari Passu Indebtedness or
Permitted Refinancing Indebtedness that shall Refinance the Senior Secured Notes
to be secured by a first Lien (subject to Permitted Liens) on all or part of the
Collateral (other than the Revolving Facility First Lien Collateral) and/or a
second Lien on all or part of the Revolving Facility First Lien Collateral
(subject to Permitted Liens), and the existing Intercreditor Agreement is
required to be replaced, amended or otherwise supplemented in order to effect
appropriate intercreditor arrangements with the holders of such Other Pari Passu
Indebtedness or Permitted Refinancing Indebtedness, then upon the request of
Metals USA, the Collateral Agent shall, on behalf of itself and the other
Secured Parties, promptly enter into a replacement, amended or supplemented
intercreditor agreement (each, a “Replacement Intercreditor Agreement”) with the
holders of such Other Pari Passu Indebtedness or Permitted Refinancing
Indebtedness or any Other Pari Passu Collateral Agent or collateral agent with
respect to such Permitted Refinancing Indebtedness (and the Lenders hereby
authorize and instruct the Collateral Agent to enter into any such Replacement
Intercreditor Agreement) and other necessary parties, subject to satisfaction of
the following conditions:

(i) the incurrence of such Other Pari Passu Indebtedness or Permitted
Refinancing Indebtedness shall be permitted hereunder and the Liens securing the
same shall also be permitted hereunder (after giving effect to such Replacement
Intercreditor Agreement);

(ii) the terms of each Replacement Intercreditor Agreement shall be no less
favorable to the Secured Parties, in any material respect, than the
Intercreditor Agreement and shall otherwise be reasonably acceptable to the
Collateral Agent;

(iii) after giving effect to such incurrence of such other Pari Passu
Indebtedness or Permitted Refinancing Indebtedness and the application of the
proceeds thereof, no Event of Default shall exist; and

(iv) the Collateral Agent shall have received a certificate from a Responsible
Officer of Metals USA stating that all foregoing conditions precedent to the
entry into any Replacement Intercreditor Agreement have been satisfied.

Each Lender hereunder (i) consents to the subordination of Liens provided for in
each Replacement Intercreditor Agreement and (ii) agrees that it will be bound
by and will take no actions contrary to the provisions of any Replacement
Intercreditor Agreement. The Agents and

 

-98-



--------------------------------------------------------------------------------

Lenders acknowledge and agree, on behalf of themselves and any Secured Party,
that, any provision of this Agreement or any other Loan Document to the contrary
notwithstanding, until the termination of such Other Pari Passu Indebtedness or
Permitted Refinancing Indebtedness and the release of all Liens on the
Collateral granted to secure such Other Pari Passu Indebtedness or Permitted
Refinancing Indebtedness, the Loan Parties shall not be required to act or
refrain from acting pursuant to this Agreement or any other Loan Document or
with respect to any Collateral on which such Other Pari Passu Collateral Agent
or collateral agent with respect to such Permitted Refinancing Indebtedness has
a Lien superior in priority to the Collateral Agent’s Lien thereon in any manner
that would result in a default under the terms and provisions of any document
governing such Other Pari Passu Indebtedness or Permitted Refinancing
Indebtedness.

(e) The foregoing provisions are intended as an inducement to the Lenders to
extend credit and such Lenders are intended third party beneficiaries of such
provisions and the provisions of the Intercreditor Agreement and any Replacement
Intercreditor Agreement.

ARTICLE 7

BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

Section 7.1 Books and Records. Each of Holdings and the Borrowers shall, and
shall cause each Subsidiary to, maintain, at all times, correct and complete
books, records, and accounts in which complete, correct, and timely entries are
made of all dealings and transactions in relation to its business and activities
in conformity with GAAP and all Requirements or Law. Each of Holdings and the
Borrowers shall, and shall cause each Subsidiary to, maintain at all times books
and records pertaining to the Collateral in such detail, form, and scope as the
Administrative Agent shall reasonably require, including, but not limited to,
records of (a) all payments received and all credits and extensions granted with
respect to the Accounts, (b) the return, rejection, repossession, stoppage in
transit, loss, damage, or destruction of any Inventory, and (c) all other
dealings affecting the Collateral.

Section 7.2 Financial Information. The Borrowers will furnish, or cause to be
furnished, to the Administrative Agent (which will promptly furnish such
information to the Lenders) the following in such detail as the Administrative
Agent shall reasonably request:

(a) The Borrowers will furnish, or cause to be furnished, as soon as available,
but in any event not later than ninety (90) days after the close of each Fiscal
Year (or, if applicable, such longer period permitted under Rule 12b-25 under
the Exchange Act), consolidated audited, and consolidating (with respect to each
business product group of Metals USA) unaudited, balance sheets, statements of
income, cash flow, and stockholders’ equity for Metals USA and its Subsidiaries
for such Fiscal Year, the accompanying notes thereto, and setting forth in
comparative form figures for the previous Fiscal Year, all in reasonable detail,
fairly presenting in all material respects the financial position and the
results of operations of Metals USA and its Subsidiaries as at the date thereof
and for the Fiscal Year then ended, and prepared in accordance with GAAP or, in
the case of consolidating financial statements, the Borrowers’ standard internal
practices. Such Financial Statements shall be examined in accordance with
generally accepted auditing standards by and, in the case of such Financial

 

-99-



--------------------------------------------------------------------------------

Statements performed on a consolidated basis, accompanied by a report thereon
(without a “going concern” or like material qualification or exception) of
independent certified public accountants of national standing selected by Metals
USA (it being understood that the delivery by Metals USA of Annual Reports on
Form 10-K of Metals USA shall satisfy the requirements of this Section 7.2(a) to
the extent such Annual Reports include all the information specified herein).

(b) The Borrowers will furnish, or cause to be furnished, as soon as available,
but in any event not later than thirty (30) days after the end of each Fiscal
Period (or, if applicable, such longer period permitted under Rule 12b-25 under
the Exchange Act), other than any Fiscal Period which is a Fiscal Quarter end
and with respect to any such Fiscal Quarter end within forty-five (45) days
after the end of such Fiscal Quarter, a Compliance Certificate, consolidated and
consolidating (with respect to each business product group of Metals USA)
unaudited balance sheets of Metals USA and its Subsidiaries as at the end of
such Fiscal Period or Fiscal Quarter, as applicable, and consolidated and
consolidating (with respect to each business product group of Metals USA)
unaudited statements of income and cash flow for Metals USA and its Subsidiaries
for such Fiscal Period or Fiscal Quarter, as applicable, and for the period from
the beginning of the Fiscal Year to the end of such Fiscal Period or Fiscal
Quarter, as applicable, all in reasonable detail, fairly presenting in all
material respects the financial position and results of operations of Metals USA
and its Subsidiaries as at the date thereof and for such periods, and prepared
in accordance with GAAP (other than presentation of footnotes and subject to
normal year-end adjustments) applied consistently with the audited Financial
Statements required to be delivered pursuant to Section 7.2(a) or, in the case
of consolidating Financial Statements, the Borrowers’ standard internal
practices. Metals USA shall certify by a certificate signed by its chief
financial officer or chief accounting officer or a Responsible Officer that all
such Financial Statements have been prepared in accordance with GAAP and present
fairly in all material respects, subject to normal year-end adjustments and the
absence of footnotes, the financial position of Metals USA and its Subsidiaries
as at the dates thereof and its results of operations for the periods then ended
(it being understood that the delivery by Metals USA of Quarterly Reports on
Form 10-Q of Metals USA shall satisfy the requirements of this Section 7.2(b) to
the extent such Quarterly Reports include the information specified herein).

(c) The Borrowers will furnish, or cause to be furnished, within forty-five days
(45) of the last day of each Fiscal Quarter, a certificate of the chief
financial officer or chief accounting officer or Responsible Officer of Metals
USA in the form of Exhibit F (a “Compliance Certificate”) (i) (if applicable)
setting forth in reasonable detail the calculations required to establish
compliance with Section 9.24 during the period covered by such Financial
Statements and as at the end thereof, and (ii) stating that, except as explained
in reasonable detail in such certificate, (A) all of the representations and
warranties of the Borrowers contained in this Agreement and the other Loan
Documents are true and correct in all material respects as at the date of such
certificate as if made at such time, except for those that speak as of a
particular date, and (B) no Default or Event of Default then exists. If such
certificate discloses that a representation or warranty is not true or correct,
or that a covenant has not been complied with, or that a Default or Event of
Default exists, such certificate shall set forth what action the Borrowers have
taken or propose to take with respect thereto.

 

-100-



--------------------------------------------------------------------------------

(d) The Borrowers will furnish, or cause to be furnished, no sooner than sixty
(60) days prior to and not less than thirty (30) days after the beginning of
each Fiscal Year, an annual budget with respect to such Fiscal Year prepared by
Metals USA during such time period (to include forecasted consolidated and
consolidating (with respect to each business product group of Metals USA)
balance sheets and statements of income and cash flow) for Metals USA and its
Subsidiaries as at the end of and for each Fiscal Period of such Fiscal Year.

(e) [Reserved].

(f) The Borrowers will furnish, or cause to be furnished, promptly upon the
filing thereof, copies of all reports, if any, to or other documents filed by
Holdings, any Borrower or any Subsidiary with the SEC under the Exchange Act,
and all material notices sent or received by any Borrower to or from the holders
of any Indebtedness (excluding industrial development revenue bonds and
mortgages) of any Borrower registered under the Securities Act of 1933 or to or
from the trustee under any indenture under which the same is issued.

(g) The Borrowers will furnish, or cause to be furnished, as soon as available,
but in any event not later than fifteen (15) days after the receipt by the Board
of Directors of each of Holdings, any Borrower or any Subsidiary of a copy of
all reports submitted to such board of Directors in connection with any material
interim or special audit and a copy of any final “management letter” prepared by
any independent certified public accountants of the Holdings, any Borrower or
any Subsidiary.

(h) The Borrowers will furnish promptly after the request by an Agent or any
(through the Administrative Agent) Lender all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

(i) The Borrowers will furnish to the Agents, as soon as practicable upon the
reasonable request of either Agent not more frequently than once per year, a
certificate of a Responsible Officer setting forth the information required
pursuant to Section 2 of the Perfection Certificate or confirming that there has
been no change in such information since the Closing Date or the date of the
most recent certificate delivered pursuant to this paragraph (i).

(j) The Borrowers will furnish, or cause to be furnished, such additional
information as an Agent and/or any Lender (through the Administrative Agent) may
from time to time reasonably request regarding the financial and business
affairs of any Borrower.

Information required to be delivered pursuant to this Section 7.2 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly or other reports or proxy statements containing such information,
shall have been posted and shall remain available on a website maintained by the
SEC, provided that Metals USA shall have notified (which may be made by
facsimile or electronic mail) the Administrative Agent of the posting of any
such information, and provided further that upon the request of the
Administrative Agent, the Borrowers shall furnish such information to the
Administrative Agent in the form otherwise required pursuant to this
Section 7.2.

 

-101-



--------------------------------------------------------------------------------

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Letter of Credit Issuers
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrowers or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. Each Borrower hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers
shall be deemed to have authorized the Administrative Agent, the Arrangers, the
Letter of Credit Issuers and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrowers or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 15.22); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

Section 7.3 Notices to the Lenders. The Borrowers shall notify the
Administrative Agent and the Lenders in writing of the following matters at the
following times:

(a) promptly after becoming aware of any Default or Event of Default;

(b) promptly after becoming aware of any event or circumstance which has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect;

(c) promptly after becoming aware of any pending or threatened (in writing)
action, suit, proceeding, or counterclaim by any Person, or any pending or
threatened investigation by a Governmental Authority, as to which an adverse
determination is reasonably probable and which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;

(d) promptly after becoming aware of any pending or threatened (in writing)
strike, work stoppage, unfair labor practice claim, or other labor dispute
affecting any Loan Party, in each case, that could reasonably be expected to
have a Material Adverse Effect;

 

-102-



--------------------------------------------------------------------------------

(e) any change in any Loan Party’s name, state of organization, or form of
organization, in each case at least fifteen (15) days prior thereto;

(f) upon request, copies of any annual report to be filed pursuant to ERISA in
connection with each Plan and copies of any pension reports obtained by any Loan
Party;

(g) promptly and in any event within ten (10) Business Days after any Borrower
knows that a Reportable Event has occurred, a statement generally describing the
Reportable Event and the action, if any, that such Borrower or (if known by such
Borrower) any ERISA Affiliate has taken or proposes to take with respect
thereto;

(h) promptly any records, documents or other information must be furnished to
the Pension Benefit Guaranty Corporation by any Loan Party with respect to any
Plan pursuant to Section 4010 of ERISA, a copy of such records, documents or
information;

(i) promptly and in any event within ten (10) Business Days after receipt by any
Borrower or any ERISA Affiliate from the sponsor of a Multiemployer Plan, copies
of each notice concerning such Multiemployer Plan, the imposition of withdrawal
liability, its reorganization or termination (each within the meaning of Title
IV of ERISA) or the amount of liability incurred or that may be incurred by such
entity in connection with such event; and

(j) promptly after commencement of any Commercial Tort Claim for which notice is
required to be delivered pursuant to Article 6, such notice to include the
details thereof.

Each notice given under this Section (other than under subsections (f), (h) and
(i)) shall describe the subject matter thereof in reasonable detail, and shall
set forth the action that any Loan Party has taken or proposes to take with
respect thereto.

ARTICLE 8

GENERAL WARRANTIES AND REPRESENTATIONS

Holdings and each Borrower warrants and represents to the Agents, the Letter of
Credit Issuers and the Lenders that:

Section 8.1 Authorization, Validity, and Enforceability of this Agreement and
the Loan Documents; No Conflicts. Each such Person has the power and authority
to execute, deliver, and perform this Agreement and the other Loan Documents to
which it is a party, to incur the Obligations, and to grant to the Collateral
Agent Liens upon the Collateral. Each such Person has taken all necessary action
(including obtaining approval of its stockholders, partners, general partner(s),
members, or other applicable equity owners, if necessary) to authorize its
execution, delivery, and performance of this Agreement and the other Loan
Documents to which it is a party. This Agreement and the other Loan Documents
have been duly executed and delivered by each such Person, and constitute the
legal, valid, and binding obligations of each such Person, enforceable against
it in accordance with their respective terms without defense, set-off, or
counterclaim, except as limited by applicable bankruptcy, insolvency,
reorganization,

 

-103-



--------------------------------------------------------------------------------

moratorium, or similar laws at the time in effect affecting the rights of
creditors generally and to the effect of general principles of equity whether
applied by a court of law or equity. The execution, delivery and performance of
the Loan Documents do not and will not conflict with, or constitute a violation
or breach of, or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under, or result in or
require the creation or imposition of any Lien upon the property of Holdings or
any Borrower by reason of the terms of (a) any contract, mortgage, Lien, lease,
agreement, indenture, document, or instrument to which Holdings or any Borrower
is a party or which is binding upon it the effect of which could reasonably be
expected to have a Material Adverse Effect, (b) any Requirement of Law
applicable to Holdings or such Borrower the effect of which could reasonably be
expected to have a Material Adverse Effect, or (c) the certificate or articles
of incorporation, by-laws, or other organizational or constituent documents, as
the case may be, of Holdings or such Borrower.

Section 8.2 Validity and Priority of Security Interest. (a) This Agreement and
the applicable Security Documents are effective to create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral and the proceeds thereof and
(i) when the Pledged Collateral is delivered to the Collateral Agent (subject to
the terms of the Senior Notes Collateral Agreement, any Replacement
Intercreditor Agreement and the Intercreditor Agreement), the Lien created under
this Agreement and the applicable Security Documents shall constitute a fully
perfected second-priority Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Pledged Collateral, in each case prior
and superior in right to any other Person (other than (x) pursuant to the terms
of the Senior Notes Collateral Agreement and the Intercreditor Agreement, the
Senior Liens or (y) pursuant to the terms of any Replacement Intercreditor
Agreement, the Other Pari Passu Senior Liens), and (ii) when financing
statements in appropriate form are filed in the offices specified on
Schedule 8.2, the Lien created under this Agreement and the applicable Security
Documents will constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral, in each
case prior and superior in right to any other Person, other than with respect to
Permitted Liens.

(b) Upon the recordation of this Agreement and the Copyright, Patent, and
Trademark Agreements with the United States Patent and Trademark Office and the
United States Copyright Office, together with the financing statements in
appropriate form filed in the offices specified on Schedule 8.2, the Lien
created under this Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
domestic Proprietary Rights identified and set forth on Schedule 8.11 in which a
security interest may be perfected by filing in the United States and its
territories and possessions, in each case prior and superior in right to any
other Person (other than with respect to Permitted Liens) (it being understood
that subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to perfect a Lien on
registered trademarks and patents, trademark and patent applications and
registered copyrights registered or acquired by the Loan Parties after the date
hereof).

(c) The Mortgages are effective to create in favor of the Collateral Agent, for
the ratable benefit of the Secured Parties, a legal, valid and enforceable Lien
on all of the Loan Parties’ right, title and interest in and to the Mortgaged
Property thereunder and the

 

-104-



--------------------------------------------------------------------------------

proceeds thereof, and when the Mortgages are filed in the offices specified on
Schedule 8.2, the Mortgages shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Mortgaged Property and the proceeds thereof, in each case prior and superior in
right to any other Person, other than with respect to the rights of Persons
pursuant to Permitted Liens (including (i) pursuant to the terms of the Senior
Notes Security Documents and the Intercreditor Agreement, the Noteholder Liens
or (ii) pursuant to the terms of any Replacement Intercreditor Agreement, the
Other Pari Passu Liens).

Section 8.3 Organization, Qualification and Good-Standing. Each Loan Party
(a) is duly formed or organized and validly existing and (as of the Closing
Date) in good standing, except as otherwise indicated on Schedule 8.3, under the
laws of the jurisdiction of its formation or organization, (b) is qualified to
do business as a foreign business entity and is in good standing in the
jurisdictions set forth on Schedule 8.3, which as of the Closing Date are the
only jurisdictions in which qualification is necessary in order for it to own or
lease its property and conduct its business except for any jurisdiction for
which the failure to so qualify could not reasonably be expected to have a
Material Adverse Effect, and (c) has all requisite power and authority to
conduct its business and to own its property as presently conducted or owned.

Section 8.4 Corporate Name; Prior Transactions. Except as set forth on
Schedule 8.4 or as permitted by this Agreement, since the date of its
organization or acquisition as a Subsidiary of Holdings, whichever time period
is shorter, no Loan Party has, as of the Closing Date, been known by or used any
other corporate or fictitious name, or been a party to any merger or
consolidation, or acquired all or substantially all of the assets of any Person.

Section 8.5 Subsidiaries. Schedule 8.5 is a correct and complete list, as of the
Closing Date, of the name and relationship to Holdings of each and all of
Holdings’ Subsidiaries. Schedule 8.5 sets forth, as of the Closing Date, a true
and complete listing of each class of authorized Capital Stock, of which all of
such issued shares are validly issued, outstanding, fully paid and
non-assessable, and beneficially owned by the Persons identified on
Schedule 8.5. As of the Closing Date, all Borrowers are Wholly-Owned
Subsidiaries of Holdings and all Borrowers (other than Metals USA) are
Wholly-Owned Subsidiaries of Metals USA, and the Borrowers constitute all of the
Subsidiaries of Holdings and Metals USA, except as set forth in Schedule 8.5.

Section 8.6 Financial Statements and Projections. (a) Metals USA has delivered
to the Administrative Agent, which will deliver to each Lender (i) the audited
consolidated balance sheet and related statements of income, cash flow, and
stockholders’ equity for Metals USA and its Subsidiaries as of December 31,
2009, and for the Fiscal Year then ended, accompanied by the report thereon of
Metals USA’s independent certified public accountants, (ii) the unaudited
consolidated balance sheet and related statements of income, cash flow and
stockholders’ equity for Metals USA and its Subsidiaries as of September 30,
2010, and for the nine month period then ended, and certified by a Responsible
Officer and (iii) the unaudited consolidated balance sheet and related
statements of income, cash flow and stockholders’ equity for Metals USA and its
Subsidiaries as of September 30, 2010, and for the Fiscal Quarter then ended,
and certified by a Responsible Officer. All such financial statements have been
prepared in accordance with GAAP and fairly present in all material respects the
financial position of Metals USA and its Subsidiaries as at the dates thereof
and their results of operations for the periods then ended (except, with respect
to the financial statements described in clauses (ii) and (iii) above, for the
absence of applicable footnotes and subject to normal year-end adjustments).

 

-105-



--------------------------------------------------------------------------------

(b) The Projections have been prepared in good faith based upon assumptions
Metals USA believed to be reasonable at the time such Projections were prepared;
it being recognized by the Lenders that such Projections as to future events are
not to be viewed as facts and that actual results during the period or periods
covered by any such Projections may differ significantly from the projected
results.

Section 8.7 Solvency. Immediately following the making of each Revolving Loan
and after giving effect to the application of the proceeds thereof and the
issuance of the Letters of Credit, the Borrowers, considered as one business
enterprise, are Solvent.

Section 8.8 [Reserved].

Section 8.9 Title to Property; Liens. As of the Closing Date, each Loan Party
has good and indefeasible title in fee simple to the Real Estate identified on
Schedule 8.10 as owned by such Loan Party. Each Loan Party has good,
indefeasible, and merchantable title to all of its other property, free of all
Liens except Permitted Liens, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes, except where the failure to
have such title could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

Section 8.10 Real Estate; Leases. Schedule 8.10 sets forth, as of the Closing
Date, a correct and complete list of all Real Estate owned by each Borrower, all
leases and subleases of real or personal property by each Borrower as lessee or
sublessee (other than leases of personal property as to which it is lessee or
sublessee for which the value of such personal property is less than $500,000),
and all leases and subleases of real or personal property by each Borrower as
lessor or sublessor. As of the Closing Date, each of such leases and subleases
is valid and enforceable in accordance with its terms (except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
and to the effect of general principles of equity whether applied by a court of
law or equity) and is in full force and effect, and, to the Borrowers’
knowledge, no default by any party to any such lease or sublease exists.

Section 8.11 Intellectual Property. Schedule 8.11 sets forth a correct and
complete list of all of each Borrower’s registered patents and trademarks
material to its business as of the Closing Date. As of the Closing Date, none of
the patents and trademarks listed in Schedule 8.11 is subject to any licensing
agreement or similar arrangement except as set forth on Schedule 8.11. The
patents and trademarks described on Schedule 8.11 constitute all of the property
of such type necessary to the current and anticipated future conduct of the
Borrowers’ business as of the Closing Date. To the best of each Borrower’s
knowledge, no slogan or other advertising device, product, process, method,
substance, part, or other material now employed, or now contemplated to be
employed, by any Borrower infringes any intellectual property rights held by any
other Person which infringement could reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the foregoing is pending
or threatened, which could reasonably be expected to have a Material Adverse
Effect.

 

-106-



--------------------------------------------------------------------------------

Section 8.12 Trade Names. All trade names or styles under which, as of the
Closing Date, any Borrower sells Inventory or creates Accounts, or to which
instruments in payment of Accounts are made payable, are listed on
Schedule 8.12.

Section 8.13 Litigation. Except as set forth on Schedule 8.13, there is no
pending, or to any Borrower’s knowledge threatened, action, suit, proceeding, or
counterclaim by any Person, or, to any Borrower’s knowledge, any investigation
by any Governmental Authority, (i) that, as of the Closing Date, involves any
Loan Documents or (ii) as to which an adverse determination could reasonably be
expected and which, if adversely determined, could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

Section 8.14 [Reserved].

Section 8.15 Labor Matters. Except as set forth on Schedule 8.15, as of the
Closing Date (a) there is no collective bargaining agreement or other labor
contract covering employees of any Borrower, (b) no such collective bargaining
agreement or other labor contract is scheduled to expire during the term of this
Agreement, (c) to the knowledge of the Borrowers no union or other labor
organization is seeking to organize, or to be recognized as, a collective
bargaining unit of employees of any Borrower or for any similar purpose, and
(d) there is no pending or to the knowledge of the Borrowers threatened, strike,
work stoppage, material unfair labor practice claim, or other material labor
dispute against or affecting any Borrower or its employees except as has not or
could not reasonably be expected to have a Material Adverse Effect.

Section 8.16 Environmental Matters. Except for matters that individually or in
the aggregate could not reasonably be expected to have a Material Adverse
Effect:

(a) Holdings and each of its Subsidiaries has complied with all Environmental
Laws and no Borrower nor any of its presently owned Real Estate or presently
conducted operations, nor to its knowledge its previously owned Real Estate or
prior operations, is subject to any enforcement order from or liability
agreement with any Governmental Authority or private Person respecting
(i) compliance with any Environmental Law or (ii) any potential liabilities and
costs or remedial action arising from the Release or threatened Release of a
Contaminant.

(b) Holdings and each of its Subsidiaries has obtained all permits necessary for
its current operations under Environmental Laws, and all such permits are in
good standing and each such Person is in compliance with all material terms and
conditions of such permits.

(c) Neither Holdings nor any of its Subsidiaries, nor to the knowledge of
Holdings or any Borrower, any of such Person’s predecessors in interest, has in
violation of any Environmental Law stored, treated, or disposed of any hazardous
waste (as defined pursuant to 40 CFR Part 261 or any equivalent Environmental
Law).

(d) Neither Holdings nor any of its Subsidiaries has received any summons,
complaint, order, or similar written notice indicating that it is not currently
in compliance with, or that any Governmental Authority is investigating its
compliance with, any Environmental Laws or that it is or may be liable to any
other Person as a result of a Release or threatened Release of a Contaminant.

 

-107-



--------------------------------------------------------------------------------

(e) None of the present or past operations of Holdings or any of its
Subsidiaries, to the knowledge of Holdings or any Borrower, is the subject of
any investigation by any Governmental Authority evaluating whether any remedial
action is needed to respond to a Release or threatened Release of a Contaminant.

(f) There is not now, nor to the knowledge of Holdings or any Borrower, has
there ever been on or in the Real Estate of any Borrower or any of its
Subsidiaries in violation of Environmental Laws:

(i) any underground storage tanks or surface impoundments,

(ii) any asbestos-containing material, or

(iii) any polychlorinated biphenyls (PCBs) used in hydraulic oils, electrical
transformers, or other equipment.

(g) Since December 31, 2009 or as otherwise disclosed to the Administrative
Agent pursuant to Section 7.3, none of Holdings nor any of its Subsidiaries has
filed any notice under any requirement of Environmental Law reporting a spill or
accidental and unpermitted Release or discharge of a Contaminant into the
environment.

(h) None of Holdings or any of its Subsidiaries has entered into any
negotiations or settlement agreements with any Person (including the prior owner
of its property) imposing obligations or liabilities on any such Person with
respect to any remedial action in response to the Release of a Contaminant or
environmentally related claim.

(i) None of the products manufactured, distributed, or sold by Holdings or any
of its Subsidiaries contains asbestos containing material.

(j) No Environmental Lien has attached to the Real Estate of Holdings or any of
its Subsidiaries.

Section 8.17 No Violation of Law. None of Holdings or any of its Subsidiaries is
in violation of any law, statute, regulation, ordinance, judgment, order, or
decree applicable to it, which violation could reasonably be expected to have a
Material Adverse Effect.

Section 8.18 [Reserved].

Section 8.19 Pension Plans. Except as set forth on Schedule 8.19, as of the
Closing Date no Loan Party maintains or contributes to any Plan. Each Loan Party
and each ERISA Affiliate is in compliance with the requirements of ERISA and the
regulations promulgated thereunder with respect to each Plan, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 8.19, no fact or situation that could
reasonably be expected to result in a Material Adverse Effect exists in
connection with any Plan. No Loan Party or ERISA Affiliate has

 

-108-



--------------------------------------------------------------------------------

incurred any withdrawal liability under Title IV of ERISA in connection with a
Multiemployer Plan which remains unsatisfied and which could reasonably be
expected to have a Material Adverse Effect.

Section 8.20 Taxes. Each Borrower has filed or caused to be filed all material
Tax Returns and reports required to be filed (or appropriate extensions have
been timely filed), and has paid all material Taxes, assessments, fees, and
other governmental charges levied or imposed upon them or their properties,
income, or assets otherwise due and payable except Taxes, assessments, fees and
charges that are being contested in good faith by appropriate proceedings and
for which such Borrower has set aside on its books adequate reserves.

Section 8.21 Regulated Entities. No Loan Party is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940.

Section 8.22 Use of Proceeds; Margin Regulations. The proceeds of the Revolving
Loans are to be used solely for the purposes specified in Section 9.26. No
Borrower is engaged nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Federal Reserve Board), or extending
credit for the purpose of purchasing or carrying margin stock.

Section 8.23 No Material Adverse Change. Since December 31, 2009, no event,
change, circumstance, effect or state of facts has occurred that, individually
or in the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.

Section 8.24 Full Disclosure. None of the representations or warranties made by
any Loan Party in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in any
exhibit, report, statement, or certificate furnished by or on behalf of any Loan
Party in connection with the Loan Documents including the Confidential
Information Memorandum, contain any untrue statement of a material fact or omit
any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading as of the time when made or delivered; provided, that with
respect to projected financial information, Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time such projected financial information was prepared and at
the time such projected financial information was provided to the Agents (it
being understood by the Agents and the Lenders that such financial information
as it relates to future events is not to be viewed as fact and that actual
results during the period or periods covered by such financial information may
differ from the projected results set forth therein).

Section 8.25 [Reserved].

Section 8.26 Bank Accounts. As of the Closing Date, Schedule 8.26 contains a
complete and accurate list of all bank accounts maintained by each Borrower with
any bank or other financial institution, other than any Excluded Account.

Section 8.27 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or

 

-109-



--------------------------------------------------------------------------------

other Person is necessary or required in connection with the execution, delivery
and performance of the Loan Documents except (i) for those which have been duly
obtained by the Borrowers, (ii) for the filing of financing statements and
mortgages and filings with the United Stated Patent and Trademark Office and
United States Copyright Office, and (iii) those that, if not obtained, taken or
made, could not reasonably be expected to have a Material Adverse Effect.

Section 8.28 Investment Property. (a) Schedule 8.28 sets forth a correct and
complete list of all Investment Property owned by each Loan Party as of the
Closing Date. As of the Closing Date, each Loan Party is the legal and
beneficial owner of such Investment Property, as so reflected, free and clear of
any Lien (other than Permitted Liens), and has not sold, granted any option with
respect to, assigned or transferred, or otherwise disposed of any of its rights
or interest therein.

(b) To the extent any Loan Party is an Issuer (as defined in Section 6.2(d)) as
of the Closing Date: (i) the Issuer’s shareholders that are Loan Parties and the
ownership interest of each such shareholder are as set forth on Schedule 8.5,
and each such shareholder is the registered owner thereof on the books of the
Issuer; (ii) the Issuer acknowledges the Collateral Agent’s Lien; (iii) to the
extent required to perfect the Collateral Agent’s Liens, such security interest,
collateral assignment, lien, and pledge in favor of the Collateral Agent has
been registered on the books of the Issuer for such purpose as of the date
hereof; and (iv) as of the Closing Date the Issuer is not aware of any liens,
restrictions, or adverse claims which exist on any such Investment Property
other than the continuing security interest, collateral assignment, lien, and
pledge in favor of (1) the Collateral Agent granted pursuant to the terms of
Section 6.1, (2) the Noteholder Collateral Agent or (3) any Other Pari Passu
Collateral Agent.

Section 8.29 Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of Loan Parties as a whole. Each of the Loan Parties
expects to derive benefit (and its board of directors or other governing body
has determined that it may reasonably be expected to derive benefit), directly
and indirectly, from successful operations of Metals USA and each of the other
Loan Parties. Each Loan Party expects to derive benefit (and the boards of
directors or other governing body of each such Loan Party have determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
the credit extended by the Lenders to the Loan Parties hereunder, both in their
separate capacities and as members of the group of companies. Each Loan Party
has determined that execution, delivery, and performance of this Agreement and
any other Loan Documents to be executed by such Loan Party are within its
corporate purpose, will be of direct and indirect benefit to such Loan Party,
and are in its best interest.

Section 8.30 Insurance. As of the Closing Date, Holdings and each Borrower,
maintain, with financially sound and reputable insurers, insurance that is
consistent in all material respects with prudent industry practice.

 

-110-



--------------------------------------------------------------------------------

ARTICLE 9

AFFIRMATIVE AND NEGATIVE COVENANTS

Holdings and each Borrower covenants to the Agents, the Letter of Credit Issuers
and each Lender that so long as any of the Obligations remain outstanding (other
than contingent indemnity and expense reimbursement obligations for which no
claim has been made) or this Agreement is in effect unless waived pursuant to
Section 13.2, Holdings and each Borrower will keep and perform each of the
following covenants:

Section 9.1 Taxes and Other Obligations. Except as otherwise permitted by the
terms of this Agreement, Holdings and each Borrower shall, and shall cause each
Subsidiary to, (a) file when due all material Tax Returns and other reports
which it is required to file and (b) pay, or provide for the payment, when due,
of all material Taxes, fees, assessments, and other governmental charges against
it or upon its property, income, and franchises; provided, however, Holdings or
such Borrower need not pay any Tax, fee, assessment, or governmental charge,
that (x) it is contesting in good faith by appropriate proceedings diligently
pursued and for which such Borrower has established proper reserves as provided
in accordance with GAAP and (y) no Lien (other than a Permitted Lien) results
from such non-payment.

Section 9.2 Existence and Good Standing. Except as expressly permitted by
Section 9.9, Holdings and each Borrower shall, and shall cause each Subsidiary
to, maintain its existence and its qualification and good standing in all
jurisdictions in which the failure to maintain such existence and qualification
or good standing could reasonably be expected to have a Material Adverse Effect.

Section 9.3 Compliance with Law and Agreements; Maintenance of Licenses.
Holdings and each Borrower shall, and shall cause each Subsidiary to,

(i) comply with all Requirements of Law of any Governmental Authority having
jurisdiction over it or its business (including the Federal Fair Labor Standards
Act) except for any noncompliance which could not reasonably be expected to have
a Material Adverse Effect,

(ii) obtain and maintain all licenses, permits, franchises, and governmental
authorizations necessary to own its property and, except as could not reasonably
be expected to have a Material Adverse Effect, to conduct its business as
conducted on the Closing Date and

(iii) refrain from modifying, amending, or altering its certificate or articles
of incorporation (or other similar constituent documents) other than in a manner
which does not adversely affect the rights of the Lenders or the Agents.

Section 9.4 Maintenance of Property. Except as otherwise expressly permitted
hereunder, each Borrower shall, and shall cause each Subsidiary to, maintain all
of its property necessary and useful in the conduct of its business, in
reasonable operating condition and repair, ordinary wear and tear excepted.

 

-111-



--------------------------------------------------------------------------------

Section 9.5 Insurance. (a) Holdings and each Borrower shall, and shall cause
each Subsidiary to, maintain with financially sound and reputable insurers
insurance that is consistent in all material respects with prudent industry
practice or otherwise acceptable to the Agents in their reasonable discretion.

(b) For each of the insurance policies issued as required by this Section 9.5
with respect to Collateral, Holdings and each Borrower shall cause the
Collateral Agent, for the benefit of the Secured Parties, to be named as secured
party or mortgagee and lender’s loss payee or additional insured, as applicable,
in a manner reasonably acceptable to the Collateral Agent. Each policy of
insurance shall contain a clause or endorsement requiring the insurer to give
not less than thirty (30) days prior written notice to the Collateral Agent in
the event of cancellation of such policy for any reason whatsoever (other than
for non-payment of premium, in which case ten (10) days notice shall be given).
All premiums for such insurance shall be paid by the Borrowers when due, and
certificates of insurance of the policies shall be delivered to the Collateral
Agent.

(c) Metals USA shall promptly notify the Agents of any loss, damage, or
destruction to the Collateral in excess of (A) $5,000,000 if covered by
insurance or (B) $1,000,000 if not covered by insurance. During the existence of
an Event of Default subject to the Intercreditor Agreement and any Replacement
Intercreditor Agreement, the Collateral Agent is hereby authorized to directly
collect all insurance proceeds in respect of Collateral and to remit such
proceeds to the Administrative Agent to be applied to the reduction of the
Obligations in the manner provided for in Section 4.6.

Section 9.6 Condemnation. Each Borrower shall, promptly upon learning of the
institution of any proceeding for the condemnation or other taking of any of its
property, if the greater of cost and the book value for such property is in
excess of $1,000,000, notify the Agents of the pendency of such proceeding.

Section 9.7 Environmental Laws. (a) Holdings and each Borrower shall, and shall
cause each Subsidiary to, conduct its business in compliance with all
Environmental Laws applicable to it, including those relating to the generation,
handling, use, storage, and disposal of any Contaminant other than such
noncompliance which could not reasonably be expected to have a Material Adverse
Effect.

(b) For any environmental matters that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, and without limiting
the generality of the foregoing, (i) Holdings and the Borrowers shall, upon the
Administrative Agent’s request, submit to the Administrative Agent and the
Lenders an update of the status of each environmental compliance or liability
issue concerning Holdings or any Borrower or any of their respective properties
or operations (whether past or present); and (ii) the Administrative Agent or
any Lender may request copies of technical reports prepared by Holdings or any
Borrower and its communications with any Governmental Authority to determine
whether Holdings or such Borrower is proceeding reasonably to correct, cure, or
contest in good faith any alleged non-compliance or environmental liability.

Section 9.8 [Reserved].

 

-112-



--------------------------------------------------------------------------------

Section 9.9 Mergers, Consolidations, Sales, Acquisitions. Neither Holdings nor
any Borrower shall, nor shall they permit any Subsidiary to, merge, amalgamate
or consolidate, or transfer, sell, assign, lease (as lessor), or otherwise
dispose of all or any part of its property, or wind up, liquidate or dissolve,
except for sales or other dispositions of Excluded Assets; provided that,
notwithstanding the foregoing or any other provision of this Agreement:

(a) any disposition of property of Holdings, any Borrower or any Subsidiary
having an aggregate Fair Market Value of less than $750,000;

(b) a Borrower or a Subsidiary, other than Metals USA, may wind-up, dissolve, or
liquidate or sell or otherwise dispose of any of its property if (i) its
property is transferred to Metals USA, another Borrower or another Subsidiary
that is a Loan Party and (ii) the Person acquiring such property complies with
its obligations under Section 6.2 and Section 9.27 simultaneously with such
acquisition;

(c) a Borrower or a Subsidiary, other than Metals USA, may merge or consolidate
with Metals USA, another Borrower or another Subsidiary (provided Metals USA is
the survivor of any such merger or consolidation to which it is a party and a
Borrower is the survivor of any such merger or consolidation to which a Borrower
is party);

(d) any Subsidiary, other than Metals USA, may liquidate, dissolve or change its
form of entity, and Holdings or Metals USA may change its form of entity, in
each case if Metals USA reasonably determines in good faith that such
liquidation, dissolution or change in form is in the best interest of Metals USA
and is not materially disadvantageous to the Lenders;

(e) as long as no Default or Event of Default exists or would result therefrom,
a Borrower or a Subsidiary may make Permitted Acquisitions (and mergers or
consolidations in connection therewith);

(f) a Borrower or a Subsidiary may enter into sales or other dispositions of its
property consisting of:

(i) Inventory sold or disposed of in the ordinary course of business;

(ii) as long as no Default or Event of Default exists or would result therefrom,
sales or other dispositions permitted under Section 9.19;

(iii) as long as no Default or Event of Default exists, defaulted Accounts in
the ordinary course of business for collection purposes;

(iv) as long as no Default or Event of Default exists or would result therefrom,
sales of Accounts in an aggregate amount not to exceed $4,000,000 in any
calendar year; and

(v) as long as no Default or Event of Default exists or would result therefrom,
sales or other dispositions of Collateral in an aggregate amount not to exceed
$10,000,000 in any calendar year, with the amount not used in any calendar year
carried over into subsequent calendar years;

 

-113-



--------------------------------------------------------------------------------

(g) Holdings, any Borrower or any Subsidiary may make any Distribution, payment
or investment, or effect any other transaction, in each case permitted by
Section 9.10;

(h) Holdings, any Borrower or any Subsidiary may sell or dispose of property to
any Borrower or any Subsidiary that is a Loan Party;

(i) a Borrower or a Subsidiary may swap property in exchange for other property
of comparable or greater value or usefulness to the business of Metals USA and
the Subsidiaries as a whole; provided that (i) at least 90% of the consideration
received by the transferor consists of property (other than cash) that will be
used in a business or business activity permitted hereunder, (ii) the aggregate
Fair Market Value of the property being transferred by such Borrower or such
Subsidiary is not greater than the aggregate Fair Market Value of the property
received by such Borrower or such Subsidiary in such exchange and (iii) such
Fair Market Value of the property being transferred or received by Metals USA or
such Subsidiary shall be determined in good faith by the management of Metals
USA; provided that in the event of a swap with a Fair Market Value in excess of
$10,000,000, the Administrative Agent shall have received a certificate from a
Responsible Officer of Metals USA as to such Fair Market Value;

(j) Holdings, a Borrower or a Subsidiary may sell or otherwise dispose of
property which, in the reasonable opinion of such Person, are surplus, worn-out,
obsolete, uneconomic or no longer useful in the conduct of such Person’s
business;

(k) Holdings, a Borrower or a Subsidiary may grant leases, licenses, subleases
or sublicenses of any Real Estate or personal property (other than Revolving
Facility First Lien Collateral) in the ordinary course of business;

(l) Holdings, a Borrower or a Subsidiary may dispose of Capital Stock of any
Unrestricted Subsidiary;

(m) Holdings, a Borrower or a Subsidiary may dispose of any Notes Collateral (as
defined in the Senior Secured Indenture as in effect as of the Closing Date);
provided that the aggregate Fair Market Value of any Notes Collateral disposed
of under this clause (m) shall not exceed $75,000,000 in any year;

(n) Holdings, a Borrower or a Subsidiary may enter into any agreement or
arrangement involving, relating to or otherwise facilitating (i) requirements
contracts, (ii) tolling arrangements or (iii) the reservation or presale of
production capacity of Holdings, a Borrower or a Subsidiary by one or more third
parties; and

(o) Holdings, a Borrower or a Subsidiary may dispose of any other property;
provided that (i) the aggregate gross proceeds (including non-cash proceeds) of
any property sold in reliance on this clause (o) in any Fiscal Year shall not
exceed the greater of (x) $50,000,000 and (y) 6% of Total Assets as of the last
day of the preceding Fiscal Year and (ii) immediately after giving effect
thereto, the Aggregate Revolver Outstandings shall not exceed the Borrowing Base
calculated on a pro forma basis after giving effect to such disposition.

 

-114-



--------------------------------------------------------------------------------

The inclusion of proceeds in the definition of Collateral shall not be deemed to
constitute an Agent’s or any Lender’s consent to any sale or other disposition
of the Collateral except as expressly permitted herein.

Section 9.10 Distributions; Capital Change; Restricted Investments. Neither
Holdings nor any Borrower shall, nor shall they permit any Subsidiary to:

(a) Directly or indirectly declare or make any Distribution, except,

(i) Distributions by Holdings, any Borrower or any Subsidiary to Holdings, any
Borrower or any Subsidiary that is a Loan Party;

(ii) any Distribution, provided that (A) after giving effect thereto, no Default
or Event of Default shall exist, (B) the Availability, both after giving effect
to such Distribution and at all times during the 30 calendar days immediately
prior to such Distribution, in each case on a pro forma basis, would be, and
was, greater than the Minimum Level 3 Availability (the conditions described in
the foregoing clauses (A) and (B) being the “Distribution Liquidity Conditions”)
and (C) the Fixed Charge Coverage Ratio, on a Pro Forma Basis both before and
after giving effect to such Distribution, shall not be less than 1.1:1.0;

(iii)(A) the repurchase, retirement or other acquisition of any Capital Stock
(“Retired Capital Stock”) of Holdings or Metals USA or any direct or indirect
parent company of Holdings or Metals USA in exchange for, or out of the proceeds
of the substantially concurrent sale of, Capital Stock of Holdings or Metals USA
or any direct or indirect parent company of Holdings or Metals USA or
contributions to the equity capital of Holdings or Metals USA (other than
Disqualified Stock or any Capital Stock sold to a Subsidiary of Holdings or
Metals USA or to an employee stock ownership plan or any trust established by
Holdings or Metals USA or any of its Subsidiaries) (collectively, including any
such contributions, “Refunding Capital Stock”); and (B) the declaration and
payment of accrued dividends on the Retired Capital Stock out of the proceeds of
the substantially concurrent sale (other than to a Subsidiary of Holdings or
Metals USA or to an employee stock ownership plan or any trust established by
Holdings or Metals USA or any of its Subsidiaries) of Refunding Capital Stock;

(iv) so long as no Default or Event of Default shall then exist or result
therefrom, the repurchase, retirement or other acquisition for value of Capital
Stock of Metals USA or any direct or indirect parent of Metals USA held by any
future, present or former employee, director or consultant of Metals USA, or any
direct or indirect parent of Metals USA or any Subsidiary of Metals USA pursuant
to any management equity plan or stock option plan or any other management or
employee benefit plan or other agreement or arrangement; provided, however, that
the aggregate amounts paid under this clause do not exceed $10,000,000 in any
calendar year (with unused amounts in any calendar year being permitted to be
carried over for the next succeeding calendar year);

 

-115-



--------------------------------------------------------------------------------

provided further, however, that such amount in any calendar year may be
increased by an amount not to exceed: (A) the cash proceeds received by Metals
USA or any Subsidiary from the sale of Capital Stock of Metals USA or any direct
or indirect parent of Metals USA (to the extent contributed to Metals USA) to
members of management, directors or consultants of Metals USA and its
Subsidiaries or any direct or indirect parent of Metals USA that occurs after
the Closing Date (provided, however, that the amount of such cash proceeds
utilized for any such repurchase, retirement or other acquisition will not
increase the amount available for Distributions under clause (a)(iii) above);
plus (B) the cash proceeds of key man life insurance policies received by Metals
USA or any direct or indirect parent of Metals USA (to the extent contributed to
Metals USA) or its Subsidiaries after the Closing Date (provided, however, that
Metals USA may elect to apply all or any portion of the aggregate increase
contemplated by clauses (A) and (B) above in any calendar year and, to the
extent any payment described under this clause (iv) is made by delivery of
Indebtedness and not in cash, such payment shall be deemed to occur only when,
and to the extent, the obligor on such Indebtedness makes payments with respect
to such Indebtedness);

(v) repurchases of Capital Stock deemed to occur upon exercise of stock options
or warrants if such Capital Stock represents a portion of the exercise price of
such options or warrants;

(vi) any Subsidiary of Holdings that is not a Wholly-Owned Subsidiary may pay
cash Distributions to its shareholders or partners generally, so long as
Holdings or its respective Subsidiary which owns the Capital Stock in the
Subsidiary paying such Distributions receives at least its proportionate share
thereof (based upon its relative holdings of Capital Stock in the Subsidiary
paying such Distributions and taking into account the relative preferences, if
any, of the various classes of Capital Stock in such Subsidiary or the terms of
any agreements applicable thereto);

(vii) Holdings or Metals USA may pay Distributions with respect to its common
stock or ordinary shares payable solely in additional common stock or ordinary
shares;

(viii) Distributions by Metals USA or Holdings in amounts equal to the amounts
required for any direct or indirect parent of Metals USA to pay fees and
expenses (including franchise or similar taxes) required to maintain its
existence, customary salary, bonus and other benefits payable to, and indemnity
provided on behalf of, officers and employees of any direct or indirect parent
of Metals USA, and general corporate overhead expenses of any direct or indirect
parent of Metals USA, in each case to the extent such fees, expenses, salaries,
bonuses, benefits and indemnities are attributable to the ownership or operation
of Metals USA and its Subsidiaries; provided, however, that any such
Distributions or other amounts shall not exceed $1,000,000 per year and shall be
treated as operating expenses of Metals USA for purposes of determining
Consolidated Net Income of Metals USA to the extent that the amounts payable by
such direct or indirect parent would be treated as operating expenses if
incurred by Metals USA;

 

-116-



--------------------------------------------------------------------------------

(ix) Distribution of shares of Capital Stock of, or Indebtedness owed to Metals
USA or a Subsidiary by, Unrestricted Subsidiaries;

(x)(A) with respect to each tax year or portion thereof that Metals USA or
Holdings qualifies as a Flow Through Entity, Distributions by such Flow Through
Entity to the holders of Capital Stock of such Flow Through Entity of an amount
equal to the product of (x) the amount of aggregate net taxable income of such
Flow Through Entity allocated to such holders of Capital Stock of such Flow
Through Entity for such period and (y) the Presumed Tax Rate for such period;
and (B) with respect to any tax year or portion thereof that Metals USA or
Holdings does not qualify as a Flow Through Entity and files a consolidated U.S.
federal tax return with any of their respective direct or indirect parent
companies, Distributions to any direct or indirect parent company of Metals USA
or Holdings that files a consolidated U.S. federal tax return that includes
Metals USA or Holdings, as applicable, in an amount not to exceed the amount
that Metals USA, Holdings or any Subsidiary, as applicable, would have been
required to pay in respect of federal, state or local taxes (as the case may be)
in respect of such year if Metals USA, Holdings or such Subsidiary paid such
taxes directly as a stand-alone taxpayer (or stand-alone group);

(xi) payments or Distributions by Holdings, Metals USA or any Subsidiary to
allow such entity to make payments of cash, in lieu of the issuance of
fractional shares upon the exercise of warrants or upon the conversion or
exchange of Capital Stock of any such Person or of any direct or indirect parent
of Metals USA; provided that the aggregate amount of such Distributions does not
exceed $2,500,000;

(xii) the payment of any Distribution within sixty (60) days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;

(xiii) the declaration and payment of dividends or distributions to holders of
any class or series of Disqualified Stock of Holdings or Metals USA or any of
its Subsidiaries issued in accordance with Section 9.13;

(xiv) Provided that the Distribution Liquidity Conditions shall be satisfied
with respect thereto, the payment of dividends on Holdings’ or Metals USA’s
common stock or Preferred Stock of up to 6.0% per annum of the amount of net
proceeds received by Holdings or Metals USA after the Closing Date from any
public offering of common stock or Preferred Stock contributed to Holdings or
Metals USA after the Closing Date by any direct or indirect parent of Holdings
or Metals USA from any public offering of common stock or Preferred Stock;
provided, however, that such Preferred Stock was issued in a registered public
offering;

(xv) Distributions by Metals USA or Holdings in amounts equal to amounts
required for any direct or indirect parent of Metals USA or Holdings to pay
interest on Indebtedness the proceeds of which have been contributed as common
equity to Metals USA or Holdings or any of the Subsidiaries and that has been
guaranteed by, or is otherwise considered Indebtedness of, Metals USA or
Holdings incurred in accordance with Section 9.13; provided, however, that such
Distributions shall be treated as interest payments of Metals USA and Holdings
for purposes of this Agreement; and

 

-117-



--------------------------------------------------------------------------------

(xvi) other Distributions in an aggregate amount not to exceed $20,000,000.

Any Distribution permitted by this clause (a) may be made directly by Metals
USA, Holdings or any Subsidiary for the purposes identified therein or may be
made by Metals USA to any direct or indirect parent of Metals USA in order to
permit such Person to make the payments identified therein.

(b) Make any Restricted Investment; provided, that Holdings, any Borrower or any
Subsidiary may make a Restricted Investment (other than any Acquisition that is
not a Permitted Acquisition) if either (i)(A) after giving effect thereto, no
Default or Event of Default shall exist and (B) the Availability, both after
giving effect to such Restricted Investment and at all times during the 30
calendar days immediately prior to such Restricted Investment, in each case on a
pro forma basis, would be, and was, greater than the Minimum Level 4
Availability or (ii) (A) after giving effect thereto, no Default or Event of
Default shall exist, (B) the Availability, both after giving effect to such
Restricted Investment and at all times during the 30 calendar days immediately
prior to such Restricted Investment, in each case on a pro forma basis, would
be, and was, greater than the Minimum Level 2 Availability and (C) the Fixed
Charge Coverage Ratio, on a Pro Forma Basis both before and after giving effect
to such Restricted Investment, shall not be less than 1.0:1.0.

Section 9.11 [Reserved].

Section 9.12 [Reserved].

Section 9.13 Indebtedness. Neither Holdings nor any Borrower shall, nor shall
they permit any Subsidiary to, incur or maintain any Indebtedness, other than:

(a) the Obligations;

(b) other Indebtedness (other than the Senior Notes) existing on the Closing
Date and reflected in the Financial Statements described in Section 8.6 and set
forth on Schedule 9.13;

(c) Indebtedness constituting purchase money Indebtedness or Indebtedness of any
Person acquired in a Permitted Acquisition (including, without limitation,
obligations under Capital Leases), incurred after the Closing Date in an
aggregate amount at any time outstanding not to exceed $50,000,000;

(d) Indebtedness incurred under sale and leaseback transactions permitted under
Section 9.19;

(e) Indebtedness (i) secured by Real Estate and Equipment and/or proceeds
thereof, (ii) consisting of Senior Secured Notes or Other Pari Passu Lien
Obligations (as defined in the Senior Secured Indenture) or (iii) secured by a
first Lien (subject to Permitted Liens) on all or part of the Collateral (other
than the Revolving Facility First Lien Collateral)

 

-118-



--------------------------------------------------------------------------------

and/or a second Lien on all or part of the Revolving Facility First Lien
Collateral (subject to Permitted Liens); provided that (A) the stated maturity
date of any Indebtedness incurred pursuant to this clause (e) shall be no
earlier than 30 days after the Stated Termination Date, and (B) the aggregate
amount of Indebtedness incurred pursuant to this clause (e) shall not exceed
$450,000,000 at any time outstanding;

(f) Permitted Subordinated Debt;

(g) [Reserved];

(h) [Reserved];

(i) Indebtedness among Holdings and any of its Subsidiaries that are Loan
Parties;

(j) Indebtedness in respect of performance, bid, appeal and surety bonds,
completion Guaranties and similar obligations provided by Metals USA or any
Subsidiary of Metals USA, including those to secure health, safety and
environmental obligations in the ordinary course of business;

(k) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds or other cash management services in the ordinary course of business;
provided, that such Indebtedness is extinguished within five (5) Business Days
of its incurrence;

(l) Any Guaranty by any Loan Party of Indebtedness of Metals USA or any other
Loan Party so long as the incurrence of such Indebtedness is permitted under the
terms of this Agreement;

(m) Obligations in respect of Hedge Agreements permitted under clause (h) of the
definition of “Restricted Investments”;

(n) Indebtedness owed to (including obligations in respect of letters of credit
or bank Guaranties or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to Holdings or any Subsidiary
pursuant to reimbursement or indemnification obligations to such person;
provided that upon the incurrence of Indebtedness with respect to reimbursement
obligations regarding workers’ compensation claims, such obligations are
reimbursed not later than 30 days following such incurrence;

(o) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligation contained in supply agreements, in each case, in the
ordinary course of business;

(p) Indebtedness arising from agreements of Holdings or any Subsidiary providing
for an indemnification, adjustment of purchase price or similar obligations, in
each case, incurred or assumed in connection with the acquisition or disposition
of any business, assets or a Subsidiary, other than Guarantees of Indebtedness
incurred by a Person acquiring all any portion of such business, assets or
Subsidiary for the purpose of financing such acquisition;

 

-119-



--------------------------------------------------------------------------------

(q) Indebtedness incurred by Subsidiaries of Metals USA that are not Loan
Parties;

(r) in addition to the foregoing, other Indebtedness in the aggregate principal
amount not to exceed $60,000,000 at any time outstanding; and

(s) Permitted Refinancing Indebtedness in respect of any of the foregoing
(provided, that from and after the date of the applicable Refinancing, any such
Permitted Refinancing Indebtedness shall be deemed to have been incurred and to
be outstanding pursuant to the applicable clause of this Section 9.13 under
which the Indebtedness being Refinanced shall have been incurred and
outstanding); and

The amount of unsecured Indebtedness that may be incurred at any time pursuant
to clause (r) above may, at the election of Holdings or Metals USA, be increased
by the amount of Indebtedness that could be incurred at such time under
clause (c) or (e) above; provided, that (A) the amount of each such increase in
respect of clause (r) shall be treated as having been used under
clause (c) and/or (e), as determined by Holdings or Metals USA and (B) the
stated maturity date of any such unsecured Indebtedness shall be no earlier than
30 days after the Stated Termination Date.

Section 9.14 Prepayment of Indebtedness and Modification of Agreements.
(a) Neither Holdings nor any Borrower shall, nor shall they permit any
Subsidiary to, make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or commit to pay, or directly
or indirectly redeem, repurchase, retire or otherwise acquire for consideration,
or set apart any sum for the aforesaid purposes, any Senior Secured Notes, Other
Pari Passu Indebtedness, Permitted Subordinated Debt or any Indebtedness
incurred pursuant to Section 9.13(r) that reduces the amount of Indebtedness
that may be incurred under Section 9.13(e), or in each case pay in cash any
amount in respect of any such Indebtedness that may at the obligor’s option be
paid in kind or in other securities, provided that the provisions of this
clause shall not apply (x) to any such distributions, payments, prepayments,
commitments to pay, redemptions, repurchases, retirements, acquisitions or set
asides if either (i) (A) after giving effect thereto, no Default or Event of
Default shall exist and (B) the Availability, both after giving effect to such
action and at all times during the 30 calendar days immediately prior to such
action, in each case on a pro forma basis, would be, and was, greater than the
Minimum Level 4 Availability or (ii) (A) after giving effect thereto, no Default
or Event of Default shall exist, (B) the Availability, both after giving effect
to such action and at all times during the 30 calendar days immediately prior to
such action, in each case on a pro forma basis, would be, and was, greater than
the Minimum Level 2 Availability and (C) the Fixed Charge Coverage Ratio, on a
Pro Forma Basis both before and after giving effect to such action, shall not be
less than 1.0:1.0, (y) to any prepayment of such Indebtedness with the proceeds
of Permitted Refinancing Indebtedness or the proceeds of the issuance of Capital
Stock, or of a contribution to capital, of Metals USA or (z) to the extent such
a prepayment is required under the Senior Secured Indenture, Other Pari Passu

 

-120-



--------------------------------------------------------------------------------

Indebtedness or any Indebtedness incurred pursuant to Section 9.13(r) that
reduces the amount of Indebtedness that may be incurred under Section 9.13(e)
with the proceeds of an asset sale otherwise permitted hereunder.

(b) Neither Holdings nor any Borrower shall permit any amendment or modification
of any provision of any Permitted Subordinated Debt in excess of $20,000,000 or
any Permitted Refinancing Indebtedness thereof in a manner that could reasonably
be expected to be materially adverse to the interests of the Lenders.

Section 9.15 Transactions with Affiliates. Except as set forth below, none of
Holdings or the Borrowers shall, nor shall they permit any Subsidiary to, sell,
transfer, distribute, or pay any money or property, including, but not limited
to, any fees or expenses of any nature (including, but not limited to, any fees
or expenses for management services), to any Affiliate that is not a Loan Party,
or lend or advance money or property to any Affiliate that is not a Loan Party,
or invest in (by capital contribution or otherwise) or purchase or repurchase
any stock or Indebtedness, or any property, of any Affiliate that is not a Loan
Party, or become liable on any Guaranty of the Indebtedness, dividends, or other
obligations of any Affiliate that is not a Loan Party, in each case on terms and
conditions materially less favorable to Holdings, such Borrower or such
Subsidiary than would reasonably be expected to be obtainable by Holdings, such
Borrower or such Subsidiary in a comparable arms-length transaction with a
Person not an Affiliate of such Loan Party; provided that the following
transactions shall in any event be permitted:

(a) transactions expressly permitted hereunder;

(b) [Reserved];

(c) the payment of reasonable and customary fees and reimbursement of expenses
paid to, and indemnity provided on behalf of, officers, directors, managing
members, employees or consultants of Holdings, Subsidiaries of Holdings or any
direct or indirect parent company of Holdings in the ordinary course of
business, in the case of any such fees and expenses to be paid to or on behalf
of officers, directors, managing members, employees or consultants of any direct
or indirect parent company of Holdings, to the extent such fees, expenses and
indemnities are attributable to the ownership or operation of Holdings and its
Subsidiaries to the extent otherwise permitted hereunder;

(d) Holdings and its Subsidiaries may enter into employment arrangements and
other compensation arrangements with respect to the procurement of services with
their respective officers and employees in the ordinary course of business;

(e) the reimbursement of the Equity Investors for their reasonable out-of-pocket
expenses incurred in connection with performing management services to Holdings
and its Subsidiaries;

(f) [Reserved];

 

-121-



--------------------------------------------------------------------------------

(g) any purchase by the Equity Investors or any Affiliate of the Equity
Investors of Capital Stock of Holdings or Metals USA or any contribution by
Holdings to or purchase of the Capital Stock of Metals USA;

(h) payments or loans (or cancellation of loans) to employees or consultants
that are (A) approved by the Board of Directors of Holdings or Metals USA,
(B) made in compliance with applicable law and (C) otherwise permitted under
this Agreement;

(i) transactions with Subsidiaries or joint ventures for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business;

(j) the issuance, sale or transfer of common stock of Metals USA or the Capital
Stock of Holdings or capital contributions to Holdings, Metals USA or any
Subsidiary;

(k) any transaction in respect of which Holdings or Metals USA delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of Holdings or Metals USA from an accounting, appraisal or
investment banking firm reasonably satisfactory to the Administrative Agent,
which letter states that such transaction is on terms that are no less favorable
to Holdings, Metals USA or such Subsidiary, as applicable, than would be
obtainable in a comparable arm’s length transaction with a Person that is not an
Affiliate;

(l) the existence of, or the performance under the terms of, any agreement or
instrument in existence on the Closing Date and listed on Schedule 9.15, and any
amendment thereto that is not materially adverse to the Lenders;

(m) the entering into of any tax sharing agreement or arrangement and the
formation and maintenance of any consolidated group or subgroup for tax,
accounting or cash pooling or management purposes in the ordinary course of
business or similar transactions undertaken in good faith for the purpose of
improving the consolidated tax efficiency of Holdings and its Subsidiaries and
not for the purpose of circumventing any covenant contained in this Agreement;

(n) any payments, investments, Distributions or other transactions permitted by
Section 9.10;

(o) any merger of Holdings and any direct parent company of Holdings; provided,
however, that (i) such parent shall have no material liabilities and no material
assets other than cash, investments permitted by clauses (b) though (f) of the
definition of Restricted Investments and the Capital Stock of Holdings and such
merger is otherwise in compliance with the terms of this Agreement and effected
for a bona fide business purpose, and (ii) if Holdings is not the surviving
entity in such merger, the surviving entity shall assume all obligations of
Holdings under the Loan Documents pursuant to agreements in form and substance
satisfactory to the Agents, and the Agents shall have received such
certifications, opinions and other documents requested in connection therewith;

(p) the issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock option

 

-122-



--------------------------------------------------------------------------------

and stock ownership plans or similar employee benefit plans and other
compensation arrangements with respect to the procurement of services with their
respective officers and employees, and any employment agreements entered into by
Holdings or any of its Subsidiaries, in each case approved by Holdings or Metals
USA in good faith;

(q) pledges of Capital Stock of Unrestricted Subsidiaries; and

(r) transactions entered into by a Person prior to the time such Person becomes
a Loan Party; provided that such transaction is not entered into in
contemplation of such event.

Section 9.16 Restrictive Agreements. Neither Holdings nor any Borrower shall,
and they shall not permit any Subsidiary to, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any material condition upon the ability of any Borrower or Subsidiary to pay
dividends or other distributions with respect to any of its Capital Stock or to
make or repay loans or advances to any Borrower or any other Subsidiary or to
guarantee Indebtedness of any Borrower or any other Subsidiary; provided that
the foregoing shall not apply to:

(a) restrictions and conditions imposed by law, rule, regulation or order or by
any Loan Document;

(b) customary restrictions and conditions contained in agreements relating to
the sale of a Borrower or a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder;

(c) the restrictions existing on the date hereof including in respect of
Indebtedness existing on the date hereof (including the Senior Secured Notes) or
contained in any agreements related to any Permitted Refinancing Indebtedness
(including Other Pari Passu Indebtedness) incurred to refinance any Indebtedness
existing on the Closing Date that does not expand the scope of any such
encumbrance or restriction;

(d) customary restrictions and conditions contained in the documents relating to
any Lien, so long as such Lien is permitted under Section 9.18 and such
restrictions or conditions relate only to the specific asset subject to such
Lien and are not created for purposes of avoiding the restrictions imposed by
this Section 9.16;

(e) restrictions applicable to any Subsidiary existing at the time such Person
becomes a Subsidiary (so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary);

(f) restrictions on the transfer of any asset pending the close of the sale of
such asset, so long as such sale is permitted under this Agreement;

(g) any restriction in connection with the creation or incurrence of any secured
Indebtedness permitted under this Agreement (provided that such restriction
shall apply only to the property or assets subject to the Lien securing such
Indebtedness);

 

-123-



--------------------------------------------------------------------------------

(h) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures;

(i) customary provisions (1) contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business, (2) restricting subletting or assigning of any lease governing a
leasehold interest and (3) restricting assignment of any agreement entered into
in the ordinary course of business;

(j) customary restriction on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

(k) any restriction or encumbrance with respect to a Subsidiary imposed pursuant
to an agreement which has been entered into for the sale or disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary, so long
as such sale or disposition is permitted under this Agreement;

(l) restrictions pursuant to purchase money obligations for property acquired or
Capital Leases that impose restrictions on the property so acquired (provided
that such restriction shall apply only to the property so acquired);

(m) restrictions arising under any other Indebtedness of Holdings or any
Subsidiary that (i) is incurred subsequent to the Closing Date pursuant to
Section 9.13 and (ii) at the time such Indebtedness is incurred (and at the time
of any modification of the terms of any such restriction) will not materially
adversely affect Holdings or any of Holdings’ Subsidiary’s ability to satisfy
their respective obligations under any Loan Document;

(n) any restrictions imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (a) through
(m) above; provided, however, that any restrictions imposed by such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings shall be no more restrictive than those contained
in the relevant restrictions prior to such transaction; and

(o) any customary restrictions imposed by any Permitted Liens referred to in
clauses (e), (f) and (r) of the definition thereof.

Section 9.17 Business Conducted. Holdings shall not engage in any business
activities or have any assets or liabilities other than (i) its ownership of the
Capital Stock of Metals USA and liabilities incidental thereto, (ii) performance
of its obligations under and in connection with the Loan Documents, the Senior
Notes and any Other Pari Passu Indebtedness, (iii) actions in connection with
the incurrence of Indebtedness and Guarantees expressly permitted hereunder,
(iv) actions required to maintain its existence and other activities,
liabilities and agreements typical of a holding company that does not itself
have any business or operations and (iv) the issuance of Capital Stock other
than Disqualified Stock (unless expressly permitted hereunder). The Borrowers
shall not engage directly or indirectly, in any line of business other than the
businesses in which the Borrowers are engaged on the Closing Date and any
business activities that are substantially similar thereto, related, or
incidental thereto or a reasonable extension, development or expansion thereto.

 

-124-



--------------------------------------------------------------------------------

Section 9.18 Liens. Neither Holdings nor any Borrower shall, nor shall they
permit any Subsidiary to, create, incur, assume, or permit to exist any Lien on
any property other than Excluded Assets now owned or hereafter acquired by it,
except Permitted Liens.

Section 9.19 Sale and Leaseback Transactions. Neither Holdings nor any Borrower
shall, nor shall they permit any Subsidiary to, directly or indirectly, enter
into any arrangement with any Person (other than any Loan Party) providing for
it to lease or rent property that it has sold or will sell or otherwise transfer
to such other Person for a term of more than three years; provided that, any
Borrower or any Subsidiary may at any time enter into any such arrangement
(i) consummated within 180 days following the acquisition of such property or
(ii) in all other cases, so long as the aggregate net book value of all property
sold by such Person in connection with all such other arrangements does not
exceed $30,000,000.

Section 9.20 New Subsidiaries. Any Loan Party which creates or acquires a Person
will designate such Person as an Unrestricted Subsidiary or a Subsidiary
pursuant to the terms of this Agreement, and will give written notice to the
Administrative Agent at least ten (10) days after any designation of a
Subsidiary. Promptly upon creation or acquisition of any Subsidiary of a
Borrower (including any Subsidiary acquired pursuant to Section 9.9), such
Borrower shall cause such Subsidiary to become a Guarantor hereunder.

Section 9.21 Fiscal Year. Metals USA shall not change the last day of its Fiscal
Year without prior notice to the Administrative Agent given concurrently with
any required notice to the SEC.

Section 9.22 [Reserved].

Section 9.23 [Reserved].

Section 9.24 Minimum Availability. If at the close of business on any day
Availability is less than the Minimum Level 1 Availability, Metals USA must
maintain a Fixed Charge Coverage Ratio, calculated on a Pro Forma Basis, of not
less than 1.0 to 1.0 until such time as the Availability is equal to or greater
than the Minimum Level 1 Availability for 10 consecutive days. For purposes of
this testing, (a) the Fixed Charge Coverage Ratio will be computed based upon
the information available as of the last day of the Fiscal Period ending
immediately prior to the Fiscal Period in which Availability becomes less than
the Minimum Level 1 Availability and shall be calculated on a Pro Forma Basis
and (b) the Availability measurement will be continually tested as of the close
of business each day so that the Fixed Charge Coverage Ratio may apply (or not
apply) multiple times within any particular Fiscal Period. Additionally, for
purposes of this Section 9.24, when calculating the Availability, Availability
for a non-Business Day shall be Availability as of the immediately preceding
Business Day.

Section 9.25 Margin Stock. The Borrowers shall not use the proceeds of any
Revolving Loan or other extension of credit hereunder, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that violates the provisions of Regulation U of the Federal Reserve Board as it
applies to any of the parties hereto.

 

-125-



--------------------------------------------------------------------------------

Section 9.26 Use of Proceeds. The Borrowers shall use the proceeds of the
Revolving Loans for general corporate purposes, including Permitted
Acquisitions. The Borrowers shall request the issuance of Letters of Credit
solely to support payment obligations incurred in the ordinary course of
business by the Borrowers.

Section 9.27 Further Assurances. Holdings and the Borrowers shall execute and
deliver, or cause to be executed and delivered, to the Agents and/or the Lenders
such documents and agreements, and shall take or cause to be taken such actions,
as an Agent and/or the Majority Lenders may, from time to time, reasonably
request to carry out the terms and conditions of this Agreement and the other
Loan Documents. In addition, from time to time, the Borrowers will, at their
cost and expense, promptly secure the Obligations by pledging or creating, or
causing to be pledged or created, perfected security interests with respect to
such of its assets and properties as an Agent or the Majority Lenders shall
designate (other than Excluded Assets); provided that the Borrowers shall be
required to create a security interest over any Real Estate after so designated
only if the greater of cost and the book value thereof shall exceed $3,500,000.
Subject to the Intercreditor Agreement and any Replacement Intercreditor
Agreement, such security interests and Liens will be created under security
agreements, mortgages, deeds of trust and other instruments and documents in
form and substance reasonably satisfactory to the Collateral Agent, and the
Borrowers shall deliver or cause to be delivered to the Lenders all such
instruments and documents (including legal opinions, title insurance policies
and lien searches) as the Collateral Agent shall reasonably request to evidence
compliance with this Section 9.27.

Section 9.28 Collateral Agent as Depository. Each Borrower shall maintain its
master collection and operating accounts with the Collateral Agent, and shall
utilize the Collateral Agent as its principal depository bank, including for the
maintenance of administrative, cash management, collection activity, and other
deposit accounts for the conduct of its business and the business of the other
Loan Parties (it being understood and agreed, however, that (i) each of the bank
accounts included on Schedule 8.26 and the uses of such accounts shall be
permitted hereunder (subject to Section 6.17(b)) and (ii) the Borrowers may
maintain other bank accounts not with the Collateral Agent with aggregate
balances of not more than $250,000 outstanding at any time, any such bank
account, an “Excluded Account”).

Section 9.29 Post Closing Obligations. Holdings and the Borrowers shall use
commercially reasonable efforts to deliver the following to the Collateral Agent
within 90 days after the Closing Date:

(a) evidence that the Mortgaged Properties listed on Part I of Schedule 1.1(C)
are subject to no Lien other than Permitted Liens;

(b) with respect to the Mortgaged Properties listed on Part II of
Schedule 1.1(C) (collectively, the “Mortgaged Properties (Amendments)”),
(A) amendments to the Mortgages for the Mortgaged Properties (Amendments), in
form and substance reasonably satisfactory to the Collateral Agent, duly
executed, acknowledged and delivered by the parties thereto, (B) evidence that
the amendments described in the immediately preceding subclause (A) are in
proper form to be recorded (in the recording office or registry where such
Mortgaged Properties are located, in each case), and (C) evidence that the
Mortgaged Properties (Amendments) are subject to no Lien other than Permitted
Liens;

 

-126-



--------------------------------------------------------------------------------

(c) with respect to the Mortgaged Properties listed on Part III of
Schedule 1.1(C) (collectively, the “Mortgaged Properties (2010)”), (A) Mortgages
for the Mortgaged Properties (2010), in form and substance reasonably
satisfactory to the Collateral Agent, duly executed, acknowledged and delivered
by the parties thereto, (B) evidence that the Mortgages described in the
immediately preceding subclause (A) are in proper form to be recorded (in the
recording office or registry where such Mortgaged Properties are located, in
each case), and (C) commitments for a policy or policies of title insurance
issued by a nationally recognized title insurance company together with such
endorsements as may be requested by the Collateral Agent insuring the Mortgages
as valid second liens on the Mortgaged Properties, free of Liens other than
Permitted Liens, together with such surveys, appraisals and legal opinions
required to be furnished pursuant to the terms of the Mortgages or as reasonably
requested by the Collateral Agent (with such policy or policies to be delivered
upon filing of the applicable Security Documents);

(d) evidence that all fees, costs and expenses have been paid in connection with
the preparation, execution, filing and recordation of such Security Documents,
including, without limitation, Attorney Costs, filing and recording fees, title
insurance company coordination fees, title search charges and Other Taxes; and

(e) if requested by the Collateral Agent, amendments to the Blocked Account
Agreements, in form and substance reasonably satisfactory to the Collateral
Agent, duly executed and delivered by the parties thereto.

ARTICLE 10

CONDITIONS OF LENDING

Section 10.1 Conditions Precedent to Effectiveness of Amendment and Restatement.
The effectiveness of the amendment and restatement of the Existing Loan
Agreement by this Agreement is subject to the following conditions precedent
having been satisfied:

(a) The Agents shall have received each of the following documents, all of which
shall be reasonably satisfactory in form and substance to the Agents and the
Lenders:

(i) certified copies of the certificate of incorporation, certificate of limited
partnership, or comparable organizational document of each of Holdings and the
Borrowers, with all amendments, if any, certified by the appropriate
Governmental Authority, and the bylaws, regulations, operating agreement, or
similar governing document of Holdings and each Borrower, in each case certified
by the corporate secretary, general partner, or comparable authorized
representative of Holdings or such Borrower, as being true and correct and in
effect on the Closing Date;

(ii) certificates of incumbency and specimen signatures with respect to each
Person authorized to execute and deliver this Agreement and the other Loan
Documents on behalf of Holdings and each Borrower and each other Person
executing any document, certificate, or instrument to be delivered in connection
with this Agreement and the other Loan Documents and, in the case of each
Borrower, to request Borrowings and the issuance of Letters of Credit;

 

-127-



--------------------------------------------------------------------------------

(iii) a certificate evidencing the existence of and good standing of each Loan
Party in the jurisdiction of its organization;

(iv) a certificate from a financial officer of Metals USA or from an independent
investment bank or valuation firm acceptable to the Administrative Agent in form
and substance reasonably satisfactory to Agents, certifying that Holdings and
its Subsidiaries, on a consolidated basis are Solvent;

(v) certified copies of all action taken by each Loan Party to authorize the
execution, delivery, and performance of this Agreement, the other Loan
Documents, and the Borrowings and the issuance of Letters of Credit;

(vi) a certificate of each Borrower signed by a Responsible Officer:

(A) stating that all of the representations and warranties made or deemed to be
made under this Agreement are true and correct in all material respects as of
the Closing Date (or with respect to any representation or warranty
(1) qualified as to materiality, true and correct in all respects and (2) made
with respect to another date, true and correct as of such other date), after
giving effect to any Revolving Loans to be made at such time and the application
of the proceeds thereof and the issuance of any Letter(s) of Credit at such
time,

(B) stating that no Default or Event of Default exists as of the Closing Date,
after giving effect to any Revolving Loans to be made at such time and the
application of the proceeds thereof and the issuance of any Letter(s) of Credit
at such time, and

(C) specifying the account of the Borrowers to which the Administrative Agent is
authorized to transfer the proceeds of the Revolving Loans, as required by
Section 2.2(c);

(vii) with respect to any Letter of Credit to be issued on the Closing Date, all
documentation required by Section 2.3, duly executed;

(viii) a Borrowing Base Certificate effective as of the Business Day preceding
the Closing Date;

(ix) to the extent requested by the Agents and to the extent Holdings or the
Borrowers are able, using commercially reasonable efforts, to obtain such
agreements and waivers, a landlord’s or mortgagee’s waiver and consent
agreement, in form and substance reasonably acceptable to the Collateral Agent,
duly executed on behalf of each landlord or mortgagee, as the case may be, of
Real Estate on which any Collateral is located (provided, that Holdings or the
Borrowers may defer delivery of any such agreements for a period not to exceed
ninety (90) days from the Closing Date; provided, further, that thereafter the
Agents may exercise Reasonable Credit Judgment to establish

 

-128-



--------------------------------------------------------------------------------

a Reserve with respect to any Collateral located on any Real Estate for which
the Collateral Agent has not received an acceptable waiver and consent agreement
in an amount not to exceed the amount permitted under clause (b) or (i) of the
definition of Eligible Inventory);

(x) signed opinions of counsel for Holdings and the Borrowers addressed to the
Agents and the Lenders and dated the Closing Date, opining as to such matters in
connection with this Agreement and the other Loan Documents as the Agents may
reasonably request, each such opinion to be in a form, scope, and substance
reasonably satisfactory to the Agents and their respective counsel;

(xi) the Agents shall have received evidence, in form, scope and substance
reasonably satisfactory to the Agents, of all insurance coverage as required by
this Agreement; and

(xii) such other documents and instruments as the Agents or any Lender (through
the Administrative Agent) may reasonably request.

(b) The Collateral Agent shall have received a Perfection Certificate with
respect to Holdings and the Borrowers dated the Closing Date and duly executed
by a Responsible Officer of Metals USA, and shall have received the results of a
search of the Uniform Commercial Code filings (or equivalent filings) made with
respect to the Loan Parties in the states (or other jurisdictions) of formation
of such Persons, in each case as indicated on such Perfection Certificate,
together with copies of the financing statements (or similar documents)
disclosed by such search, and accompanied by evidence reasonably satisfactory to
the Collateral Agent that the Liens indicated in any such financing statement
(or similar document) would be permitted under Section 9.18 or have been or will
be contemporaneously released or terminated.

(c) Each of (i) this Agreement, (ii) a Copyright, Patent and Trademark Agreement
with respect to each Loan Party that owns Proprietary Rights and (iii) each
Guaranty Agreement, shall have been duly executed by each party thereto and
shall be in full force and effect on the Closing Date. The Collateral Agent on
behalf of the Secured Parties shall, upon the filing of the applicable
documentation, have a security interest in the Collateral of the type and
priority described in each Security Document.

(d) [Reserved.]

(e) The Collateral Agent shall have received, in form and substance satisfactory
to it, duly executed Blocked Account Agreements or similar agreements required
by this Agreement.

(f) The Lenders shall have received the financial statements and report referred
to in Section 8.6.

(g) On the Closing Date, after giving effect to any Revolving Loans (including
such Revolving Loans made to finance the fees, costs, and expenses then payable
under this Agreement) on such date and the application of the proceeds
therefrom, and issuing any Letters of Credit on such date, the Borrowers shall
have remaining Availability in an amount not less than $80,000,000.

 

-129-



--------------------------------------------------------------------------------

(h) All representations and warranties made hereunder and in the other Loan
Documents shall be true and correct in all material respects on the Closing Date
(or with respect to any representation or warranty (1) qualified as to
materiality, true and correct in all respects or (2) made with respect to
another date, true and correct as of such other date).

(i) No Default or Event of Default shall exist on the Closing Date, or would
exist after giving effect to any Revolving Loans to be made on such date and the
application of the proceeds therefrom, and the Letters of Credit to be issued on
such date.

(j) The Borrowers shall have paid all fees and expenses of the Agents and the
Attorney Costs incurred in connection with any of the Loan Documents and the
transactions contemplated thereby in each case to the extent invoiced.

(k) The Agents and the Lenders shall have received the results of borrowing base
audits and asset appraisals conducted by the Collateral Agent of the Borrowers’
respective assets in order to validate the Borrowing Base.

(l) All consents or approvals required pursuant to Section 8.27 shall have been
duly obtained and there shall be no pending litigation, governmental,
administrative or judicial action that would reasonably be expected to restrain,
prevent or impose burdensome conditions on the transactions contemplated hereby.

(m) The Lenders shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

The acceptance by the Borrowers of any Revolving Loans made or Letters of Credit
issued on the Closing Date shall be deemed to be a representation and warranty
made by the Borrowers that all of the conditions precedent to the making of such
Revolving Loans or the issuance of such Letters of Credit have been satisfied
(other than such conditions that are subject to the satisfaction of the Lenders
or Agents), with the same effect as delivery to the Agents and the Lenders of a
certificate signed by a Responsible Officer of the Borrowers, dated the Closing
Date, to such effect. Without limiting the generality of the provisions of the
last paragraph of Section 14.3, for purposes of determining compliance with the
conditions specified in this Section 10.1, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

-130-



--------------------------------------------------------------------------------

Section 10.2 Conditions Precedent to Each Revolving Loan or Other Extension of
Credit. The obligation of the Lenders to make each Revolving Loan, including any
Revolving Loans on the Closing Date, and the obligation of the Letter of Credit
Issuers to issue, amend, renew or extend any Letter of Credit shall be subject
to the further conditions precedent that on and as of the date of any such
extension, amending, renewing or extending of credit:

(a) the following statements shall be true, and the acceptance by the Borrowers
of any extension of credit shall be deemed to be a statement to the effect set
forth in clause (i) and clause (ii) following with the same effect as the
delivery to the Agents and the Lenders of a certificate signed by a Responsible
Officer of each Borrower, dated the date of such extension of credit, stating
that:

(i) The representations and warranties contained in this Agreement and the other
Loan Documents are correct in all material respects, in each case on and as of
the date of such extension of credit as though made on and as of such date (or
with respect to any representation or warranty (1) qualified as to materiality,
true and correct in all respects or (2) if made with respect to another date,
true and correct as of such date) except to the extent the Agents and the
Lenders have been notified by the Borrowers that any representation or warranty
is not correct and the Majority Lenders have explicitly waived in writing
compliance with such representation or warranty;

(ii) No event has occurred and is continuing, or would result from such
extension of credit, which constitutes a Default or an Event of Default; and

(iii) The extension of such Revolving Loan, or issuance, amendment, renewal or
extension of such Letter of Credit, shall not cause a default under Section 4.03
of the Senior Secured Indenture (or a similar provision in the documentation
relating to any Other Pari Passu Indebtedness or Permitted Refinancing
Indebtedness relating to the Senior Secured Notes).

(b) Since the Closing Date and as of the date of funding such Revolving Loan or
issuing such Letter of Credit, there shall not have occurred or exist any event
or condition which constitutes a Material Adverse Effect.

The foregoing conditions precedent are not conditions to each Lender
participating in or reimbursing the Swingline Lender or the Administrative Agent
for such Lenders’ Pro Rata Share of any Swingline Loan or Agent Advance made in
accordance with the provisions of Section 2.2(h) and Section 2.2(i).

ARTICLE 11

DEFAULT; REMEDIES

Section 11.1 Events of Default. It shall constitute an event of default (“Event
of Default”) if any one or more of the following shall occur for any reason:

(a) any failure by the Borrowers to pay (i) any principal of any of the
Revolving Loans when due or (ii) any interest on any of the Revolving Loans or
any fee or other amount owing hereunder or under any other Loan Document within
five (5) Business Days after the same becomes due, in each case, whether upon
demand or otherwise;

(b) any representation or warranty made or deemed made by Holdings or the
Borrowers in this Agreement or in any of the other Loan Documents, any Financial
Statement,

 

-131-



--------------------------------------------------------------------------------

or any certificate, report or other instrument furnished by Holdings or the
Borrowers at any time to an Agent or any Lender in connection with any Loan
Document or the transactions contemplated thereby shall prove to be untrue in
any material respect as of the date on which made, deemed made, or furnished;

(c) any default shall occur in

(i) the observance or performance of any of the covenants and agreements
contained in Section 9.2 (insofar as it requires the preservation of the
existence of Holdings and the Borrowers) or Section 9.9 through Section 9.25
(other than Section 9.20), or

(ii) the observance or performance of any of the covenants and agreements
contained in Sections 6.5 through Section 6.10 or Article 7, and such default
shall continue for a period of five (5) Business Days after written notice
thereof has been given to Metals USA by the Administrative Agent,

(iii) the observance or performance of any of the covenants and agreements
contained in this Agreement or any other Loan Document, other than as referenced
in Section 11.1(a), Section 11.1(b), Section 11.1(c)(i), and
Section 11.1(c)(ii), and such default shall continue for a period of thirty
(30) days after written notice thereof has been given to Metals USA by the
Administrative Agent, or any such agreement or document shall become void or
unenforceable, without the written consent of the Majority Lenders;

(d) any default shall occur with respect to any Indebtedness (other than the
Obligations) of Holdings or any of its Subsidiaries in an outstanding principal
amount which exceeds $20,000,000, or under any agreement or instrument under or
pursuant to which any such Indebtedness may have been issued, created, assumed,
or guaranteed by any such Person, and such default shall continue for more than
the period of grace, if any, therein specified, if the effect thereof (with or
without the giving of notice or further lapse of time or both) is to accelerate,
or to permit the holders of any such Indebtedness to accelerate, the maturity of
any such Indebtedness, or any such Indebtedness shall be declared due and
payable or be required to be prepaid (other than by a regularly scheduled
required prepayment) prior to the stated maturity thereof;

(e) Holdings, Metals USA or any Subsidiary shall (i) file a voluntary petition
in bankruptcy or file a voluntary petition or an answer or otherwise commence
any action or proceeding seeking reorganization, arrangement, or readjustment of
its debts or for any other relief under the Bankruptcy Code, as amended, or
under any other bankruptcy or insolvency act or law, state or federal, now or
hereafter existing, or consent to, approve of, or acquiesce in, any such
petition, action, or proceeding; (ii) apply for or acquiesce in the appointment
of a receiver, assignee, liquidator, sequestrator, custodian, monitor, trustee,
or similar officer for it or for all or any part of its property; (iii) make an
assignment for the benefit of creditors; or (iv) be unable generally to pay its
debts as they become due;

(f) an involuntary petition or proposal shall be filed or an action or
proceeding otherwise commenced (other than as referenced in Section 11.1(e))
seeking

 

-132-



--------------------------------------------------------------------------------

reorganization, arrangement, consolidation, or readjustment of the debts of
Holdings or any of its Subsidiaries or for any other relief under the Bankruptcy
Code, as amended, or under any other bankruptcy or insolvency act or law, state
or federal, now or hereafter existing and either (i) such petition, proposal,
action, or proceeding shall not have been dismissed within a period of sixty
(60) days after its commencement or (ii) an order for relief against any such
Person shall have been entered in such proceeding;

(g) a receiver, assignee, liquidator, sequestrator, custodian, monitor, trustee,
or similar officer for Holdings or any of its Subsidiaries or for all or any
material portion of its property shall be appointed or a warrant of attachment,
execution, or similar process shall be issued against any material portion of
the property of any such Person;

(h) Holdings or any of its Subsidiaries shall file a certificate of dissolution
under applicable state law or shall be liquidated, dissolved, or wound-up
(except in a transaction allowed under Section 9.9) or shall commence or have
commenced against it (and not dismissed within sixty (60) days after such
commencement against it) any action or proceeding for dissolution, winding-up,
or liquidation, or shall take any corporate action in furtherance thereof;

(i) [Reserved];

(j) any Guaranty of the Obligations shall be terminated, revoked, or declared
void or invalid (except as otherwise expressly permitted herein);

(k) one or more judgments, orders, decrees, or arbitration awards is entered
against Holdings, Metals USA or any Subsidiary involving liability in the
aggregate (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage) as to any single or related or
unrelated series of transactions, incidents or conditions, of $10,000,000 or
more, and the same shall remain unsatisfied, unvacated, and unstayed pending
appeal for a period of sixty (60) days after the entry thereof;

(l) any loss, theft, damage, or destruction of any item or items of Collateral
or other property of Holdings, Metals USA or any Subsidiary occurs which
reasonably could be expected to cause a Material Adverse Effect and is not
adequately covered by insurance;

(m) for any reason other than the failure of the Collateral Agent, the
Noteholder Collateral Agent or any Other Pari Passu Collateral Agent that shall
have entered into a Replacement Intercreditor Agreement to take any action
available to it to maintain perfection of the Collateral Agent’s Liens, pursuant
to the Loan Documents, any Lien with respect to any material portion of the
Collateral intended to be secured by the Loan Documents ceases to be, or is not,
valid, perfected, and prior to all other Liens (other than Permitted Liens which
are expressly permitted to have priority over the Collateral Agent’s Liens) or
is terminated, revoked, or declared void;

(n)(i) a Reportable Event shall occur which reasonably constitutes grounds for
the termination by the Pension Benefit Guaranty Corporation of any Plan or for
the appointment by the appropriate United States district court of a trustee for
any Plan; (ii) any Plan shall be terminated or any such trustee shall be
requested or appointed; (iii) any Loan

 

-133-



--------------------------------------------------------------------------------

Party is in “default” (as defined in Section 4219(c)(5) of ERISA) with respect
to payments to a Multiemployer Plan resulting from any such entity’s complete or
partial withdrawal from such Plan, or (iv) any such entity engages in a
Prohibited Transaction, in each case of clause (i), (ii), (iii) or (iv), if any
such event could reasonably be expected to have a Material Adverse Effect; or

(o) there occurs a Change of Control.

Notwithstanding the foregoing, it is expressly agreed that the occurrence of a
Material Adverse Effect does not in and of itself constitute an Event of
Default. Solely for the purposes of determining whether an Event of Default has
occurred under clause (e), (f), (g) or (h) of this Section 11.1, any reference
in any such clause to any Subsidiary shall be deemed not to include any
Subsidiary affected by any event or circumstance referred to in any such
clause that did not, as of the last day of the Fiscal Period of Metals USA most
recently ended, have assets with a value in excess of 3.0% of the Total Assets
or 3.0% of total revenues of Holdings and the Subsidiaries for the period of
twelve (12) Fiscal Periods then ended; provided that if it is necessary to
exclude more than one Subsidiary from clause (e), (f), (g) or (h) of this
Section 11.1 pursuant to this paragraph in order to avoid an Event of Default
hereunder, all excluded Subsidiaries shall be considered to be a single
consolidated Subsidiary for purposes of determining whether the condition
specified above is satisfied.

Section 11.2 Right to Cure. (a) Notwithstanding anything to the contrary
contained in Section 11.1, in the event that the Borrowers fail to comply with
the requirements of the covenant set forth in Section 9.24, until the expiration
of the 10th day subsequent to the date the certificate calculating the covenant
set forth in Section 9.24 is required to be delivered pursuant to
Section 7.2(c), Holdings and/or Metals USA shall have the right to issue
Permitted Cure Securities for cash or otherwise receive cash contributions to
its capital, and in each case with respect to Holdings, to contribute any such
cash to the capital of Metals USA (collectively, the “Cure Right”), and upon the
receipt by Metals USA of such cash (the “Cure Amount”) pursuant to the exercise
by Holdings or Metals USA of such Cure Right the covenant set forth in
Section 9.24 shall be recalculated giving effect to the following pro forma
adjustments:

(i) Adjusted EBITDA shall be increased, solely for the purpose of measuring the
covenant set forth in Section 9.24 and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount; and

(ii) If, after giving effect to the foregoing recalculations, Metals USA shall
then be in compliance with the requirements of the covenant set forth in
Section 9.24, Metals USA shall be deemed to have satisfied the requirements of
the covenant set forth in Section 9.24 as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of the covenant set forth in
Section 9.24 that had occurred shall be deemed cured for the purposes of this
Agreement.

(b) Notwithstanding anything herein to the contrary, (i) in each
four-Fiscal-Quarter period there shall be at least one Fiscal Quarter in which
the Cure Right is not exercised, (ii) in each eight-Fiscal-Quarter period, there
shall be a period of at least four

 

-134-



--------------------------------------------------------------------------------

consecutive Fiscal Quarters during which the Cure Right is not exercised,
(iii) for purposes of this Section 11.2, the Cure Amount shall be no greater
than the amount required for purposes of complying with the covenant set forth
in Section 9.24 and (iv) the aggregate amount of all Cure Amounts shall not
exceed $50,000,000.

Section 11.3 Remedies. (a) If a Default or an Event of Default exists, the
Administrative Agent may, in its discretion, and shall, at the direction of the
Majority Lenders, do one or more of the following at any time or times and in
any order, without notice to or demand on any Borrower: (i) restrict the amount
of or refuse to make Revolving Loans; or (ii) restrict or refuse to provide
Letters of Credit. If an Event of Default exists, the Administrative Agent
shall, at the direction of the Majority Lenders, do one or more of the
following, in addition to the actions described in the preceding sentence, at
any time or times and in any order, without notice to or demand on any Borrower:
(A) terminate the Commitments and this Agreement, (B) declare any or all
Obligations (other than any Obligations relating to Bank Products) to be
immediately due and payable, (C) require the Borrowers to Cash Collateralize the
outstanding Obligations in respect of Letters of Credit in an amount equal to
one hundred percent (100%) of the aggregate undrawn amount of all outstanding
Letters of Credit plus one hundred percent (100%) of all Unreimbursed Amounts
(including any Borrowings made pursuant to Section 2.3(e)(iii)) and all
interest, fees or other amounts payable with respect thereto and (D) pursue its
other rights and remedies under the Loan Documents and applicable law; provided,
however, that upon the occurrence of any Event of Default described in
Section 11.1(e), Section 11.1(f), Section 11.1(g), or Section 11.1(h), the
Commitments shall automatically and immediately expire and all Obligations
(other than any Obligations relating to Bank Products) shall automatically
become immediately due and payable, and the Borrowers’ obligation to Cash
Collateralize the outstanding Obligations in respect of Letters of Credit as
aforesaid shall automatically become effective, in each case without notice or
demand of any kind.

(b) If an Event of Default has occurred and is continuing: (i) the Collateral
Agent shall have for the benefit of the Secured Parties, in addition to all
other rights of the Collateral Agent and the other Secured Parties, the rights
and remedies of a secured party under the UCC; (ii) the Collateral Agent may, at
any time, take possession of the Collateral and keep it on any Borrower’s
premises, at no cost to the Collateral Agent or any Secured Party, or remove any
part of it to such other place or places as the Collateral Agent may desire, or
any Borrower shall, upon the Collateral Agent’s demand, at such Borrower’s cost,
assemble the Collateral and make it available to the Collateral Agent at a place
reasonably convenient to the Collateral Agent; and (iii) the Collateral Agent
may sell and deliver any Collateral at public or private sales, for cash, upon
credit, or otherwise, at such prices and upon such terms as the Collateral Agent
deems advisable, in its sole discretion, and may, if the Collateral Agent deems
it reasonable, postpone or adjourn any sale of the Collateral by an announcement
at the time and place of sale or of such postponed or adjourned sale without
giving a new notice of sale. Without in any way requiring notice to be given in
the following manner, each Loan Party agrees that any notice by the Collateral
Agent of sale, disposition, or other intended action hereunder or in connection
herewith, whether required by the UCC or otherwise, shall constitute reasonable
notice to the Loan Parties if such notice is mailed by registered or certified
mail, return receipt requested, postage prepaid, or is delivered personally
against receipt, at least five (5) Business Days prior to such action to the
Borrowers’ address specified

 

-135-



--------------------------------------------------------------------------------

in or pursuant to Section 15.8. If any Collateral is sold on terms other than
payment in full at the time of sale, no credit shall be given against the
Obligations until the Collateral Agent or the Secured Parties receive payment,
and if the buyer defaults in payment, the Collateral Agent may resell the
Collateral without further notice to any Loan Party. In the event the Collateral
Agent seeks to take possession of all or any portion of the Collateral by
judicial process, each Loan Party irrevocably waives: (A) the posting of any
bond, surety, or security with respect thereto which might otherwise be
required; (B) any demand for possession prior to the commencement of any suit or
action to recover the Collateral; and (C) any requirement that the Collateral
Agent retain possession and not dispose of any Collateral until after trial or
final judgment. Each Loan Party agrees that the Collateral Agent has no
obligation to preserve rights to the Collateral or marshal any Collateral for
the benefit of any Person. The Collateral Agent is hereby granted a
non-exclusive license or other right to use, without charge, each Loan Party’s
labels, patents, copyrights, name, trade secrets, trade names, trademarks, and
advertising matter, or any similar property, to the extent constituting
Collateral in completing production of, advertising or selling any Collateral,
and, subject to the rights of any licensor or franchisor under such agreements,
each Loan Party’s rights under all licenses and all franchise agreements shall
inure to the Collateral Agent’s benefit for such purpose. The proceeds of sale
shall be applied first to all expenses of sale, including Attorneys’ Costs, and
then to the Obligations. The Collateral Agent will return any excess to the Loan
Parties, and the Loan Parties shall remain liable for any deficiency.

(c) If an Event of Default occurs and is continuing, each Loan Party hereby
waives all rights to notice and hearing prior to the exercise by the Collateral
Agent of the Collateral Agent’s rights to repossess the Collateral without
judicial process or to replevy, attach, or levy upon the Collateral without
notice or hearing.

(d) Each Loan Party recognizes that the Collateral Agent may be unable to effect
a public sale of any or all of the Collateral or other property to be sold by
reason of certain prohibitions contained in the laws of any jurisdiction outside
the United States or in applicable federal or state securities laws but may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers who will be obliged to agree, among other things, to acquire such
Collateral or other property to be sold for their own account for investment and
not with a view to the distribution or resale thereof. Each Loan Party
acknowledges and agrees that any such private sale may result in prices and
other terms less favorable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale
shall, to the extent permitted by law, be deemed to have been made in a
commercially reasonable manner. Unless required by a Requirement of Law, the
Collateral Agent shall not be under any obligation to delay a sale of any of the
Collateral or other property to be sold for the period of time necessary to
permit the issuer of such securities to register such securities under the laws
of any jurisdiction outside the United States under any applicable federal or
state securities laws, even if such issuer would agree to do so. Each Loan Party
further agrees to do or cause to be done, to the extent that such Loan Party may
do so under Requirements of Law, all such other acts and things as may be
necessary to make such sales or resales of any portion or all of the Collateral
or other property to be sold valid and binding and in compliance with any and
all Requirements of Law at the Loan Parties’ expense. Each Loan Party further
agrees that a breach of any of the covenants contained in this Section 11.3(d)
will cause irreparable injury to the Collateral Agent

 

-136-



--------------------------------------------------------------------------------

and the other Secured Parties for which there is no adequate remedy at law and,
as a consequence, agrees that each covenant contained in this Section 11.3(d)
shall be specifically enforceable against such Loan Party and such Loan Party
hereby waives and agrees, to the fullest extent permitted by law, not to assert
as a defense against an action for specific performance of such covenants that
(i) such Loan Party’s failure to perform such covenants will not cause
irreparable injury to the Collateral Agent and the other Secured Parties or
(ii) the Collateral Agent or the other Secured Parties have an adequate remedy
at law in respect of such breach. Each Loan Party further acknowledges the
impossibility of ascertaining the amount of damages which would be suffered by
the Collateral Agent and the other Secured Parties by reason of a breach of any
of the covenants contained in this Section 11.3(d) and, consequently, agrees
that, if such Loan Party shall breach any of such covenants and the Collateral
Agent or the other Secured Parties shall sue for damages for such breach, such
Loan Party shall pay to the Collateral Agent, for the benefit of the Collateral
Agent and the other Secured Parties, as liquidated damages and not as a penalty,
an aggregate amount equal to the value of the Collateral or other property to be
sold on the date the Collateral Agent shall demand compliance with this
Section 11.3(d).

ARTICLE 12

TERM AND TERMINATION

The Borrowers may terminate this Agreement at any time if they: (a) give the
Agents and the Lenders five (5) Business Days prior written notice of
termination; and (b) pay and perform all Obligations (other than contingent
indemnity and expense reimbursement obligations for which no claim has been made
and Obligations relating to Bank Products), including, without limitation, all
fees (if any) required by Section 4.2 and any other fees payable under the Loan
Documents on or prior to the effective date of termination. Upon the effective
date of termination of this Agreement for any reason whatsoever, all Obligations
(including all unpaid principal, accrued and unpaid interest, and any early
termination or prepayment fees but excluding contingent indemnification and
expense reimbursement obligations to the extent no claim with respect thereto
has been asserted and remains unsatisfied and Obligations relating to Bank
Products) shall become immediately due and payable and the Borrowers shall
immediately arrange for the cancellation and return of all Letters of Credit
then outstanding (or Cash Collateralization pursuant to Section 2.3(i)).
Notwithstanding the termination of this Agreement, until all Obligations (other
than such indemnification and expense reimbursement obligations relating to
unasserted claims and Obligations relating to Bank Products) are paid and
performed in full in cash, the Borrowers shall remain bound by the terms of this
Agreement and shall not be relieved of any of their Obligations hereunder or
under any other Loan Document, and the Agents and the other Secured Parties
shall retain all their rights and remedies hereunder (including, without
limitation, the Collateral Agent’s Liens in and all rights and remedies with
respect to all then existing and after-arising Collateral).

 

-137-



--------------------------------------------------------------------------------

ARTICLE 13

AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

Section 13.1 No Waivers; Cumulative Remedies; Enforcement. No failure by an
Agent or any other Secured Party to exercise any right, remedy, or option under
this Agreement or any present or future supplement hereto, or in any other
agreement between or among Holdings, any Borrower and an Agent and/or any other
Secured Party, or delay by an Agent or any other Secured Party in exercising the
same, will operate as a waiver thereof. Subject to Section 13.2, no waiver by an
Agent or any other Secured Party will be effective unless it is in writing, and
then only to the extent specifically stated. No waiver by an Agent or any other
Secured Party on any occasion shall affect or diminish each Agent’s and each
other Secured Party’s rights thereafter to require strict performance by
Holdings and the Borrowers of any provision of this Agreement. Each Agent’s and
each other Secured Party’s rights under this Agreement will be cumulative and
not exclusive of any other right or remedy which an Agent or any other Secured
Party may have.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent and the Collateral Agent in accordance with Section 11.3
for the benefit of all the Secured Parties; provided, however, that the
foregoing shall not prohibit (a) any Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as Agent)
hereunder and under the other Loan Documents, (b) any Letter of Credit Issuer or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Letter of Credit Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 15.16 (subject to the
terms of Section 14.12), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under the Bankruptcy Code, as amended, or
under any other bankruptcy or insolvency act or law, state or federal, now or
hereafter existing; and provided, further, that if at any time there is no
Person acting as Administrative Agent or Collateral Agent hereunder and under
the other Loan Documents, then (i) the Majority Lenders shall have the rights
otherwise ascribed to such Agent pursuant to Section 11.3 and (ii) in addition
to the matters set forth in clauses (b), (c) and (d) of the preceding proviso
and subject to Section 14.12, any Lender may, with the consent of the Majority
Lenders, enforce any rights and remedies available to it and as authorized by
the Majority Lenders.

Section 13.2 Amendments and Waivers. (a) No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent with respect to any
departure by any Borrower therefrom, shall be effective unless the same shall be
in writing and signed by the Majority Lenders (or by the Administrative Agent at
the written request of the Majority Lenders), Holdings and the Borrowers and
then any such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
waiver, amendment, or consent shall, unless in writing and signed by all the
Lenders (or, in the case of clause (i), (ii) or (iii) below, each such
applicable Lender), Holdings and the Borrowers and acknowledged by the
Administrative Agent, do any of the following:

(i) increase or extend the Commitment of such Lender (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default or of a mandatory reduction in the aggregate Commitments shall not
constitute an increase of the Commitments of any Lender);

 

-138-



--------------------------------------------------------------------------------

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due to
such Lender hereunder or under any other Loan Document;

(iii) reduce the principal of, or the rate of interest specified herein on any
Revolving Loan of such Lender, or any fees or other amounts payable hereunder or
under any other Loan Document to such Lender;

(iv) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Revolving Loans which is required for the Lenders or any
of them to take any action hereunder or change the definition of “Majority
Lenders” or “Required Lenders” (it being understood that, with the consent of
Majority Lenders (subject to clause (viii) below), additional extensions of
credit pursuant to this Agreement may be included in the determination of the
Majority Lenders or the Required Lenders on substantially the same basis as the
Revolving Loans and Commitments are included on the Closing Date);

(v) increase any of the percentages set forth in the definition of the Borrowing
Base;

(vi) amend this Section or any provision of the Agreement providing for consent
or other action by all Lenders;

(vii) release any guaranties of the Obligations or release all or substantially
all of the Collateral other than as permitted by Section 14.10; or

(viii) increase the Maximum Revolver Amount to an amount in excess of
$750,000,000;

provided, however, that no amendment, waiver, or consent shall affect the rights
or duties of the Administrative Agent, the Collateral Agent, any Letter of
Credit Issuer or the Swingline Lender under this Agreement or any other Loan
Document, without the prior written consent of the Administrative Agent, the
Collateral Agent, such Letter of Credit Issuer or the Swingline Lender,
respectively. Notwithstanding the foregoing, except to the extent otherwise
permitted under this Agreement, no Loan Document may be changed in a manner that
by its terms adversely affects the rights in respect of payments due to Lenders
holding Revolving Loans of one Class differently from the rights of Lenders
holding Revolving Loans of any other Class without the prior written consent of
the Lenders holding a majority in interest of the outstanding Revolving Loans
and unused Commitments of each adversely affected Class. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.

 

-139-



--------------------------------------------------------------------------------

(b) If any fees are paid to the Lenders as consideration for amendments, waivers
or consents with respect to this Agreement, at Administrative Agent’s election,
such fees may be paid only to those Lenders that agree to such amendments,
waivers or consents within the time specified for submission thereof.

(c) If, in connection with any proposed amendment, waiver or consent:

(i) requiring the consent of all Lenders, the consent of the Required Lenders is
obtained, but the consent of other Lenders is not obtained (any such Lender
whose consent is not obtained as described in this clause (i) and in
clause (ii) below being referred to as a “Non-Consenting Lender”), or

(ii) requiring the consent of the Required Lenders, the consent of the Majority
Lenders is obtained, but the consent of other Lenders is not obtained,

then, so long as the Administrative Agent is not a Non-Consenting Lender, in any
such case, any Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to transfer and assign,
without recourse (in accordance with and subject to the restrictions contained
in Section 13.3), all of its interests, rights and obligations under this
Agreement to an assignee that shall assume such assigned obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided,
however, that (x) such assignment shall not violate any Requirement of Law,
(y) such Borrower shall have received the prior written consent of the
Administrative Agent and the Letter of Credit Issuers, which consent shall not
unreasonably be withheld or delayed, and (z) such Borrower or such assignee
shall have paid to the applicable Lender in immediately available funds an
amount equal to the sum of the principal of and interest accrued to the date of
such payment on the outstanding Revolving Loans or participations in Letters of
Credit, Swingline Loans and Agent Advances (to the extent of such outstanding
principal and accrued interest) of such Lender plus all fees and other amounts
accrued for the account of such Lender hereunder. Each Lender hereby grants to
the Administrative Agent an irrevocable power of attorney (which power is
coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any Assignment and Acceptance necessary to effectuate any assignment
of such Lender’s interests hereunder in the circumstances contemplated by this
Section 13.2(c).

Section 13.3 Assignments; Participations. (a) Any Lender may, with the written
consent of Metals USA, the Administrative Agent, the Swingline Lender and each
Letter of Credit Issuer (which consents shall not be unreasonably withheld or
delayed) assign and delegate to one or more Eligible Assignees (provided that no
consent of Metals USA shall be required in connection with any assignment and
delegation by a Lender to another Lender or to an Affiliate of a Lender, during
the primary syndication of the Commitments and/or the Revolving Loans to Persons
identified by the Administrative Agent to Metals USA on or prior to the Closing
Date and reasonably acceptable to Metals USA, or after the occurrence and during
the continuance of an Event of Default; and provided further that Metals USA
shall be deemed to have consented to any such assignment and delegation unless
it shall object thereto by written

 

-140-



--------------------------------------------------------------------------------

notice to the Administrative Agent within seven (7) Business Days after having
received notice thereof) (each an “Assignee”) all, or any ratable part of all,
of the Revolving Loans, the Commitments, and the other rights and obligations of
such Lender hereunder (any such assignment and delegation being referred to
herein as an “Assignment”), in a minimum amount of $2,500,000 (provided that,
(i) unless an assignor Lender has assigned and delegated all of its Revolving
Loans and Commitments, no such assignment and/or delegation shall be permitted
unless, after giving effect thereto, such assignor Lender retains a Commitment
in a minimum amount of $2,500,000 and (ii) such amount may be aggregated in
respect of each Lender and its Affiliates or Related Funds); provided, however,
that the Borrowers and the Agents may continue to deal solely and directly with
such Lender in connection with the interest so assigned to an Assignee until
(i) written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, shall have been
given to the Borrowers and the Administrative Agent by such Lender and the
Assignee; (ii) the parties to such Assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent and provided that only one such
fee shall be payable in the case of concurrent assignments to persons that,
after giving effect to such assignments, will be Related Funds); and (iii) the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire and all applicable tax forms provided for under
Section 5.1 and such assignment shall have been recorded pursuant to
paragraph (e) of this Section 13.3. If required, the Borrowers agree to promptly
execute and deliver, upon or concurrently with the surrender of the existing
Notes, new Notes and replacement Notes as reasonably requested by the
Administrative Agent to evidence assignments of the Revolving Loans and
Commitments in accordance herewith.

(b) Upon acceptance and recording pursuant to paragraph (e) of this
Section 13.3, from and after the effective date specified in each Assignment and
Acceptance, (A) the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Article 5 and Section 15.11, as well as to any fees accrued
for its account and not yet paid).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties, or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency, or
value of this Agreement or any other Loan Document furnished pursuant hereto or
the attachment, perfection, or priority of any Lien granted by any Loan Party to
the Collateral Agent or any other Secured Party in the Collateral; (ii) such
assigning Lender makes

 

-141-



--------------------------------------------------------------------------------

no representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such Assignee confirms that it has
received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such Assignee will,
independently and without reliance upon an Agent, such assigning Lender, or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such Assignee appoints and
authorizes the Agents to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agents by the terms
hereof, together with such powers, including the discretionary rights and
incidental power, as are reasonably incidental thereto; and (vi) such Assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of and interest on the Revolving Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error and the
Borrowers, the Agents, the Letter of Credit Issuers and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the
Borrowers, any Letter of Credit Issuer, the Collateral Agent and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an Assignee, an Administrative
Questionnaire completed in respect of such Assignee (unless such Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (a) above, if applicable, and the written consent of the
Administrative Agent and, if required, Metals USA, the Swingline Lender and each
Letter of Credit Issuer to such Assignment and any applicable tax forms provided
for under Section 5.1, the Administrative Agent shall (i) accept such Assignment
and Acceptance and (ii) record the information contained therein in the
Register. No assignment shall be effective unless it has been recorded in the
Register as provided in this paragraph (e). The Commitment allocated to each
Assignee shall reduce such Commitments of the assigning Lender pro tanto.

(f) Any Lender may at any time, without the consent of the Borrowers, the
Swingline Lender, the Letter Credit Issuer or the Administrative Agent, sell to
one or more Participants participating interests in any Revolving Loans, the
Commitment of that Lender, and the other interests of that Lender (the
“Originating Lender”) hereunder and under the other Loan Documents; provided,
however, that (i) the originating Lender’s obligations under this Agreement
shall remain unchanged, (ii) the originating Lender shall remain solely
responsible for the performance of such obligations, (iii) the Borrowers and the
Agents shall continue to

 

-142-



--------------------------------------------------------------------------------

deal solely and directly with the originating Lender in connection with the
originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, and (iv) no Lender shall transfer or grant any participating
interest under which the Participant has rights to approve any amendment to, or
any consent or waiver with respect to, this Agreement or any other Loan Document
except the matters set forth in Section 13.2(a)(i), (ii), (iii) and (vii) with
respect to such participation, and (v) subject to paragraph (g) of this Section,
all amounts payable by the Borrowers hereunder shall be determined as if such
Lender had not sold such participation; except that, if amounts outstanding
under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
and subject to the same limitation as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register in the United States on
which it enters the name and address of each Participant and the principal
amounts and stated interest of each Participant’s interest in the Revolving
Loans, Commitments, or other obligations under the Loan Documents (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement.

(g) Pursuant to paragraph (f)(v) of this Section, a Participant shall not be
entitled to receive any greater payment under Section 5.1 or 5.3 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Metals USA’s prior written consent. A Participant
that would be a Non-U.S. Lender if it were a Lender shall not be entitled to the
benefits of Section 5.3 unless Metals USA is notified of the participation sold
to such Participant and such Participant agrees to comply with Section 5.1 as
though it were a Lender. Any Lender may at any time assign all or any portion of
its rights under this Agreement to secure extensions of credit to such Lender or
in support of obligations owed by such Lender; provided that no such assignment
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto; and provided further, that no
such assignee shall be entitled to receive any greater amount pursuant to
Section 5.1 or 5.3 than that which the assigning Lender would have been entitled
to receive had no such assignment occurred.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the Borrowers
all or any part of any Revolving Loans that such Granting Lender would otherwise
be obligated to make to the Borrowers pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any
Revolving Loans and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Revolving Loan, the Granting
Lender shall be obligated to make such Revolving Loan pursuant to the terms
hereof. The making of a Revolving Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Revolving
Loan were made by such Granting Lender. Each party hereto hereby agrees

 

-143-



--------------------------------------------------------------------------------

that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 13.3, any SPC
may (i) with notice to, but without the prior written consent of, Metals USA and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Revolving Loans to the Granting Lender
or to any financial institutions (consented to by Metals USA and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Revolving Loans and (ii) disclose
on a confidential basis any non-public information relating to its Revolving
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.

(i) In the event that any Lender shall become a Defaulting Lender or S&P,
Moody’s and Thompson’s BankWatch (or InsuranceWatch Ratings Service, in the case
of Lenders that are insurance companies (or Best’s Insurance Reports, if such
insurance company is not rated by Insurance Watch Ratings Service)) shall, after
the date that any Lender becomes a Lender, downgrade the long-term certificate
deposit ratings of such Lender, and the resulting ratings shall be below BBB-,
Baa3 and C (or BB, in the case of a Lender that is an insurance company (or B,
in the case of an insurance company not rated by InsuranceWatch Ratings
Service)) (or, with respect to any Lender that is not rated by any such ratings
service or provider, Metals USA, any Letter of Credit Issuer or the Swingline
Lender shall have reasonably determined that there has occurred a material
adverse change in the financial condition of any such Lender, or a material
impairment of the ability of any such Lender to perform its obligations
hereunder, as compared to such condition or ability as of the date that any such
Lender became a Lender) then Metals USA, any Letter of Credit Issuer or the
Swingline Lender shall have the right, but not the obligation, at its own
expense, upon notice to such Lender and the Administrative Agent, to replace
such Lender with an assignee (in accordance with and subject to the restrictions
contained in paragraph (a) above), and such Lender hereby agrees to transfer and
assign without recourse (in accordance with and subject to the restrictions
contained in paragraph (a) above) all its interests, rights and obligations in
respect of its Commitment to such Assignee; provided, however, that (i) no such
assignment shall violate any law, rule and regulation or order of any
Governmental Authority and (ii) Metals USA, the applicable Letter of Credit
Issuer or such Assignee, as the case may be, shall pay to such Lender in
immediately available funds on the date of such assignment the principal of and
interest accrued to the date of payment on the Revolving Loans made by such
Lender hereunder and all other amounts accrued for such Lender’s account or owed
to it hereunder.

 

-144-



--------------------------------------------------------------------------------

ARTICLE 14

THE AGENTS

Section 14.1 Appointment and Authority. (a) Each of the Lenders and the Letter
of Credit Issuers hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent and the Collateral Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent and the
Collateral Agent to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent and the Collateral Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Collateral Agent, the Lenders and the Letter of
Credit Issuers, and no Loan Party shall have rights as a third party beneficiary
of any of such provisions.

(b) Each of the Lenders (including in its capacities as a potential provider of
any Bank Product) and the Letter of Credit Issuers hereby irrevocably appoints
and authorizes the Collateral Agent to act as the agent of such Lender or Letter
of Credit Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent and any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent pursuant to
Section 14.5 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under this Agreement and the other Security
Documents, or for exercising any rights and remedies thereunder at the direction
of the any Agent, shall be entitled to the benefits of all provisions of this
Article 14 and Article 15 (including Section 15.11, as though such co-agents,
sub-agents and attorneys-in-fact were the “Collateral Agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

Section 14.2 Rights as a Lender. The Person serving as the Administrative Agent
or the Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent or the Collateral Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent or
the Collateral Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with any Loan Party or any Affiliate thereof as if such Person were not
the Administrative Agent or the Collateral Agent hereunder and without any duty
to account therefor to the Lenders.

Section 14.3 Exculpatory Provisions. (a) (a) The Administrative Agent and the
Collateral Agent shall not have any duties or obligations except those expressly
set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent and the Collateral Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing;

 

-145-



--------------------------------------------------------------------------------

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent, as the case may be, is required to exercise as directed
in writing by the Majority Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that neither the Administrative Agent nor the Collateral
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose such Agent to liability or that is contrary
to any Loan Document or applicable law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or the Collateral Agent, or any of their respective
Affiliates, in any capacity.

(b) No Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.3 and 13.2) or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to such Agent by the Borrowers, a Lender or a Letter of Credit
Issuer.

(c) No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by this Agreement or
the other Security Documents, (v) the value or the sufficiency of any
Collateral, or (v) the satisfaction of any condition set forth in Article 10 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the such Agent.

Section 14.4 Reliance by the Agents. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Revolving
Loan, or the issuance of a Letter of Credit, that by its terms must be fulfilled
to the satisfaction of a Lender or a Letter of Credit

 

-146-



--------------------------------------------------------------------------------

Issuer, any Agent may presume that such condition is satisfactory to such Lender
or such Letter of Credit Issuer unless the such Agent shall have received notice
to the contrary from such Lender or the Letter of Credit Issuer prior to the
making of such Revolving Loan or the issuance of such Letter of Credit. Each
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 14.5 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Persons. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Persons of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Collateral Agent.

Section 14.6 Resignation or Removal of an Agent. Each Agent may at any time give
notice of its resignation to the Lenders, the Letter of Credit Issuers and the
Loan Parties. Upon receipt of any such notice of resignation, the Majority
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders and the
Letter of Credit Issuers, appoint a successor Agent meeting the qualifications
set forth above; provided that if such Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Collateral Agent on behalf of the Lenders or the
Letter of Credit Issuers under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through such
Agent shall instead be made by or to each Lender and the Letter of Credit Issuer
directly, until such time as the Majority Lenders appoint a successor Agent as
provided for above in this Section. If at any time the Majority Lenders
determine that the Person serving as an Agent is a Defaulting Lender, the
Majority Lenders may, to the extent permitted by applicable law, by notice in
writing to Metals USA and such Person, remove such Person as Agent and, in
consultation with Metals USA, appoint a successor. If no such successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Majority Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) or removed Administrative Agent or Collateral Agent,
and the retiring or removed Administrative Agent or Collateral Agent shall be
discharged from all of its

 

-147-



--------------------------------------------------------------------------------

duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Loan Parties to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Loan Parties and
such successor. After the retiring or removed Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Sections 15.7 and 15.11 shall continue in effect for the benefit of such
retiring or removed Agent, its sub-agents and their respective Related Persons
in respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Agent was acting as Agent.

Any resignation by, or removal of, Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as Letter of
Credit Issuer and Swingline Lender. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring or removed Letter of Credit Issuer and Swingline Lender, (ii) the
retiring or removed Letter of Credit Issuer and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Letter of Credit Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
issued by the retiring or removed Letter of Credit Issuer and outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
or removed Letter of Credit Issuer to effectively assume the obligations of the
retiring or removed Letter of Credit Issuer with respect to such Letters of
Credit.

Section 14.7 Non-Reliance on Agents and Other Lenders. Each Lender and each
Letter of Credit Issuer acknowledges that it has, independently and without
reliance upon any Agent or any other Lender or any of their Related Persons and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
each Letter of Credit Issuer also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender or any of their Related
Persons and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Section 14.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, Co-Syndication Agents or
Co-Documentation Agents or listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as an Agent, a Lender or a
Letter of Credit Issuer hereunder.

Section 14.9 Agents May File Proofs of Claim. In case of the pendency of any
proceeding under the Bankruptcy Code, as amended, or under any other bankruptcy
or insolvency act or law, state or federal, or any other judicial proceeding
relative to any Loan Party, each Agent (irrespective of whether the principal of
any Revolving Loan or any Obligation in respect of any Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether such Agent shall have made any demand on any Borrower or
any other Loan Party) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Revolving Loans, Obligations in respect of
Letters of Credit and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Letter of Credit Issuers and the Agents

 

-148-



--------------------------------------------------------------------------------

(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Letter of Credit Issuers and the Agents and
their respective agents and counsel and all other amounts due to the Lenders,
the Letter of Credit Issuers and the Agents under Sections 3.4, 3.5, 3.6, 15.7
and 15.11) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Letter of Credit Issuer to make such payments to such Agent
and, if such Agent shall consent to the making of such payments directly to the
Lenders and the Letter of Credit Issuers, to pay to such Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of such
Agent and its agents and counsel, and any other amounts due such Agent under
Sections 3.4, 3.5, 3.6, 15.7 and 15.11.

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender or any Letter of Credit
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Letter of Credit
Issuer to authorize such Agent to vote in respect of the claim of any Lender or
any Letter of Credit Issuer or in any such proceeding.

Section 14.10 Collateral and Guaranty Matters. Each of the Lenders (including in
its capacities as a potential provider of any Bank Product) and each Letter of
Credit Issuer irrevocably authorize the Collateral Agent, at its option and in
its discretion,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations and (B) Obligations under any Bank Product) and the expiration or
termination of all Letters of Credit, (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, (iii) as required by the Intercreditor Agreement or any Replacement
Intercreditor Agreement or (iv) if approved, authorized or ratified in writing
in accordance with Section 13.2;

(b) to release any Guarantor from its obligations under the applicable Guaranty
Agreement if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder;

(c) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property
securing purchase money Indebtedness (including obligations under Capital
Leases) permitted by clause (j) of the definition of “Permitted Liens”; and

 

-149-



--------------------------------------------------------------------------------

(d) to enter into any Replacement Intercreditor Agreement in accordance with the
provisions of Section 6.18(d);

Upon request by the Collateral Agent at any time, the Majority Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the applicable Guaranty Agreement pursuant
to this Section 14.10. In each case as specified in this Section 14.10, the
Collateral Agent will, at the Borrowers’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the hereunder or under the other Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the applicable Guaranty Agreement, in each
case in accordance with the terms of the Loan Documents and this Section 14.10.

Section 14.11 Bank Products. No provider of any Bank Product that obtains the
benefits of Section 4.6, any Guaranty Agreement or any Collateral by virtue of
the provisions hereof or of any Guaranty Agreement or any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article 14 to the contrary, no Agent shall be required to verify the payment of,
or that other satisfactory arrangements have been made with respect to,
Obligations arising under any Bank Product unless such Agent has received
written notice of such Obligations, together with such supporting documentation
as such Agent may request, from the applicable provider of such Bank Product.

Section 14.12 Sharing of Payments. If at any time or times any Lender or Letter
of Credit Issuer shall receive (i) by payment, foreclosure, set-off, or
otherwise, any proceeds of Collateral or any payments with respect to the
Obligations owing to such Lender or Letter of Credit Issuer arising under, or
relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Lender or Letter of Credit Issuer from any
Agent pursuant to the terms of this Agreement, or (ii) payments from the
Collateral Agent in excess of such Lender’s or Letter of Credit Issuer’s ratable
portion of all such distributions by the Collateral Agent, such Lender or Letter
of Credit Issuer shall promptly (A) turn the same over to the Collateral Agent,
in kind, and with such endorsements as may be required to negotiate the same to
the Collateral Agent, or in same day funds, as applicable, for the account of
all of the Lenders and Letter of Credit Issuers and for application to the
Obligations in accordance with the applicable provisions of this Agreement, or
(B) purchase, without recourse or warranty, an undivided interest and
participation in the Obligations owed to the other Lenders or Letter of Credit
Issuers so that such excess payment received shall be applied ratably as among
the Lenders and Letter of Credit Issuers in accordance with their Pro Rata
Shares; provided, however, that if all or part of such excess payment received
by the purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.

 

-150-



--------------------------------------------------------------------------------

Section 14.13 Payments by the Administrative Agent to the Lenders. All payments
to be made by the Administrative Agent to the Lenders shall be made by bank wire
transfer or internal transfer of immediately available funds to each Lender
pursuant to wire transfer instructions delivered in writing to the
Administrative Agent on or prior to the Closing Date (or if such Lender is an
Assignee, in the applicable Assignment and Acceptance), or pursuant to such
other wire transfer instructions as each party may designate for itself by
written notice to the Administrative Agent. Concurrently with each such payment,
the Administrative Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, or interest on the Revolving Loans or
otherwise. Unless the Administrative Agent receives notice from the Borrowers
prior to the date on which any payment is due to the Lenders that the Borrowers
will not make such payment in full as and when required, the Administrative
Agent may assume that the Borrowers have made such payment in full to the
Administrative Agent on such date in immediately available funds and the
Administrative Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent the Borrowers have not made
such payment in full to the Administrative Agent, each Lender shall repay to the
Administrative Agent on demand such amount distributed to such Lender, together
with interest thereon at the Federal Funds Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

Section 14.14 Field Audit and Examination Reports; Disclaimer by Lenders. By
signing this Agreement, each Lender:

(a) is deemed to have requested that the Collateral Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report (each a “Report” and collectively, “Reports”) prepared by or on behalf of
the Collateral Agent;

(b) expressly agrees and acknowledges that neither Bank of America nor the
Agents (i) make any representation or warranty as to the accuracy of any Report,
or (ii) shall be liable for any information contained in any Report;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Collateral Agent, Bank of America, or other
party performing any audit or examination will inspect only specific information
regarding the Borrowers and will rely significantly upon the Borrowers’ books
and records, as well as on representations of the Borrowers’ personnel;

(d) agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute except to its participants, or use any Report in any other
manner; and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agents and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or

 

-151-



--------------------------------------------------------------------------------

other credit accommodations that the indemnifying Lender has made or may make to
the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a loan or loans of the Borrowers; and (ii) to
pay and protect, and indemnify, defend, and hold the Agents and any such other
Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including Attorney
Costs) incurred by the Agents and any such other Lender preparing a Report as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender.

ARTICLE 15

MISCELLANEOUS

Section 15.1 Cumulative Remedies; No Prior Recourse to Collateral. The
enumeration herein of each Agent’s and each other Secured Party’s rights and
remedies is not intended to be exclusive, and such rights and remedies are in
addition to and not by way of limitation of any other rights or remedies that
the Agents and the other Secured Parties may have under the UCC or other
applicable law. The Agents and the other Secured Parties shall have the right,
in their sole discretion, to determine which rights and remedies are to be
exercised and in which order. The exercise of one right or remedy shall not
preclude the exercise of any others, all of which shall be cumulative. The
Agents and the other Secured Parties may, without limitation, proceed directly
against any Person liable therefor to collect the Obligations without any prior
recourse to the Collateral. No failure to exercise and no delay in exercising,
on the part of an Agent or any other Secured Party, any right, remedy, power, or
privilege hereunder, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power, or privilege.

Section 15.2 Severability. The illegality or unenforceability of any provision
of this Agreement, any Loan Document, or any instrument or agreement required
hereunder shall not in any way affect or impair the legality or enforceability
of the remaining provisions of this Agreement, any Loan Document, or any
instrument or agreement required hereunder.

Section 15.3 Governing Law; Choice of Forum. (a) THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER
LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

(b) EACH OF HOLDINGS AND THE BORROWERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY
NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN
NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY

 

-152-



--------------------------------------------------------------------------------

IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT, SUBJECT TO ANY STAY PENDING APPEAL, A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT AN AGENT, LETTER OF CREDIT
ISSUER OR LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS AGAINST HOLDINGS, THE BORROWERS OR
THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) EACH OF HOLDINGS AND THE BORROWERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS IN ANY NEW YORK STATE OR FEDERAL COURT. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 15.8. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

Section 15.4 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 15.5 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers or Holdings herein and in the certificates

 

-153-



--------------------------------------------------------------------------------

or other instruments prepared or delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Agents, Lenders and the Letter of Credit Issuers and shall
survive the making by the Lenders of the Revolving Loans and the issuance of
Letters of Credit by the Letter of Credit Issuers, regardless of any
investigation made by the Agents, Lenders or the Letter of Credit Issuers or on
their behalf and notwithstanding that any Agent, Lender or Letter of Credit
Issuer may have had notice or knowledge of any Default or Event of Default at
the time of any Revolving Loan, any issuance of any Letter of Credit or any
other extension of credit hereunder, and shall continue in full force and effect
as long as any Revolving Loan or any other Obligation hereunder or under any
other Loan Document (other than contingent indemnification and expense
reimbursement obligations for which no claim has been made) shall remain unpaid
or unsatisfied or any Letter of Credit shall remain outstanding. The provisions
of Article 5 and Section 15.11 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Revolving Loans, the expiration of the Commitments, the expiration of any
Letter of Credit, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of any Agent, any Lender or any Letter of Credit Issuer and
notwithstanding that any Agent, Lender or Letter of Credit Issuer may have had
notice or knowledge of any Default or Event of Default at the time of any
Revolving Loan, any issuance of any Letter of Credit or any other extension of
credit hereunder.

Section 15.6 Other Security and Guaranties. The Agents, may, without notice or
demand and without affecting the Loan Parties’ obligations hereunder, from time
to time: (a) take from any Person and hold collateral (other than the
Collateral) for the payment of all or any part of the Obligations and exchange,
enforce, or release such collateral or any part thereof; and (b) accept and hold
any endorsement or guaranty of payment of all or any part of the Obligations and
release or substitute any such endorser or guarantor, or any Person who has
given any Lien in any other collateral as security for the payment of all or any
part of the Obligations, or any other Person in any way obligated to pay all or
any part of the Obligations.

Section 15.7 Fees and Expenses. Holdings and each Borrower agree, jointly and
severally, to pay to each Agent, the Letter of Credit Issuers and the Swingline
Lender for its benefit, on demand, all reasonable documented out-of-pocket costs
and expenses that such Person pays or incurs in connection with the negotiation,
preparation, syndication, consummation, administration, enforcement, and
termination of this Agreement or any of the other Loan Documents, including:
(a) Attorney Costs; (b) costs and expenses (including Attorney Costs) for any
amendment, supplement, waiver, consent, or subsequent closing in connection with
the Loan Documents and the transactions contemplated thereby; (c) costs and
expenses of lien searches; (d) taxes, fees, and other charges for filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Collateral Agent’s Liens (including costs and expenses paid or
incurred by an Agent in connection with the consummation of this Agreement);
(e) sums paid or incurred to pay any amount or take any action required of
Holdings or any Borrower under the Loan Documents that Holdings or such Borrower
fails to pay or take; (f) costs of appraisals, inspections, and verifications of
the Collateral, including travel, lodging, and meals for inspections of the
Collateral and Holdings’ and the Borrowers’ operations by the Collateral Agent
plus the Collateral Agent’s then customary charge for field examinations and
audits and the preparation of reports thereof (such charge is currently $1,000

 

-154-



--------------------------------------------------------------------------------

per day (or portion thereof) for each agent or employee of the Collateral Agent
with respect to each field examination or audit); (g) costs and expenses of
forwarding loan proceeds, collecting checks, and other items of payment, and
establishing and maintaining Payment Accounts and lock boxes; (h) costs and
expenses of preserving and protecting the Collateral; and (i) costs and expenses
(including Attorney Costs) paid or incurred to obtain payment of the
Obligations, enforce the Collateral Agent’s Liens, sell or otherwise realize
upon the Collateral, and otherwise enforce the provisions of the Loan Documents.
The foregoing shall not be construed to limit any other provisions of the Loan
Documents regarding costs and expenses to be paid by the Loan Parties.
Additionally, Holdings and each Borrower agree, jointly and severally, to pay
each Lender all reasonable documented out-of-pocket costs and expenses that such
Lender incurs in connection with the enforcement or collection of its rights
under this Agreement and any other Loan Document. All of the foregoing costs and
expenses may be charged to the Loan Account as Revolving Loans as described in
Section 4.5.

Section 15.8 Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to Holdings, any Borrower, any Agent, any Letter of Credit Issuer or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 15.8; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Letter of Credit Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or Letter of Credit Issuer
pursuant to Articles 2, 3, and 4 if such Lender or Letter of Credit Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Articles by electronic communication. The
Administrative Agent or each Loan Party may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

-155-



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall any Agent or any of its respective Related Persons (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, any Letter of
Credit Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Loan Party’s or any Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Loan Party, any Lender, any Letter of
Credit Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of Holdings, any Borrower, any Agent, any
Letter of Credit Issuer and the Swingline Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrowers, the Administrative Agent, the Letter of Credit Issuers
and the Swingline Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to Borrower
Materials that are not made available through

 

-156-



--------------------------------------------------------------------------------

the “Public Side Information” portion of the Platform and that may contain
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal or state securities laws.

(e) Reliance by Agents, Letter of Credit Issuers and Lenders. The Agents, the
Letter of Credit Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic Notices of Borrowing) purportedly given by or
on behalf of Holdings or any Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. Holdings and
each Borrower shall indemnify the each Agent, each Letter of Credit Issuer, each
Lender and the Related Persons of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Holdings or any Borrower. All telephonic
notices to and other telephonic communications with any Agent may be recorded by
such Agent, and each of the parties hereto hereby consents to such recording.

Section 15.9 Waiver of Notices. Unless otherwise expressly provided herein,
Holdings and each Borrower waives presentment, notice of demand or dishonor, and
protest as to any instrument, notice of intent to accelerate the Obligations,
and notice of acceleration of the Obligations, as well as any and all other
notices to which it might otherwise be entitled. No notice to or demand on
Holdings or any Borrower which an Agent or any Lender may elect to give shall
entitle Holdings or any Borrower to any or further notice or demand in the same,
similar, or other circumstances.

Section 15.10 Binding Effect. The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective representatives, successors, and
permitted assigns of the parties hereto; provided, however, neither Holdings nor
any Borrower shall assign or delegate any of its rights or duties hereunder,
except as expressly permitted under Section 9.9, without the prior written
consent of the Administrative Agent, each Letter of Credit Issuer and each
Lender, and any attempted assignment without such consent shall be null and
void. The rights and benefits of the Agents and the Lenders hereunder shall, if
such Persons so agree, inure to any party acquiring any interest in the
Obligations or any part thereof in accordance with the terms hereof.

Section 15.11 Indemnity. (a) HOLDINGS AND EACH BORROWER AGREES, JOINTLY AND
SEVERALLY, TO DEFEND, INDEMNIFY, AND HOLD EACH AGENT, EACH LETTER OF CREDIT
ISSUER, EACH LENDER AND EACH RELATED PERSON OF THE FOREGOING (EACH, AN
“INDEMNIFIED PERSON”) HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
CHARGES, EXPENSES, AND DISBURSEMENTS (INCLUDING ATTORNEY COSTS) OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY AT ANY TIME (INCLUDING AT ANY TIME FOLLOWING
REPAYMENT OF THE REVOLVING LOANS AND THE TERMINATION, RESIGNATION, OR
REPLACEMENT OF AN AGENT OR REPLACEMENT OF ANY LENDER) BE IMPOSED ON, INCURRED
BY, OR ASSERTED AGAINST ANY SUCH PERSON IN ANY WAY RELATING TO OR ARISING OUT OF
THIS AGREEMENT OR

 

-157-



--------------------------------------------------------------------------------

ANY DOCUMENT CONTEMPLATED HEREBY, OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR
ANY ACTION TAKEN OR OMITTED BY ANY SUCH PERSON UNDER OR IN CONNECTION WITH ANY
OF THE FOREGOING, INCLUDING WITH RESPECT TO ANY INVESTIGATION, LITIGATION, OR
PROCEEDING (INCLUDING ANY INSOLVENCY PROCEEDING OR APPELLATE PROCEEDING) RELATED
TO OR ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR THE REVOLVING
LOANS OR THE USE OF THE PROCEEDS THEREOF, WHETHER OR NOT ANY INDEMNIFIED PERSON
IS A PARTY THERETO INCLUDING ANY SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, CHARGES, EXPENSES AND
REIMBURSEMENTS RESULTING FROM THE NEGLIGENCE OF SUCH INDEMNIFIED PERSON (ALL THE
FOREGOING, COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”); PROVIDED THAT HOLDINGS
AND THE BORROWERS SHALL HAVE NO OBLIGATION HEREUNDER TO ANY INDEMNIFIED PERSON
WITH RESPECT TO INDEMNIFIED LIABILITIES TO THE EXTENT SUCH INDEMNIFIED
LIABILITIES (X) ARE FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION (OR A FINAL DETERMINATION BY A FORM OF ALTERNATIVE
DISPUTE RESOLUTION CHOSEN BY THE PARTIES) TO HAVE RESULTED FROM THE BAD FAITH,
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PERSON OR ITS RELATED
PERSONS, OR (Y) ARISES OUT OF ANY CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
THAT DOES NOT INVOLVE AN ACT OR OMISSION BY A BORROWER OR HOLDINGS OR ANY OF
THEIR RESPECTIVE AFFILIATES AND THAT IS BROUGHT BY AN INDEMNIFIED PERSON AGAINST
ANY OTHER INDEMNIFIED PERSON (OTHER THAN ANY SUCH CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING BROUGHT AGAINST ANY AGENT IN SUCH CAPACITY). THE
AGREEMENTS IN THIS SECTION 15.11 SHALL SURVIVE PAYMENT OF ALL OTHER OBLIGATIONS.

(b) EACH BORROWER AGREES TO INDEMNIFY, DEFEND, AND HOLD HARMLESS EACH AGENT AND
THE LENDERS FROM ANY LOSS OR LIABILITY DIRECTLY OR INDIRECTLY ARISING OUT OF THE
USE, GENERATION, MANUFACTURE, PRODUCTION, STORAGE, RELEASE, THREATENED RELEASE,
DISCHARGE, DISPOSAL, OR PRESENCE OF A HAZARDOUS SUBSTANCE RELATING TO ANY
BORROWER’S OPERATIONS, BUSINESS, OR PROPERTY. THIS INDEMNITY WILL APPLY WHETHER
THE HAZARDOUS SUBSTANCE IS ON, UNDER, OR ABOUT ANY BORROWER’S PROPERTY OR
OPERATIONS OR PROPERTY LEASED TO ANY BORROWER. THE INDEMNITY INCLUDES BUT IS NOT
LIMITED TO ATTORNEY COSTS. THE INDEMNITY EXTENDS TO EACH AGENT AND THE LENDERS,
THEIR PARENTS, AFFILIATES, SUBSIDIARIES, AND ALL OF THEIR DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, SUCCESSORS, ATTORNEYS, AND ASSIGNS. “HAZARDOUS SUBSTANCES”
MEANS ANY SUBSTANCE, MATERIAL, OR WASTE THAT IS OR BECOMES DESIGNATED OR
REGULATED AS “TOXIC,” “HAZARDOUS,” “POLLUTANT,” OR “CONTAMINANT” OR A SIMILAR
DESIGNATION OR REGULATION UNDER ANY FEDERAL, STATE, OR LOCAL LAW (WHETHER UNDER
COMMON LAW, STATUTE, REGULATION, OR OTHERWISE) OR JUDICIAL OR ADMINISTRATIVE
INTERPRETATION OF SUCH, INCLUDING PETROLEUM OR NATURAL GAS. THIS INDEMNITY WILL
SURVIVE REPAYMENT OF ALL OTHER OBLIGATIONS.

 

-158-



--------------------------------------------------------------------------------

(c) TO THE EXTENT THAT HOLDINGS OR ANY BORROWER FOR ANY REASON FAILS TO
INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER SECTION 15.7 OR UNDER
SUBSECTION (A) OR (B) OF THIS SECTION 15.11 TO BE PAID BY IT TO ANY AGENT (OR
ANY SUB-AGENT THEREOF), ANY LETTER OF CREDIT ISSUER OR ANY RELATED PERSON OF ANY
OF THE FOREGOING, EACH LENDER SEVERALLY AGREES TO PAY TO SUCH AGENT (OR ANY SUCH
SUB-AGENT), SUCH LETTER OF CREDIT ISSUER OR SUCH RELATED PERSON, AS THE CASE MAY
BE, SUCH LENDER’S PRO RATA SHARE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT,
PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LIABILITY OR RELATED
EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST SUCH AGENT (OR
ANY SUCH SUB-AGENT) OR SUCH LETTER OF CREDIT ISSUER IN ITS CAPACITY AS SUCH, OR
AGAINST ANY RELATED PERSON OF ANY OF THE FOREGOING ACTING FOR SUCH AGENT (OR ANY
SUCH SUB-AGENT) OR LETTER OF CREDIT ISSUER IN CONNECTION WITH SUCH CAPACITY. THE
OBLIGATIONS OF THE LENDERS UNDER THIS SUBSECTION (C) ARE SUBJECT TO THE
PROVISIONS OF SECTION 2.2(l).

Section 15.12 Limitation of Liability. NO CLAIM MAY BE MADE BY HOLDINGS, ANY
BORROWER, ANY LENDER, ANY LETTER OF CREDIT ISSUER OR ANY OTHER PERSON AGAINST AN
AGENT, ANY LENDER, ANY LETTER OF CREDIT ISSUER OR ANY OF THEIR RESPECTIVE
RELATED PERSONS FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND HOLDINGS, EACH BORROWER AND EACH LENDER AND LETTER OF CREDIT
ISSUER HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH
DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST
IN ITS FAVOR.

Section 15.13 Final Agreement. This Agreement, the Fee Letter and the other Loan
Documents are intended by Holdings, the Borrowers, the Agents, and the Lenders
to be the final, complete, and exclusive expression of the agreement between
them. This Agreement, the Fee Letter and the other Loan Documents supersede any
and all prior oral or written agreements relating to the subject matter hereof
and thereof. No modification, rescission, waiver, release, or amendment of any
provision of this Agreement or any other Loan Document shall be made, except by
a written agreement signed by the Borrowers and a duly authorized officer of
each of the Administrative Agent and the requisite Lenders.

THIS WRITTEN LOAN AND SECURITY AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED

 

-159-



--------------------------------------------------------------------------------

BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Section 15.14 Counterparts. This Agreement and the other Loan Documents may be
executed in any number of counterparts, and by each Agent, each Lender, each
Letter of Credit Issuer, Holdings and the Borrowers in separate counterparts,
each of which shall be an original, but all of which shall together constitute
one and the same agreement. Signature pages may be detached from multiple
separate counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document, and a telecopy or other
electronic transmission (e.g., a “pdf” or “tif”) of any such executed signature
page shall be valid as an original.

Section 15.15 Captions. The captions contained in this Agreement and the other
Loan Documents are for convenience of reference only, are without substantive
meaning and should not be construed to modify, enlarge, or restrict any
provision.

Section 15.16 Right of Set-off. In addition to any rights and remedies of the
Secured Parties provided by law, if an Event of Default exists or the Revolving
Loans have been accelerated, each Secured Party is authorized at any time and
from time to time, without prior notice to the Borrowers, any such notice being
waived by the Borrowers to the fullest extent permitted by law, to set-off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other indebtedness at any time owing by, such
Secured Party to or for the credit or the account of any Borrower against any
and all Obligations owing to such Secured Party, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Secured Party
shall have made demand under this Agreement or any Loan Document and although
such Obligations may be contingent or unmatured. Each Secured Party agrees
promptly to notify the Borrowers and the Administrative Agent after any such
set-off and application made by such Secured Party; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. NOTWITHSTANDING THE FOREGOING, NO LENDER OR LETTER OF CREDIT ISSUER
SHALL EXERCISE ANY RIGHT OF SET-OFF, BANKER’S LIEN, OR THE LIKE AGAINST ANY
DEPOSIT ACCOUNT OR PROPERTY OF ANY BORROWER HELD OR MAINTAINED BY SUCH LENDER OR
LETTER OF CREDIT ISSUER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT.

Section 15.17 Joint and Several Liability. All Revolving Loans, upon funding,
shall be deemed to be jointly funded to and received by the Borrowers. Each
Borrower jointly and severally agrees to pay, and shall be jointly and severally
liable under this Agreement for, all Obligations, regardless of the manner or
amount in which proceeds of Revolving Loans are used, allocated, shared, or
disbursed by or among the Borrowers themselves, or the manner in which an Agent
and/or any Lender accounts for such Revolving Loans or other extensions of
credit on its books and records. Each Borrower shall be liable for all amounts
due to an Agent and/or any Lender or Letter of Credit Issuer under this
Agreement, regardless of which Borrower actually receives Revolving Loans or
other extensions of credit hereunder or the amount of such Revolving Loans and
extensions of credit received or the manner in which such Agent and/or such
Lender or Letter of Credit Issuer accounts for such Revolving Loans or other
extensions of

 

-160-



--------------------------------------------------------------------------------

credit on its books and records. Each Borrower’s Obligations with respect to
Revolving Loans and other extensions of credit made to it, and such Borrower’s
Obligations arising as a result of the joint and several liability of such
Borrower hereunder, with respect to Revolving Loans and other extensions of
credit made to the other Borrowers hereunder, shall be separate and distinct
obligations, but all such Obligations shall be primary obligations of such
Borrower. The Borrowers acknowledge and expressly agree with the Agents and each
Lender and Letter of Credit Issuer that the joint and several liability of each
Borrower is required solely as a condition to, and is given solely as inducement
for and in consideration of, credit or accommodations extended or to be extended
under the Loan Documents to any or all of the other Borrowers and is not
required or given as a condition of extensions of credit to such Borrower. Each
Borrower’s obligations under this Agreement and as an obligor under a Guaranty
Agreement shall be separate and distinct obligations. Each Borrower’s
obligations under this Agreement shall, to the fullest extent permitted by law,
be unconditional irrespective of (i) the validity or enforceability, avoidance,
or subordination of the Obligations of any other Borrower or of any promissory
note or other document evidencing all or any part of the Obligations of any
other Borrower, (ii) the absence of any attempt to collect the Obligations from
any other Borrower, any Guarantor, or any other security therefor, or the
absence of any other action to enforce the same, (iii) the waiver, consent,
extension, forbearance, or granting of any indulgence by an Agent and/or any
Lender or Letter of Credit Issuer with respect to any provision of any
instrument evidencing the Obligations of any other Borrower or Guarantor, or any
part thereof, or any other agreement now or hereafter executed by any other
Borrower or Guarantor and delivered to an Agent and/or any Lender or Letter of
Credit Issuer, (iv) the failure by an Agent and/or any Lender or Letter of
Credit Issuer to take any steps to perfect and maintain its security interest
in, or to preserve its rights to, any security or collateral for the Obligations
of any other Borrower or Guarantor, (v) an Agent’s and/or any Lender’s or Letter
of Credit Issuer’s election, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any
borrowing or grant of a security interest by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code, (vii) the
disallowance of all or any portion of an Agent’s and/or any Lender’s or Letter
of Credit Issuer’s claim(s) for the repayment of the Obligations of any other
Borrower under Section 502 of the Bankruptcy Code, or (viii) any other
circumstances which might constitute a legal or equitable discharge or defense
of a guarantor or of any other Borrower. With respect to any Borrower’s
Obligations arising as a result of the joint and several liability of the
Borrowers hereunder with respect to Revolving Loans or other extensions of
credit made to any of the other Borrowers hereunder, such Borrower waives, until
the Obligations shall have been paid in full and this Agreement shall have been
terminated, any right to enforce any right of subrogation or any remedy which an
Agent and/or any Lender or Letter of Credit Issuer now has or may hereafter have
against any other Borrower, any endorser or any guarantor of all or any part of
the Obligations, and any benefit of, and any right to participate in, any
security or collateral given to an Agent and/or any Lender or Letter of Credit
Issuer to secure payment of the Obligations or any other liability of any
Borrower to an Agent and/or any Lender or Letter of Credit Issuer. Upon any
Event of Default, the Agents may proceed directly and at once, without notice,
against any Borrower to collect and recover the full amount, or any portion of
the Obligations, without first proceeding against any other Borrower or any
other Person, or against any security or collateral for the Obligations. Each
Borrower consents and agrees that the Agents shall be under no obligation to
marshal any assets in favor of any Borrower or against or in payment of any or
all of the Obligations. Each Borrower further

 

-161-



--------------------------------------------------------------------------------

acknowledges that credit extended to each Borrower hereunder will directly or
indirectly benefit each other Borrower. Anything contained herein to the
contrary notwithstanding, the liability of each Borrower hereunder (the
“Obligated Borrower”) for the obligations of any other Borrower (and excluding
obligations for which such Obligated Borrower is primarily liable as described
below in this Section 15.17) shall at no time exceed the maximum amount that
could then be recovered from such Obligated Borrower under this Section 15.17
without rendering such payment voidable under Section 548 of the Bankruptcy Code
or under any applicable state fraudulent transfer or conveyance act, or similar
statute or common law, provided that nothing contained in this Section 15.17
shall limit the liability of any Borrower to pay Revolving Loans made directly
or indirectly to or for the benefit of that Borrower or any Subsidiary of that
Borrower (including Revolving Loans advanced to any other Borrower and then
re-loaned or otherwise transferred to, or for the benefit of, such Borrower or
any of its Subsidiaries), Obligations relating to Letters of Credit issued for
the direct or indirect benefit of such Borrower or any of its Subsidiaries, and
all interest, fees, expenses and other related Obligations under the Loan
Documents with respect thereto, for which such Borrower shall be primarily
liable for all purposes hereunder.

Section 15.18 Contribution and Indemnification among the Borrowers. Each
Borrower is obligated to repay the Obligations as joint and several obligor
under this Agreement. To the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Revolving Loans made to another Borrower hereunder or other
Obligations incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then the Borrower making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower’s Allocable Amount (as defined below) and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(a) rendering such Borrower “insolvent” within the meaning of Section 101(31) of
the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”)
or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such
Borrower with unreasonably small capital or assets, within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the
UFCA, or (c) leaving such Borrower unable to pay its debts as they become due
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA, or Section 5 of the UFCA. All rights and claims of contribution,
indemnification, and reimbursement under this Section shall be subordinate in
right of payment to the prior payment in full of the Obligations. The provisions
of this Section shall, to the extent expressly inconsistent with any provision
in any Loan Document, supersede such inconsistent provision.

Section 15.19 Agency of Metals USA for Each Other Borrower. Each of the other
Borrowers irrevocably appoints Metals USA as its agent for all purposes relevant
to this Agreement, including the giving and receipt of notices and execution and
delivery of all documents, instruments, and certificates contemplated herein
(including, without limitation, execution and delivery to the Agents of
Borrowing Base Certificates, Notices of Borrowing, and Notices of
Conversion/Continuation) and all modifications hereto. Any acknowledgment,

 

-162-



--------------------------------------------------------------------------------

consent, direction, certification, or other action which might otherwise be
valid or effective only if given or taken by all or any of the Borrowers or
acting singly, shall be valid and effective if given or taken only by Metals
USA, whether or not any of the other Borrowers joins therein, and the Agents,
the Lenders and the Letter of Credit Issuers shall have no duty or obligation to
make further inquiry with respect to the authority of Metals USA under this
Section 15.19, provided that nothing in this Section 15.19 shall limit the
effectiveness of, or the right of the Agents, the Lenders and the Letter of
Credit Issuers to rely upon, any notice (including without limitation a Notice
of Borrowing or a Notice of Conversion/Continuation), document, instrument,
certificate, acknowledgment, consent, direction, certification, or other action
delivered by any Borrower pursuant to this Agreement.

Section 15.20 Additional Borrowers. Addition of any Person as a Borrower under
this Agreement is subject to approval of the Administrative Agent, and may be
conditioned upon such requirements as they may determine in their discretion,
including, without limitation, (a) the furnishing of such financial and other
information as the Administrative Agent or any such Lender may request;
(b) approval by all appropriate approval authorities of the Administrative Agent
and each such Lender; (c) execution and delivery by the Borrowers, such Person,
the Administrative Agent, and the Majority Lenders of such agreements and other
documentation (including, without limitation, an amendment to this Agreement or
any other Loan Document), and the furnishing by such Person or any of the
Borrowers of such certificates, opinions, and other documentation, as the
Administrative Agent and any such Lender may request. Neither the Administrative
Agent nor any Lender shall have any obligation to approve any such Person for
addition as a Borrower under this Agreement.

Section 15.21 Express Waivers by Borrowers in Respect of Cross Guaranties and
Cross Collateralization. Each Borrower agrees as follows:

(a) Each Borrower hereby waives: (i) notice of acceptance of this Agreement;
(ii) notice of the making of any Revolving Loans, the issuance of any Letter of
Credit or any other financial accommodations made or extended under the Loan
Documents or the creation or existence of any Obligations; (iii) notice of the
amount of the Obligations, subject, however, to such Borrower’s right to make
inquiry of the Administrative Agent to ascertain the amount of the Obligations
at any reasonable time; (iv) notice of any adverse change in the financial
condition of any other Borrower or of any other fact that might increase such
Borrower’s risk with respect to such other Borrower under the Loan Documents;
(v) notice of presentment for payment, demand, protest, and notice thereof as to
any promissory notes or other instruments among the Loan Documents; and (vi) all
other notices (except if such notice is specifically required to be given to
such Borrower hereunder or under any of the other Loan Documents to which such
Borrower is a party) and demands to which such Borrower might otherwise be
entitled.

(b) Each Borrower hereby waives the right by statute or otherwise to require an
Agent or any other Secured Party to institute suit against any other Borrower or
to exhaust any rights and remedies which an Agent or any other Secured Party has
or may have against any other Borrower. Each Borrower further waives any defense
arising by reason of any disability or other defense of any other Borrower
(other than the defense that the Obligations shall have been fully and finally
performed and paid) or by reason of the cessation from any cause whatsoever of
the liability of any such Borrower in respect thereof.

 

-163-



--------------------------------------------------------------------------------

(c) Each Borrower hereby waives and agrees not to assert against an Agent, any
Lender, or any Letter of Credit Issuer: (i) any defense (legal or equitable),
set-off, counterclaim, or claim which such Borrower may now or at any time
hereafter have against any other Borrower or any other party liable under the
Loan Documents; (ii) any defense, set-off, counterclaim, or claim of any kind or
nature available to any other Borrower against an Agent, any Lender, or any
Letter of Credit Issuer, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Obligations or any security therefor; (iii) any right or defense arising by
reason of any claim or defense based upon an election of remedies by an Agent,
any Lender, or any Letter of Credit Issuer under any applicable law; and
(iv) the benefit of any statute of limitations affecting any other Borrower’s
liability hereunder.

(d) Each Borrower consents and agrees that, without notice to or by such
Borrower and without affecting or impairing the obligations of such Borrower
hereunder, the Agents may (subject to any requirement for consent of any of the
Lenders to the extent required by this Agreement), by action or inaction:
(i) compromise, settle, extend the duration or the time for the payment of, or
discharge the performance of, or may refuse to or otherwise not enforce the Loan
Documents; (ii) release all or any one or more parties to any one or more of the
Loan Documents or grant other indulgences to any other Borrower in respect
thereof; (iii) amend or modify in any manner and at any time (or from time to
time) any of the Loan Documents; or (iv) release or substitute any Person liable
for payment of the Obligations, or enforce, exchange, release, or waive any
security for the Obligations or any Guaranty of the Obligations.

(e) Each Borrower represents and warrants to the Agents, the Lenders and the
Letter of Credit Issuers that such Borrower is currently informed of the
financial condition of all other Borrowers and all other circumstances which a
diligent inquiry would reveal and which bear upon the risk of nonpayment of the
Obligations. Each Borrower further represents and warrants that such Borrower
has read and understands the terms and conditions of the Loan Documents. Each
Borrower agrees that none of the Agents, any Lender, or any Letter of Credit
Issuer has any responsibility to inform any Borrower of the financial condition
of any other Borrower or of any other circumstances which bear upon the risk of
nonpayment or nonperformance of the Obligations.

Section 15.22 Treatment of Certain Information; Confidentiality. Each of the
Agents, the Lenders and the Letter of Credit Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (in which case such disclosing Person

 

-164-



--------------------------------------------------------------------------------

agrees to inform Metals USA promptly thereof prior to any such disclosure to the
extent permitted by applicable law and legal process), (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the Borrowers or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Agent, any Lender, any Letter of
Credit Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than any Loan Party.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Agent, any Lender or any Letter of Credit
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, unless such information is clearly identified at the time of
delivery as non-confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Agents, the Lenders and the Letter of Credit Issuers acknowledges
and agrees that (a) the Information may include material non-public information
concerning the Loan Parties or their Subsidiaries, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information, (c) it will handle such material non-public information in
accordance with applicable law, including United States Federal and state
securities laws and (d) none of them, nor any Person to whom Information has
been disclosed pursuant to clause (a) of the first paragraph of this
Section 15.22 will use Information except in connection with its services to,
and its relationship with, the applicable Loan Party or Subsidiary; provided,
however, that any Person to whom Information has been disclosed pursuant to
clause (a) of the first paragraph of this Section 15.22 and each of the Agents,
the Lenders and the Letter of Credit Issuers will be free to disclose
Information in any manner as required by law, regulation, regulatory authority
or other applicable judicial or government order.

Section 15.23 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower and Holdings acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agents and the Arrangers are
arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Agents and the Arrangers, on the
other hand, (B) each Borrower and Holdings has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Borrower and Holdings is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions

 

-165-



--------------------------------------------------------------------------------

contemplated hereby and by the other Loan Documents; (ii) (A) each of the Agents
and the Arrangers is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Loan Party or any
of their respective Affiliates, or any other Person and (B) neither any Agent
nor any Arranger has any obligation to any Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each Agent and each Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and neither any Agent
nor any Arranger has any obligation to disclose any of such interests to any
Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, each Borrower and Holdings hereby waives and releases any
claims that it may have against any Agent and/or any Arranger with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

Section 15.24 USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Holdings and the
Borrowers that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Holdings and
the Borrowers, which information includes the name and address of Holdings and
the Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings and the Borrowers in
accordance with the USA PATRIOT Act.

Section 15.25 Loan Modification Offers. (a) Metals USA may, by written notice to
the Administrative Agent from time to time, make one or more offers (each, a
“Loan Modification Offer”) to all the Lenders to make one or more Permitted
Amendments (as defined in paragraph (c) below) pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to Metals USA.
Such notice shall set forth (i) the terms and conditions of the requested
Permitted Amendment and (ii) the date on which such Permitted Amendment is
requested to become effective (which shall not be less than 10 Business Days nor
more than 30 Business Days after the date of such notice). Permitted Amendments
shall become effective only with respect to the Loans and Commitments of the
Lenders that accept the applicable Loan Modification Offer (such Lenders, the
“Accepting Lenders”) without the consent of any Lender that is not an Accepting
Lender.

(b) Metals USA and each Accepting Lender shall execute and deliver to the
Administrative Agent an agreement (“Loan Modification Agreement”) and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions thereof.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders. Notwithstanding the foregoing, no Permitted Amendment shall
become effective under this Section unless the Administrative Agent shall have
received all legal opinions, board resolutions, officer’s certificates and other
documents reasonably requested by it or the Accepting Lenders in connection
therewith.

 

-166-



--------------------------------------------------------------------------------

(c) “Permitted Amendments” shall be (i) an extension of the final maturity date
of the applicable Revolving Loans and/or Commitments of the Accepting Lenders,
(ii) a change to the Applicable Margin of the Accepting Lenders, (iii) the
payment of additional fees to the Accepting Lenders, and (iv) after the fifth
anniversary of the Stated Termination Date, any other change with respect to the
rights and obligation of the Accepting Lenders.

Section 15.26 Effect of Amendment and Restatement. (a) On and as of the Closing
Date, the Existing Loan Agreement shall be amended, restated and superseded in
its entirety. The parties hereto acknowledge and agree that (i) this Agreement
and the other Loan Documents, whether executed and delivered in connection
herewith or otherwise, do not constitute a novation, payment or reborrowing, or
termination of the “Obligations” (as defined in the Existing Loan Agreement) as
in effect prior to the Closing Date and (ii) such “Obligations” are in all
respects continuing (as amended and restated hereby) with only the terms thereof
being modified as provided in this Agreement. Each Loan Party hereby reaffirms
its duties and obligations under each Loan Document to which it is a party. Each
reference to the Loan Agreement in any Loan Document shall be deemed to be a
reference to the Loan Agreement as amended and restated hereby.

(b) Each Lender severally agrees to continue its “Revolving Loans” (as defined
in the Existing Loan Agreement) (such loans, collectively, “Existing Loans”)
outstanding immediately prior to the effectiveness of the amendment and
restatement of the Existing Loan Agreement on the Closing Date as Tranche A
Revolving Loans hereunder, and as of the Closing Date such Existing Loans shall
be automatically deemed to constitute Tranche A Revolving Loans outstanding
under this Agreement.

(c) On the Closing Date, without further action by any party hereto (including
the delivery of a notice of the issuance of a Letter of Credit pursuant to
Section 2.3(d) or any consent of, or confirmation by or to, the Administrative
Agent), (i) each “Letter of Credit” (as defined in the Existing Loan Agreement)
(such letters of credit, collectively, “Existing Letters of Credit”) issued by a
Letter of Credit Issuer hereunder shall become a Letter of Credit outstanding
under this Agreement, shall be deemed to be a Letter of Credit issued under this
Agreement and shall be subject to the terms and conditions hereof as if each
such Existing Letter of Credit were issued by the applicable Letter of Credit
Issuer pursuant to this Agreement and (ii) each Letter of Credit Issuer that has
issued an Existing Letter of Credit shall be deemed to have granted each
Tranche A Lender, and each Tranche A Lender shall be deemed to have acquired
from such Letter of Credit Issuer, on the terms and conditions of Section 2.3(d)
hereof, for such Tranche A Lender’s own account and risk, an undivided interest
and participation in such Letter of Credit Issuer’s obligations and rights under
each such Existing Letter of Credit equal to such Tranche A Lender’s Tranche A
Pro Rata Share of the face amount of such Letter of Credit (including all
obligations of the Borrower for whose account such Letter of Credit was issued
and any security or guaranty pertaining thereto).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-167-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

FLAG INTERMEDIATE HOLDINGS CORPORATION

By:   /s/ ROBERT C. MCPHERSON, III   Name: Robert C. McPherson, III   Title:
  Treasurer

 

METALS USA, INC.

By:   /s/ ROBERT C. MCPHERSON, III  

Name: Robert C. McPherson, III

 

Title:   Treasurer

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

Borrowers:

ALLMET GP, INC.

ALLMET LP, INC.

CONTINENTAL REAL ESTATE DEVELOPMENT, INC.

INTERSTATE STEEL SUPPLY CO. OF MARYLAND, INC.

INTSEL GP, INC.

INTSEL LP, INC.

i-SOLUTIONS DIRECT, INC.

JEFFREYS REAL ESTATE CORPORATION

J. RUBIN & CO.

LEVINSON STEEL GP, INC.

LEVINSON STEEL LP, INC.

METALS RECEIVABLES CORPORATION

METALS USA BUILDING PRODUCTS, L.P.

        By:

 

Allmet GP, Inc., its General Partner

METALS USA CARBON FLAT ROLLED, INC.

METALS USA FINANCE CORP.

METALS USA FLAT ROLLED CENTRAL, INC.

METALS USA INTERNATIONAL HOLDINGS, INC.

METALS USA MANAGEMENT CO., L.P.

        By:

 

MUSA GP, Inc., its General Partner

METALS USA PLATE PROCESSING, LLC

        By:

 

Metals USA Plates and Shapes, L.P., its sole Member

 

By:

 

Levinson GP, Inc., its General Partner

METALS USA PLATES AND SHAPES, NORTHEAST, L.P.

        By:

 

Levinson Steel GP, Inc., its General Partner

METALS USA PLATES AND SHAPES SOUTHCENTRAL, INC.

METALS USA PLATES AND SHAPES SOUTHEAST, INC.

METALS USA PLATES AND SHAPES SOUTHWEST, LIMITED PARTNERSHIP

        By:

 

Intsel GP, Inc., its General Partner

METALS USA REALTY COMPANY

METALS USA SPECIALTY METALS NORTHCENTRAL, INC.

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

MUSA NEWARK, L.L.C.  

By: Metals USA Plates and Shapes, L.P.,

            its sole member

    By:   Levinson GP, Inc., its General Partner QUEENSBORO, L.L.C.  

By: Metals USA Plates and Shapes

            Southeast Inc., its sole Member

 

By:   /s/ DANIEL L. HENNEKE   Name:   Daniel L. Henneke   Title:   Treasurer

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

JEFFREYS REAL ESTATE CORPORATION METALS RECEIVABLES CORPORATION METALS USA
FINANCE CORP. METALS USA REALTY COMPANY MUSA GP, INC. MUSA LP, INC.

By:   /s/ ROBERT C. MCPHERSON, III   Name:   Robert C. McPherson, III   Title:  
Treasurer

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

JEFFREYS STEEL HOLDINGS, L.L.C.

By:   /s/ WILLIAM A. SMITH II   Name:   William A. Smith II   Title:   Manager

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:   /s/ ROBERT SCALZITTI   Name:   Robert Scalzitti   Title:   Senior Vice
President

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Collateral Agent

By:   /s/ ROBERT SCALZITTI   Name:   Robert Scalzitti   Title:   Senior Vice
President

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Swingline
Lender

By:

 

/s/ ROBERT SCALZITTI

 

Name: Robert Scalzitti

 

Title:   Senior Vice President

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Letter of Credit
Issuer

By:

 

/s/ ROBERT SCALZITTI

 

Name: Robert Scalzitti

 

Title:   Senior Vice President

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, Cayman Islands Branch,
as a Letter of Credit Issuer

By:

 

/s/ SHAHEEN MALIK

 

Name: Shaheen Malik

 

Title:   Vice President

By:

 

/s/ RAHUL PARMAR

 

Name: Rahul Parmar

 

Title:   Associate

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender

By:

 

/s/ ROBERT SCALZITTI

 

Name: Robert Scalzitti

 

Title:   Senior Vice President

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

Compass Bank

 

By:

 

/s/ MICHAEL W. ADLER

 

Name:  Michael W. Adler

 

Title:    Managing Director

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as a
Lender

By:

 

/s/ TIMOTHY J. WHITEFOOT

 

Name: Timothy J. Whitefoot

 

Title:   Vice President

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION

By:

 

/s/ BRAD HIGGINS

 

Name: Brad Higgins

 

Title:   Vice President

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

Webster Business Credit Corp.

 

By:

 

/s/ MATTHEW MURPHY

 

Name: Matthew Murphy

 

Title:   Vice President

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

REGIONS BANK, as a Lender

By:

 

/s/ KATHY B. LE

 

Name: Kathy B. Le

 

Title:   Vice President

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

CIT BANK

By:   /s/ BENJAMIN HASLAM   Name:   Benjamin Haslam   Title:   Authorized
Signatory

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

SunTrust Bank

By:

 

/s/ JAMIE HURLEY

  Name: Jamie Hurley   Title:   Vice President

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

Siemens Financial Services, Inc.

By:  

/s/ JOHN FINORE

  Name: John Finore   Title:   Vice President By:  

/s/ DANIEL OLIVENCIA

  Name: Daniel Olivencia   Title:   Vice President Lending Operations

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION

By:  

/s/ LYNN GOSSELIN

  Name: Lynn Gosselin   Title:   Vice President

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC

By:  

/s/ KEVIN CULLEN

  Name: Kevin Cullen   Title:   Director

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

KeyBank, National Association

By:  

/s/ TIMOTHY W. KENEALY

  Name: Timothy W. Kenealy   Title:   Vice President

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, Cayman Islands Branch,
as a Lender

By:  

/s/ SHAHEEN MALIK

  Name: Shaheen Malik   Title:   Vice President By:  

/s/ RAHUL PARMAR

  Name: Rahul Parmar   Title:   Associate

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

RB International Finance (USA) LLC

By:  

/s/ CHRISTOPH HOEDI

  Name: Christoph Hoedi   Title:   First Vice President By:  

/s/ RANDALL ABRAMS

  Name: Randall Abrams   Title:   Vice President

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

WELLS FARGO CAPITAL FINANCE, LLC,
as a Lender, Joint Bookrunner, and Co-Syndication Agent

By:  

/s/ MICHAEL P. BARANOWSKI

  Name: Michael P. Baranowski   Title:   Vice President

 

[Signature Page to Loan and Security Agreement]